Exhibit 10.1

 

EXECUTION COPY

 

PORTFOLIO ACQUISITION AGREEMENT

 

and

 

INTEREST PURCHASE AND SALE AGREEMENT

 

by and among

 

SELLER (as defined herein),

 

ECLIPSE HEALTH HOLDINGS-T, LLC,

 

as PURCHASER,

 

FORMATION CAPITAL ASSET MANAGEMENT III LLC

 

and

 

SAFANAD, INC.,

 

as STAKEHOLDER REPRESENTATIVES

 

and

 

MADISON TITLE AGENCY, LLC

 

as ESCROW AGENT

(solely for the purposes of Sections 4(b), 11(l) and 34(c))

 

March 14, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

5

 

 

 

2.

ACQUISITIONS AND SALES

10

 

 

 

3.

ACCESS/DUE DILIGENCE

13

 

 

 

4.

PURCHASE PRICE AND DEPOSIT

15

 

 

 

5.

STATUS OF TITLE

19

 

 

 

6.

TITLE INSURANCE; LIENS

20

 

 

 

7.

APPORTIONMENTS

23

 

 

 

8.

INTENTIONALLY OMITTED

30

 

 

 

9.

COVENANTS OF SELLER

30

 

 

 

10.

CONDITIONS TO CLOSING

34

 

 

 

11.

CONDITION OF THE PROPERTIES; REPRESENTATIONS

38

 

 

 

12.

DAMAGE AND DESTRUCTION

65

 

 

 

13.

CONDEMNATION

66

 

 

 

14.

BROKERS AND ADVISORS

68

 

 

 

15.

TAX REDUCTION PROCEEDINGS

68

 

 

 

16.

TRANSFER TAXES AND TRANSACTION COSTS

69

 

 

 

17.

DELIVERIES TO BE MADE ON THE CLOSING DATE

70

 

 

 

18.

CLOSING DATE

72

 

 

 

19.

NOTICES

73

 

 

 

20.

DEFAULT BY PURCHASER OR SELLER

74

 

 

 

21.

FIRPTA COMPLIANCE

75

 

 

 

22.

ENTIRE AGREEMENT

75

 

 

 

23.

AMENDMENTS

76

 

ii

--------------------------------------------------------------------------------


 

24.

WAIVER

76

 

 

 

25.

PARTIAL INVALIDITY

76

 

 

 

26.

SECTION HEADINGS

76

 

 

 

27.

GOVERNING LAW

76

 

 

 

28.

PARTIES; ASSIGNMENT AND RECORDING

76

 

 

 

29.

CONFIDENTIALITY; PRESS RELEASES; NON-SOLICITATION

77

 

 

 

30.

FURTHER ASSURANCES

78

 

 

 

31.

THIRD PARTY BENEFICIARY

78

 

 

 

32.

JURISDICTION AND SERVICE OF PROCESS

78

 

 

 

33.

WAIVER OF TRIAL BY JURY

78

 

 

 

34.

MISCELLANEOUS

79

 

 

 

35.

ATTORNEYS’ FEES

79

 

 

 

36.

ESTOPPELS

79

 

 

 

37.

EXCULPATION

80

 

 

 

38.

EXISTING DEBT

81

 

 

 

39.

REMEDIES; SPECIFIC PERFORMANCE

84

 

 

 

40.

STAKEHOLDER REPRESENTATIVE

84

 

 

 

41.

TAX MATTERS

86

 

 

 

42.

TERMINATION

90

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule 1-1:

 

Cascade Property Owners and Properties

Schedule 1-2:

 

Decathlon Property Owners and Properties

Schedule 1-3:

 

Grace Property Owners and Properties

Schedule 1-4:

 

Kensington Property Owners and Properties

Schedule 1-5:

 

Pentathlon Property Owners and Properties

Schedule 1-6:

 

Ranger Property Owners and Properties

Schedule 1-7:

 

Liquidating Partnerships and Form of Written Consent

Schedule 3(f):

 

Termination Causes

Schedule 5(g):

 

Specified Permitted Encumbrances

Schedule 10(a)(iv):

 

Regulatory Approvals

Schedule 11(c)(i)(2):

 

Operating Lease Rent Roll

Schedule 11(c)(i)(3):

 

Operating Lease Rent Roll Exceptions

Schedule 11(c)(i)(6):

 

Tenant Arrearage Schedule

Schedule 11(c)(i)(9)-1:

 

Health Care Law Violations

Schedule 11(c)(i)(9)-2:

 

Health Care Law Proceedings

Schedule 11(c)(i)(9)-3:

 

Whistleblower Proceedings

Schedule 11(c)(i)(9)-4:

 

Health Care Law Agreements

Schedule 11(c)(i)(11):

 

Governmental Proceedings

Schedule 11(c)(i)(12):

 

Non-Ranger Permits and Licenses

Schedule 11(c)(i)(14):

 

Seller Operator Ownership and Contracts

Schedule 11(c)(ii)(2):

 

Ranger Operating Lease Rent Roll

Schedule 11(c)(ii)(3):

 

Ranger Resident Agreement Rent Roll

Schedule 11(c)(ii)(4):

 

Ranger Operating Lease Rent Roll Exceptions

Schedule 11(c)(ii)(6):

 

Ranger Tenant Arrearage Schedule

Schedule 11(c)(ii)(8):

 

Managers of the Ranger Properties

Schedule 11(c)(ii)(9):

 

Health Care Laws Violations — Ranger Portfolio

Schedule 11(c)(ii)(11)-1:

 

Governmental Proceedings — Ranger Portfolio

Schedule 11(c)(ii)(11)-2:

 

Third Party Payor Program Consents — Ranger Portfolio

Schedule 11(c)(ii)(12)-1:

 

Third-Party Payor Billing Exceptions — Ranger Portfolio

Schedule 11(c)(ii)(12)-2:

 

Third-Party Payor Billing Appeals — Ranger Portfolio

Schedule 11(c)(ii)(13):

 

Ranger Permits and Licenses

Schedule 11(c)(iii)(1):

 

Litigation

Schedule 11(c)(iii)(2):

 

Condemnation or Eminent Domain Proceedings

Schedule 11(c)(iii)(5):

 

Tax Certiorari Proceedings

Schedule 11(c)(iii)(8):

 

Insurance Policies

Schedule 11(c)(iii)(10)-1:

 

Existing Loans

Schedule 11(c)(iii)(10)-2:

 

Existing Loans Documents

Schedule 11(c)(iii)(10)-3:

 

Existing Loan Reserves

Schedule 11(c)(iii)(11):

 

Hedging Instrument List

Schedule 11(c)(iii)(13):

 

Number of Residential Units

Schedule 11(d)(iii):

 

Ranger Subsidiary Entities

Schedule 11(e)(ix):

 

Ranger Seller Affiliate Contracts

Schedule 11(e)(xi):

 

Tax Matters

Schedule 11(k)(iii)(2):

 

Holdback Allocated Portion

 

iv

--------------------------------------------------------------------------------


 

Schedule 11(l):

 

Non-Rollover Percentages

Schedule 41(g)

 

Portfolio Allocations

 

 

 

Exhibits

 

 

 

 

 

Exhibit A:

 

Form of JV Agreement

Exhibit B:

 

Escrow Agent Wire Instructions

Exhibit C:

 

Closing Reference Net Working Capital

Exhibit D:

 

Form of Representation Letter

Exhibit E:

 

Form of Audit Letter

Exhibit F:

 

Form of Holdback Escrow Agreement

Exhibit G:

 

Transfer Taxes

Exhibit H:

 

Form of Bill of Sale

Exhibit I-1:

 

Form of FIRPTA Certificate — Disregarded Entity

Exhibit I-2:

 

Form of FIRPTA Certificate — Non-Disregarded Entity

Exhibit I-3:

 

Form of FIRPTA Certificate — Individual

Exhibit J:

 

Form of Release by Seller

Exhibit K:

 

Form of Assignment and Assumption Agreement - Ranger Interests

Exhibit L:

 

Form of Assignment and Assumption Agreement - Operating Lease

Exhibit M:

 

Form of Assignment and Assumption Agreement from Master Landlord - Internal
Operating Lease

Exhibit N:

 

Form of Assignment and Assumption Agreement from Property Owner - Internal
Operating Lease

Exhibit O:

 

Form of Omnibus Assignment and Assumption Agreement

Exhibit P-1:

 

Form of Cascade Estoppel Certificate

Exhibit P-2:

 

Form of Decathlon Estoppel Certificate

Exhibit P-3:

 

Form of Grace Estoppel Certificate

Exhibit P-4:

 

Form of Kensington Estoppel Certificate

Exhibit P-5:

 

Form of Pentathlon Estoppel Certificate

Exhibit P-6:

 

Form of Ranger Estoppel Certificate

 

v

--------------------------------------------------------------------------------


 

THIS PORTFOLIO ACQUISITION AGREEMENT and INTEREST PURCHASE AND SALE AGREEMENT
(this “Agreement”) made as of the 14th day of March, 2014, by and among Seller
(as defined herein), Eclipse Health Holdings-T, LLC, a Delaware limited
liability company (“Purchaser”), Formation Capital Asset Management III LLC, a
Delaware limited liability company (“FCAM III”), Safanad, Inc., a Delaware
corporation (“Safanad”; and together with FCAM III, each a “Stakeholder
Representative” and collectively, the “Stakeholder Representatives”), and,
solely for the purposes of Sections 4(b), 11(l) and 34(c), Madison Title Agency,
LLC, a Delaware limited liability company (the “Escrow Agent”).

 

W I T N E S S E T H :

 

WHEREAS, (a) each of the fee owners and/or lessors listed on Schedule 1-1 hereto
(the “Cascade Property Owners”) is the fee owner or the lessor of a facility,
comprised of real property and personal property, also set forth and identified
on Schedule 1-1 hereto (each a “Cascade Property” and collectively, the “Cascade
Portfolio”), (b) each of the Cascade Property Owners leases a Cascade Property
to Cascade Master Landlord, LLC (“Cascade Master Landlord”; and together with
the Cascade Property Owners, the “Cascade Sellers”) pursuant to that certain
Base Lease dated December 31, 2012, together with all amendments and
modifications thereof and supplements relating thereto (the “Cascade Internal
Operating Lease”), (c) Cascade Master Landlord further leases the Cascade
Portfolio to Frontier FC, LLC (the “Cascade Operator”) pursuant to that certain
Master Lease and Security Agreement dated December 31, 2012, together with all
amendments and modifications thereof and supplements relating thereto (the
“Cascade Operating Lease”), and (d) the Cascade Operator further leases each
Cascade Property to an operator (an “Operating Tenant”);

 

WHEREAS, (a) each of the fee owners and/or lessors listed on Schedule 1-2 hereto
(the “Decathlon Property Owners”) is the fee owner or the lessor of a facility,
comprised of real property and personal property, also set forth and identified
on Schedule 1-2 hereto (each a “Decathlon Property” and collectively, the
“Decathlon Portfolio”), (b) each of the Decathlon Property Owners leases a
Decathlon Property to Decathlon Master Landlord, LLC (“Decathlon Master
Landlord”; and together with the Decathlon Property Owners, the “Decathlon
Sellers”) pursuant to that certain Base Lease dated September 28, 2012, together
with all amendments and modifications thereof and supplements relating thereto
(the “Decathlon Internal Operating Lease”), (c) Decathlon Master Landlord
further leases the Decathlon Portfolio to Epsilon Healthcare Properties, LLC
(the “Decathlon Operator”) pursuant to that certain Master Lease and Security
Agreement dated September 28, 2012, together with all amendments and
modifications thereof and supplements relating thereto (the “Decathlon Operating
Lease”), and (d) the Decathlon Operator further leases each Decathlon Property
to an Operating Tenant;

 

WHEREAS, (a) each of the fee owners and/or lessors listed on Schedule 1-3 hereto
(the “Grace Property Owners”) is the fee owner or the lessor of a facility,
comprised of real property and personal property, also set forth and identified
on Schedule 1-3 hereto (each a “Grace Property” and collectively, the “Grace
Portfolio”), (b) each of the Decathlon Property Owners leases a Grace Property
to Crown Master Landlord, LLC (“Grace Master Landlord”; and together with the
Grace Property Owners, the “Grace Sellers”) pursuant to that (i) that certain
Master Lease and Security Agreement dated January 21, 2011 and (ii) that certain
Michigan Master Lease and Security Agreement dated January 21, 2011 ((i) and
(ii) collectively, together

 

1

--------------------------------------------------------------------------------


 

with all amendments and modifications thereof and supplements relating thereto,
the “Grace Internal Operating Lease”), (c) Grace Master Landlord further leases
the Grace Portfolio to Grace Master Tenant, LLC (the “Grace Operator”) pursuant
to those certain Master Sublease and Security Agreements dated January 21, 2011,
together with all amendments and modifications thereof and supplements relating
thereto (the “Grace Operating Lease”), and (d) the Grace Operator further leases
each Grace Property to an Operating Tenant;

 

WHEREAS, (a) each of the fee owners and/or lessors listed on Schedule 1-4 hereto
(the “Kensington Property Owners”) is the fee owner or the lessor of a facility,
comprised of real property and personal property, also set forth and identified
on Schedule 1-4 hereto (each a “Kensington Property” and collectively, the
“Kensington Portfolio”), (b) each of the Kensington Property Owners leases a
Kensington Property to Diana Master Landlord, LLC (“Kensington Master Landlord”;
and together with the Kensington Property Owners, the “Kensington Sellers”)
pursuant to that that certain Master Lease and Security Agreement dated
December 31, 2011, together with all amendments and modifications thereof and
supplements relating thereto (the “Kensington Internal Operating Lease”),
(c) Kensington Master Landlord further leases the Kensington Portfolio to
Symphony M.L., LLC (the “Kensington Operator”) pursuant to that certain Master
Sublease and Security Agreement dated December 31, 2011, together with all
amendments and modifications thereof and supplements relating thereto (the
“Kensington Operating Lease”), and (d) the Kensington Operator further leases
each Kensington Property to an Operating Tenant;

 

WHEREAS, (a) each of the fee owners and/or lessors listed on Schedule 1-5 hereto
(the “Pentathlon Property Owners”) is the fee owner or the lessor of a facility,
comprised of real property and personal property, also set forth and identified
on Schedule 1-5 hereto (each a “Pentathlon Property” and collectively, the
“Pentathlon Portfolio”), (b) each of the Pentathlon Property Owners leases a
Pentathlon Master Landlord, LLC (“Pentathlon Master Landlord”; and together with
the Pentathlon Property Owners, the “Pentathlon Sellers”) pursuant to that that
certain Base Lease dated December 6, 2012, together with all amendments and
modifications thereof and supplements relating thereto (the “Pentathlon Internal
Operating Lease”), (c) Pentathlon Master Landlord further leases the Pentathlon
Portfolio to Florida Eldercare Leasing, LLC (the “Pentathlon Operator”) pursuant
to that certain Amended and Restated Master Lease and Security Agreement dated
April 15, 2009, together with all amendments and modifications thereof and
supplements relating thereto (the “Pentathlon Operating Lease”), and (d) the
Pentathlon Operator further leases each Pentathlon Property to an Operating
Tenant;

 

WHEREAS, (a) Safanad Senior Care Investment Partnership IV, LP, Safanad Senior
Care Investment Partnership IV-A, LP, Safanad Senior Care Investment Partnership
IV-B, LP and FCEQ Ranger Co-Invest IV, LLC (each, a “FC Ranger Owner”)
collectively own one hundred percent (100%) of the limited liability company
interests (the “FC Ranger Interests”) of FC Ranger LLC (“FC Ranger”), (b) FC
Ranger owns ninety-nine percent (99%) of the limited liability company interests
of FC Ranger Properties, LLC ( “Ranger Properties Co”), (c) FCSAF Ranger 1Q
Investments, LLC (“FCSAF Ranger” and collectively with FC Ranger Owner, the
“Ranger Sellers”) owns one percent (1%) of the limited liability company
interests (the “Properties Co Interests” and collectively with the FC Ranger
Interests, the “Interests”) of Ranger Properties Co; (d) Ranger Properties Co
owns one hundred percent (100%) of the limited liability company interests of
Ranger HoldCo I, LLC (“Ranger HoldCo I”), (e) Ranger HoldCo I

 

2

--------------------------------------------------------------------------------


 

owns one hundred percent (100%) of the limited liability company interests of
Ranger HoldCo II, LLC (“Ranger HoldCo II”), (f) Ranger HoldCo II owns one
hundred percent (100%) of the limited liability company interests of FC-Ranger
Acquisition, LLC (“Ranger Acquisition Co”), (g) Ranger Acquisition Co indirectly
owns one hundred percent (100%) of the limited liability company interests of
each of the fee owners and/or lessors listed on Schedule 1-6 hereto (the “Ranger
Property Owners” and together with FC Ranger, Ranger Properties Co, Ranger
HoldCo I, Ranger HoldCo II, Ranger Acquisition Co and each other entity listed
on Schedule 11(d)(iii), the “Ranger Subsidiary Entities”), (h) each of the
Ranger Property Owners is the fee owner or the lessor of a facility, comprised
of real property and personal property, also set forth and identified on
Schedule 1-6 hereto (each a “Ranger Property” and collectively the “Ranger
Portfolio”) and (i) each of the Ranger Property Owners leases the Ranger
Portfolio to the Ranger Operators pursuant to Ranger Operating Leases;

 

WHEREAS, the Cascade Sellers, the Decathlon Sellers, the Grace Sellers, the
Kensington Sellers and the Pentathlon Sellers are collectively referred to
herein as the “Non-Ranger Sellers” and the Non-Ranger Sellers and the Ranger
Sellers are collectively referred to herein as “Seller”;

 

WHEREAS, each Cascade Property, each Decathlon Property, each Grace Property,
each Kensington Property, and each Pentathlon Property are referred to herein as
a “Non-Ranger Property”, and collectively, the “Non-Ranger Properties”; and each
Non-Ranger Property and each Ranger Property are referred to herein as a
“Property”, and collectively, the “Properties”;

 

WHEREAS, the Cascade Portfolio, the Decathlon Portfolio, the Grace Portfolio,
the Kensington Portfolio, and the Pentathlon Portfolio are referred to herein as
a “Non-Ranger Portfolio”, and collectively, the “Non-Ranger Portfolios”; and
each Non-Ranger Portfolio and the Ranger Portfolio are referred to herein as a
“Portfolio”, and collectively, the “Portfolios”;

 

WHEREAS, the Cascade Property Owners, the Decathlon Property Owners, the Grace
Property Owners, the Kensington Property Owners and the Pentathlon Property
Owners are each referred to herein as a “Non-Ranger Property Owner”, and
collectively, the “Non-Ranger Property Owners”; and each Non-Ranger Property
Owner and each Ranger Property Owner are referred to herein as a “Property
Owner”, and collectively, the “Property Owners”;

 

WHEREAS, Cascade Master Landlord, Decathlon Master Landlord, Grace Master
Landlord, Kensington Master Landlord, and Pentathlon Master Landlord  are each
referred to herein as a “Master Landlord”, and collectively, the “Master
Landlords”;

 

WHEREAS, the Cascade Internal Operating Lease, the Decathlon Internal Operating
Lease, the Grace Internal Operating Lease, the Kensington Internal Operating
Lease and the Pentathlon Internal Operating Lease are each referred to herein as
an “Internal Operating Lease”, and collectively, the “Internal Operating
Leases”;

 

WHEREAS, Cascade Operator, Decathlon Operator, Grace Operator, Kensington
Operator and Pentathlon Operator are each referred to herein as a “Non-Ranger
Operator”, and

 

3

--------------------------------------------------------------------------------


 

collectively, the “Non-Ranger Operators”; and each Non-Ranger Operator and each
Ranger Operator are referred to herein as an “Operator”, and collectively, the
“Operators”;

 

WHEREAS, the Cascade Operating Lease, the Decathlon Operating Lease, the Grace
Operating Lease, the Kensington Operating Lease and the Pentathlon Operating
Lease are each referred to herein as a “Non-Ranger Operating Lease”, and
collectively, the “Non-Ranger Operating Leases”; and each Non-Ranger Operating
Lease and each Ranger Operating Lease are referred to herein as an “Operating
Lease”, and collectively, the “Operating Leases”;

 

WHEREAS, Eclipse Investment, LLC, a Delaware limited liability company (“New
Joint Venture”), is a wholly owned Subsidiary of Purchaser and, on the Closing
Date (as defined below) Purchaser and FC Eclipse Investment, LLC will execute a
Limited Liability Company Agreement of New Joint Venture (the “JV Agreement”) in
the form attached hereto as Exhibit A;

 

WHEREAS, (i) each Non-Ranger Property Owner desires to transfer the Non-Ranger
Properties it owns to New Joint Venture (or a subsidiary of the New Joint
Venture), and New Joint Venture (or a subsidiary of the New Joint Venture)
desires to acquire such Non-Ranger Properties from each Non-Ranger Property
Owner and (ii) each Non-Ranger Property Owner desires to assign its interest in
the Internal Operating Leases to which it is a party to New Joint Venture (or a
subsidiary of the New Joint Venture), and New Joint Venture (or a subsidiary of
the New Joint Venture) desires to assume such interests in such Internal
Operating Leases from each Non-Ranger Property Owner, and (iii) each Master
Landlord desires to assign its interest in the Internal Operating Leases and
Non-Ranger Operating Leases to which it is a party to New Joint Venture (or a
subsidiary of the New Joint Venture), and New Joint Venture (or a subsidiary of
the New Joint Venture) desires to assume such interests in such Internal
Operating Leases and Non-Ranger Operating Leases from each Master Landlord, in
each case upon and subject to the terms and conditions of this Agreement (such
transactions collectively, the “Asset Acquisitions”);

 

WHEREAS, each Ranger Seller desires to transfer the Interests it owns to New
Joint Venture (or a subsidiary of the New Joint Venture), and New Joint Venture
(or a subsidiary of the New Joint Venture) desires to purchase the Interests
from each Ranger Seller, upon and subject to the terms and conditions of this
Agreement (such transaction collectively, the “Interest Acquisitions”);

 

WHEREAS, upon the consummation of the Interest Acquisitions, New Joint Venture
will own, directly and through FC Ranger, all of the outstanding equity
interests of the Ranger Properties Co;

 

WHEREAS, in connection with the Asset Acquisitions and Interest Acquisitions, on
the Closing Date, each of the entities as listed on Schedule 1-7 (each, a
“Liquidating Partnership”) shall transfer its interests with respect to the
Portfolios to New Joint Venture in exchange for cash or partnership common units
of New Joint Venture;

 

WHEREAS, upon the consummation of the Asset Acquisitions and the Interest
Acquisitions, New Joint Venture will own, directly or indirectly, all of the
Properties; and

 

4

--------------------------------------------------------------------------------


 

WHEREAS, the parties intend and agree that the Asset Acquisitions and the
Interest Acquisitions, for U.S. federal income tax purposes, shall constitute an
“assets over” partnership consolidation of each of the Liquidating Partnerships
into New Joint Venture within the meaning of Treasury Regulation Section
1.708-1(c)(3)(i);

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

 

1.                                      DEFINITIONS

 

2014 Pro Rata Portion

 

Section 7(b)(vii)(1)

Additional Deposit

 

Section 4(a)(iii)(2)

Agreement

 

Preamble

Anti-Money Laundering Laws

 

Section 11(d)(vii)

Apportionment Date

 

Section 7(a)

Asbestos

 

Section 11(c)(iii)(7)

Asset Acquisitions

 

Recitals

Assumed Existing Cascade Indebtedness

 

Section 38(f)(i)

Assumed Existing Decathlon Indebtedness

 

Section 38(f)(ii)

Assumed Existing Grace Indebtedness

 

Section 38(f)(iii)

Assumed Existing Indebtedness

 

Section 38(f)(iv)

Assumed Existing Kensington Indebtedness

 

Section 38(f)(v)

Assumed Existing Pentathlon Indebtedness

 

Section 38(f)(vi)

Assumed Existing Ranger Indebtedness

 

Section 38(f)(vii)

Audit Letter

 

Section 9(e)

Audited Years

 

Section 9(e)

Auditor

 

Section 7(b)(v)

Base Rents

 

Section 7(a)(i)

Broker

 

Section 14(a)

business day

 

Section 4(e)

Cascade Internal Operating Lease

 

Recitals

Cascade Master Landlord

 

Recitals

Cascade Operating Lease

 

Recitals

Cascade Operator

 

Recitals

Cascade Portfolio

 

Recitals

Cascade Property

 

Recitals

Cascade Property Owners

 

Recitals

Cascade Sellers

 

Recitals

Casualty

 

Section 12(a)

Casualty Election Date

 

Section 12(c)

Closing

 

Section 18

Closing Date

 

Section 18

Closing Ranger Net Working Capital Statement

 

Section 7(b)(iii)

Closing Statement

 

Section 7(d)

Code

 

Section 2(d)

Commitment Objections

 

Section 6(a)(ii)

 

5

--------------------------------------------------------------------------------


 

Condemnation Election Date

 

Section 13(c)

Contracts

 

Section 11(c)(ii)(7)

Date-Down Certificate

 

Section 17(a)(xi)

Decathlon Internal Operating Lease

 

Recitals

Decathlon Master Landlord

 

Recitals

Decathlon Operating Lease

 

Recitals

Decathlon Operator

 

Recitals

Decathlon Portfolio

 

Recitals

Decathlon Property

 

Recitals

Decathlon Property Owners

 

Recitals

Decathlon Sellers

 

Recitals

Default Rate

 

Section 7(e)

Deposit

 

Section 4(a)(ii) or 4(a)(iii)(2)

Dispute Notice

 

Section 7(b)(iv)

Due Diligence Notice

 

Section 3(f)

Due Diligence Period

 

Section 3(f)

Effective Date

 

Section 3(a)

Environmental Laws

 

Section 11(c)(iii)(7)

ERISA

 

Section 11(e)(v)

Escrow Agent

 

Preamble

Estimated Ranger Closing Net Working Capital Statement

 

Section 7(b)(i)

Estoppel Certificate

 

Section 36

Existing Cascade Loans

 

Section 38(f)(viii)

Existing Decathlon Loans

 

Section 38(f)(ix)

Existing Grace Loans

 

Section 38(f)(x)

Existing Kensington Loans

 

Section 38(f)(xi)

Existing Lender Consent

 

Section 38(b)

Existing Lender Reserves and Escrows

 

Section 18(e)

Existing Lenders

 

Section 38(f)(xiii)

Existing Loan Documents

 

Section 38(f)(xiv)

Existing Loan Reserves

 

Section 11(c)(iii)(10)

Existing Loans

 

Section 38(f)(xii)

Existing Pentathlon Loans

 

Section 38(f)(xv)

Existing Ranger Loans

 

Section 38(f)(xvi)

Existing Ranger Acquisition Agreement

 

Section 11(e)(x)

Extended Due Diligence Period

 

Section 3(f)

Extended Outside Date

 

Section 38(c)

Extension Notice

 

Section 3(f)

FC Ranger

 

Recitals

FC Ranger Interests

 

Recitals

FC Ranger Owner

 

Recitals

FCSAF Ranger

 

Recitals

Final Closing Ranger Net Working Capital

 

Section 7(b)(vi)

Final Closing Statement

 

Section 7(d)

Financial Institution

 

Section 11(d)(vi)

 

6

--------------------------------------------------------------------------------


 

Financial Statements

 

Section 11(e)(vi)

FIRPTA

 

Section 21

GAAP

 

Section 10(b)(i)

Government Sponsored Health Care Program

 

Section 11(c)(i)(10)(B)

Governmental Authority

 

Section 11(c)(i)(9)(A)

Grace Internal Operating Lease

 

Recitals

Grace Master Landlord

 

Recitals

Grace Operating Lease

 

Recitals

Grace Operator

 

Recitals

Grace Portfolio

 

Recitals

Grace Property

 

Recitals

Grace Property Owners

 

Recitals

Grace Sellers

 

Recitals

Hazardous Materials

 

Section 11(c)(iii)(7)

Health Care Law

 

Section 11(c)(i)(9)(B)

Hedging Instrument List

 

Section 11(c)(iii)(11)

Hedging Instruments

 

Section 11(c)(iii)(11)

Holdback Escrow Account

 

Section 11(l)

Holdback Escrow Agreement

 

Section 11(l)

Holdback Escrow Amount

 

Section 11(l)

Indemnitee

 

Section 11(k)(iv)(1)

Indemnitor

 

Section 11(k)(iv)(1)

Independent Consideration

 

Section 4(a)(i)

Initial Deposit

 

Section 4(a)(iii)(1)

Initial Diligence Period

 

Section 3(f)

Interest Acquisitions

 

Recitals

Interests

 

Recitals

Internal Operating Leases

 

Recitals

JV Agreement

 

Recitals

Kensington Internal Operating Lease

 

Recitals

Kensington Master Landlord

 

Recitals

Kensington Operating Lease

 

Recitals

Kensington Operator

 

Recitals

Kensington Portfolio

 

Recitals

Kensington Property

 

Recitals

Kensington Property Owners

 

Recitals

Kensington Sellers

 

Recitals

Laws

 

Section 11(c)(i)(9)(B)

Legal Requirements

 

Section 11(c)(i)(8)

Liquidating Partnership

 

Recitals

Losses

 

Section 11(k)(i)

Manager

 

Section 11(c)(ii)(8)

Master Landlords

 

Recitals

Material Adverse Effect

 

Section 10(b)(i)

Monetary Seller Exception Cap

 

Section 6(c)

New Closing Notice

 

Section 6(d)

 

7

--------------------------------------------------------------------------------


 

New Joint Venture

 

Recitals

New SLC Management Contracts

 

Section 9(b)(iii)

Non-Objectionable Encumbrances

 

Section 6(a)(iv)

Non-Ranger Operating Leases

 

Recitals

Non-Ranger Operators

 

Recitals

Non-Ranger Permits and Licenses

 

Section 11(c)(i)(15)

Non-Ranger Portfolios

 

Recitals

Non-Ranger Portfolio Holdback Escrow Amount

 

Section 11(l)

Non-Ranger Properties

 

Recitals

Non-Ranger Property Owners

 

Recitals

Non-Ranger Sellers

 

Recitals

Non-U.S. Seller

 

Section 21

Notices

 

Section 19

OFAC

 

Section 11(d)(vi)

Operating Lease Rent Roll

 

Section 11(c)(i)(2)

Operating Leases

 

Recitals

Operating Tenant

 

Recitals

Operators

 

Recitals

Outside Date

 

Section 38(c)

Overage Rent

 

Section 7(a)(iii)

Patriot Act

 

Section 11(d)(vii)

PCBs

 

Section 11(c)(iii)(7)

Pentathlon Internal Operating Lease

 

Recitals

Pentathlon Master Landlord

 

Recitals

Pentathlon Operating Lease

 

Recitals

Pentathlon Operator

 

Recitals

Pentathlon Portfolio

 

Recitals

Pentathlon Property

 

Recitals

Pentathlon Property Owners

 

Recitals

Pentathlon Sellers

 

Recitals

Permits and Licenses

 

Section 11(c)(i)(12)

Permitted Encumbrances

 

Section 5

Person

 

Section 11(d)(vi)

Personalty

 

Section 2(a)(i)

Portfolios

 

Recitals

Pre-Closing Period

 

Section 41(j)(i)

Pre-Closing Tax Period

 

Section 41(b)(i)

Pre-Closing Taxes

 

Section 41(j)(ii)

Preliminary Closing Statement

 

Section 7(d)

Properties

 

Recitals

Properties Co Interests

 

Recitals

Property Owners

 

Recitals

Purchase Price

 

Section 4

Purchaser

 

Preamble

Purchaser Indemnitees

 

Section 11(k)(ii)

 

8

--------------------------------------------------------------------------------


 

Purchaser Knowledge Individual

 

Section 11(i)

Purchaser Parties

 

Section 37(b)

Purchaser Sponsor Party

 

Section 11(h)(ii)

Purchaser Subsidiary Entities

 

Section 7(a)(i)

Purchaser’s Representatives

 

Section 3(a)

Ranger Acquisition Co

 

Recitals

Ranger Acquisition Date

 

Section 11(e)(iv)

Ranger Closing Net Working Capital

 

Section 7(b)(i)

Ranger HoldCo I

 

Recitals

Ranger HoldCo II

 

Recitals

Ranger Operating Lease Rent Roll

 

Section 11(c)(ii)(2)

Ranger Operating Leases

 

Section 11(c)(ii)(2)

Ranger Operators

 

Section 11(c)(ii)(2)

Ranger Permits and Licenses

 

Section 11(c)(ii)(15)

Ranger Portfolio

 

Recitals

Ranger Portfolio Holdback Escrow Amount

 

Section 11(l)

Ranger Properties Co

 

Recitals

Ranger Property

 

Recitals

Ranger Property Owners

 

Recitals

Ranger Rent Reserves

 

Section 11(c)(ii)(2)

Ranger Resident Agreements

 

Section 11(c)(ii)(3)

Ranger Resident Agreement Rent Roll

 

Section 11(c)(ii)(3)

Ranger Sellers

 

Recitals

Ranger Subsidiary Entities

 

Recitals

Ranger Tenant Arrearage Schedule

 

Section 11(c)(ii)(6)

Reference Net Working Capital

 

Section 7(b)(ii)

Registered Company

 

Section 9(e)

REIT

 

Section 9(g) and 11(e)(xi)(11)

Rent Audit

 

Section 7(a)(viii)

Rent Reserves

 

Section 11(c)(i)(2)

Report

 

Section 6(a)(i)

Representation Letter

 

Section 9(d)

Required Purchaser Estoppel Certificates

 

Section 36

Resident Agreement Rent Roll

 

Section 11(c)(i)(4)

Resident Agreements

 

Section 11(c)(i)(4)

Scheduled Closing Date

 

Section 18

SEC Filings

 

Section 9(e)

Security Deposits

 

Section 11(c)(i)(4)

Seller

 

Recitals

Seller Exceptions

 

Section 6(c)

Seller Indemnitees

 

Section 11(k)(i)

Seller Knowledge Individuals

 

Section 11(f)

Seller Parties

 

Section 3(e)

Seller Party

 

Section 3(e)

Seller Rollover Investor

 

Section 11(c)(i)(14)

Seller Sponsor Party

 

Section 11(d)(vi)

 

9

--------------------------------------------------------------------------------


 

Significant Casualty

 

Section 12(a)(i)

Significant Taking

 

Section 13(a)(i)

SLC

 

Section 9(a)(ix)

Specially Designated Nationals and Blocked Persons

 

Section 11(d)(vi)

Stakeholder Representatives

 

Preamble

Straddle Period

 

Section 41(j)(iii)

stub period

 

Section 9(e)

Subsidiary

 

Section 38(f)(xvii)

Taking

 

Section 13(a)

Tax

 

Section 11(e)(xi)(17)

Tax Certiorari Proceeding

 

Section 15

Tax Contest

 

Section 41(j)(iv)

Tax Protection Agreements

 

Section 11(e)(xi)(14)

Tax Returns

 

Section 11(e)(xi)(18)

Tenant Arrearage Schedule

 

Section 11(c)(i)(7)

Termination Cause

 

Section 3(f)

Third Party Payor

 

Section 11(c)(i)(10)(A)

Title Affidavit

 

Section 6(e)

Title Company

 

Section 6(a)(i)

Title Cure Period

 

Section 6(a)(iv)

Title Objections

 

Section 6(a)(iii)

Title Policy

 

Section 6(a)(i)

Transaction Stakeholders

 

Section 40(a)

Transfer Taxes

 

Section 16(a)

Transfer Tax Laws

 

Section 16(a)

Treasury Regulations

 

Section 11(e)(xi)(19)

Uncured Title Objection Amount

 

Section 6(b)

Uncured Title Objection Cap

 

Section 6(b)

Uncured Title Objection Floor

 

Section 6(b)

Unit

 

Section 2(c)(iii)

Update Exception

 

Section 6(a)(iii)

Update Objection Deadline

 

Section 6(a)(iii)

Update Objections

 

Section 6(a)(iii)

U.S. Person

 

Section 11(d)(vi)

Violations

 

Section 5(h)]

 

2.                                      ACQUISITIONS AND SALES.

 

(a)         Asset Acquisitions and Sales.  Subject to the terms and conditions
set forth in this Agreement, at the Closing:

 

(i)                                     Purchaser shall cause New Joint Venture
(or a subsidiary of the New Joint Venture) to acquire from each Non-Ranger
Property Owner, and each Non-Ranger Property Owner shall transfer and assign to
New Joint Venture (or a subsidiary of the New Joint Venture), (1) its Non-Ranger
Properties; (2) the fixtures, furnishings, furniture, equipment, machinery,
inventory, appliances and other personal property owned by such Non-

 

10

--------------------------------------------------------------------------------


 

Ranger Seller, located at such Non-Ranger Properties (collectively, the
“Personalty”), subject to depletions, replacements or additions thereto in the
ordinary course of business; (3) all rights, privileges, easements and
appurtenances to such Non-Ranger Properties, if any, including, without
limitation, all of such Non-Ranger Seller’s right, title and interest in and to
all operating agreements, reciprocal easement agreements, ground leases, mineral
and water rights and all easements, rights-of-way and other appurtenances used
or connected with the beneficial use or enjoyment of such Non-Ranger Properties;
(4) all non-exclusive trademarks and trade names (if any) used or useful in
connection with such Non-Ranger Properties, but only to the extent that the same
are not trademarks or trade names of such Non-Ranger Seller or any of such
Non-Ranger Seller’s affiliated companies, and (5) such Non-Ranger Seller’s
interest (if any) in and to any guarantees, licenses, approvals, certificates,
permits, plans and specifications, drawings and warranties relating to the such
Property or the Personalty, to the extent assignable, in each case free and
clear of all liens, security interests, pledges and other encumbrances;

 

(ii)                                  Purchaser shall cause New Joint Venture
(or a subsidiary of the New Joint Venture) to acquire, accept and assume from
each Non-Ranger Property Owner, and each Non-Ranger Property Owner shall
transfer and assign to New Joint Venture (or a subsidiary of the New Joint
Venture), its interest in each Internal Operating Lease to which it is a party,
free and clear of all liens, security interests, pledges and other encumbrances;
and

 

(iii)                               Purchaser shall cause New Joint Venture (or
a subsidiary of the New Joint Venture) to acquire, accept and assume from each
Master Landlord, and each Master Landlord shall transfer and assign to New Joint
Venture (or a subsidiary of the New Joint Venture), its interest in each
Internal Operating Lease and each Non-Ranger Operating Lease to which it is a
party, free and clear of all liens, security interests, pledges and other
encumbrances.

 

(b)         Interest Acquisitions and Sales.  Subject to the terms and
conditions set forth in this Agreement, at the Closing:

 

(i)                                     Purchaser shall cause New Joint Venture
(or a subsidiary of the New Joint Venture) to acquire from FCSAF Ranger, and
FCSAF Ranger shall transfer and assign to New Joint Venture (or a subsidiary of
the New Joint Venture), the Properties Co Interests, free and clear of all
liens, security interests, pledges and other encumbrances; and

 

(ii)                                  Purchaser shall cause New Joint Venture
(or a subsidiary of the New Joint Venture) to acquire from each FC Ranger Owner,
and each FC Ranger Owner shall transfer and assign to New Joint Venture (or a
subsidiary of the New Joint Venture), its FC Ranger Interests, free and clear of
all liens, security interests, pledges and other encumbrances.

 

(c)          Tax Treatment.

 

(i)                                     In connection with the Asset
Acquisitions and Interest Acquisitions, on the Closing Date, each of the
Liquidating Partnerships shall transfer its

 

11

--------------------------------------------------------------------------------


 

interests with respect to the Portfolios to Purchaser in exchange for cash and
partnership common units of New Joint Venture as provided for below.

 

(ii)                                  Unless otherwise required by law, the
parties intend and agree that the Asset Acquisitions and Interest Acquisitions,
for U.S. federal income tax purposes, shall constitute an “assets over”
partnership consolidation of each of the Liquidating Partnerships into New Joint
Venture within the meaning of Treasury Regulation Section 1.708-1(c)(3)(i) with
each of the Liquidating Partnerships being treated as terminating partnerships
and New Joint Venture being treated as a new partnership.

 

(iii)                               Unless otherwise required by law, the
parties intend and agree that, for U.S. federal income tax purposes (and for all
relevant state tax purposes solely with respect to states that follow such U.S.
federal income tax treatment), (i) any payment of cash for units of partnership
interests of the Liquidating Partnerships (each a “Unit”) shall be treated as a
sale of such interests by such holder and a purchase of such Units by Purchaser
for the cash so paid under the terms of this Agreement in accordance with
Treasury Regulation Sections 1.708-1(c)(3) and 1.708-1(c)(4), which will result
in the deemed termination of each Liquidating Partnership pursuant to Section
708(b)(1)(B) of the Code, and (ii) each such holder of Units who accepts cash
explicitly agrees and consents to such treatment. Furthermore, unless otherwise
required by law, the parties hereto intend and agree that, for U.S. federal
income tax purposes (and for all relevant state tax purposes solely with respect
to states that follow such U.S. federal income tax treatment), (x) any holder of
Units receiving partnership common units of New Joint Venture under the terms of
this Agreement shall be treated as receiving the partnership common units of New
Joint Venture pursuant to a distribution in complete liquidation of such
holder’s interest in the Liquidating Partnerships, and (y) each such holder of
Units who accepts partnership common units of New Joint Venture explicitly
agrees and consents to such treatment. Any cash to which a holder of Units is
entitled pursuant to this Agreement shall be paid only after such holder
provides a written consent in the form of Schedule 1-7 that, for U.S. federal
income tax purposes, the receipt of cash shall be treated as described in this
paragraph.  The consents described in this Section 2(c)(iii) shall be provided
to the Administrative Member (as defined in the JV Agreement) on or prior to the
Closing Date, and the Administrative Member shall retain such consent records
and, upon the reasonable request of Purchaser, shall make copies of such
consents available to Purchaser.

 

(iv)                              For the avoidance of doubt, New Joint Venture
shall not be allocated any income, gain, loss and deduction as a partner for
U.S. federal income tax purposes from any Liquidating Partnership.

 

(d)         Withholding Rights.  Each of New Joint Venture and Purchaser shall
be entitled to deduct and withhold from any payment otherwise payable by it
pursuant to this Agreement such amounts as are required to be deducted and
withheld with respect to the making of such payment under the Internal Revenue
Code of 1986, as amended (the “Code”), Treasury Regulations promulgated under
the Code or any provisions of applicable state, local or foreign tax law.  To
the extent that amounts are so deducted and withheld by New Joint Venture or
Purchaser, as applicable, such deducted and withheld amounts shall be treated
for all purposes of

 

12

--------------------------------------------------------------------------------


 

this Agreement as having been paid to the Person in respect of which such
deduction and withholding was made.

 

3.                                      ACCESS/DUE DILIGENCE.

 

(a)         During the period commencing on the date hereof (the “Effective
Date”) and continuing until the Closing Date, Purchaser shall conduct its review
and due diligence of, and physically inspect, as applicable, the Properties, the
Ranger Subsidiary Entities and the Interests in accordance with this Section 3. 
Purchaser and its agents, employees, consultants, inspectors, appraisers,
engineers and contractors (collectively “Purchaser’s Representatives”) shall
have the right, through the Closing Date (provided that this Agreement shall not
have terminated in accordance with Section 3(f) or 41), from time to time, upon
the advance notice required and subject to the limitations described in Section
3(c), to (i) enter upon and pass through the Properties during normal business
hours to examine and inspect the same and (ii) review, copy and inspect all
books, records and financial statements of the Seller and all Ranger Subsidiary
Entities relating to the Interests, the Ranger Subsidiary Entities, and the
Properties. For the avoidance of doubt, the expiration of the Due Diligence
Period (as defined below) shall not prevent Purchaser from conducting any of the
due diligence activities set forth in this Section 3 unless this Agreement shall
be terminated.

 

(b)         Intentionally Omitted.

 

(c)          In conducting the inspection of the Properties and its due
diligence review, Purchaser shall at all times comply with all laws and
regulations of all applicable Governmental Authorities, and neither Purchaser
nor any of Purchaser’s Representatives shall (i) contact or have any discussions
with any of Seller’s employees or representatives (other than Seller’s
attorneys), or with any tenants at, or contractors providing services to, any of
the Properties, unless in each case Purchaser obtains the prior written consent
of Seller, which consent shall not be unreasonably withheld, conditioned or
delayed, it being agreed that (x) all such contacts or discussions shall,
pending any such reasonable approval, be directed to Kelly Sheehy and subsequent
to such approval shall only be conducted if a representative of Seller is
included in such contact and/or discussion, and (y) under no circumstances will
Purchaser have the right to communicate with residents at any Property,
(ii) unreasonably interfere with the business of Seller (or any of its tenants)
conducted at any of the Properties or unreasonably disturb the use or occupancy
of any occupant of any of the Properties or (iii) damage any of the Properties. 
In conducting the foregoing inspection or otherwise accessing the Properties,
Purchaser and Purchaser’s Representatives shall at all times comply with, and
shall be subject to, the rights of the Operators under the Operating Leases and
the residents under the Resident Agreements (and any Persons claiming under or
through such Persons).  Seller may from time to time establish reasonable rules
of conduct for Purchaser and Purchaser’s Representatives in furtherance of the
foregoing.  Purchaser shall schedule and coordinate all inspections, including,
without limitation, any environmental tests, and/or discussions or
communications as described above, with Seller and shall give Seller at least
forty-eight (48) hours’ prior notice thereof.  Seller shall be entitled to have
a representative present at all times during each such inspection, other access
or contact and/or discussion.  In the event that the Closing hereunder shall not
occur for any reason whatsoever (other than a Seller’s willful default), then
Purchaser shall pay to Seller promptly upon written demand the reasonable
out-of-pocket cost of repairing and restoring any

 

13

--------------------------------------------------------------------------------

 


 

damage or disturbance which Purchaser or Purchaser’s Representatives shall cause
to any of the Properties.  In the event that the Closing hereunder shall not
occur for any reason whatsoever, Purchaser shall promptly return to Seller
copies of all due diligence materials delivered by Seller to Purchaser and shall
destroy all copies and abstracts thereof.  Purchaser and Purchaser’s
Representatives shall not be permitted to take soil or ground water samples or
to conduct borings of any of the Properties or drilling in or on any of the
Properties, or any other invasive testing, in connection with the preparation of
an environmental audit or in connection with any other inspection of the
Properties without the prior written consent of Seller, which consent shall not
be unreasonably withheld, conditioned or delayed.  Any liens against the
Properties, or any portion thereof, arising from the performance of services by
third-party contractors in connection with Purchaser’s due diligence activities
shall be removed by Purchaser as promptly as practicable and in any event not
later than the earlier to occur of (x) fifteen (15) business days after
Purchaser shall have been notified in writing of the filing of such liens or
(y) the Closing Date.  The provisions of this Section 3(c) shall survive the
Closing (but subject, in this case, to the terms of the JV Agreement) or any
termination of this Agreement.

 

(d)         Prior to conducting any physical inspection or testing at any of the
Properties, other than mere visual examination, including without limitation,
boring, drilling and sampling of soil or ground water, Purchaser shall obtain,
and during the period of such inspection or testing shall maintain, at its
expense, commercial general liability insurance, including a contractual
liability endorsement, and personal injury liability coverage, with Seller and
its managing agent, if any, and any other entity reasonably designated by Seller
in writing, as additional insureds, from an insurer reasonably acceptable to
Seller, which insurance policies must have limits for bodily injury and death of
not less than Three Million and 00/100 Dollars ($3,000,000.00) for any one
occurrence and not less than Three Million and 00/100 Dollars ($3,000,000.00)
for property damage liability for any one occurrence.  Prior to making any entry
upon any of the Properties, Purchaser shall furnish to Seller a certificate of
insurance evidencing the foregoing coverages.

 

(e)          Purchaser agrees to indemnify and hold Seller and its disclosed or
undisclosed, direct and indirect affiliates, shareholders, partners, members,
officers, directors, employees and trustees, principals, agents, contractors and
any successors or assigns of the foregoing (each, including Seller, a “Seller
Party” and, collectively with Seller, “Seller Parties”), without duplication,
harmless from and against any and all reasonable out-of-pocket losses, costs,
damages, liens, claims, liabilities or expenses (including, but not limited to,
reasonable out-of-pocket attorneys’ fees) actually incurred by any of the Seller
Parties arising from or by reason of Purchaser’s and/or Purchaser’s
Representatives’ access to, or inspection of, the Properties, or any tests,
inspections or other due diligence conducted by or on behalf of Purchaser
(whether or not the same shall occur during the Due Diligence Period), except to
the extent such losses, costs, damages, liens, claims, liabilities or expenses
(including, but not limited to, reasonable out-of-pocket attorneys’ fees) are
caused by any existing conditions at any of the Properties or the gross
negligence or willful misconduct of any of the Seller Parties.  The provisions
of this Section 3(e) shall survive the Closing or any termination of this
Agreement.

 

(f)           From and after the Effective Date and through the expiration of
the Due Diligence Period, Purchaser shall have the right to terminate this
Agreement if Purchaser is not satisfied, in its sole and absolute discretion,
with any of the diligence items, issues or

 

14

--------------------------------------------------------------------------------


 

conditions described on Schedule 3(f) to this Agreement (each a “Termination
Cause”) by delivering notice thereof to Seller (the “Due Diligence Notice”),
which Due Diligence Notice must be delivered to Seller, no later than
11:59 p.m., New York time, on the last day of the Due Diligence Period (as the
same may be extended by Purchaser in accordance with this Section 3(f)), stating
that Seller has elected to terminate this Agreement as a result of a Termination
Cause, setting forth the circumstances that gave rise to such Termination Cause.
 If Purchaser shall fail to deliver timely to Seller a Due Diligence Notice as
aforesaid, then this Agreement shall automatically be deemed to continue and not
terminated upon the expiration of the Due Diligence Period (as the same may be
extended by Purchaser in accordance with this Section 3(f)) without any further
action or notice by either Seller or Purchaser.  If this Agreement terminates
pursuant to this Section 3(f) following delivery of a Due Diligence Notice and
(i) Purchaser has not elected to extend the Initial Due Diligence Period to the
Extended Due Diligence Period, then this Agreement shall immediately terminate
and neither Seller nor Purchaser shall have any further rights or obligations
hereunder, except those arising under provisions of this Agreement that
expressly survive the termination hereof, and (ii) Purchaser has previously
elected to extend the Initial Due Diligence Period to the Extended Due Diligence
Period, then this Agreement shall immediately terminate, Seller shall have the
right to retain the Initial Deposit, and neither Seller nor Purchaser shall have
any further rights or obligations hereunder, except those arising under
provisions of this Agreement that expressly survive the termination hereof.  For
the purposes hereof, the “Initial Diligence Period” shall mean the period
commencing on the Effective Date and continuing until 11:59 p.m., New York time,
on March 31, 2014.  Purchaser shall have the right, in its sole discretion, by
written notice (the “Extension Notice”) to Seller prior to the expiration of the
Initial Due Diligence Period, to extend the Initial Due Diligence Period until
11:59 p.m., New York time, on April 15, 2014 (the “Extended Due Diligence
Period”; and together with the Initial Due Diligence Period, the “Due Diligence
Period”).  If Purchaser fails to timely deliver the Extension Notice, the Due
Diligence Period shall be deemed to expire as of the expiration of the Initial
Due Diligence Period.

 

4.                                      PURCHASE PRICE AND DEPOSIT.

 

Subject to adjustment pursuant to Sections 6, 7, 12 and 13, the aggregate
consideration which shall be received under this Agreement for the Properties
acquired through the Interest Acquisitions and the Asset Acquisitions (the
“Purchase Price”) is (A) ONE BILLION FIFTY MILLION and 00/100 Dollars
($1,050,000,000.00), which shall be allocated among each of the Portfolios and
further between each Property and any Personalty in accordance with Schedule
41(g) and the statement provided pursuant to Section 41(g), minus (B) the
outstanding principal balance of any Assumed Existing Indebtedness (as
hereinafter defined), which shall be allocated among each of the Portfolios and
further between each Property in accordance with the statement provided pursuant
to Section 41(g), and subject to apportionment as provided in Section 7, payable
in cash, equity interests of New Joint Venture or a combination of both in
accordance with the statement provided pursuant to Section 41(g), as follows:

 

(a)                                 (i)                                     On
the Effective Date, Purchaser shall pay to Seller the sum of ONE HUNDRED and
00/100 Dollars ($100.00) as independent consideration for Seller entering into
this Agreement (the “Independent Consideration”), which amount shall be
non-refundable absent Seller’s default hereunder.  Seller shall have no
obligation to deposit the

 

15

--------------------------------------------------------------------------------


 

Independent Consideration with Escrow Agent.  By execution of this Agreement,
Seller hereby acknowledges receipt of the Independent Consideration.

 

(ii)                                  If Purchaser elects not to terminate this
Agreement in accordance with Section 3(f) and does not elect to extend the Due
Diligence Period for the Extended Due Diligence Period, then one (1) business
day following the expiration of the Initial Due Diligence Period, Purchaser
shall deliver to the Escrow Agent via wire transfer in immediately available
federal funds the amount of NINE MILLION and 00/100 Dollars ($9,000,000.00) to
the escrow account of Escrow Agent in accordance with the wire instructions set
forth on Exhibit B (such deposit, if made pursuant to this Section 4(a)(ii),
together with all interest accrued thereon, the “Deposit”).

 

(iii)                                                 If Purchaser elects to
extend the Due Diligence Period for the Extended Due Diligence Period, then, in
lieu of delivering the Deposit pursuant to Section 4(a)(ii),

 

(1)         on the last business day of the Initial Due Diligence Period,
Purchaser shall deliver to Escrow Agent via wire transfer in immediately
available federal funds the amount of FOUR MILLION FIVE HUNDRED THOUSAND and
00/100 Dollars ($4,500,000.00) to the escrow account of Escrow Agent in
accordance with the wire instructions set forth on Exhibit B (such deposit, if
made pursuant to this Section 4(a)(iii)(1), together with all interest accrued
thereon, the “Initial Deposit”); and

 

(2)         if Purchaser elects not to terminate this Agreement in accordance
with Section 3(f) prior to the expiration of the Extended Due Diligence Period,
then Purchaser shall deliver to Escrow Agent via wire transfer in immediately
available federal funds the additional amount of FOUR MILLION FIVE HUNDRED
THOUSAND and 00/100 Dollars ($4,500,000.00) to the escrow account of Escrow
Agent in accordance with the wire instructions set forth on Exhibit B (such
deposit, if made pursuant to this Section 4(a)(iii)(2), together with all
interest accrued thereon, the “Additional Deposit”; and together with the
Initial Deposit, collectively, the “Deposit”).

 

(b)         (i)             Upon receipt by Escrow Agent of the Deposit or any
portion thereof, Escrow Agent shall cause the same to be deposited into an
interest bearing account at Capital One or another national bank selected by
Escrow Agent and approved by Purchaser, it being agreed that Escrow Agent shall
not be liable for (y) any loss of such investment (unless due to Escrow Agent’s
gross negligence, willful misconduct or breach of this Agreement) or (z) any
failure to attain a favorable rate of return on such investment.  Escrow Agent
shall deliver the Deposit to Seller or to Purchaser, as the case may be, under
the following conditions:

 

(1)         The Deposit shall be delivered to Seller at the Closing upon receipt
by Escrow Agent of a statement executed by Seller and Purchaser authorizing the
Deposit to be released; or

 

(2)         The Deposit shall be delivered to Seller following receipt by Escrow
Agent of written demand therefor from Seller stating that Purchaser has

 

16

--------------------------------------------------------------------------------


 

defaulted in the performance of its obligations under this Agreement, provided
Purchaser shall not have given written notice of objection in accordance with
the provisions set forth below; or

 

(3)         The Deposit shall be delivered to Purchaser following receipt by
Escrow Agent of written demand therefor from Purchaser stating that Seller has
defaulted in the performance of its obligations under this Agreement or that
this Agreement was terminated under circumstances entitling Purchaser to the
return of the Deposit, and specifying the Section of this Agreement which
entitles Purchaser to the return of the Deposit, in each case provided Seller
shall not have given written notice of objection in accordance with the
provisions set forth below; or

 

(4)         The Deposit shall be delivered to Purchaser or Seller as directed by
joint written instructions of Seller and Purchaser.

 

(ii)                                  Upon the filing of a written demand for
the Deposit by Seller or Purchaser, pursuant to subsection (2) or (3) above,
Escrow Agent shall promptly give notice thereof (including a copy of such
demand) to the other party.  The other party shall have the right to object to
the delivery of the Deposit, by giving written notice of such objection to
Escrow Agent at any time within ten (10) days after such party’s receipt of
notice from Escrow Agent, but not thereafter.  Such notice shall set forth the
basis (in reasonable detail) for objecting to the delivery of the Deposit.  Upon
receipt of such notice of objection, Escrow Agent shall promptly give a copy of
such notice to the party who filed the written demand.  If Escrow Agent shall
have timely received such notice of objection, then Escrow Agent shall continue
to hold the Deposit, until (x) Escrow Agent receives joint written notice from
Seller and Purchaser directing the disbursement of the Deposit, in which case
Escrow Agent shall then disburse the Deposit, in accordance with said direction,
or (y) litigation is commenced between Seller and Purchaser, in which case
Escrow Agent shall deposit the Deposit with the clerk of the court in which said
litigation is pending, or (z) Escrow Agent takes such affirmative steps as
Escrow Agent may reasonably elect, at Escrow Agent’s option, in order to
terminate Escrow Agent’s duties hereunder, including but not limited to
depositing the Deposit in court and commencing an action for interpleader, the
costs thereof to be borne by whichever of Seller or Purchaser is the losing
party in such interpleader action, as determined by a final non-appealable order
of such court.

 

(iii)                               Escrow Agent may rely and act upon any
instrument or other writing reasonably believed by Escrow Agent to be genuine
and purporting to be signed and presented by any Person or Persons purporting to
have authority to act on behalf of Seller or Purchaser, as the case may be, and
shall not be liable in connection with the performance of any duties imposed
upon Escrow Agent by the provisions of this Agreement, except for Escrow Agent’s
own gross negligence, willful misconduct or beach of this Agreement.  Escrow
Agent shall have no duties or responsibilities except those set forth herein. 
Escrow Agent shall not be bound by any modification, cancellation or rescission
of this Agreement unless the same is in writing and signed by Purchaser and
Seller, and, if Escrow Agent’s duties hereunder are affected, unless Escrow
Agent shall have given prior written consent thereto.  Escrow Agent shall be
reimbursed by Seller and Purchaser for any expenses (including reasonable legal
fees and disbursements of outside counsel), including all of Escrow Agent’s fees
and expenses with respect to any interpleader action incurred in

 

17

--------------------------------------------------------------------------------


 

connection with this Agreement, and such liability shall be joint and several;
provided, that, as between Purchaser and Seller, the prevailing party in any
dispute over the Deposit shall be entitled to reimbursement by the losing party
of any such expenses paid to Escrow Agent.  In the event that Escrow Agent shall
be uncertain as to Escrow Agent’s duties or rights hereunder, or shall receive
instructions from Purchaser or Seller that, in Escrow Agent’s opinion, are in
conflict with any of the provisions hereof, Escrow Agent shall hold the Deposit
and may decline to take any other action, unless directed in a joint written
notice from Purchaser and Seller.  After delivery of the Deposit in accordance
herewith, Escrow Agent shall have no further liability or obligation of any kind
whatsoever.

 

(iv)                              Escrow Agent shall have the right at any time
to resign upon ten (10) business days’ prior notice to Seller and Purchaser. 
Seller and Purchaser shall jointly select a successor Escrow Agent and shall
notify Escrow Agent of the name and address of such successor Escrow Agent
within ten (10) business days after receipt of notice of Escrow Agent of its
intent to resign.  If Escrow Agent has not received notice of the name and
address of such successor Escrow Agent within such period, Escrow Agent shall
have the right to select on behalf of Seller and Purchaser a bank or trust
company licensed to do business in the State of New York and having a branch
located in New York County to act as successor Escrow Agent hereunder.  At any
time after the ten (10) business day period, Escrow Agent shall have the right
to deliver the Deposit to any successor Escrow Agent selected hereunder,
provided such successor Escrow Agent shall execute and deliver to Seller and
Purchaser an assumption agreement whereby it assumes all of Escrow Agent’s
obligations hereunder.  Upon the delivery of all such amounts and such
assumption agreement, the successor Escrow Agent shall become the Escrow Agent
for all purposes hereunder and shall have all of the rights and obligations of
the Escrow Agent hereunder, and the resigning Escrow Agent shall have no further
responsibilities or obligations hereunder.

 

(v)                                 Seller and Purchaser each hereby agrees to
severally (but not jointly) indemnify, defend and hold harmless Escrow Agent
from and against fifty percent (50%) of any and all loss, cost, damage, expense
and reasonable out-of-pocket attorneys’ fees and expenses actually incurred by
Escrow Agent arising out of it acting as the Escrow Agent hereunder, other than
to the extent arising from Escrow Agent’s gross negligence, willful misconduct
or breach of this Agreement.

 

(vi)                              The interest earned on the Deposit shall be
paid to the party entitled to receive the Deposit as provided in this
Agreement.  Purchaser shall receive a credit against the Purchase Price with
respect to any such interest paid to Seller at Closing.  The party receiving
such interest (including Purchaser if it receives a credit on account of same
against the Purchase Price as aforesaid) shall pay any income taxes thereon. 
The taxpayer identification numbers of Seller and Purchaser shall be provided to
Escrow Agent by such party upon request.  The provisions of this
Section 4(b) shall survive the Closing or termination of this Agreement.

 

(c)          At the Closing, Seller shall be entitled to retain the Deposit and
Purchaser shall deliver to Seller (i) the balance of the Purchase Price (i.e.,
the Purchase Price less the Deposit), as adjusted pursuant to Sections 6, 7
(including Section 7(b)(ii)), 12 and 13 , minus (ii) the Holdback Escrow Amount.

 

18

--------------------------------------------------------------------------------


 

(d)         All monies payable by Purchaser under this Agreement, unless
otherwise specified in this Agreement, shall be paid by Purchaser causing such
monies to be wire transferred in immediately available federal funds at such
bank account or accounts, and divided into such amounts, designated by Seller to
Purchaser in writing at least two (2) business days prior to the date such funds
are required to be paid as may be required to facilitate the consummation of the
transactions contemplated by this Agreement.

 

(e)          As used in this Agreement, the term “business day” shall mean every
day other than Saturdays, Sundays, all days observed by the federal or New York
State government as legal holidays and all days on which commercial banks in New
York State are required by law to be closed.

 

(f)           Any reference in this Agreement to a “day” or a number of “days”
(other than references to a “business day” or “business days”) shall mean a
calendar day or calendar days, provided that if the calendar day or last
calendar day to perform any act or give any notice or approval shall fall on a
calendar day that is not a business day, such act or notice may be timely
performed or given on the next succeeding business day.

 

5.                                      STATUS OF TITLE.

 

Subject to the terms and provisions of this Agreement, at Closing, title to the
Properties shall be subject only to the following (collectively, the “Permitted
Encumbrances”):

 

(a)         any state of facts that a current survey or visual inspection of any
of the Properties would disclose;

 

(b)         the standard printed exclusions from coverage contained in the ALTA
form of owner’s title policy currently in use in the jurisdiction in which the
applicable Property is located;

 

(c)          Non-Objectionable Encumbrances (as hereinafter defined);

 

(d)         property taxes which are a lien but not yet due and payable, subject
to proration in accordance with Section 7 hereof (to the extent applicable);

 

(e)          any laws, rules, regulations, statutes, ordinances, orders or other
legal requirements affecting any of the Properties, as the same now exist or may
be hereafter modified, supplemented or promulgated, including, without
limitation, all zoning, land use, building and environmental laws, rules,
regulations, statutes, ordinances, orders or other legal requirements, including
landmark designations and all zoning variances and special exceptions, if any
but excluding any judgments against any of the Properties, Seller or any of the
Ranger Subsidiary Entities;

 

(f)           all presently existing and future liens of real estate assessments
and water rates, water meter charges, water frontage charges and sewer taxes,
rents and charges, if any, for the current year and affecting any of the
Properties or any portion thereof, provided that such items are not due and
payable as of the Closing Date and subject to proration in accordance with
Section 7 hereof (to the extent applicable);

 

19

--------------------------------------------------------------------------------


 

(g)          the easements, conditions, restrictions, agreements and
encumbrances set forth on Schedule 5(g);

 

(h)         all notes or notices of violations of law, or municipal ordinances,
orders, designations or requirements whatsoever noted in or issued by any
federal, state, municipal or other governmental department, agency or bureau or
any other governmental authority having jurisdiction over the Premises
(collectively, “Violations”), existing on the Closing Date; provided, that
notwithstanding the foregoing provisions of this Section 5(h), Seller shall pay
or bond all monetary fines, fees or penalties accruing prior to the Closing Date
with respect any Violations, but excluding those Violations that are the
responsibility of any tenant under a lease to cure, correct or remove;

 

(i)             such matters as the Title Company shall be willing, without
special premium, to omit as exceptions to coverage or affirmatively insure over
with respect to the Title Policy;

 

(j)            any defects, objections or exceptions in the title to the
Properties disclosed in the Report or any update thereof received on or prior to
the Closing with respect to which (x) an objection notice has not been duly
delivered pursuant to Section 6(a)(iii) or (y) Purchaser subsequently agrees to
waive or is deemed to have waived in accordance with Section 6(a);

 

(k)         any defects or other matters which will be extinguished upon the
transfer of the Non-Ranger Properties;

 

(l)             the liens of the Assumed Existing Indebtedness, if any; and

 

(m)     the rights and interests held by Operators under the Operating Leases
and residents under Resident Agreements in effect as of the date hereof and all
Operating Leases and Resident Agreements entered into after the date hereof and
prior to Closing in accordance with Section 9(b)(i), solely as Operators or
residents, as the case may be, with no rights or options to purchase the
Properties, or any portion thereof or interest therein.

 

6.                                      TITLE INSURANCE; LIENS.

 

(a)         (i)             Purchaser shall obtain a title commitment or report
(the “Report”), from any national or local title insurance or abstract companies
selected by Purchaser (collectively, the “Title Company”) for owner’s policies
of title insurance (collectively, the “Title Policy”) from the Title Company (or
its underwriter) with respect to title to each of the Properties and any
financing related thereto.

 

(ii)                                  Purchaser shall have no right to object to
any exceptions or other matters disclosed in the Report except for the items in
the Report not included as Permitted Encumbrances (collectively, the “Commitment
Objections”).  All such exceptions and other matters disclosed in the Report
(other than the Commitment Objections) shall be deemed Permitted Encumbrances.

 

20

--------------------------------------------------------------------------------


 

(iii)                               Purchaser shall direct the Title Company to
deliver a copy of any updates to the Report obtained by Purchaser to Seller or
Seller’s attorney simultaneously with its delivery of the same to Purchaser or
Purchaser’s attorney.  If, prior to the Closing Date, the Title Company shall
deliver any update to the Report which discloses additional liens, encumbrances
or other title exceptions which were not disclosed by the Report and which do
not otherwise constitute Permitted Encumbrances hereunder (each, an “Update
Exception”), then Purchaser shall have until the earlier of (y) ten
(10) business days after delivery of such update to Purchaser or (z) the
business day immediately preceding the Closing Date; provided, that if such
update is delivered within fifteen (15) business days preceding the Scheduled
Closing Date, the Scheduled Closing Date shall be postponed by the number of
days between the date that is fifteen (15) business days before the Scheduled
Closing Date and the date such update is delivered to Purchaser (the “Update
Objection Deadline”) to deliver written notice to Seller objecting to any of the
Update Exceptions (the “Update Objections”; the Update Objections and Commitment
Objections are, collectively, the “Title Objections”).  If Purchaser fails to
deliver such objection notice by the Update Objection Deadline, Purchaser shall
be deemed to have waived its right to object to any Update Exceptions (and the
same shall not constitute Title Objections, but shall instead be deemed
Permitted Encumbrances).  If Purchaser shall deliver such objection notice by
the Update Objection Deadline, any Update Exceptions which are not objected to
in such notice shall not constitute Title Objections, but shall be Permitted
Encumbrances.  Notwithstanding the foregoing, all Seller Exceptions (as defined
below) shall automatically be Update Objections without Purchaser’s being
required to notify Seller of its objection to same.

 

(iv)                              Purchaser shall not be entitled to object to,
and shall be deemed to have approved, any liens, encumbrances or other title
exceptions (and the same shall not constitute Title Objections, but shall
instead be deemed to be Permitted Encumbrances) (A) over which the Title Company
is willing to insure (without additional cost to Purchaser or where Seller pays
such cost for Purchaser) or (B) which are the responsibility of any Operator
under its Operating Lease or a resident under the Resident Agreement to cure,
correct or remove (collectively, the “Non-Objectionable Encumbrances”). 
Notwithstanding anything to the contrary contained herein, if Seller is unable
to eliminate the Title Objections (other than the Seller Exceptions) by the
Scheduled Closing Date, unless the same are waived by Purchaser without any
abatement in the Purchase Price, Seller may, from time to time, upon at least
five (5) business days’ prior notice to Purchaser (except with respect to
matters first disclosed during such five (5) business day period, as to which
matters notice may be given at any time through and including the Scheduled
Closing Date) adjourn the Scheduled Closing Date for a period not to exceed
forty-five (45) days in the aggregate (the “Title Cure Period”), in order to
attempt to eliminate such exceptions.

 

(b)         If Seller is unable to eliminate any Update Objection, which Seller
is not otherwise required to eliminate and remove of record by the Scheduled
Closing Date pursuant to Section 6(c) below, and the aggregate amount of Losses
to Purchaser as a result of such Title Objections would be equal to or greater
than $2,500,000, then Purchaser shall have the right, in its sole discretion, to
(i) terminate this Agreement by written notice given to Seller within twenty
(20) business days following expiration of the Title Cure Period or (ii) close
the transactions contemplated hereunder.  If Purchaser shall fail to deliver the
termination notice described within the twenty (20) business day period
described above, Purchaser shall be deemed

 

21

--------------------------------------------------------------------------------


 

to have made the election under clause (ii).  Upon any termination of this
Agreement pursuant to this clause (b), Escrow Agent shall promptly deliver the
Deposit to Purchaser and neither Seller nor Purchaser shall have any further
rights or obligations hereunder, except those arising under provisions of this
Agreement that expressly survive the termination hereof.

 

(c)          It is expressly understood that, except as further provided in this
Section 6(c), in no event shall Seller be required to bring any action or
institute any proceeding, or to otherwise incur any costs or expenses in order
to attempt to eliminate any Title Objections, or take any other actions to cure
or remove any Title Objections, or to otherwise cause title to any of the
Properties to be in accordance with the terms of this Agreement on the Closing
Date.  Notwithstanding anything in this Section 6 to the contrary, Seller shall
be required to cause to be released, satisfied and otherwise removed of record
as of the Closing Date, and shall have no right to adjourn the Scheduled Closing
Date to do so, any Title Objections which are (collectively, the “Seller
Exceptions”): (i) voluntarily recorded by Seller or any of the Ranger Subsidiary
Entities or otherwise placed or permitted to be placed by Seller or any of the
Ranger Subsidiary Entities against any of the Properties on or following the
date hereof (other than with the prior written approval of Purchaser),
(ii) voluntarily recorded by Seller or any of the Ranger Subsidiary Entities or
otherwise placed or permitted to be placed by Seller or any of the Ranger
Subsidiary Entities against any of the Properties prior to the date hereof
consisting of mortgages, deeds of trust, security agreements, financing
statements or other instruments which evidence or secure indebtedness (other
than the Assumed Existing Indebtedness), (iii) mechanics’ liens, tax liens, real
estate taxes, water rates and charges and sewer rents and taxes, each of which
remain unpaid or of record as of the Closing Date, to the extent any of the
foregoing are not the obligation of the Operator under its Operating Lease or a
resident under the Resident Agreement, and (iv) not covered by sub-clauses (i),
(ii) and (iii) above and can be satisfied and discharged of record by the
payment of a liquidated sum not in excess of One Million Five Hundred Thousand
and 00/100 Dollars ($1,500,000) in the aggregate for all Title Objections (the
“Monetary Seller Exception Cap”).  If Seller fails to discharge and remove of
record any Seller Exceptions on or prior to the Closing Date, such failure shall
constitute a default by Seller hereunder, and the provisions of
Section 20(b) shall apply, unless Seller elects to apply a portion of the
Purchase Price otherwise payable to Seller towards the cost of discharging and
removing of record such Seller Exceptions in which case Seller shall not be
deemed to not have defaulted hereunder; provided, however, that in no event
shall Seller be required to pay any amount in excess of the Monetary Seller
Exception Cap for the discharge and removal of Seller Exceptions.

 

(d)         If Seller shall have adjourned the Scheduled Closing Date in order
to cure Title Objections in accordance with the provisions of this Section 6,
Seller shall, upon the satisfactory cure thereof, notify Purchaser (such notice
being, the “New Closing Notice”) and Purchaser and Seller shall promptly
reschedule the Scheduled Closing Date to a date that is at least ten (10) days
and not more than thirty (30) days after the earlier of Purchaser’s receipt of
the New Closing Notice and the expiration of the Title Cure Period; it being
agreed, however, that if any Title Objections arise between the date the New
Closing Notice is given and the rescheduled Scheduled Closing Date, Seller may
again adjourn the Closing for a reasonable period or periods, in order to
attempt to cause such exceptions to be eliminated; provided, that Seller shall
not be entitled to adjourn the new Scheduled Closing Date pursuant to this
Section 6 for a period or periods in excess of forty-five (45) days in the
aggregate.

 

22

--------------------------------------------------------------------------------


 

(e)          Seller shall cooperate in all reasonable respects with the Title
Company in connection with obtaining the Title Policy.  In furtherance and not
in limitation of the foregoing, at or prior to the Closing, Seller, the Ranger
Subsidiary Entities and/or their respective general partners or members shall
deliver to the Title Company such affidavits, certificates, other instruments
and documentary evidence as are reasonably requested by the Title Company,
including, without limitation, such affidavits and indemnities related to work,
repairs and violations with respect to the Properties and/or showing that any
judgments, bankruptcies or other returns are not against Seller or any of the
Ranger Subsidiary Entities if any title commitment discloses judgments,
bankruptcies or other returns against other Persons having names the same or
similar to that of Seller or any of the Subsidiary Entities (collectively, the
“Title Affidavit”).

 

7.                                      APPORTIONMENTS.

 

(a)         With respect to the Cascade Portfolio, Grace Portfolio, Kensington
Portfolio, Decathlon Portfolio and Pentathlon Portfolio, in addition to the
items set forth in the remaining provisions of this Section 7, the following
shall be apportioned between Seller and Purchaser as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Apportionment Date”) on the basis
of the actual number of days of the month which shall have elapsed as of the
Closing Date and based upon the actual number of days in the month and a 365 day
year (to the extent applicable to any given Property):

 

(i)                                     Monthly base rents (collectively, “Base
Rents”) under the Operating Leases shall be adjusted and prorated on an if, as
and when collected basis.  Base Rents collected by Purchaser, New Joint Venture,
or any of their direct or indirect Subsidiaries owning an interest in any
Property following the Closing (collectively the “Purchaser Subsidiary
Entities”) after the Closing Date from Operators who owe Base Rents for periods
prior to the Closing Date as are set forth on the updated arrearage schedule to
be provided by Seller to Purchaser at Closing, shall be applied, (A) first to
rents due and payable for the calendar month in which the Closing occurs,
(B) next to all rents due and payable for the period after the calendar month in
which the Closing occurs, and (C) next to all rents due and payable for the
period preceding the calendar month in which the Closing occurs.  Each such
amount, less reasonable out-of-pocket collection costs, shall be adjusted and
prorated as provided above, and the party receiving such amount shall, within
five (5) business days, pay to the other party the portion thereof to which it
is so entitled.

 

(ii)                                  The New Joint Venture shall, or shall
cause any applicable Purchaser Subsidiary Entities to, bill Operators owing Base
Rents for periods prior to the Closing Date as are set forth on such updated
arrearage schedule, on a monthly basis and the New Joint Venture shall, or shall
cause the applicable Purchaser Subsidiary Entities to, use commercially
reasonable efforts to collect such past due Base Rents; provided, that such
parties shall have no obligation to commence any actions or proceedings to
collect any such past due Base Rents.  Base Rents collected by any Purchaser
Subsidiary Entity after the Closing Date to which Seller is entitled shall be
paid to Seller within five (5) business days after receipt thereof by such
Subsidiary Entity.  The New Joint Venture shall, or shall cause the applicable
Purchaser Subsidiary Entities to, provide Seller with monthly reports setting

 

23

--------------------------------------------------------------------------------


 

forth the status of such collection efforts.  Seller shall not take any action
to pursue such Operators to collect such delinquencies.

 

(iii)                               With respect to any Operating Lease that
provides for the payment of additional, participation, percentage or escalation
rent based upon (A) a percentage of an Operator’s gross revenues or net
operating income during a specified annual or other period or (B) increases in
real estate taxes, operating expenses, labor costs, cost of living indices or
porter’s wages (collectively, “Overage Rent”), such Overage Rent shall be
adjusted and prorated on an if, as and when collected basis.

 

(iv)                              The New Joint Venture shall, or shall cause
the applicable Purchaser Subsidiary Entities to, (A) promptly render bills for
any Overage Rent payable for any accounting period that expired prior to the
Closing Date, but which is to be paid after the Closing Date as are set forth on
an the updated arrearage schedule to be provided by Seller to Purchaser at
Closing; (B) bill Operators for such Overage Rent attributable to an accounting
period that expired prior to the Closing Date as are set forth on such arrearage
schedule, on a monthly basis; and (C) use commercially reasonable efforts in the
collection of such Overage Rent; provided, that such parties shall have no
obligation to commence any actions or proceedings to collect any such Overage
Rent.  Seller shall not take any action to pursue such Operators to collect such
delinquencies.  Seller shall furnish to Purchaser all information relating to
the period prior to the Closing Date necessary for the billing of such Overage
Rent, and the New Joint Venture shall, or shall cause the applicable Purchaser
Subsidiary Entities to, deliver to Seller, concurrently with delivery to
Operators, copies of all statements relating to Overage Rent for any period
prior to the Closing Date, including the aforementioned updated arrearage
schedule.  The New Joint Venture shall, or shall cause the applicable Purchaser
Subsidiary Entities to, bill Operators for Overage Rents for accounting periods
prior to the Closing Date in accordance with and on the basis of such
information furnished by Seller.

 

(v)                                 Overage Rent payable for the accounting
period in which the Closing Date occurs shall be apportioned between Seller and
Purchaser based upon the ratio that the portion of such accounting period prior
to the Closing Date bears to the entire such accounting period.  If, prior to
the Closing Date, any Seller or Seller Party receives any installments of
Overage Rent attributable to Overage Rent for periods from and after the Closing
Date, such sums (less reasonable out-of-pocket collection costs actually
incurred by Seller or any Subsidiary Entity) shall be apportioned at the Closing
Date.  If any Purchaser Subsidiary Entity receives any installments of Overage
Rent attributable to Overage Rent for periods prior to the accounting period in
which the Closing Date occurs, such sums (less reasonable out-of-pocket
collection costs actually incurred by Purchaser or any Subsidiary Entity) shall
be paid to Seller within five (5) business days after the Subsidiary Entity
receives payment thereof.

 

(vi)                              Any payment by Operators of Overage Rent shall
be applied to Overage Rent then due and payable in the following order of
priority:  (A) first, in payment of Overage Rent for the accounting period in
which the Closing Date occurs (subject to apportionment pursuant to this
Section 7), (B) second, in payment of Overage Rent for the accounting period
following the one in which the Closing Date occurs, and (C) third, in

 

24

--------------------------------------------------------------------------------


 

payment of Overage Rent for the period preceding the accounting period in which
the Closing Date occurs.

 

(vii)                           To the extent any portion of Overage Rent is
required to be paid monthly by Operators on account of estimated amounts for the
current period, and at the end of each calendar year (or, if applicable, at the
end of each lease year or tax year or any other applicable accounting period),
such estimated amounts are to be recalculated based upon the actual expenses,
taxes and other relevant factors for that calendar (lease or tax) year, with the
appropriate adjustments being made with such Operators, then such portion of the
Overage Rent shall be prorated between Seller and Purchaser on the Closing Date
based on such estimated payments (i.e., with (x) Seller entitled to retain all
monthly installments of such amounts with respect to periods prior to the
calendar month in which the Closing Date occurs, to the extent such amounts are
as of the Closing Date estimated to equal the amounts ultimately due to Seller
for such periods, (y) Purchaser entitled to receive all monthly installments of
such amounts with respect to periods following the calendar month in which the
Closing Date occurs, and (z) Seller and Purchaser apportioning all monthly
installments of such amounts with respect to the calendar month in which the
Closing Date occurs).  At the time(s) of final calculation and collection from
(or refund to) Operators of the amounts in reconciliation of actual Overage Rent
for a period for which estimated amounts have been prorated, there shall be a
re-proration between Seller and Purchaser, with the net credit resulting from
such re-proration, after accounting for amounts required to be refunded to
Operators, being payable to the appropriate party (i.e., to Seller if the
recalculated amounts exceed the estimated amounts and to Purchaser if the
recalculated amounts are less than the estimated amounts).

 

(viii)                        To the extent that any Operator, pursuant to a
right contained in an existing Operating Lease, conducts an audit respecting any
Overage Rent calculation (a “Rent Audit”) for an accounting period that expired
prior to the Closing Date, or otherwise becomes entitled to a refund of Overage
Rent with respect to a period prior to the Closing Date, Seller shall be liable
for any refunds due to such Operator or shall be entitled to receive and retain
any additional payments due from such Operator as the result of such Rent
Audit.  The results of any Rent Audit for any other accounting period shall be
apportioned in the same manner as Overage Rent.  Rent Audits for accounting
periods that expire prior to the Closing Date shall be settled by Seller in
accordance with the applicable existing Operating Lease, subject to Purchaser’s
approval, which shall not be unreasonably withheld, delayed or conditioned;
provided, that Purchaser’s consent to any such settlement shall not be required
if the Operator as part of such settlement agrees that such settlement shall not
be binding on the landlord in calculating similar amounts for subsequent years
and that such Operator will not introduce any such settlement in challenging
amounts due in any such subsequent year.  Rent Audits for accounting periods
prior to the Closing Date but extending after the Closing Date shall be settled
by the Purchaser Subsidiary Entities (as controlled by the New Joint Venture) in
accordance with the applicable existing Operating Lease, but Seller shall
receive notice of all negotiations or proceedings in connection therewith, shall
have the right to participate and/or intervene therein and shall be entitled to
approve all matters to be approved by the landlord under the applicable existing
Operating Lease in connection therewith, including, without limitation,
settlements of any such proceedings, which approval shall not be

 

25

--------------------------------------------------------------------------------


 

unreasonably withheld, delayed or conditioned as long as any such settlement
includes a full and final release of the Seller as a predecessor landlord.

 

(ix)                              To the extent that any amounts are paid or
payable to Seller or any Purchaser Subsidiary Entity by an Operator under an
Operating Lease in advance of the period to which such expense applies, whether
as a one-time payment or in installments (e.g. for real property tax
escalations), such amounts shall be apportioned as provided above but based upon
the period for which such payments were or are being made.

 

(x)                                 To the extent any payment received from an
Operator after Closing does not indicate whether the payment is for an item of
Base Rent or Overage Rent, and the same cannot be clearly determined from the
context of such payment, then such payment will be applied (x) first to payment
of any Base Rent then due or delinquent, in accordance with paragraphs (i) and
(ii) above, and (y) second to any Overage Rent then due or delinquent, in
accordance with paragraphs (iii)-(ix) above.

 

(xi)                              Debt service payable on the Existing Loans (as
hereinafter defined) shall be apportioned as provided above.

 

(b)         With respect to the Ranger Portfolio:

 

(i)                                     Not later than five (5) Business Days
prior to the anticipated Closing Date, Seller shall prepare in good faith and
deliver to Purchaser a statement that shall set forth the estimated Ranger
Closing Net Working Capital (“Estimated Ranger Closing Net Working Capital
Statement”). For purposes hereof, “Ranger Closing Net Working Capital” means an
amount equal to (i) the current assets of FC Ranger and Ranger Properties Co and
its subsidiaries on a consolidated basis (excluding deferred Tax assets), less
(ii) the current liabilities of the FC Ranger and Ranger Properties Co and its
subsidiaries on a consolidated basis (excluding deferred Tax liabilities), as of
11:59 p.m. (New York time) on the Business Day immediately preceding the Closing
Date, each as calculated in accordance with the policies, procedures and
methodologies contained on Exhibit C attached hereto.  For the avoidance of
doubt, any costs or expenses of FC Ranger and Ranger Properties Co and its
subsidiaries incurred (whether or not billed) in connection with the
transactions contemplated by this Agreement but not paid prior to the Closing
shall be current liabilities of FC Ranger and Ranger Properties Co for purposes
of determining Ranger Closing Net Working Capital.

 

(ii)                                  If the Estimated Ranger Closing Working
Capital (A) exceeds the amount specified as the “Reference Net Working Capital”
on Exhibit C attached hereto (the “Reference Net Working Capital”), then the
cash consideration payable at Closing in respect of the Ranger Portfolio
pursuant to Section 4 will be increased by the amount of such excess or (B) is
less than the Reference Net Working Capital, then the cash consideration payable
at Closing in respect of the Ranger Portfolio pursuant to Section 4 will be
decreased by the amount of such deficit.

 

(iii)                               Within one hundred twenty (120) days after
the Closing Date, Purchaser shall prepare in good faith, and deliver to the
Stakeholder Representatives, a statement that shall set forth the Ranger Closing
Net Working Capital (the “Closing Ranger

 

26

--------------------------------------------------------------------------------


 

Net Working Capital Statement”).  The Closing Ranger Net Working Capital
Statement shall be prepared in accordance with accounting principles, policies
and practices used in the preparation of the Estimated Ranger Net Working
Capital Statement.  Following delivery of the Closing Ranger Net Working Capital
Statement, the Stakeholder Representatives shall have reasonable access to the
work papers and other materials used by Purchaser in the preparation of the
Closing Ranger Net Working Capital Statement.

 

(iv)                              The Closing Ranger Net Working Capital
Statement shall be final, conclusive and binding on the Parties unless the
Stakeholder Representatives provide a written notice (a “Dispute Notice”) to
Purchaser no later than thirty (30) days after delivery of the Closing Ranger
Net Working Capital Statement setting forth in reasonable detail any item on the
Closing Ranger Net Working Capital Statement that the Stakeholder
Representatives believe has not been prepared correctly in accordance with
Exhibit C.  Any item to which no dispute is raised in the Dispute Notice shall
be final, conclusive and binding on the Parties.

 

(v)                                 Purchaser and the Stakeholder
Representatives will attempt to resolve the items raised in a Dispute Notice in
good faith for a period of twenty (20) days following the delivery of a Dispute
Notice.  During such twenty (20) day period, the Stakeholder Representatives and
their representatives shall have reasonable access to, and be able to make
copies of, the work papers used by Purchaser in the preparation of the Closing
Ranger Net Working Capital Statement, and shall have reasonable access to
Purchaser’s personnel and representatives who assisted in the preparation of the
Closing Ranger Net Working Capital Statement.  Amounts resolved by such attempts
within the twenty (20) day period will be deemed to have been finally resolved
for purposes of the Dispute Notice and shall be final, conclusive and binding on
the Parties.  If Purchaser and the Stakeholder Representatives are unable to
resolve all disputed items in the Dispute Notice within the twenty (20) day
period, Purchaser and the Stakeholder Representatives will submit the disputed
items (together with the Closing Ranger Net Working Capital Statement and the
Dispute Notice (as modified to reflect any mutually agreed upon resolution to
any one or more items)) for determination to KPMG LLP or such other nationally
recognized independent auditor as may be mutually agreed between Purchaser and
the Stakeholder Representatives (the “Auditor”) as promptly as practicable, and
not later than ten (10) days after the expiration of the twenty (20) day
period.  Purchaser and the Stakeholder Representatives shall use commercially
reasonable efforts to cause the Auditor to render its decision within forty-five
(45) days (and in any event as soon as practicable) after the submission to the
Auditor of the disputed items, including by promptly complying with all
reasonable requests by the Auditor for access to working papers, information,
books, records and similar items and personnel and representatives of the
Parties and their Affiliates to the extent practicable.  The Auditor will review
only those items and amounts specifically submitted by Purchaser and the
Stakeholder Representatives.  The Auditor’s determination shall be (i) in
writing, (ii) furnished to each of the Parties within forty-five (45) days, to
the extent practicable, and in any event as promptly as practicable, after the
items or amounts in dispute have been referred to the Auditor, (iii) made in
accordance with this Section 7(b)(v), and (iv) final, conclusive and binding on
the Parties.  Nothing herein will be construed as to authorize or permit the
Auditor to determine any question or matter whatsoever under or in connection
with this Agreement, except as set forth in the immediately preceding sentence. 
The fees and expenses of the Auditor with

 

27

--------------------------------------------------------------------------------


 

respect to the dispute referred to in this Section 7(b)(v) shall be borne by
Purchaser and the Stakeholder Representatives in proportion to the Auditor’s
determination of the Ranger Closing Net Working Capital relative to Purchaser’s
and the Stakeholder Representatives’ respective calculations of the Ranger
Closing Net Working Capital, as submitted to the Auditor.

 

(vi)                              Promptly, and in any event no later than the
fifth (5th) Business Day, after final determination of each of the Ranger
Closing Working Capital in accordance with Section 7(b)(iv) and/or
Section 7(b)(v) (the “Final Closing Ranger Net Working Capital”), the cash
consideration paid at Closing in respect of the Ranger Portfolio pursuant to
Section 4 shall be adjusted as follows:

 

(1)         If the Final Closing Ranger Net Working Capital is greater than the
Estimated Closing Ranger Net Working Capital, Purchaser shall pay the amount of
such excess to the Stakeholder Representatives on behalf of the Ranger Sellers,
to be distributed to the Ranger Sellers in accordance with the statement
provided pursuant to Section 41(g).

 

(2)         If the Estimated Closing Ranger Net Working Capital is greater than
the Final Closing Ranger Net Working Capital, the Stakeholder Representatives,
on behalf of the Ranger Sellers, shall cause the amount of such excess to be
paid to Purchaser from the Holdback Escrow Account in accordance with the terms
set forth in the Holdback Escrow Agreement; provided, that, for the avoidance of
doubt, any such payment shall not be considered a payment with respect to an
indemnification claim or count towards the limit on such payments by Seller
pursuant to Section 11(k)(iii)(2).

 

(vii)                           In addition to the adjustment set forth in
Section 7(b)(ii), the cash consideration payable at Closing in respect of the
Ranger Portfolio pursuant to Section 4 shall be adjusted as follows:

 

(1)         decreased (with respect to any positive number) or increased (with
respect to any negative number), as applicable, by (A) the product of (I) the
capital expenditures budget for the Ranger Portfolio for the calendar year 2014
that was previously provided by Seller to Purchaser (in the aggregate amount of
$2,584,094) multiplied by (II) the 2014 Pro Rata Portion minus (B) amounts
expended by Seller in calendar year 2014 prior to the Closing Date for such
budgeted capital expenditures for the Ranger Portfolio.  “2014 Pro Rata Portion”
means a fraction, the numerator of which is the number of days in calendar year
2014 preceding the Closing Date and the denominator of which is 365;

 

(2)         decreased by the excess (if any) of (I) the lesser of (A) the
aggregate cost of immediate repair conditions listed on the property conditions
reports obtained by Purchaser in connection with the transactions contemplated
in this Agreement with respect to the Ranger Properties (other than the Ranger
Properties known as Garden Estates of Temple and Garden Estates of Tyler) and
(B) $400,000 over (II) amounts expended by Seller prior to the Closing Date for
such immediate repair conditions; and

 

28

--------------------------------------------------------------------------------


 

(3)         decreased by the aggregate cost of the unperformed items set forth
on Exhibit A to Schedule 3(f) with respect to the Ranger Properties known as
Garden Estates of Temple and Garden Estates of Tyler.

 

(c)          The New Joint Venture shall have no right to receive any rental
insurance proceeds which relate to the period prior to the Closing Date and, if
any such proceeds are delivered to any Purchaser Subsidiary Entity post-closing
for the period prior to the Closing Date, the New Joint Venture shall cause the
applicable Purchaser Subsidiary Entity, within five (5) business days following
receipt thereof, to pay the same to Seller.

 

(d)         Within thirty (30) days following the Effective Date, Seller shall
deliver to Purchaser a preliminary closing statement (the “Preliminary Closing
Statement”) which will show the net amount due either to Seller or to Purchaser
as the result of the adjustments and prorations provided for in Section 7(a),
and such net due amount will be added to or subtracted from the cash balance of
the Purchase Price to be paid to Seller at the Closing pursuant to Section 4, as
applicable.  Not later than two (2) business days prior to the Scheduled Closing
Date, Seller and Purchaser shall agree on any revisions necessary to the
Preliminary Closing Statement which Preliminary Closing Statement, as revised
(the “Closing Statement”), shall be the basis on which adjustments pursuant to
Section 7(a) shall be made as of the Closing Date. Not later than the first
(1st) anniversary of the Closing Date, Seller and Purchaser will jointly prepare
a final closing statement reasonably satisfactory to Seller and Purchaser in
form and substance (the “Final Closing Statement”) setting forth the final
determination of the adjustments and prorations provided for in Section 7(a) and
setting forth any items which are not capable of being determined at such time
(and the manner in which such items shall be determined and paid).  The net
amount due Seller or Purchaser, if any, by reason of adjustments to the Closing
Statement as shown in the Final Closing Statement, shall be paid in cash by the
party obligated therefor within five (5) business days following that party’s
receipt of the approved Final Closing Statement; provided that any amount owed
to Purchaser may be paid to Purchaser from the Holdback Escrow Account in
accordance with the terms set forth in the Holdback Escrow Agreement; provided,
that, for the avoidance of doubt, any such payment shall not be considered a
payment with respect to an indemnification claim or count towards the limit on
such payments by Seller pursuant to Section 11(k)(iii)(2).  The adjustments,
prorations and determinations agreed to by Seller and Purchaser in the Final
Closing Statement shall be conclusive and binding on the parties hereto except
for any items which are not capable of being determined at the time the Final
Closing Statement is agreed to by Seller and Purchaser, which items shall be
determined and paid in the manner set forth in the Final Closing Statement and
except for other amounts payable hereunder pursuant to provisions which survive
the Closing.  Prior to and following the Closing Date, each party shall provide
the other with such information as the other shall reasonably request
(including, without limitation, access to the books, records, files, ledgers,
information and data with respect to the Properties, Seller and the Purchaser
Subsidiary Entities during normal business hours upon reasonable advance notice)
in order to make the preliminary and final adjustments and prorations provided
for in Section 7(a).

 

(e)          If any payment to be made after Closing under this Section 7 shall
not be paid when due hereunder, the same shall bear interest (which shall be
paid together with the applicable payment hereunder) from the date due until so
paid at a rate per annum equal to the Prime Rate (as such rate may vary from
time to time) as reported in The Wall Street Journal plus

 

29

--------------------------------------------------------------------------------


 

5% (the “Default Rate”).  To the extent a payment provision in this Section 7
does not specify a period for payment, then for purposes hereof such payment
shall be due within five (5) business days of the date such payment obligation
is triggered.

 

(f)           The provisions of this Section 7 shall survive the Closing.

 

8.                                      INTENTIONALLY OMITTED.

 

9.                                      COVENANTS OF SELLER.

 

(a)         During the period from the date hereof until the Closing Date,
except as otherwise provided in this Agreement or consented to in writing by
Purchaser, Seller shall, and shall cause the Ranger Subsidiary Entities to:

 

(i)                                     maintain in full force and effect the
insurance policies currently in effect with respect to the Properties (or
replacements continuing similar coverage);

 

(ii)                                  name the New Joint Venture as an
additional insured on each of insurance policies with respect to the Properties
with respect to business interruption or rental loss insurance coverage in order
to allow the New Joint Venture to receive payment for the post-Closing loss of
rent in the event any tenants (including any Operators) are entitled to any rent
abatements or to terminate their applicable lease resulting from any pre-Closing
Casualty;

 

(iii)                               operate, manage and maintain the Properties
and the Ranger Subsidiary Entities (to the extent Seller or any of the Seller
Parties has such control) in the ordinary course of business in a manner
consistent in all material respects with past practice and applicable Legal
Requirements, including Health Care Laws, provided that the maintenance of the
Properties shall be subject to ordinary wear and tear and neither Seller nor any
of the Ranger Subsidiary Entities shall be required to make any capital
improvement or replacement to the Properties;

 

(iv)                              perform all of their obligations under the
Operating Leases and Resident Agreements and other agreements of Seller and the
Ranger Subsidiary Entities in all material respects;

 

(v)                                 promptly notify Purchaser of all violations,
judgments, claims and litigation affecting Seller, any of the Ranger Subsidiary
Entities and/or any of the Properties;

 

(vi)                              promptly notify Purchaser of, and promptly
deliver to Purchaser a copy of, any written notice Seller, any of the Ranger
Subsidiary Entities or any Seller Party actually receives, on or before the
Closing, from any Governmental Authority, concerning any alleged violation of
Health Care Laws at the Properties that has not been previously disclosed in
writing by Seller to Purchaser;

 

30

--------------------------------------------------------------------------------


 

(vii)                           promptly notify Purchaser of, and promptly
deliver to Purchaser a copy of, any written notice Seller, any of the Ranger
Subsidiary Entities or any Seller Party actually receives, on or before the
Closing, from any Governmental Authority, concerning any environmental condition
affecting any of the Properties or any alleged violation of Environmental Law at
the Properties that has not been previously disclosed in writing by Seller to
Purchaser;

 

(viii)                        make the debt service payments required under the
Existing Loan Documents (as hereinafter defined) and otherwise comply with the
borrower’s obligations thereunder in all material respects;

 

(ix)                             intentionally omitted;

 

(x)                                 promptly (and in any case within five
(5) business days) provide written notice to Seller if any Ranger Subsidiary
Entity enters into any management Contract with Senior Lifestyle Corporation
(“SLC”) as the manager of any Ranger Properties in replacement of Prestige
Healthcare Management, which notice shall include a true and correct copy of
such Contract; and

 

(xi)                              obtain an extended reporting period (ERP)
insurance policy with respect to the underlying and excess general liability and
professional liability policies with respect to the Ranger Portfolio currently
maintained by the Sellers or the Ranger Subsidiary Entities and any other
underlying or excess general liability or professional liability policies with
respect to the Ranger Portfolio required to be obtained on or prior to the
Closing Date pursuant to the terms of this Agreement or the JV Agreement, in
each case with a zero dollar ($0) deductible and from the insurance provider
providing such policies.

 

(b)         During the period from the date hereof until the Closing Date,
Seller shall not, and shall cause the Subsidiaries Entities not, to the extent
the same would be binding on or affect any of the Properties, the Ranger
Subsidiary Entities or the Interests or any owner thereof after the Closing,
without Purchaser’s prior written approval:

 

(i)                                     enter into any new Operating Lease or
Ranger Operating Lease or terminate, amend or modify any existing Operating
Lease or Ranger Operating Lease (except as required pursuant to its express
terms);

 

(ii)                                  only from and after expiration of the Due
Diligence Period, apply any Rent Reserves held under Operating Leases;

 

(iii)                               except (x) in the ordinary course of
business and (y) with respect to those certain new management Contracts to be
entered into with SLC in replacement of Prestige Healthcare Management as the
manager of certain Ranger Properties to the extent that such Contracts are in
substantially the same form as the draft copies of Contracts that have been
provided to the Purchaser prior to the Effective Date (collectively, the “New
SLC Management Contracts”), enter into or amend or modify (1) any material
Contracts with respect to any Ranger Subsidiary Entity or the Ranger Portfolio
other than Contracts which, by their terms, are not terminable or cancelable as
of Closing or at any time within thirty (30) days without penalty, cost or
liability or (2) any material Contracts with

 

31

--------------------------------------------------------------------------------


 

respect to any Non-Ranger Property; provided that Purchaser shall not
unreasonably withhold its consent to any amendment or modification to any
management Contract with SLC in effect as of the Effective Date if such
amendment or modification amends such existing management Contracts to conform
the same to the provisions of the New SLC Management Contracts except for the
management fee structure, which may not conform to the New SLC Management
Contracts but such change shall not result in an aggregate management fee, for
all Ranger Properties currently managed by SLC, in excess of the aggregate
management fee which is currently effective for the Ranger Properties currently
managed by SLC as set forth in the budget for calendar year 2014;

 

(iv)                              hire any employees;

 

(v)               subject any of the Properties, or consent, to any additional
liens, encumbrances, covenants, restrictions or easements other than Permitted
Encumbrances;

 

(vi)            apply for or consent to any zoning change, variance,
subdivision, lot line adjustment or similar change with respect to any of the
Properties;

 

(vii)                           make, revoke or change any material Tax election
or method of Tax accounting, file an amended Tax Return or a claim for refund of
Taxes, enter into any ruling request, closing agreement, or similar agreement
with respect to Taxes, settle or compromise, or consent to, any claim or
assessment relating to Taxes, or extend or waive the statute of limitations for
any such claim or assessment;

 

(viii)                        make any voluntary prepayments of principal under
any of the Existing Loans; or

 

(ix)                              amend or modify any of the Existing Loan
Documents other than as may be required or permitted in accordance with
Section 38.

 

(c)          Whenever in clauses (i), (iii) and (vi) of Section 9(b) Seller is
required to obtain Purchaser’s approval with respect to any transaction
described therein, Purchaser’s consent shall not be unreasonably withheld, and
if Purchaser fails to notify Seller of its disapproval within five (5) business
days after receipt of Seller’s written request therefor, Purchaser shall be
deemed to have approved same.

 

(d)         To the extent any of the actions described in the foregoing Sections
9(a) or 9(b) are undertaken by any Operating Tenant and/or Operators and neither
Seller nor any Subsidiary Entity has the right to consent to such action
pursuant to the terms of the applicable Operating Lease, other lease, management
agreement or otherwise, then the consummation of such action by such Operating
Tenant and/or Operator shall not be deemed to be a breach of the foregoing
Sections 9(a) or 9(b).

 

(e)          Cooperation with Audit. Seller acknowledges that Purchaser may be,
or, subject to Section 28, may assign all of its right, title and interest in
and to this Agreement to an assignee that may be affiliated with a publicly
registered company (“Registered Company”) promoted by Purchaser. Seller
acknowledges that it has been advised that if Purchaser is affiliated with a
Registered Company, Purchaser may be required to make certain filings with the

 

32

--------------------------------------------------------------------------------


 

Securities and Exchange Commission (the “SEC Filings”) that relate to the three
(3) most recent pre-acquisition fiscal years (the “Audited Years”) and the
current fiscal year through the date of acquisition (the “stub period”) for each
Property. To assist Purchaser in preparing the SEC Filings, Seller covenants and
agrees to use commercially reasonable efforts to provide Purchaser with the
following within five (5) Business Days prior to the expiration of the Due
Diligence Period and any time thereafter until the first anniversary of the
Closing Date: (i) access to bank statements for the Audited Years and stub
periods; (ii) rent roll as of the end of the Audited Years and stub periods;
(iii) operating statements for the Audited Years and stub periods; (iv) access
to the general ledger for the Audited Years and stub periods; (v) cash receipts
schedule for each month in the Audited Years and stub periods; (vi) access to
invoices for expenses and capital improvements in the Audited Years and stub
periods; (vii) accounts payable ledger and accrued expense reconciliations;
(viii) check register for the Audited Years and stub periods and the three
months thereafter; (ix) all leases and 5-year lease schedules; (x) copies of all
insurance documentation for the Audited Years and stub periods; (xi) copies of
accounts receivable aging as of the end of the Audited Years and stub periods
along with an explanation for all accounts over thirty (30) days past due as of
the end of the Audited Years and stub periods; (xii) signed representation
letter in the form attached hereto as Exhibit D (the “Representation Letter”),
with such modifications as may reasonably be required to such form to substitute
the income tax basis method of accounting for GAAP for any Representation Letter
delivered with respect to any Non-Ranger Property; (xiii) all organizational
documents of Seller; (xiv) confirmation of all cash receivables and payables for
the Audited Years and the stub periods; (xv) all information related to
financial statement footnotes; and (xvi) to the extent necessary, the
information set forth in the letter in the form attached hereto as Exhibit E
(the “Audit Letter”).  Purchaser shall reimburse Seller for any reasonable and
documented out-of-pocket third-party expenses incurred by Seller in connection
complying with the obligations set forth in the previous sentence.  Seller also
agrees to deliver to Purchaser a signed Representation Letter and the foregoing
requested information within five (5) Business Days prior to Closing, and such
delivery shall be a condition to Closing. Seller acknowledges receipt of a
sample audit request deliverables checklist provided by Purchaser for Seller’s
review. Purchaser understands that not all of the items listed thereon may be
applicable to Seller and the Properties, but Seller agrees to use commercially
reasonable efforts to deliver or otherwise make available at the Properties the
items listed thereon to the extent applicable and requested by Purchaser’s
auditor. Notwithstanding any language to the contrary set forth herein,
Purchaser agrees to engage Purchaser’s auditor at its sole cost and expense and
to reimburse Seller for the fees and expenses actually charged by Seller’s
auditor in assisting Purchaser’s auditor with the foregoing audit and SEC
Filings (not to include the cost of Seller’s audited consolidated financial
statements or other fees or expenses which Seller would have incurred regardless
of the foregoing audit and SEC filing requirements). Seller shall not incur any
additional liability to Purchaser as a result of any information provided
pursuant to this Section 9(e) that Seller would not otherwise have been subject
to absent this Section 9(e); provided that this sentence shall in no way release
or limit any liability that Seller may otherwise have pursuant to Section 11.
The provisions of this Section 9(e) shall survive Closing.

 

(f)           Commercially Reasonable Efforts; Cooperation. Seller shall (i) use
commercially reasonable efforts prior to Closing to obtain any consents,
approvals, exemptions and authorizations of third parties, including
Governmental Authorities and Third Party Payors, to the transactions
contemplated hereby, (ii) cooperate with Purchaser following the Closing to

 

33

--------------------------------------------------------------------------------


 

obtain any such consents, approvals, exemptions and authorizations to the extent
that they have not yet been obtained, and (iii) notify any third parties,
including Governmental Authorities and Third Party Payors, of the transactions
contemplated hereby, in each case to the extent such consent or notification is
required pursuant to any written agreement of Seller or any Ranger Subsidiary
Entity, is required by applicable Legal Requirements, including Health Care
Laws, or is necessary for the continued operation of the Properties under the
full scope of their current licensure.

 

(g)          Purchaser’s Disclosures.  Seller acknowledges that Purchaser is the
subsidiary of a Real Estate Investment Trust (“REIT”) and that, as such, it is
subject to certain filing and reporting requirements in accordance with federal
laws and regulations, including regulations promulgated by the Securities and
Exchange Commission. Accordingly, and notwithstanding any provision of this
Agreement or the provisions of any other existing agreement between the parties
hereto to the contrary, Purchaser may publicly file, disclose, report or publish
any and all information related to this Agreement that may be reasonably
interpreted as being required by applicable Legal Requirements.

 

(h)         No Shop.  Between the date hereof and the Closing Date (or the date
of any earlier termination of this Agreement), Seller shall not, and shall cause
the Ranger Subsidiary Entities and Seller Parties not to, solicit, encourage, or
facilitate (including by way of providing information regarding the Property,
Seller, the Ranger Subsidiary Entities or their businesses to any Person or
providing access to any Person) any inquiries, discussions or proposals
regarding, continue or enter into discussions or negotiations with respect to,
or enter into or consummate any agreement or understanding in connection with
any proposal regarding, any purchase or other acquisition of all or any portion
of the Property or the assets or properties of Seller or the Ranger Subsidiary
Entities or any direct or indirect interests therein (whether newly issued or
currently outstanding), any merger, business combination or recapitalization
involving Seller or the Ranger Subsidiary Entities, the liquidation, dissolution
or reorganization of Seller or the Ranger Subsidiary Entities, or any similar
transaction, and Seller shall cause its and the Ranger Subsidiary Entities’
directors, officers, employees, agents, representatives and Affiliates to
refrain from any of the foregoing.  Seller shall promptly notify Purchaser if
any such inquiries or proposals are received by, any such information is
requested from, or any such negotiations or discussions are sought to be
initiated or continued with, the Property, any Ranger Subsidiary Entities,
Seller or any of their respective representatives, including the nature and
terms of any of the foregoing and the identity of the parties involved. 
Notwithstanding the foregoing, Seller shall not be prohibited from encouraging,
facilitating or discussing the restructuring or liquidation of any Seller Party
(other than any Ranger Subsidiary Entity) in connection with the Asset
Acquisitions or the Property Acquisitions contemplated in this Agreement
(including such restructurings and liquidations that may be required in order
for Seller to receive its desired tax treatment with respect to such
transactions) with any direct or indirect investors in Seller, any Operator or
any other Seller Party.

 

10.                               CONDITIONS TO CLOSING.

 

(a)         Conditions to Obligations of Seller.  The obligation of Seller to
consummate the Closing shall be subject to the fulfillment (or, in Seller’s sole
discretion, written waiver by Seller) at or prior to the Closing Date of the
following conditions:

 

34

--------------------------------------------------------------------------------


 

(i)                                     Representations and Warranties.  The
representations and warranties of Purchaser contained in Section 11(h) shall be
true and correct as of the Closing Date as though made on and as of the Closing
Date (except those representations and warranties that address matters only as
of a specified date, which shall be true and correct in all respects as of that
specified date), except where the failure of such representations and warranties
to be true and correct has not had, or would not be reasonably expected to have,
either individually or in the aggregate, a material adverse effect on
Purchaser’s ability to consummate the transactions contemplated hereby.

 

(ii)                                  Performance of Obligations.  Purchaser
shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required to be performed or complied with
by it under this Agreement on or prior to the Closing Date.  Purchaser shall
have satisfied all of its obligations pursuant to Sections 17(b) and (c).

 

(iii)                               Lender Consent.  The Existing Lender Consent
(as hereinafter defined) for all Existing Loans has been obtained in accordance
with the provisions of Section 38.

 

(iv)                              Regulatory Approvals.  The governmental
approvals, consents, and authorizations (as defined in Section 10(b)(xi)) that
are required by the applicable Governmental Authorities set forth on Schedule
10(b)(xi), pursuant to applicable laws, regulations, or agency guidance, for
closing on the transactions contemplated hereby, shall have been made or
obtained, as subject to conditions customarily imposed, if any, by such
Governmental Authorities with respect to such transactions.

 

If any of the conditions to Seller’s obligations to close under this Agreement
are not satisfied on and as of the then scheduled Closing Date and such failure
is not otherwise a result of any default by Purchaser (in which event Seller
would be afforded the rights under Section 20(a) hereof) or Seller (in which
event Purchaser would be afforded the rights under Section 20(b) hereof) under
this Agreement, then Seller may elect to either: (a) waive such failure and
proceed to Closing or (b) terminate this Agreement by written notice to
Purchaser, in which event the Deposit shall be immediately returned to Purchaser
and neither Seller nor Purchaser shall have any further rights or obligations to
the other under this Agreement, except those arising under provisions that
expressly survive such termination.

 

(b)         Conditions to Obligations of Purchaser.  The obligations of
Purchaser to consummate the Closing shall be subject to the fulfillment (or, in
Purchaser’s sole discretion, written waiver by Purchaser) at or prior to the
Closing Date of the following conditions:

 

(i)                                     Representations and Warranties.  The
representations and warranties of Seller (1) contained in Section 11(d) shall be
true and correct as of the Closing Date as though made on and as of the Closing
Date (except those representations and warranties that address matters only as
of a specified date, which shall be true and correct as of that specified date)
and (2) contained in Sections 11(c) and 11(e) shall be true and correct (without
regard to any qualifications as to materiality or material adverse effect (or
any correlative terms)) as of the Closing Date as though made on and as of the
Closing Date (except those representations and warranties that address matters
only as of a specified date,

 

35

--------------------------------------------------------------------------------


 

which shall be true and correct in all respects as of that specified date),
except where the failure of such representations and warranties to be true and
correct has not had, or would not be reasonably expected to have, either
individually or] in the aggregate, a Material Adverse Effect.  As used in this
Agreement, the term “Material Adverse Effect” means any event, change,
development, effect, condition, circumstance, matter, occurrence or state of
facts that (A) is or could reasonably be expected to be (individually or in the
aggregate) materially adverse to the business, condition (financial or
otherwise), assets, liabilities, results of operations of the of the Ranger
Subsidiary Entities or the Properties taken as a whole or (B) has or could
reasonably be expected to (individually or in the aggregate) result in Losses to
the Purchaser or a decrease in the aggregate value of the Ranger Subsidiary
Entities and the Properties in an aggregate amount equal to or greater than
$70,000,000; provided, in each case, that no adverse event, change, development,
effect, condition, circumstance, matter, occurrence or state of facts shall be
deemed either individually or in the aggregate to constitute, or be taken into
account in determining whether there has been or would be a Material Adverse
Effect if it results from or arises out of: (I) the execution, delivery,
announcement of this Agreement or pendency of the Asset Acquisitions or Interest
Acquisitions, including any adverse change in customer, employee, supplier,
financing source, licensor, licensee, sub-licensee, stockholder, joint venture
partner or similar relationship, including as a result of the identity of
Purchaser; (II) changes in general economic, business, regulatory, political or
market conditions or in national or global financial markets or in global,
national or regional political conditions; (III) any natural disaster, acts of
terrorism, armed hostilities or war or any escalation or worsening thereof; 
(IV) any changes in United States generally accepted accounting principles
(“GAAP”) or applicable Laws or interpretations thereof; (V) general changes or
developments in any of the industries in which the Ranger Subsidiary Entities
operate; (VI) any action taken by Seller, the Stakeholder Representatives, or
which Seller causes to be taken by any of its Affiliates, in each case which is
required or permitted by this Agreement or (VII) any actions taken (or omitted
to be taken) at the written request of Purchaser or with Purchaser’s written
consent, except with respect to clauses (II), (III), (IV) and (V), to the extent
(and only to the extent) that the Ranger Subsidiary Entities and the Properties
are not materially disproportionately impacted by such events in comparison to
others in the industry in which they operate.

 

(ii)                Performance of Obligations.  Seller shall have duly
performed and complied in all material respects with all agreements, covenants
and conditions required to be performed or complied with by it under this
Agreement on or prior to the Closing Date.  Seller shall have satisfied all of
its obligations pursuant to Section 17(a) and Section 17(c).

 

(iii)             Title.  Title to each of the Properties shall be free and
clear of all liens, security interests, pledges or other similar encumbrances,
other than the Permitted Encumbrances and as expressly permitted pursuant to
this Agreement.  Furthermore, at Closing, the Title Company shall be irrevocably
and unconditionally committed to issue a 2006 ALTA form owner’s title insurance
policy, with extended coverage (but subject to the Permitted Encumbrances), in
the full amount of the Purchase Price applicable to each of the Properties,
insuring marketable fee title to the Properties vested in Purchaser or the
applicable Purchaser Subsidiary Entity, subject only to the payment of the
premium therefor, the

 

36

--------------------------------------------------------------------------------


 

Permitted Encumbrances and those other exceptions approved by Purchaser in
accordance with this Agreement.

 

(iv)                              Estoppel Certificates.  Seller shall have
obtained and delivered to Purchaser the Required Purchaser Estoppel Certificates
in accordance with the provisions of Section 36.

 

(v)                                 Intentionally Omitted.

 

(vi)                              Lender Consent; No Defaults under Existing
Loans.  The Existing Lender Consent for all Existing Loans shall have been
obtained in accordance with the provisions of Section 38, and no monetary or
material non-monetary defaults shall have occurred and be continuing under any
of the Existing Loans.

 

(vii)                           Operating Leases.  All of the Operating Leases
and Ranger Operating Leases shall be in full force and effect, and no monetary
or material non-monetary default by Seller or any Ranger Subsidiary Entity shall
have occurred and be continuing under any of the Operating Leases and/or Ranger
Operating Leases.

 

(viii)                        REIT Opinion.  Purchaser shall have received a
written “will” opinion (which may be a “reasoned” opinion) by Seller’s counsel
named herein or other counsel reasonably acceptable to Purchaser, dated as of
the Closing Date, that, since January 1, 2014 through the Closing Date, FC
Ranger was organized and has operated in conformity with the requirements for
qualification and taxation as a REIT under the Code, and its actual method of
operation has enabled, and its proposed method of operation will enable, it to
continue to meet the requirements for qualification and taxation as a REIT under
the Code, which opinion: (1) will be subject to customary assumptions and
limitations; (2) will be based on customary representations, warranties and
covenants contained in an officer’s certificate executed by one or more officers
of FC Ranger; and (3) will assume the correctness of opinions of counsel issued
to one or more REIT entities that were owned by FC Ranger either directly or
indirectly through one or more pass-through entities prior to their liquidation
in 2013.  Seller shall provide draft forms of the opinion and officer’s
certificate required to be delivered by Seller pursuant to this
Section 10(b)(viii) to Purchaser for Purchaser’s review as promptly as
practicable following the date hereof, consider in good faith comments and
suggestions from the Purchaser to such opinion and officer’s certificate, and
Seller and Purchaser shall each cooperate with each other reasonably and in good
faith to reach mutual agreement with respect to the final forms of such opinion
and officer’s certificate.

 

(ix)                              Amendment of Operating Leases.  Each
Non-Ranger Operating Lease that provides for rent described in
Section 856(d)(2) of the Code shall have been amended so that all rent payable
under such Non-Ranger Operating Lease qualifies as “rents from real property”
under Section 856(c)(2)(C) of the Code for all periods from and after the
Closing.

 

(x)                                 Intentionally Omitted.

 

(xi)                              Regulatory Approvals.  The governmental
approvals, consents, and authorizations that are required by the applicable
Governmental Authorities set

 

37

--------------------------------------------------------------------------------


 

forth on Schedule 10(b)(xi), pursuant to applicable laws, regulations, or agency
guidance, for closing on the transactions contemplated hereby, shall have been
made or obtained, as subject to conditions customarily imposed, if any, by such
Governmental Authorities with respect to such transactions.  Notices that are
required by the Governmental Authorities set forth on Schedule 10(b)(xi),
pursuant to applicable laws, regulations, or agency guidance, for closing on the
transactions contemplated hereby, shall have been made by Seller, and any
consents, authorizations, orders, permits or approvals required by such
Governmental Authorities in order to operate the Properties following the
Closing in a manner that is substantially similar to the current operation of
the Properties shall have been obtained.  The terms “approvals, consents, and
authorizations” shall include written communication from the applicable
Governmental Authority confirming approval, consent or authorization, as
applicable, with respect to the consummation of the transactions contemplated
hereby and, in the case of a Governmental Authority which does not respond to
three (3) separate written communications, shall include Seller’s final
communication to such Governmental Authority affirmatively stating that no
further action on the part of either Purchaser, Seller, or Governmental
Authority is required prior to the consummation of the transactions contemplated
hereby.

 

If any of the conditions to Purchaser’s obligations to close under this
Agreement are not satisfied on and as of the then scheduled Closing Date and
such failure is not otherwise a result of any default by Seller (in which event
Purchaser would be afforded the rights under Section 20(b) hereof) or Purchaser
(in which event Seller would be afforded the rights under Section 20(a) hereof)
under this Agreement, then Purchaser may elect to either: (a) waive such failure
and proceed to Closing or (b) terminate this Agreement by written notice to
Seller, in which event the Deposit shall be immediately returned to Purchaser
and neither Seller nor Purchaser shall have any further rights or obligations to
the other under this Agreement, except those arising under provisions that
expressly survive such termination.

 

11.                               CONDITION OF THE PROPERTIES; REPRESENTATIONS.

 

(a)         PURCHASER HEREBY ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND/OR IN THE OTHER DOCUMENTS TO BE DELIVERED AT CLOSING, NEITHER
SELLER NOR ANY OTHER SELLER PARTY, NOR ANY OTHER PERSON ACTING ON BEHALF OF
SELLER, NOR ANY PERSON OR ENTITY WHICH PREPARED OR PROVIDED ANY OF THE MATERIALS
REVIEWED BY PURCHASER IN CONDUCTING ITS DUE DILIGENCE, NOR ANY SUCCESSOR OR
ASSIGN OF ANY OF THE FOREGOING PARTIES, HAS MADE OR SHALL BE DEEMED TO HAVE MADE
ANY ORAL OR WRITTEN REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESSED OR IMPLIED,
BY OPERATION OF LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION WARRANTIES OF
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), WITH RESPECT
TO THE INTERESTS OR ANY OF THE PROPERTIES, THE PERMITTED USE OF THE PROPERTIES
OR THE ZONING AND OTHER LAWS, REGULATIONS AND RULES APPLICABLE THERETO OR THE
COMPLIANCE BY THE PROPERTIES THEREWITH, THE REVENUES AND EXPENSES GENERATED BY
OR ASSOCIATED WITH THE PROPERTIES, OR OTHERWISE RELATING TO THE PROPERTIES OR
THE TRANSACTIONS CONTEMPLATED HEREIN.  PURCHASER FURTHER

 

38

--------------------------------------------------------------------------------


 

ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND/OR IN THE
OTHER DOCUMENTS TO BE DELIVERED AT CLOSING, ALL MATERIALS THAT HAVE BEEN
PROVIDED BY ANY OF THE SELLER PARTIES HAVE BEEN PROVIDED WITHOUT ANY WARRANTY OR
REPRESENTATION, EXPRESSED OR IMPLIED AS TO THEIR CONTENT, SUITABILITY FOR ANY
PURPOSE, ACCURACY, TRUTHFULNESS OR COMPLETENESS AND, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND/OR THE OTHER DOCUMENTS TO BE DELIVERED AT CLOSING,
PURCHASER SHALL NOT HAVE ANY RECOURSE AGAINST SELLER OR ANY OF THE OTHER SELLER
PARTIES IN THE EVENT OF ANY ERRORS THEREIN OR OMISSIONS THEREFROM.  PURCHASER IS
ACQUIRING THE INTERESTS BASED SOLELY ON ITS OWN INDEPENDENT INVESTIGATION AND
INSPECTION OF THE PROPERTIES AND NOT IN RELIANCE ON ANY INFORMATION PROVIDED BY
SELLER, OR ANY OF THE OTHER SELLER PARTIES, EXCEPT FOR THE REPRESENTATIONS,
WARRANTIES AND COVENANTS EXPRESSLY SET FORTH HEREIN AND/OR IN THE OTHER
DOCUMENTS TO BE DELIVERED AT CLOSING.

 

(b)         PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS SET FORTH IN THIS
AGREEMENT AND ANY OTHER AGREEMENTS ENTERED INTO IN CONNECTION WITH THE
CLOSING, IT IS PURCHASING THE INTERESTS “AS IS” AND “WITH ALL FAULTS”, AND,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT (INCLUDING IN SECTIONS 10 AND
11(c)-(e), AND/OR IN THE OTHER DOCUMENTS TO BE DELIVERED AT CLOSING, BASED UPON
THE CONDITION (PHYSICAL OR OTHERWISE) OF ANY OF THE PROPERTIES AS OF THE DATE OF
THIS AGREEMENT, REASONABLE WEAR AND TEAR AND, SUBJECT TO THE PROVISIONS OF
SECTIONS 12 AND 13 OF THIS AGREEMENT, LOSS BY CONDEMNATION OR FIRE OR OTHER
CASUALTY EXCEPTED.

 

(c)          Property Representations and Warranties.

 

(i)                                     Property Representations and Warranties
(Cascade, Grace, Kensington, Decathlon and Pentathlon).  With respect to the
Cascade Portfolio, Grace Portfolio, Kensington Portfolio, Decathlon Portfolio
and Pentathlon Portfolio, Seller hereby represents and warrants to Purchaser
that:

 

(1)         The Non-Ranger Property Owners have good and valid title to (and, in
the case of owned real property, good fee simple title or, in the case of all
leased property, a valid leasehold interest in), its respective Non-Ranger
Property, free and clear of all liens and encumbrances except for Permitted
Encumbrances.

 

(2)         All of the Non-Ranger Operators under the Non-Ranger Operating
Leases and a description of the applicable Non-Ranger Properties with respect
thereto, are listed on Schedule 11(c)(i)(2) (the “Operating Lease Rent Roll”),
which Non-Ranger Operating Lease Rent Roll includes a true, accurate and
complete list of the expiration date, the security, rent reserves and other
deposits under each Non-Ranger Operating Lease (the “Rent Reserves”), any
prepaid rents, the rental (whether fixed, minimum, escalation, percentage or
additional) for such property.  Except as otherwise provided for in the
Operating Lease Rent Roll, (A) to Seller’s Actual Knowledge, each of the
Non-Ranger

 

39

--------------------------------------------------------------------------------


 

Operating Leases is valid and enforceable in accordance with its terms and is in
full force and effect and (B) Seller has delivered to Purchaser true, correct,
and complete copies of all Non-Ranger Operating Leases (including, without
limitation, any and all modifications, extensions, amendments and supplements
thereto) set forth on the Operating Lease Rent Roll.  As part of the Date-Down
Certificate (as hereinafter defined) delivered at Closing by Seller, the
Operating Lease Rent Roll shall be updated to reflect the activity for the last
complete month immediately preceding the month in which the Closing occurs.

 

(3)         Except as set forth on the Operating Lease Rent Roll or Schedule
11(c)(i)(3), as applicable: (A) to Seller’s Actual Knowledge, no default on the
part of any Non-Ranger Operator under any of the Non-Ranger Operating Leases has
occurred and is continuing and no event has occurred and is continuing which,
with the giving of notice or passage of time, or both, would constitute a
so-called “event of default” by any Non-Ranger Operator or conditional
limitation under such Non-Ranger Operating Lease and no written notice has been
received by Seller or any Seller Party with respect to the same; (B) no default
on the part of the landlord under any of the Non-Ranger Operating Leases has
occurred and is continuing and no event has occurred and is continuing which,
with the giving of notice or passage of time, or both, would constitute a
so-called “event of default” by the landlord or conditional limitation under any
Non-Ranger Operating Lease, as the case may be and no written notice has been
received by Seller or any Seller Party with respect to the same; (C) no rent,
additional rent, fees or any other charges, after being billed therefor, payable
under any of the Non-Ranger Operating Leases is more than thirty (30) days in
arrears of the date that the same is required to be paid under the terms of such
Non-Ranger Operating Lease; (D) except as set forth on Schedule 11(c)(i)(3) with
respect to year-end adjustments required pursuant to the terms of the Non-Ranger
Operating Leases, no Non-Ranger Operator has claimed or asserted, or has the
right to, any defenses, counterclaims, set-offs, offsets or abatements of or
against the rent, additional rent, fees or any other charges payable under any
of the Non-Ranger Operating Leases; (E) the landlord under each Non-Ranger
Operating Lease has not received any notice (whether written or oral) from any
Non-Ranger Operator under any Non-Ranger Operating Lease terminating the
Non-Ranger Operating Lease, (F) the landlord under each Non-Ranger Operating
Lease has not delivered to any Non-Ranger Operator under any Non-Ranger
Operating Lease a notice terminating such Non-Ranger Operator’s Non-Ranger
Operating Lease, and (G) all of the renewal and extension options with respect
to each of the Non-Ranger Operating Leases are as set forth in the relevant
Non-Ranger Operating Lease, and there are no brokerage fees due or payable in
connection with any such renewal and extension (other than those which have been
paid in full as of the date hereof).

 

(4)         Intentionally Omitted.

 

(5)         Except as set forth on the Operating Lease Rent Roll or Schedule
11(c)(i)(6), as applicable: (A) no Non-Ranger Operator has paid any rent for
more than one (1) month in advance; (B) no Non-Ranger Operator has any right of
first refusal, option or other preferential right to purchase the applicable
Non-Ranger Property or any portion thereof or any interest therein; and (C) to
Seller’s Actual Knowledge, with the exception of subleases to Operating
Subtenants and subleases or licenses for de minimis spaces used for ancillary
services which may be provided at any Property, there are no subtenants of any
tenant under any Non-Ranger Operating Lease.

 

40

--------------------------------------------------------------------------------


 

(6)         Schedule 11(c)(i)(6) is an Non-Ranger Operator arrearage schedule
for the Non-Ranger Operating Leases (collectively, the “Tenant Arrearage
Schedule”), which Tenant Arrearage Schedule, is true, correct and complete in
all material respects as of the date set forth thereon.  As part of the
Date-Down Certificate delivered at Closing by Seller, the Tenant Arrearage
Schedule shall be updated to reflect the activity for the last complete month
immediately preceding the month in which the Closing occurs.

 

(7)         The only material Contracts or agreements that the Non-Ranger
Sellers are a party to are the Internal Operating Leases, the Non-Ranger
Operating Leases and the Existing Loan Documents.

 

(8)         To Seller’s Actual Knowledge, the Non-Ranger Properties and the
present use and condition of the same do not violate in any material respect any
applicable deed restrictions or other covenants, restrictions or agreements,
site plan approvals, zoning or subdivision regulations, urban redevelopment
plans, the laws, statutes, codes, acts, ordinances, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations, directions
or requirements of any Governmental Authority governing or regulating the use
and operation, or otherwise applicable to, such Non-Ranger Property (including,
without limitation, the establishment, construction, ownership, use or occupancy
of such Non-Ranger Property or any part thereof as a skilled nursing facility,
assisted living facility, independent living facility, memory care facility or
other healthcare facility), as modified by any duly issued variances within
Seller’s possession and control disclosed to Purchaser in writing (collectively,
the “Legal Requirements”).

 

(9)         Seller, and, to Seller’s Actual Knowledge, each member of its board
of directors or managers, officers, managing employees (as such term is defined
in 43 USC §1320a 5(b)), and each Non-Ranger Operator is, and at all times since
the acquisition of the applicable Non-Ranger Property by the applicable
Non-Ranger Seller has been, in compliance in all material respects with all
applicable Health Care Laws. Neither Seller nor, to Seller’s Actual Knowledge,
any Non-Ranger Operator, except for the matters set forth on Schedule
11(c)(i)(9)-1, has received since the acquisition of the applicable Non-Ranger
Property by the applicable Non-Ranger Seller written notice from any
Governmental Authority alleging any material violation of any applicable Health
Care Law. To the Seller’s Actual Knowledge, except for the matters set forth on
Schedule 11(c)(i)(9)-2, there is, and at all times since the acquisition of the
applicable Non-Ranger Property by the applicable Non-Ranger Seller there has
been, no legal, administrative, arbitral or other claim, proceeding, suit,
action or investigation by any Governmental Authority pending or threatened in
writing against or affecting the Non-Ranger Operators or the Non-Ranger
Properties alleging any material failure to comply with Health Care Laws. To the
Seller’s Actual Knowledge, except for the matters set forth on Schedule
11(c)(i)(9)-3, no Person has filed or threatened in writing to file against
Seller or any Non-Ranger Operator any claim under any federal or state
whistleblower statute, including without limitation, the Federal False Claims
Act (31 U.S.C. §§3729 et seq.) with respect to the Non-Ranger Properties since
the acquisition of the applicable Non-Ranger Property by the applicable
Non-Ranger Seller.  Neither Seller nor, to Seller’s Actual Knowledge, any
Non-Ranger Operator, except for the matters set forth on Schedule 11(c)(i)(9)-4,
has since the acquisition of the applicable Non-Ranger Property by the
applicable Non-Ranger Seller entered into any agreements with any Governmental
Authority

 

41

--------------------------------------------------------------------------------


 

with respect to the Non-Ranger Properties in connection with compliance with
Health Care Laws.

 

(A)       The term “Governmental Authority” shall mean any (i) government,
governmental agency, department, bureau, office, commission, board, authority,
or instrumentality, or court of competent jurisdiction, in each case whether
foreign, federal, state, or local or (ii) quasi-governmental authority
exercising any authority under or for the account of any of the above and having
jurisdiction over Seller, the Ranger Subsidiary Entities, the Operators and/or
any of the Properties.

 

(B)       The term “Health Care Law”  shall mean (i) any and all applicable
federal, state and local laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, and regulations of any applicable
Governmental Authority (“Laws”) relating to health care or insurance fraud and
abuse, including, as applicable, the federal Anti-Kickback Statute (42 U.S.C. § 
1320a-7b(b) and 41 U.S.C. §§ 51-58), the civil False Claims Act (31 U.S.C. § 
3729 et seq.), the Exclusion Laws (42 U.S.C.§§  1320a-7 and 1320a-7a), the
Program Fraud Civil Remedies Act (31 U.S.C. §§  3801-3812), the Civil Monetary
Penalties Law (42 U.S.C. §§ 1320a and 1320a-7b, and the regulations promulgated
pursuant to such statutes; (ii) the federal Food, Drug &  Cosmetic Act (21
U.S.C. §§ 301 et seq.), the Federal Health Care Fraud Law (18 U.S.C. §  1347)
and all federal and state laws, as applicable, related to pharmacology and
dispensing medicines or controlled substances, and the regulations promulgated
thereunder; (iii) any and all federal, state and local Laws concerning privacy
and data security for patient information, including the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. §§ 1320d-1329d-8), as
amended, and all federal and state laws concerning medical record retention,
privacy, security, patient confidentiality and informed consent, and the
regulations promulgated thereunder; (iv) Medicare (Title XVIII of the Social
Security Act), as amended and the regulations promulgated thereunder, including,
specifically, conditions of participation for skilled nursing facilities;
(v) Medicaid (Title XIX of the Social Security Act) and the regulations
promulgated thereunder; (vi) the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003 (Pub. L. No. 108-173) and the regulations promulgated
thereunder; (vii) the Patient Protection and Affordable Care Act (Pub. L.
111-148) as amended by the Health Care and Education Reconciliation Act of 2010
(Pub. L. 111-152); (viii) quality, safety and accreditation standards and
requirements of all applicable state Laws or regulatory bodies; (ix) federal,
state and local Laws regulating the ownership, operation or licensure of a
health care facility or business, or assets used in connection therewith,
including such applicable Laws relating to licenses, approvals, certificates,
certificates of need, permits, consents, authorizations and variances required
for the management or operation of skilled nursing facilities, assisted living
facilities, independent living facilities and memory care facilities;
(x) federal, state and local Laws relating to the provision of management or
administrative services in connection with the practice of a health care
profession, employment of professionals by non-professionals, professional fee
splitting, patient brokering, patient or program charges, claims submission,
record retention, certificates of need, certificates of operations and
authority; (xi) federal and state Laws with respect to financial relationships
between referral sources and referral recipients, including, but not limited to
the federal Stark Law (42 U.S.C. 1395nn et. seq.) and the regulations
promulgated thereunder; and (xii) life safety codes.

 

42

--------------------------------------------------------------------------------


 

(10)  To Seller’s Actual Knowledge, each Non-Ranger Operator and each Non-Ranger
Property, as applicable, is certified for participation and reimbursement under
and has current provider numbers and provider agreements for each material Third
Party Payor program under which it is presently receiving payments. To Seller’s
Actual Knowledge, there is no threatened in writing, existing or pending
revocation, suspension, termination, probation, restriction, limitation, or
nonrenewal proceeding by any Third Party Payor, to which any such Non-Ranger
Operator may presently be subject with respect to any Non-Ranger Property and
which if adversely determined to such Non-Ranger Operator would have a material
adverse effect on the use or operation of the Non-Ranger Properties.

 

(A)       The term “Third Party Payor” shall mean any Government Sponsored
Health Care Program, insurer, health benefit plan, health maintenance
organization, preferred provider organization, employer-sponsored health plan,
multi-employer welfare trust, or any other managed care program or third party
payor, including any fiscal intermediary or contractor of any of the foregoing,
to beneficiaries of which any Property provides goods or services.

 

(B)       The term “Government Sponsored Health Care Program” shall mean any
plan or program providing health care benefits, whether directly through
insurance or otherwise, that is funded directly, in whole or part, by a
Governmental Authority, whether pursuant to one or more contracts with the
applicable Governmental Authority or otherwise, including Medicare, state
Medicaid programs, the TRICARE program, Medicare Advantage and managed Medicaid.

 

(11)  To Seller’s Actual Knowledge, with respect to each Non-Ranger Operator and
each Non-Ranger Property, except for the matters set forth on Schedule
11(c)(i)(11), there are no threatened in writing or pending proceedings by any
Governmental Authority or written notices thereof received by a Non-Ranger
Operator that are reasonably likely (A) to have a material adverse impact on a
Non-Ranger Operator’s ability to accept and/or retain patients or residents or
operate such Non-Ranger Property for its current use or result in the imposition
of a fine, a sanction, a lower rate certification or a lower reimbursement rate
for services rendered to eligible patients or residents, (B) to materially
modify, limit or result in the transfer, suspension, revocation or imposition of
probationary use of any of the material Non-Ranger Permits and Licenses, or
(C) to adversely and materially affect, as applicable Seller’s or any Non-Ranger
Operator’s continued participation in any material Third Party Payor programs.

 

(12)  To Seller’s Actual Knowledge, Schedule 11(c)(i)(12) sets forth the
Governmental Authorities responsible for issuing the material licenses,
certificates, certificates of need, and permits specifically required to own and
operate each Non-Ranger Property as a skilled nursing facility, assisted living
facility, independent living facility or memory care facility, as applicable, in
the ordinary course of business in a manner consistent with applicable Legal
Requirements, including Health Care Laws (“Non-Ranger Permits and Licenses”). 
Seller has delivered or made available to Purchaser true and complete copies of
the copies in its possession of all current and material Non-Ranger Permits and
Licenses to the extent that such permits and licenses (or copies thereof) are in
the

 

43

--------------------------------------------------------------------------------


 

possession or control of Seller.  To Seller’s Actual Knowledge, each of such
material Non-Ranger Permits and Licenses is in full force and effect.

 

(13)  To Seller’s Actual Knowledge, Seller has delivered or made available, or
has caused each Non-Ranger Operator to deliver or make available, true and
complete copies of the copies in its possession of all material survey reports,
waivers of deficiencies, plans of correction, and any other investigation
reports issued with respect to each of the Non-Ranger Properties since the
acquisition of such Property by the applicable Non-Ranger Seller to the extent
that such documents (or copies thereof) are in the possession or control of
Seller.

 

(14)  Except as set forth on Schedule 11(c)(i)(14), neither Seller nor any
direct or indirect holder of any direct or indirect interest in any Seller that
shall receive any equity interests in New Joint Venture as all or any portion of
the consideration for the Asset Acquisitions or the Interest Acquisitions (each
a “Seller Rollover Investor”) (A) owns any direct or indirect ownership interest
in any Non-Ranger Operator, tenant of a Non-Ranger Operator or any of their
respective Affiliates or (B) is a party to any Contract other than lease
arrangements with any Non-Ranger Operator, tenant of a Non-Ranger Operator or
any of their respective Affiliates with respect to the Non-Ranger Properties..

 

(ii)                                  Property Representations and Warranties
(Ranger Portfolio).  With respect to the Ranger Portfolio, Seller hereby
represents and warrants to Purchaser that:

 

(1)         The Ranger Property Owners have good and valid title to (and, in the
case of owned real property, good fee simple title or, in the case of all leased
property, a valid leasehold interest in), its respective Property, free and
clear of all liens and encumbrances except for Permitted Encumbrances.

 

(2)         All of the tenants (the “Ranger Operators”) under any operating
leases with respect to the Ranger Portfolio (collectively, “Ranger Operating
Leases”) and a description of the applicable Properties with respect thereto are
listed on Schedule 11(c)(ii)(2) (the “Ranger Operating Lease Rent Roll”), which
Ranger Operating Lease Rent Roll includes a true, accurate and complete list of
the expiration date, the security, rent reserves and other deposits under each
Ranger Operating Lease (the “Ranger Rent Reserves”), any prepaid rents and the
rental (whether fixed, minimum, escalation, percentage or additional) for such
Property.  Except as otherwise provided for in the Ranger Operating Lease Rent
Roll, (A) each of the Ranger Operating Leases is valid and enforceable in
accordance with its terms and is in full force and effect and (B) Seller has
delivered to Purchaser true, correct, and complete copies of all Ranger
Operating Leases (including, without limitation, any and all modifications,
extensions, amendments and supplements thereto) set forth on the Ranger
Operating Lease Rent Roll.  As part of the Date-Down Certificate (as hereinafter
defined) delivered at Closing by Seller, the Ranger Operating Lease Rent Roll
shall be updated to reflect the activity for the last complete month immediately
preceding the month in which the Closing occurs.

 

(3)         With respect to each Ranger Property, the rent roll listing
residents at such Ranger Property most recently provided to Seller by the
applicable

 

44

--------------------------------------------------------------------------------


 

manager with respect to such Ranger Property is attached hereto as Schedule
11(c)(ii)(3) (the “Ranger Resident Agreement Rent Roll”).  Except as otherwise
provided for in the Ranger Resident Agreement Rent Roll, to Seller’s Actual
Knowledge, each of the Resident Agreements with respect to the Ranger Portfolio
(collectively, “Ranger Resident Agreements”) is valid and enforceable in
accordance with its terms and is in full force and effect.  Seller has delivered
to Purchaser true, correct, and complete copies of the form of Resident
Agreements with respect to each Ranger Property.  As part of the Date-Down
Certificate (as hereinafter defined) delivered at Closing by Seller, the Ranger
Resident Agreement Rent Roll shall be updated to reflect the activity for the
last complete month immediately preceding the month in which the Closing occurs.

 

(4)         Except as set forth on the Ranger Operating Lease Rent Roll or
Schedule 11(c)(ii)(4), as applicable: (A) no default on the part of any Operator
under any of the Ranger Operating Leases has occurred and is continuing and no
event has occurred and is continuing which, with the giving of notice or passage
of time, or both, would constitute a so-called “event of default” by any
Operator or conditional limitation under such Ranger Operating Lease and no
written notice has been received by Seller or any of the Ranger Subsidiary
Entities; (B) no default on the part of the landlord under any of the Ranger
Operating Leases has occurred and is continuing and no event has occurred and is
continuing which, with the giving of notice or passage of time, or both, would
constitute a so-called “event of default” by the landlord or operator or
conditional limitation under the Ranger Operating Lease and no written notice
has been received by Seller or any of the Ranger Subsidiary Entities with
respect to the same; (C) no rent, additional rent, fees or any other charges,
after being billed therefor, payable under the Ranger Operating Lease is more
than thirty (30) days in arrears of the date that the same is required to be
paid under the terms of such Operating Lease; (D) with respect to year-end
adjustments required pursuant to the terms of the Ranger Operating Lease, no
Operator has claimed or asserted, or has the right to, any defenses,
counterclaims, set-offs, offsets or abatements of or against the rent,
additional rent, fees or any other charges payable under the Ranger Operating
Lease; (E) the landlord under the Ranger Operating Lease has not received any
notice (whether written or oral) from any Operator under any Operating Lease
terminating the Ranger Operating Lease, (F) the landlord under the Ranger
Operating Lease has not delivered to any Operator under the Ranger Operating
Lease a notice terminating such Operator’s Ranger Operating Lease, and (G) all
of the renewal and extension options with respect to the Ranger Operating Lease
are as set forth in the relevant Ranger Operating Lease, and there are no
brokerage fees due or payable in connection with any such renewal and extension
(other than those which have been paid in full as of the date hereof).

 

(5)         Except as set forth on the Ranger Resident Agreement Rent Roll or
Schedule 11(c)(ii)(6), as applicable: (A) to Seller’s Actual Knowledge, no rent,
additional rent, fees or any other charges, after being billed therefor, payable
under the Ranger Resident Agreement is more than thirty (30) days in arrears of
the date that the same is required to be paid under the terms of such Ranger
Resident Agreement; (B) to Seller’s Actual Knowledge, no resident has claimed or
asserted in writing or has the right to, any defenses, counterclaims, set-offs,
offsets or abatements of or against the rent, additional rent, fees or any other
charges payable under the Ranger Resident Agreement; (C) to Seller’s Actual
Knowledge, no resident has paid any rent for more than one (1) month in advance;
(D) to

 

45

--------------------------------------------------------------------------------


 

Seller’s Actual Knowledge, the applicable Property is not subject to any statute
or other Legal Requirement (as hereinafter defined) of any kind which limits the
right to increase rents, resident fees, requires the renewal of any Ranger
Resident Agreement, or leases or grants a right to purchase to any resident; and
(E) no resident has any right of first refusal, option or other preferential
right to purchase the applicable Property or any portion thereof or any interest
therein.

 

(6)         Schedule 11(c)(ii)(6) is a resident arrearage schedule for the
Ranger Resident Agreements (the “Ranger Tenant Arrearage Schedule”), which
Ranger Tenant Arrearage Schedule, is true, correct and complete in all material
respects as of the date set forth thereon.  As part of the Date-Down Certificate
delivered at Closing by Seller, the Ranger Tenant Arrearage Schedule shall be
updated to reflect the activity for the last complete month immediately
preceding the month in which the Closing occurs.

 

(7)         Intentionally Omitted.

 

(8)         Each manager of a Property in the Ranger Portfolio (each a
“Manager”) is listed on Schedule 11(c)(ii)(8).

 

(9)         Seller, each Ranger Subsidiary Entity and, to Seller’s Actual
Knowledge, each member of its board of directors or managers, officers, managing
employees (as such term is defined in 43 USC §1320a 5(b)) and, except as set
forth on Schedule 11(c)(ii)(9), each Manager is, and at all times since the
Ranger Acquisition Date has been, in compliance in all material respects with
all applicable Health Care Laws.  None of the Seller, the Ranger Subsidiary
Entities or, to Seller’s Actual Knowledge, any such Manager have received since
the Ranger Acquisition Date any written notice from any Governmental Authority
alleging any material violation of any applicable Health Care Law.  There is,
and at all times since the Ranger Acquisition Date there has been, no legal,
administrative, arbitral or other claim, proceeding, suit, action or
investigation by any Governmental Authority pending or, to Sellers Actual
Knowledge, threatened in writing against or affecting such Manager or a Property
in the Ranger Portfolio alleging any material failure to comply with Health Care
Laws. To the Seller’s Actual Knowledge, no Person has filed or threatened in
writing to file against Seller, the Ranger Subsidiary Entities or any such
Manager any claim under any federal or state whistleblower statute, including
without limitation, the Federal False Claims Act (31 U.S.C. §§3729 et seq.) with
respect to a Property in the Ranger Portfolio since the Ranger Acquisition Date.
None of Seller, the Ranger Subsidiary Entities or, to Seller’s Actual Knowledge,
any such Manager have since the Ranger Acquisition Date entered into any
agreements with any Governmental Authority with respect to a Property in the
Ranger Portfolio in connection with compliance with Health Care Laws.

 

(10)  To Seller’s Actual Knowledge, each Ranger Subsidiary Entity and each
Property in the Ranger Portfolio, as applicable, is certified for participation
and reimbursement under, is in conformance in all material respects with all
insurance, reimbursement and cost reporting requirements of, and, has current
provider numbers and provider agreements for each material Third Party Payor
program under which it is presently receiving payments. To Seller’s Actual
Knowledge, there is no threatened in writing, existing or pending revocation,
suspension, termination, probation, restriction,

 

46

--------------------------------------------------------------------------------


 

limitation, or nonrenewal proceeding by any Third Party Payor to which any
Ranger Subsidiary Entity may presently be subject with respect to any Property
in the Ranger Portfolio and which if adversely determined to any of the Ranger
Subsidiary Entities would have a material adverse effect on the use or operation
of a Property in the Ranger Portfolio.

 

(11)  To Seller’s Actual Knowledge, with respect to each Ranger Subsidiary
Entity and each Property in the Ranger Portfolio, except for the matters set
forth on Schedule 11(c)(ii)(11)-1, there are no pending proceedings by any
Governmental Authority or written notices thereof received by Seller that are
reasonably likely directly or indirectly, or with the passage of time (i) to
have a material adverse impact on a Ranger Subsidiary Entities’ ability to
accept and/or retain patients or residents or operate such Property in the
Ranger Portfolio for its current use or result in the imposition of a fine, a
sanction, a lower rate certification or a lower reimbursement rate for services
rendered to eligible patients or residents, (ii) to modify, limit or result in
the transfer, suspension, revocation or imposition of probationary use of any of
the material Ranger Permits and Licenses, or (iii) to affect any Ranger
Subsidiary Entities’ continued participation in any material Third Party Payor
programs. To Seller’s Actual Knowledge, except as listed on Schedule
11(c)(ii)(11)-2, no consent or approval of, prior filing with or notice to, or
any action by, any Governmental Authority or any other third party is required
in connection with any such material Third Party Payor program, by reason of the
transactions contemplated hereby, and the continued operation of each Property
in the Ranger Portfolio thereafter on a basis consistent with past practices.

 

(12)  To Seller’s Actual Knowledge, each Ranger Subsidiary Entity has timely
filed or caused to be filed all material reports and billings required to be
filed by it prior to the date hereof with respect to material Third Party Payors
and all such reports and billings are complete and accurate in all material
respects and have been prepared in material compliance with all applicable
Health Care Laws governing reimbursement and payment of claims. To Seller’s
Actual Knowledge, true and complete copies of such reports and billings since
the Ranger Acquisition Date have previously been made available to Purchaser. To
Seller’s Actual Knowledge, except as disclosed on Schedule 11(c)(ii)(12)-1,
since the Ranger Acquisition Date each Ranger Subsidiary Entity has paid or
caused to be paid all known and undisputed material refunds, overpayments,
discounts or adjustments which have become due pursuant to such reports and
billings, has not claimed or received reimbursements from Third Party Payors in
excess of amounts permitted by Law, and has no material liability under any
material Third Party Payor program for any refund, overpayment, discount or
adjustment. Except as set forth on Schedule 11(c)(ii)(12)-2, (x) there are no
pending material appeals, adjustments, challenges, audits, inquiries, litigation
or notices of intent to audit with respect to such prior reports or billings,
and (y) since the Ranger Acquisition Date no Property in the Ranger Portfolio
has been audited, or otherwise examined by any material Third Party Payor. To
Seller’s Actual Knowledge, there are no other reports required to be filed by a
Ranger Subsidiary Entity in order to be paid under any material Third Party
Payor program for services rendered, except for reports not yet due.

 

(13)  Schedule 11(c)(ii)(13) sets forth the Governmental Authorities responsible
for issuing the material licenses, certificates, certificates of need, and
permits specifically required to own and operate each Property in the Ranger
Portfolio as a skilled nursing facility, assisted living facility, independent
living facility or memory care

 

47

--------------------------------------------------------------------------------


 

facility, as applicable, in the ordinary course of business in a manner
consistent with applicable Legal Requirements, including Health Care Laws
(“Ranger Permits and Licenses”).  Seller has delivered or made available to
Purchaser true and complete copies of all current and material Ranger Permits
and Licenses and each of the material Ranger Permits and Licenses is in full
force and effect to the extent that such permits and licenses (or copies
thereof) are in the possession or control of Seller.

 

(14)  Seller has delivered or made available to Purchaser true and complete
copies of the copies in Seller’s possession or control of all material survey
reports, waivers of deficiencies, plans of correction, and any other
investigation reports issued with respect to each Property in the Ranger
Portfolio since the Ranger Acquisition Date and, to Seller’s Actual Knowledge,
there are no other survey reports, waivers of deficiencies, plans of correction,
or any other investigation reports issued with respect to any Property in the
Ranger Portfolio since the Ranger Acquisition Date.

 

(15)  To Seller’s Actual Knowledge, all licensed healthcare professionals
currently providing services at a Property in the Ranger Portfolio have all
required licenses and certifications necessary for such professionals to provide
such services at such Ranger Property

 

(iii)                               Property Representations and Warranties (All
Portfolios).  Seller hereby represents and warrants to Purchaser that:

 

(1)         Except for the matters set forth on Schedule 11(c)(iii)(1), there is
no action, suit, litigation, hearing or administrative proceeding pending, or,
to Seller’s Actual Knowledge, threatened in writing against any of the
Properties, Seller or any of the Ranger Subsidiary Entities, in each case which
is not or would not be covered by insurance and which if adversely determined to
the Properties, Seller or any of the Ranger Subsidiary Entities would have a
material adverse effect on the Seller’s or applicable Ranger Subsidiary Entity’s
use or operation of the applicable Properties.

 

(2)         Except for the matters set forth on Schedule 11(c)(iii)(2), there
are no condemnation or eminent domain proceedings pending or threatened in
writing against any of the Properties, Seller, or any of the Ranger Subsidiary
Entities.

 

(3)         Neither Seller nor any of the Ranger Subsidiary Entities have any
employees, nor has Seller or any of the Ranger Subsidiary Entities had any
employees at any time since the Ranger Acquisition Date.

 

(4)         No Seller or holder of Units that will be receiving equity interests
of New Joint Venture is a “foreign person” within the meaning of Section 1445 of
the Code and the Treasury Regulations thereunder.

 

(5)         Attached hereto as Schedule 11(c)(iii)(5) is a true, correct and
complete list of all pending Tax Certiorari Proceedings filed by Seller or the
Ranger Subsidiary Entities with respect to the each Property.

 

48

--------------------------------------------------------------------------------


 

(6)         To Seller’s Actual Knowledge, (A) all of the documents and other due
diligence information provided by Seller to Purchaser for its review of the
Properties, the Ranger Subsidiary Entities and the Interests constitutes all of
the material documents relating to the Properties, the Ranger Subsidiary
Entities and the Interests, and the ownership and operation thereof, which are
in the possession of or under the control of Seller or the other Seller Parties
and (B) such materials furnished to Purchaser have not been intentionally or
knowingly altered or manipulated by Seller or the Seller Parties.

 

(7)         Seller has provided to Purchaser copies of all of its most recently
completed engineering and environmental reports relating to the Properties, to
the extent the same are in the possession or under the control of Seller or the
other Seller Parties. None of Seller, the Seller Parties or any of the Ranger
Subsidiary Entities has received written notice from any Governmental Authority
and neither has any Actual Knowledge that any of the Properties, or the use and
operation thereof, is in violation of any laws or regulations relating to
Hazardous Materials.  None of Seller, the Seller Parties or any of the Ranger
Subsidiary Entities has received any written notice, and neither has any Actual
Knowledge, of any pending or threatened requests for information or inquiries
from any Governmental Authority or any investigations, action, suits, claims or
proceeding relating to the existence, generation, release, production, disposal,
treatment, emission, migration, transportation or storage of any Hazardous
Materials in or on any of the Properties.  “Hazardous Materials” means (a) those
substances included within the definitions of any one or more of the terms
“hazardous materials,” “hazardous wastes,” “hazardous substances,” “industrial
wastes,” and “toxic pollutants,” as such terms are defined under the
Environmental Laws, or any of them, (b) petroleum and petroleum products,
including, without limitation, crude oil and any fractions thereof, (c) natural
gas, synthetic gas and any mixtures thereof, (d) asbestos and/or any material
which contains any hydrated mineral silicate, including, without limitation,
chrysotile, amosite, crocidolite, tremolite, anthophylite and/or actinolite,
whether friable or non-friable (collectively, “Asbestos”), (e) polychlorinated
biphenyl (“PCBs”) or PCB-containing materials or fluids, (f) radon, (g) any
other hazardous or radioactive substance, material, pollutant, contaminant or
waste, and (h) any other substance with respect to which any Environmental Law
or Governmental Authority requires environmental investigation, monitoring or
remediation.  The term “Environmental Laws” means all federal, state and local
laws, statutes, ordinances and regulations, now or hereafter in effect, in each
case as amended or supplemented from time to time, including, without
limitation, all applicable judicial or administrative orders, applicable consent
decrees and binding judgments relating to the regulation and protection of human
health, safety, the environment and natural resources (including, without
limitation, ambient air, surface, water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation).

 

(8)         Schedule 11(c)(iii)(8) attached hereto accurately sets forth, as of
the date hereof, all insurance policies maintained by Seller or any Ranger
Subsidiary Entity with respect to the Properties.  Seller has not received
written notice of any uncured default with respect to any insurance policies
maintained by Seller, any Ranger Subsidiary Entity or any Operator under any
Operating Lease with respect to the Properties and, to Seller’s Actual
Knowledge, such insurance policies are in full force and effect on the date
hereof.  Such policies set forth in the previous sentence are in compliance
with, and fulfill all of Seller’s insurance obligations under the Operating
Leases, the Existing Loan Documents

 

49

--------------------------------------------------------------------------------


 

and applicable Legal Requirements, and each of these polices permits any waiver
of subrogation contained in, or required by, the Operating Leases and Existing
Loan Documents.

 

(9)         Except for the indebtedness pursuant to the Existing Loans, neither
the Seller nor any Ranger Subsidiary Entity has any outstanding indebtedness for
borrowed money (including but not limited to any shareholder loans) and neither
the Seller nor any Ranger Subsidiary Entity has guaranteed the payment or
performance of the obligations of any Person other than pursuant to the Existing
Loan Documents.

 

(10)  The outstanding principal balance of each Existing Loan is set forth on
Schedule 11(c)(iii)(10)-1 attached hereto.  Set forth on Schedule
11(c)(iii)(10)-2 attached hereto is a true, correct and complete list of the
Existing Loan Documents with respect to each Existing Loan.  Seller has
delivered or made available to Purchaser true, correct and complete copies of
all Existing Loan Documents.  Set forth on Schedule 11(c)(iii)(10)-3 are the
true and accurate amounts contained in each of the reserve, escrow, and/or
deposit accounts held by each lender with respect to an Existing Loan (the
“Existing Loan Reserves”) as of the date hereof in connection with such Existing
Loans.  With respect to each Existing Loan, none of Seller, the Seller Parties
or any of the Ranger Subsidiary Entities has received written notice of the
occurrence of an Event of Default (as defined in the Existing Loan Documents
with respect to such Existing Loan) or any other Default (as defined in the
Existing Loan Documents with respect to such Existing Loan) which remains
uncured, and, to Seller’s Actual Knowledge, no Event of Default or other
material Default has occurred which remains uncured.  All amounts due and
payable to any Existing Lender under the Existing Loan Documents with respect to
such Existing Loan on or prior to the date hereof have been paid as of the date
hereof, and any such amounts due and payable on or prior to the Closing Date
shall be paid on or before the Closing Date.

 

(11)  Each swap, hedging or rate cap contract, agreement or instrument binding
on Seller or any of the Ranger Subsidiary Entities with respect to any Existing
Loan (collectively, “Hedging Instruments”) is listed on Schedule 11(c)(iii)(11)
(the “Hedging Instrument List”). To Seller’s Actual Knowledge, each of the
Hedging Instruments is valid and enforceable in accordance with its terms and is
in full force and effect.  Seller has delivered to Purchaser true, correct, and
complete copies of each Hedging Instrument.

 

(12)  To Seller’s Actual Knowledge, all licensed healthcare professionals
currently providing services at the Properties have all required licenses and
certifications necessary to provide services at such Property.

 

(13)  To Seller’s Actual Knowledge, each Property is being operated as a skilled
nursing facility, assisted living facility, independent living facility or
memory care facility, having the number of beds or Residential Units as set
forth on Schedule 11(c)(iii)(13) attached hereto.

 

(14)  There are neither any brokerage or similar commission agreements by which
Seller or any Ranger Subsidiary Entity are bound nor any commissions or other
fees owed in connection with the Properties, the Operating Leases or the
Resident Agreements.

 

50

--------------------------------------------------------------------------------


 

(d)         Fundamental Representations and Warranties.  Seller hereby
represents and warrants to Purchaser that:

 

(i)                                     Seller and each of the Ranger Subsidiary
Entities are duly organized, validly existing and in good standing under the
laws of its state of organization, and has the full power and authority to enter
into and perform this Agreement in accordance with its terms.  This Agreement
and all documents executed by Seller which are to be delivered to Purchaser at
Closing are, and at the time of Closing will be, duly authorized, executed and
delivered by Seller, and at the time of Closing will be the legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, and do not and, at the time of Closing will not, violate
any provision of any agreement or judicial order to which Seller, any of the
Ranger Subsidiary Entities or any of the Properties is subject.

 

(ii)

 

(1)         All of the issued and outstanding limited liability company
interests of FC Ranger are duly authorized, validly issued, fully paid and
non-assessable, have not been issued in violation of any preemptive or similar
rights, and are owned directly by FC Ranger Owner, free and clear of all liens
and encumbrances except for Permitted Encumbrances.

 

(2)         All of the issued and outstanding limited liability company
interests of Ranger Properties Co. are duly authorized, validly issued, fully
paid and non-assessable, have not been issued in violation of any preemptive or
similar rights, and are owned directly in the following manner (x) ninety-nine
percent (99%) by FC Ranger and (y) one percent (1%) by FCSAF Ranger, in each
case, free and clear of all liens and encumbrances except for Permitted
Encumbrances.

 

(3)         All of the issued and outstanding limited liability company
interests of Ranger HoldCo I are duly authorized, validly issued, fully paid and
non-assessable, have not been issued in violation of any preemptive or similar
rights, and are owned directly by Ranger Properties Co, free and clear of all
liens and encumbrances except for Permitted Encumbrances.

 

(4)         All of the issued and outstanding limited liability company
interests of Ranger HoldCo II are duly authorized, validly issued, fully paid
and non-assessable, have not been issued in violation of any preemptive or
similar rights, and are owned directly by Ranger HoldCo I, free and clear of all
liens and encumbrances except for Permitted Encumbrances.

 

(5)         All of the issued and outstanding limited liability company
interests of Ranger Acquisition Co are duly authorized, validly issued, fully
paid and non-assessable, have not been issued in violation of any preemptive or
similar rights, and are owned directly by Ranger HoldCo II, free and clear of
all liens and encumbrances except for Permitted Encumbrances.

 

51

--------------------------------------------------------------------------------


 

(6)         All of the issued and outstanding limited liability company
interests of each Ranger Property Owner are duly authorized, validly issued,
fully paid and non-assessable, have not been issued in violation of any
preemptive or similar rights, and are owned indirectly by Ranger Acquisition Co,
free and clear of all liens and encumbrances except for Permitted Encumbrances.

 

(iii)                               The Persons listed on Schedule
11(d)(iii) are the only Subsidiaries of FC Ranger.  Other than as set forth on
Schedule 11(d)(iii), FC Ranger does not own directly or indirectly any other
ownership interests, capital stock, partnership capital, other equity interests
or other similar interests or any rights (contingent or otherwise) to acquire
the same in any other Person.  Schedule 11(d)(iii) contains a true, correct and
complete organizational structure chart listing all of the Ranger Subsidiary
Entities up to and including FC Ranger.

 

(iv)                              No Person or entity has any option or other
right to purchase the Interests, any of the Ranger Subsidiary Entities or the
Properties or any part thereof or direct or indirect interest therein
(including, without limitation, the Interests).

 

(v)                                 Neither Seller nor any of the Ranger
Subsidiary Entities have made a general assignment for the benefit of creditors,
filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by Seller’s or any of the Ranger Subsidiary Entity’s
creditors, suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s or any of the Ranger Subsidiary Entity’s assets,
suffered the attachment or other judicial seizure of all, or substantially all,
of Seller’s or any of the Ranger Subsidiary Entity’s assets, admitted in writing
its inability to pay their respective debts as they come due or made an offer of
settlement, extension or composition to creditors generally.

 

(vi)                              Neither Seller, nor, to Seller’s Actual
Knowledge (x) any Ranger Subsidiary Entity, or (y) any of their respective
directors, officers, employees, agents, representatives and Affiliates has been
since the Ranger Acquisition Date, is now, or shall be at any time prior to or
at the Closing an individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity
(collectively, a “Person”) with whom a United States citizen, entity organized
under the laws of the United States or its territories or entity having its
principal place of business within the United States or any of its territories
(collectively, a “U.S. Person”), is prohibited from transacting business of the
type contemplated by this Agreement, whether such prohibition arises under
United States law, regulation, executive orders and lists published by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) (including
those executive orders and lists administered by OFAC with respect to Persons
that have been designated by executive order or by the sanction regulations of
OFAC as Persons with whom U.S. Persons may not transact business or must limit
their interactions to types approved by OFAC “Specially Designated Nationals and
Blocked Persons”) or otherwise.  Neither Seller, any Ranger Subsidiary Entity
nor any Person who owns an interest in Seller or any Ranger Subsidiary Entity
(other than the owner of publicly traded shares) (collectively, a “Seller
Sponsor Party”) has been during the five (5) years prior to the date of this
Agreement, is now nor shall be at any time prior to or at

 

52

--------------------------------------------------------------------------------


 

the Closing a Person with whom a U.S. Person, including a United States
Financial Institution as defined in 31 U.S.C. 5312, as periodically amended
(“Financial Institution”), is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists administered by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.

 

(vii)                           Neither Seller nor, to Seller’s Actual Knowledge
(x) any Seller Sponsor Party, or (y) any other Person providing funds to Seller:
(A) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering, or any violation of any Anti-Money Laundering Laws
(as hereinafter defined); (B) has been assessed civil or criminal penalties
under any Anti-Money Laundering Laws; or (C) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws or otherwise been
in violation of any Anti-Money Laundering Laws.  For purposes of this subsection
(iii), the term “Anti-Money Laundering Laws” shall mean laws, regulations and
sanctions, state and federal, criminal and civil, that: (w) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (x) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (y) require identification and documentation of
the parties with whom a Financial Institution conducts business; or (z) are
designed to disrupt the flow of funds to terrorist organizations.  Such laws,
regulations and sanctions shall be deemed to include the USA PATRIOT Act of
2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1
et. seq., the International Emergency Economic Powers Act, 50 U.S.C.
Section 1701 et. seq., and the sanction regulations promulgated pursuant thereto
by the OFAC, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957.

 

(viii)                        Seller and each Ranger Subsidiary Entity is, and,
to Seller’s Actual Knowledge, has been since the Ranger Acquisition Date, in
compliance with any and all applicable provisions of the Patriot Act.

 

(e)          Entity Representations and Warranties.  Seller hereby represents
and warrants to Purchaser that:

 

(i)                                     Seller and each of the Ranger Subsidiary
Entities are duly qualified to transact business in all jurisdictions where the
ownership or leasing of their assets and the conduct of their businesses require
them to be so qualified, except which would not reasonably be expected
materially and adversely affect their ability to so transact or conduct their
respective businesses.

 

(ii)                                  Seller has delivered to Purchaser true,
correct and complete copies of the charter, bylaws, partnership agreements,
operating agreements, or other organizational or constituent documents (each as
amended to date) of Seller and each of the Ranger Subsidiary Entities.  Neither
Seller nor any of the Ranger Subsidiary Entities are in

 

53

--------------------------------------------------------------------------------

 


 

default under or in material violation of any provision of its charter, bylaws
or other organizational documents.

 

(iii)                               Except with respect to Regulatory Approvals
and the Existing Lender Consent, no filing with, and no permit, authorization,
consent or approval of, any Governmental Authority or other Person is necessary
for the consummation by Seller or any of the Ranger Subsidiary Entities of the
transactions contemplated by this Agreement.  Neither the execution and delivery
of this Agreement by Seller, nor the consummation by Seller and the Ranger
Subsidiary Entities of the transactions contemplated under this Agreement, nor
compliance by Seller and any of the Ranger Subsidiary Entities with any of the
terms of this Agreement will: (A) violate any provision of the organizational or
governing documents of Seller or any of the Ranger Subsidiary Entities;
(B) violate in any material respect any Legal Requirements to which Seller or
any of the Ranger Subsidiary Entities are subject; or (C) result in the creation
or imposition of any material lien or encumbrance on any of the Properties.

 

(iv)                              Since June 28, 2013 (the “Ranger Acquisition
Date”) (or if formed following such date, since their respective formation), the
sole and exclusive business of the Seller and the Ranger Subsidiary Entities has
been the ownership, operation, leasing and development of the Properties or the
ownership of direct or indirect interests in Subsidiaries owning, operating,
leasing and developing the Properties, and neither Seller nor any Ranger
Subsidiary Entity has engaged in any other business operations other than those
related to the Properties or the ownership of direct or indirect interests
therein.

 

(v)                                 None of the Properties are a “plan asset” as
defined in Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and the sale of the Non-Ranger Properties and the Interests
is not a “prohibited transaction” under ERISA.

 

(vi)                              The statements of income and balance sheets of
the Seller and the Ranger Subsidiary Entities covering the annual period ending
December 31, 2013 provided to Purchaser (collectively, the “Financial
Statements”) (a) are true, correct and complete in all material respects,
(b) were prepared in accordance with GAAP on a consistent basis throughout the
periods covered thereby with respect to the consolidated Ranger Portfolio and on
an income tax basis with respect to the Cascade Portfolio, Grace Portfolio,
Kensington Portfolio, Decathlon Portfolio and Pentathlon Portfolio, and
(c) fairly present in all material respects the financial condition of the
Seller and the Ranger Subsidiary Entities as of the dates with respect to which
they relate.  There are no liabilities or obligations of the Seller or any of
the Ranger Subsidiary Entities with respect to the time period following the
Ranger Acquisition Date of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, other than liabilities or obligations
(x) reflected or adequately reserved against on the Financial Statements dated
as of December 31, 2013, (y) contemplated by or under this Agreement or incurred
in connection with the transactions contemplated hereunder in compliance with
the terms of this Agreement or (z) that have arisen in the ordinary course of
business since December 31, 2013 and which would not reasonably be expected to
materially and adversely affect Seller or the Ranger Subsidiary Entities,
individually or in the aggregate.

 

54

--------------------------------------------------------------------------------


 

(vii)                           Since the Ranger Acquisition Date, (a) except as
contemplated by this Agreement, the business of the Seller and the Ranger
Subsidiary Entities has been conducted in all material respects in the ordinary
course of business consistent with past practice and there has not been any
action or event (or the authorization thereof) that would have required the
consent of Purchaser under Section 9 had such action or event occurred after the
date of this Agreement, and (b) there has not occurred any change, effect, event
or circumstance which would reasonably be expected to materially and adversely
affect Seller or the Ranger Subsidiary Entities, individually or in the
aggregate.

 

(viii)                        Neither Seller nor any of the Ranger Subsidiary
Entities is, or since the Ranger Acquisition Date has been, in violation of,
and, to Seller’s Actual Knowledge, no event has occurred or circumstance exists
that (with or without notice or lapse of time) would constitute or result in a
violation by Seller or any of the Ranger Subsidiary Entities of, or failure on
the part of Seller or any of the Ranger Subsidiary Entities to comply with any
Legal Requirement in any material respect.

 

(ix)                              Except as set forth in Schedule 11(e)(ix),
none of Seller, any Seller Rollover Investor or any of their respective
Affiliates is a party to any Contract with any Ranger Subsidiary Entity or
otherwise with respect to the Ranger Portfolio or any part thereof.

 

(x)                                 Neither Ranger Acquisition Co nor any other
Ranger Subsidiary Entity has made any claim for indemnification pursuant to
Section 17.2 of that certain Share and Asset Purchase and Sale Agreement, dated
as of March 2, 2013 (the “Existing Ranger Acquisition Agreement”), by and
between Ranger Acquisition Co, LSREF Golden Investments, LLC and the Property
Sellers (as defined therein).  To Seller’s Actual Knowledge, (1) the portions of
the Existing Ranger Acquisition Agreement that survived the closing of the
transactions contemplated by the Existing Ranger Acquisition Agreement (which
include Section 11.10 and Article XVII) are in full force and effect, (2) no
party to the Existing Ranger Acquisition Agreement is in default of its
obligations pursuant to the Existing Ranger Acquisition Agreement or any
Ancillary Document (as defined in the Existing Ranger Acquisition Agreement),
and (3) there are no any breaches of any representations, warranties, covenants
or agreements made by any Seller (as defined in the Existing Ranger Acquisition
Agreement) in the Existing Ranger Acquisition Agreement or in any Ancillary
Document (as defined in the Existing Ranger Acquisition Agreement).

 

(xi)                              Taxes.  Except as set forth in Schedule
11(e)(xi):

 

(1)         Each Ranger Subsidiary Entity and each Liquidating Partnership has
timely filed, or has caused to be timely filed on its behalf (taking into
account any valid extension of time within which to file), all income, franchise
and other material Tax Returns required to be filed by it, and all such filed
Tax Returns are true, correct and complete in all material respects.  All Taxes
shown to be due on such Tax Returns, and all Taxes otherwise due and payable by
each Ranger Subsidiary Entity and each Liquidating Partnership, have been timely
paid.

 

55

--------------------------------------------------------------------------------


 

(2)         All material Taxes due and payable by each Ranger Subsidiary Entity
and each Liquidating Partnership have been adequately provided for in their
respective financial statements (in accordance with GAAP) for all periods
covered by such financial statements.  No written deficiency with respect to
Taxes has been proposed, asserted or assessed against any Ranger Subsidiary
Entity or any Liquidating Partnership that has not been paid in full or fully
resolved in favor of the taxpayer.

 

(3)         None of the Ranger Subsidiary Entities or the Liquidating
Partnerships is a party to, is bound by, or has any obligation under any Tax
allocation, Tax sharing or Tax indemnification agreement or arrangement with any
Person, whether or not written, pursuant to which it may have any obligation to
make any payments after the Closing.

 

(4)         None of the Ranger Subsidiary Entities has constituted either a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock that was purported
or intended to be governed in whole or in part under Section 355 or Section 361
of the Code.

 

(5)         None of the Ranger Subsidiary Entities has been a member of any
consolidated, combined or unitary group other than each such group of which it
is a member on the date hereof.  None of the Ranger Subsidiary Entities or the
Liquidating Partnerships has any liability for the Taxes of any other Person
(other than their own) under any state, local or foreign law, as a transferee or
successor, by contract, or otherwise.

 

(6)         No audits, investigations or other administrative or court
proceedings are pending or in progress with any taxing authority or court with
respect to any U.S. federal, state or local income, franchise or other material
Taxes of any of the Ranger Subsidiary Entities or the Liquidating Partnerships,
and no written notice thereof has been received by any of the Ranger Subsidiary
Entities or the Liquidating Partnerships.  To Seller’s Actual Knowledge, no
issue has been raised by any taxing authority in any Tax audit within the past
five years that is reasonably likely to be material to any of the Ranger
Subsidiary Entities or the Liquidating Partnerships for any period after the
Effective Time.  None of the Ranger Subsidiary Entities or the Liquidating
Partnerships has any outstanding agreements, waivers or arrangements extending
the statutory period of limitations applicable to any claim for, or the period
for the collection or assessment of, any U.S. federal, state or local income,
franchise or other material Taxes.  No claim has been made by a taxing authority
in a jurisdiction where any of the Ranger Subsidiary Entities or the Liquidating
Partnerships does not file Tax Returns that such Persons are or may be subject
to taxation by, or required to file Tax Returns with, that jurisdiction.

 

(7)         All material Taxes required to be withheld by any of the Ranger
Subsidiary Entities or the Liquidating Partnerships (including withholding of
Taxes pursuant to Sections 1441, 1442, 1445, 1446 and 3402 of the Code or
similar provision under any foreign laws) have been withheld and have been or
will be duly and timely paid to the proper taxing authority, and the Ranger
Subsidiary Entities and the Liquidating Partnerships have complied in all
material respects with applicable Tax information reporting laws.

 

56

--------------------------------------------------------------------------------


 

(8)         With respect to any taxable years ending on or before the Closing
Date, none of the Ranger Subsidiary Entities is required to include in income
any adjustment pursuant to Section 481(a) of the Code (or similar provision of
state, local or foreign Law) by reason of a change in accounting method
requested prior to the Closing Date or as a result of the transactions
contemplated by this Agreement, and the Internal Revenue Service has not
proposed any such adjustment or change in accounting method.  None of the Ranger
Subsidiary Entities will be required to include any item of income in, or
exclude any material item of deduction from, taxable income for any taxable
period (or portion thereof) ending on or after the Closing Date as a result of
any (i) installment sale or open transaction disposition made on or prior to the
Closing Date, (ii) prepaid amount received on or prior to the Closing Date,
(iii) cancellation of indebtedness income deferred pursuant to Section 108(i) of
the Code or (iv) any intercompany transaction or excess loss account described
in Treasury Regulations under Section 1502 of the Code (or any similar provision
of state or local law).

 

(9)         None of the Ranger Subsidiary Entities has applied for, received, or
has pending any request for a ruling or determination with respect to Taxes,
commenced negotiations or entered into a “closing agreement” as described in
Section 7121 of the Code (or any similar provision of state, local or foreign
law) or other similar agreement relating to Taxes with any Governmental
Authority or entered into any other written agreement with a Governmental
Authority with respect to Taxes.

 

(10)            None of the Ranger Subsidiary Entities or the Liquidating
Partnerships has participated in, or otherwise made a filing with respect to,
any “reportable transaction” within the meaning of Treasury Regulations §
1.6011-4(b) (or similar provision of state, local or foreign law).

 

(11)            For its taxable year ended December 31, 2014, FC Ranger intends
to make an election to be subject to tax as a real estate investment trust (a
“REIT”) pursuant to Sections 856 through 860 of the Code. Commencing with its
taxable year beginning January 1, 2014, FC Ranger has been organized and
operated in conformity with the requirements for qualification and taxation as a
real estate investment trust within the meaning of Section 856 of the Code (a
“REIT”), and its proposed method of operation will enable it to continue to meet
the requirements for qualification and taxation as a REIT under the Code.

 

(12)            None of the Ranger Subsidiary Entities (i) has engaged at any
time in any “prohibited transaction” within the meaning of Section 857(b)(6) of
the Code, (ii) has engaged in any transaction that would give rise to
“redetermined rents, redetermined deductions and excess interest” described in
Section 857(b)(7) of the Code or (iii) has any earnings and profits accumulated
in any “non-REIT year” (within the meaning of Section 857(a)(2) of the Code).
None of the Ranger Subsidiary Entities has, since its inception, incurred any
liability for Tax under Sections 857(b), 860(c), 1374 or 4981 of the Code, and
no event has occurred, and no condition or circumstance exists, which presents a
risk that any such Tax will be imposed.  Since January 1, 2014, none of the
Ranger Subsidiary Entities has received rent attributable to personal property
with respect to any operating lease that exceeds 15 percent of the total rent
for the taxable year attributable to both the real and personal property leased
under, or in connection with, such operating lease.  Since January 1, 2014, none
of the Ranger

 

57

--------------------------------------------------------------------------------


 

Subsidiary Entities has provided any services other than services customarily
furnished or rendered in connection with the rental of real property.

 

(13)            Each Ranger Property is, and has been at all times while owned
by any of the Ranger Subsidiary Entities, (i) a “qualified health care property”
as defined in Section 856(e)(6)(C) of the Code, and (ii) operated and managed by
a manager that qualifies, and has qualified at all times since the Ranger
Acquisition Date, as an “eligible independent contractor” as defined in
Section 856(d)(9)(A) of the Code.  Each Ranger Property is, and has been at all
times since January 1, 2014, leased on arm’s length terms to a “taxable REIT
subsidiary” of any of the Ranger Subsidiary Entities pursuant to
Section 856(d)(8)(B) of the Code.  No event has occurred, and no condition or
circumstance exists, which presents a risk that either of the foregoing
sentences will not continue to be true.

 

(14)            There are no Tax Protection Agreements in force at the Effective
Date, and, as of the Effective Date, no Person has raised, or to Seller’s Actual
Knowledge, threatened to raise, a claim against any of the Ranger Subsidiary
Entities or the Liquidating Partnerships for any breach of any Tax Protection
Agreements. As used herein, “Tax Protection Agreements” means any agreement to
which any of the Ranger Subsidiary Entities or the Liquidating Partnerships is a
party or otherwise subject, pursuant to which: (i) any liability to partners of
any subsidiary of such Person relating to Taxes may arise, whether or not as a
result of the transactions contemplated by this Agreement or (ii) such Person
has agreed to (A) maintain a minimum level of debt, continue a particular debt,
allocate a certain amount of debt to particular partners or members or allow
particular partners or members to guarantee debt, (B) retain or not dispose of
assets for a period of time that has not since expired, (C) make or refrain from
making Tax elections or (D) only dispose of assets in a particular manner.

 

(15)            FC Ranger has not taken or failed to take any action that could
reasonably be expected to result in a challenge by the Internal Revenue Service
or any other Governmental Entity to its status as a REIT, and no such challenge
is pending or, to Seller’s Actual Knowledge, threatened. Since January 1, 2014,
no subsidiary of FC Ranger is a corporation for U.S. federal income tax
purposes, other than a corporation that qualifies as a “taxable REIT subsidiary”
within the meaning of Section 856(l) of the Code. Since January 1, 2014, each
subsidiary of FC Ranger that is a partnership, joint venture, or limited
liability company and which has not elected to be a “taxable REIT subsidiary”
within the meaning of Section 856(l) of the Code has been treated for U.S.
federal income tax purposes as a partnership or disregarded entity, as the case
may be, and not as a corporation or an association taxable as a corporation.

 

(16)            FC Ranger is treated as a corporation for U.S. federal income
tax purposes and each other Ranger Subsidiary Entity is treated as a partnership
or disregarded entity, other than FC Ranger Operations Holdco, LLC, LSREF Dixie
OPS Holdings, LLC, LSREF Golden OPS Holdings, LLC, LSREF Golden Property 26 (OR)
III, LLC, LSREF Husky OPS Holdings, LLC, LSREF Longhorn OPS Holdings, LLC and
LSREF Texor OPS Holdings, LLC (each of which is treated as a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code).  Each Liquating
Partnership has been treated as a partnership or a disregarded entity for U.S.
federal, state and local income tax purposes since the date of its formation.

 

58

--------------------------------------------------------------------------------


 

(17)            Seller has provided Purchaser with true and correct statements
of the adjusted basis of personal property with respect to each of the
Non-Ranger Portfolios as of December 31, 2013.  Since December 31, 2013, the
Non-Ranger Sellers have not acquired any material additional personal property
with respect to any Non-Ranger Property.

 

(18)            “Tax” means any: (i) federal, state, local or foreign income,
gross receipts, franchise, estimated, alternative minimum, add-on minimum,
business, rental, sales, use, transfer, registration, value added, excise,
natural resources, severance, stamp, occupation, premium, windfall profit,
environmental, real property, personal property, abandoned or unclaimed
property, capital stock, social security, unemployment, disability, payroll,
license, employee or other withholding, or other tax, duty, levy, assessment, or
charge of any kind whatsoever, including any interest, penalties or additions to
tax or additional amounts in respect of the foregoing; (ii) liability for the
payment of any amounts of the type described in clause (i) above arising as a
result of being (or ceasing to be) a member of any affiliated, consolidated,
unitary or similar group (or being included (or required to be included) in any
tax return relating thereto); and (iii) liability for the payment of any amounts
of the type described in clauses (i) or (ii) above as a result of any express or
implied obligation by law, contract or otherwise to indemnify or otherwise
assume or succeed to the liability of any other Person.

 

(19)            “Tax Returns” means any returns, declarations, reports, forms,
claims for refund, information returns or statements, requests for extensions of
time or other statements filed or required to be filed with any Governmental
Authority with respect to Taxes, including any schedules, attachments or
supplements thereto, and including any amendments thereof.

 

(20)            “Treasury Regulations” means the income tax regulations
promulgated under the Code, as amended from time to time.

 

(f)           Seller’s Actual Knowledge.  Any and all uses of the phrase, “to
Seller’s Actual Knowledge” or other references to Seller’s knowledge in this
Agreement, shall mean the actual knowledge of any of Scott Brown, Trissie Farr,
Christina Firth and Kelly Sheehy (the “Seller Knowledge Individuals”) as to a
fact pertaining to Seller or any of the Ranger Subsidiary Entities at the time
given.  Seller hereby represents and warrants to Purchaser that, as of the date
hereof and as of Closing, the Seller Knowledge Individuals are the individuals
who have knowledge with respect to the representations and warranties set forth
in this Agreement.

 

(g)          Limitations with respect to Seller’s Representations. The
representations and warranties of Seller set forth in Sections 11(c), (d) and
(e) are subject to the following limitations: (i) except to the extent that any
such breach results from any actions or omissions of Seller, Seller does not
represent or warrant that any particular Resident Agreement, Contract or
Operating Contract will be in force or effect as of the Closing or that the
residents or contractors thereunder, as applicable, will not be in default
thereunder and (ii) in the event that (A) prior to the Closing, Purchaser shall
obtain Actual Knowledge (other than through any estoppel certificate delivered
pursuant to this Agreement) of any information that is contradictory to, and
would constitute the basis of a breach of, any representation or warranty of
Seller and (B) Purchaser does not, prior to Closing deliver to Seller notice of
such information specifying the representation, warranty or condition to which
such information relates, then such

 

59

--------------------------------------------------------------------------------


 

representations and warranties shall be deemed modified to conform to such
provisions and Purchaser shall be deemed to have knowledge thereof, and
Purchaser shall not be entitled to bring any action after the Closing Date based
on such information.

 

(h)         Purchaser Representations and Warranties.  Purchaser hereby
represents and warrants to Seller that:

 

(i)                                     Purchaser is duly organized, validly
existing and in good standing under the laws of its state of organization, and
has the full power and authority to enter into and perform this Agreement in
accordance with its terms.  This Agreement and all documents executed by
Purchaser which are to be delivered to Seller at Closing are, and at the time of
Closing will be, duly authorized, executed and delivered by Purchaser, and at
the time of Closing will be the legal, valid and binding obligations of
Purchaser enforceable against Purchaser in accordance with their respective
terms, and do not and, at the time of Closing will not, violate any provision of
any agreement or judicial order to which Purchaser is subject.

 

(ii)                                  Purchaser is not now nor shall it be at
any time prior to or at the Closing a Person with whom a U.S. Person, is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation, executive
orders and lists published by OFAC (including those executive orders and lists
published by OFAC with respect to Persons that have been designated by executive
order or by the sanction regulations of OFAC as Specially Designated Nationals
and Blocked Persons) or otherwise).  Neither Purchaser nor, to Purchaser’s
Actual Knowledge,  any Person who owns an interest in Purchaser (other than the
owner of publicly traded shares) (collectively, a “Purchaser Sponsor Party”) is
now nor shall be at any time prior to or at the Closing a Person with whom a
U.S. Person, including a Financial Institution, is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the OFAC (including those executive orders and lists published by OFAC with
respect to Specially Designated Nationals and Blocked Persons) or otherwise.

 

(iii)                               Neither Purchaser nor, to Purchaser’s Actual
Knowledge, any Purchaser Sponsor Party, nor any Person providing funds to
Purchaser: (A) is under investigation by any Governmental Authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws; (B) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; or (C) has had any of its funds seized or forfeited
in any action under any Anti-Money Laundering Laws.

 

(iv)                              Purchaser is in compliance with any and all
applicable provisions of the Patriot Act.

 

(v)                                 Purchaser is duly qualified to transact
business in all jurisdictions where the ownership or leasing of its assets and
the conduct of its businesses require them to be so qualified.

 

60

--------------------------------------------------------------------------------


 

(vi)                              No filing with, and no permit, authorization,
consent or approval of, any Governmental Authority or other Person is necessary
for the consummation by Purchaser of the transactions contemplated by this
Agreement.  Neither the execution and delivery of this Agreement by Purchaser,
nor the consummation by Purchaser of the transactions contemplated under this
Agreement, nor compliance by Purchaser with any of the terms of this Agreement
will: (A) violate any provision of the organizational or governing documents of
Purchaser; or (B) violate any Legal Requirements to which Purchaser are subject.

 

(vii)                           There are no judgments, orders or decrees of any
kind against Purchaser unpaid and unsatisfied of record, nor any actions, suits
or other legal or administrative proceedings pending or, to Purchaser’s Actual
Knowledge, threatened in writing against Purchaser, which would have a material
adverse effect on Purchaser, its financial condition or its ability to
consummate the transactions contemplated by this Agreement.

 

(viii)                        Purchaser has or will have at the Closing Date,
sufficient cash, available lines of credit or other sources of immediately good
funds to enable it to make payment of the Purchase Price and any other amounts
to be paid by it hereunder.

 

(i)             Purchaser’s Actual Knowledge Any and all uses of the phrase, “to
Purchaser’s Actual Knowledge” or other references to Purchaser’s knowledge in
this Agreement, shall mean the actual knowledge of Ronald Jeanneault (the
“Purchaser Knowledge Individual”) as to a fact at the time.

 

(j)            Survival of Representations and Warranties.  The representations
and warranties: (i) contained in Sections 11(d),  11(e)(xi) and
11(h)(i)-(iv) shall survive the Closing until sixty (60) days after the
expiration of the applicable statute of limitations, including any extensions or
waivers thereof; (ii) relating to the Non-Ranger Portfolios (except to the
extent covered by the foregoing clause (i)) shall survive the Closing for a
period of nine (9) months following the Closing Date; and (iii) relating to the
Ranger Portfolios (except to the extent covered by the foregoing clause (i))
shall survive the Closing for a period of fifteen (15) months following the
Closing Date; provided, that any claim made with reasonable specificity by the
party seeking to be indemnified within the time periods set forth in this
Section 11(j) shall survive until such claim is finally and duly resolved.  The
covenants and agreements set forth in this Agreement shall survive in accordance
with their terms.

 

(k)         Indemnification.

 

(i)                                     By Purchaser.  Subject to the provisions
of Section 11(j), from and after the Closing, Purchaser agrees to indemnify,
defend and hold harmless Seller, its Affiliates, and their respective officers,
directors, employees, shareholders, members, partners, agents, representatives,
successors and assigns (“Seller Indemnitees”) from and against all claims,
losses, taxes, liabilities, damages, deficiencies, interest and penalties, costs
and expenses, including, without limitation, losses resulting from the defense,
settlement and/or compromise of a claim and/or demand and/or assessment,
reasonable attorneys’, accountants’ and expert witnesses’ fees, costs and
expenses of investigation, and the costs and

 

61

--------------------------------------------------------------------------------


 

expenses of enforcing the indemnification provided hereunder (hereafter
individually a “Loss” and collectively “Losses”) incurred by any of the Seller
Indemnitees arising out of or relating to: (1) any breach of any representation
or warranty made by Purchaser in this Agreement (without regard, for purposes of
this clause (1), to any qualifications as to materiality or material adverse
effect (or any correlative terms)) or (2) any breach of any covenant or
agreement of Purchaser contained in this Agreement.

 

(ii)                                  By Seller.  Subject to the provisions of
Section 11(j), from and after the Closing, Seller, on a joint and several basis
with respect to each Portfolio, but on a several and not joint basis across
Portfolios, agrees to indemnify, defend and hold harmless (and the Escrow Amount
shall be available therefore) Purchaser, its Affiliates, and their respective
officers, directors, employees, shareholders, members, partners, agents,
representatives, successors and assigns (collectively, “Purchaser Indemnitees”)
from and against all Losses incurred by any of Purchaser Indemnitees arising out
of or relating to: (1) any breach of any representation or warranty made by
Seller in this Agreement (without regard, for purposes of this clause (1), to
any qualifications as to materiality or material adverse effect (or any
correlative terms)), (2) any breach of any covenant or agreement of Seller
contained in this Agreement, (3) any breach of any covenant or agreement of any
Ranger Subsidiary Entity contained in this Agreement and required to be
performed or complied with by such Ranger Subsidiary Entity prior to the
Closing, (4) claims asserted by third parties, but only if and to the extent
such Losses first arise or accrue prior to the Closing Date, even if such claim
is asserted on or after the Closing Date, and are not related to the
environmental condition of the Properties (unless the Seller has actual
knowledge of such claim prior to the Closing Date), or (5) any claims that the
allocation of the Purchase Price amongst the Persons comprising Seller
(including any allocation between cash consideration and equity consideration)
pursuant to Section 4 or the amount paid to any individual Seller pursuant to
Section 4(d) was not true and correct in all respects.

 

(iii)                               Limitations on Rights of Indemnitees.

 

(1)         Purchaser shall not be required to indemnify Seller Indemnitees with
respect to any claim for indemnification arising out of or relating to matters
described in Section 11(k)(i)(1) unless and until the aggregate amount of all
such Losses for such matters exceeds $250,000, in which event Seller Indemnitees
will be entitled to recover all Losses arising out of or relating to such
matters.  Purchaser’s maximum liability to Seller Indemnitees with respect to
any claim for indemnification arising out of or relating to matters described in
Section 11(k)(i)(1) shall not exceed $15,000,000 in the aggregate. 
Notwithstanding anything to the contrary in this Agreement, the foregoing
limitations in this Section 11(k)(iii)(1) shall not apply to a claim for
indemnification to the extent such claim is based upon a breach of any of the
representations and warranties set forth in Sections 11(h)(i)-(iv).

 

(2)         Seller shall not be required to indemnify Purchaser Indemnitees with
respect to any claim for indemnification arising out of or relating to matters
described in Section 11(k)(ii)(1) unless and until the aggregate amount of all
such Losses for such matters exceeds $250,000, in which event Purchaser
Indemnitees will be entitled to recover all Losses arising out of or relating to
such matters.  Seller’s maximum liability to

 

62

--------------------------------------------------------------------------------


 

Purchaser Indemnitees with respect to any claim for indemnification arising out
of or relating to matters described in Section 11(k)(ii)(1) (A) with respect to
any claims based upon a breach of any of the representations and warranties
relating to a Non-Ranger Portfolio shall not exceed $20,000,000 in the aggregate
and, with respect to any single Non-Ranger Portfolio shall not exceed the
allocated portion thereof as set forth on Schedule 11(k)(iii)(2) (the “Holdback
Allocated Portion”) in the aggregate, and (B) with respect to any claims based
upon a breach of any of the representations and warranties relating to the
Ranger Portfolio (other than Section 11(e)(xi)), shall not exceed $15,000,000 in
the aggregate.  Notwithstanding anything to the contrary in this Agreement, the
foregoing limitations in this Section 11(k)(iii)(2) shall not apply to a claim
for indemnification to the extent such claim is based upon a breach of any of
the representations and warranties set forth in Section 11(d) or 11(e)(xi).

 

(iv)                              Procedure.

 

(1)         Direct Claims.  If either a Purchaser Indemnitee, on the one hand,
or a Seller Indemnitee, on the other hand, shall have a claim for
indemnification hereunder (the “Indemnitee”) for any claim other than a claim
asserted by a third party, the Indemnitee shall, as promptly as is practicable,
give written notice to the party from whom indemnification is sought (the
“Indemnitor”) of the nature and, to the extent practicable, a good faith
estimate of the amount, of the claim.  The failure to make timely delivery of
such written notice by the Indemnitee to the Indemnitor shall not relieve the
Indemnitor from any liability under this Section 11(k) with respect to such
matter, except to the extent the Indemnitor is actually materially prejudiced by
failure to give such notice.

 

(2)         Third-Party Actions (Other than Tax Consents).

 

(A)       If an Indemnitee receives notice or otherwise obtains knowledge of any
matter or any threatened matter that may give rise to an indemnification claim
against the Indemnitor, then the Indemnitee shall promptly deliver to the
Indemnitor a written notice describing, to the extent practicable, such matter
in reasonable detail.  The failure to make timely delivery of such written
notice by the Indemnitee to the Indemnitor shall not relieve the Indemnitor from
any liability under this Section 11(k) with respect to such matter, except to
the extent the Indemnitor is actually materially prejudiced by failure to give
such notice.  The Indemnitor shall have the right, at its option, to assume the
defense of any such matter with its own counsel, but only if the Indemnitor
simultaneously agrees to indemnify the Indemnitee for such matter.

 

(B)       If the Indemnitor elects to assume the defense of and indemnification
for any such matter, then:

 

(I)           notwithstanding anything to the contrary contained in this
Agreement, the Indemnitor shall not be required to pay or otherwise indemnify
the Indemnitee against any attorneys’ fees or other expenses incurred on behalf
of the Indemnitee in connection with such matter following the Indemnitor’s
election to assume the defense of such matter, unless (x) the Indemnitor fails
to defend diligently the action or proceeding within ten (10) days after
receiving notice of such failure from the Indemnitee, (y) the Indemnitee
reasonably shall have concluded (upon advice of its counsel) that there may be
one or more legal

 

63

--------------------------------------------------------------------------------


 

defenses available to such Indemnitee or other Indemnitees that are not
available to the Indemnitor, or (z) the Indemnitee reasonably shall have
concluded (upon advice of its counsel) that, with respect to such claims, the
Indemnitee and the Indemnitor may have different, conflicting, or adverse legal
positions or interests;

 

(II)      the Indemnitee shall, at its own expense, make available to the
Indemnitor all books, records and other documents and materials that are under
the direct or indirect control of the Indemnitee or any of the Indemnitee’s
agents and that the Indemnitor considers necessary or desirable for the defense
of such matter, and cooperate in all reasonable ways with, and make its
employees and advisors available or otherwise render reasonable assistance to,
the Indemnitor and its agents; and

 

(III)                         the Indemnitor shall not, without the written
consent of the Indemnitee, which shall not be unreasonably withheld or delayed,
settle or compromise any pending or threatened litigation in respect of which
indemnification may be sought hereunder (whether or not the Indemnitee is an
actual or potential party to such litigation) or consent to the entry of any
judgment (x) which does not, to the extent that the Indemnitee may have any
liability with respect to such litigation, include as an unconditional term
thereof the delivery by the claimant or plaintiff to the Indemnitee of a written
release of the Indemnitee from all liability in respect of such litigation,
(y) which includes any statement as to or an admission of fact, culpability or a
failure to act, by or on behalf of the Indemnitee, or (z) in any manner that
involves any injunctive relief against the Indemnitee or may materially and
adversely affect the Indemnitee.

 

(C)       If the Indemnitor elects not to assume the defense of and
indemnification for such matter, then the Indemnitee shall proceed diligently to
defend such matter with the assistance of counsel reasonably satisfactory to the
Indemnitor; provided, that the Indemnitee shall not settle, adjust or compromise
such matter, or admit any liability with respect to such matter, without the
prior written consent of the Indemnitor, such consent not to be unreasonably
withheld or delayed.

 

(D)       The procedures in this Section 11(k)(iv)(2) shall not apply to direct
claims of Seller Indemnitees or Purchaser Indemnitees or to Tax Contests, which
shall be governed by Section 41(h).

 

(v)                                 Tax Treatment.  Seller and Purchaser (and
New Joint Venture) agree to treat any indemnity payment made pursuant to this
Section 11(k) as an adjustment to the purchase price for federal, state, local
and foreign income tax purposes.

 

(vi)                              The provisions of this Section 11 shall
survive the termination of this Agreement and the Closing.

 

(l)             For the purpose of securing Seller’s obligations pursuant to
this Agreement, including Section 11(k), and without limiting Seller’s
obligations hereunder, at the Closing Purchaser shall deliver to the Escrow
Agent by wire transfer of immediately available funds to an interest bearing
account administered by Escrow Agent at Capital One (the “Holdback Escrow
Account”) (i) the amount of (1) $20,000,000 multiplied by (2) the

 

64

--------------------------------------------------------------------------------


 

“Aggregate Non-Ranger Non-Rollover Percentage” to be set forth on Schedule
11(l) to be prepared and delivered by Seller prior to Closing based on, and
consistent with, the provisions of Section 41(g), the information set forth on
Schedule 41(g), and the statement to be delivered pursuant to Section 41(g),  in
cash (the “Non-Ranger Portfolio Holdback Escrow Amount”) which shall be
allocated to each Non-Ranger Portfolio in accordance with the Holdback Allocated
Portion of such Non-Ranger Portfolio multiplied by the “Non-Rollover Percentage”
of such Portfolio to be set forth on Schedule 11(l) and (ii) the amount of
$15,000,000 multiplied by the “Non-Rollover Percentage” of the Ranger Portfolio
to be set forth on Schedule 11(l) in cash (the “Ranger Portfolio Holdback Escrow
Amount” and together with the Non-Ranger Portfolio Holdback Escrow Amount, the
“Holdback Escrow Amount”), pursuant to one or more escrow agreements to be
entered into by Purchaser, Seller and the Escrow Agent (the “Holdback Escrow
Agreement”) at the Closing in the form attached hereto as Exhibit F.  Following
the nine-month anniversary of the Closing Date, the Escrow Agent shall release
to Seller the excess, if any, of any amount of the Non-Ranger Portfolio Holdback
Escrow Amount allocated to a Non-Ranger Portfolio in excess of the maximum
amount of the pending good-faith indemnification claims outstanding with respect
to such Non-Ranger Portfolio pursuant to Section 11(k)(ii) multiplied by
applicable Non-Rollover Percentage with respect to the applicable Non-Ranger
Portfolio for each claim.  Following the fifteen-month anniversary of the
Closing Date, the Escrow Agent shall release to Seller the excess, if any, of
any amount of the Ranger Portfolio Holdback Escrow Amount in excess of the
maximum amount of the pending good-faith indemnification claims outstanding with
respect to the Ranger Portfolio pursuant to Section 11(k)(ii) multiplied by
Non-Rollover Percentage with respect to the applicable Ranger Portfolio.  The
Holdback Escrow Amount shall only be used to satisfy the Non-Rollover Percentage
with respect to the applicable Portfolio of the amount of indemnification claims
pursuant to Section 11(k)(ii) and the remaining amount owed with respect to any
such claims shall be settled as provided in the JV Agreement.

 

12.                               DAMAGE AND DESTRUCTION.

 

(a)                                 If all or any part of any Property is
damaged by fire or other casualty (a “Casualty”) occurring on or after the date
hereof and prior to the Closing Date:

 

(i)                                     if as a result of any such Casualty
either (x) the Existing Lender for such Property has the right to apply casualty
insurance proceeds to the prepayment of the Existing Loan for such Property
pursuant to the applicable Existing Loan Agreement or (y) the Operator with
respect to such Property has the right to terminate the Operating Lease with
respect to such Property (each, a “Significant Casualty”), except as set forth
in Section 12(d), Purchaser and Seller shall consummate this transaction in
accordance with this Agreement, without any abatement of the Purchase Price or
any liability or obligation on the part of Seller by reason of such destruction
or damage and Seller shall assign to the New Joint Venture and the New Joint
Venture shall have the right to make a claim for and to retain any casualty
insurance proceeds received under the casualty insurance policies in effect with
respect to such Property on account of such Casualty and Purchaser shall receive
a credit against the Purchase Price due at Closing for the amount of the
deductible on such casualty insurance policy less any amounts reasonably and
actually expended by Seller to collect any such insurance proceeds or to remedy
any unsafe conditions at the applicable Property or to repair or restore any
damages, in no event to exceed the amount of the loss.

 

65

--------------------------------------------------------------------------------


 

(ii)                                  if the Casualty is not a Significant
Casualty, the parties shall consummate this transaction in accordance with this
Agreement, without any abatement of the Purchase Price or any liability or
obligation on the part of Seller by reason of such Casualty.  In such event,
Seller shall assign to the New Joint Venture and the New Joint Venture shall
have the right to make a claim for and to retain any casualty insurance proceeds
payable under the casualty insurance policies in effect with respect to the
Premises on account of such Casualty and Purchaser shall receive a credit
against the Purchase Price due at Closing for the amount of the deductible on
such casualty insurance policy less any amounts reasonably and actually expended
by Seller to collect any such insurance proceeds or to remedy any unsafe
conditions at the applicable Property or to repair or restore any damages, in no
event to exceed the amount of the loss.

 

(b)                                 The provisions of this Section 12 supersede
any law applicable to the Properties governing the effect of fire or other
casualty in contracts for real property.

 

(c)                                  At Purchaser’s request, and at Purchaser’s
sole cost and expense with respect to out of pocket costs and expenses incurred
by Seller, Seller shall reasonably cooperate with Purchaser’s efforts after the
Closing to adjust and collect any insurance claims pursuant to the terms of this
Section 12.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, if a Significant Casualty occurs with respect to three (3) or
more Properties, then Purchaser shall have the option, exercisable in its sole
discretion by written notice to Seller, to terminate this Agreement, in which
case Escrow Agent shall promptly deliver the Deposit to Purchaser and neither
party shall have any further rights or liabilities against or to the other with
respect thereto except pursuant to the provisions of this Agreement which are
expressly provided to survive the termination hereof.

 

(e)                                  If a Significant Casualty occurs with
respect to three (3) or more Properties and Purchaser does not elect to
terminate this Agreement pursuant to Section 12(d), the Closing shall occur on
the later to occur of (x) the Scheduled Closing Date and (y) the tenth (10th)
business day following the most recent Significant Casualty to occur, and if
clause (y) applies, such tenth (10th) business day shall for all purposes
hereunder be deemed the “Scheduled Closing Date”.

 

(f)                                   The provisions of this Section 12 shall
survive the Closing.

 

13.                               CONDEMNATION.

 

(a)                                 If, prior to the Closing Date, any Property
is taken, or if any Seller shall receive an official notice from any
Governmental Authority having eminent domain power over any of the Properties of
its intention to take, by eminent domain proceeding, any Property (a “Taking”),
then:

 

(i)                                     if as a result of such Taking either
(x) the Existing Lender for such Property has the right to apply condemnation
proceeds to the repayment of the Existing Loan for such Property pursuant to the
applicable Existing Loan Agreement and such Taking exceeds the Condemnation
Threshold (as defined in the applicable Existing Loan Agreement (or

 

66

--------------------------------------------------------------------------------


 

a term of similar meaning in such document)) or (y) the Operator with respect to
such Property has the right to terminate the Operating Lease with respect to
such Property (each, a “Significant Taking”), except as set forth in
Section 13(c), Purchaser and Seller shall consummate this transaction in
accordance with this Agreement, without any abatement of the Purchase Price or
any liability or obligation on the part of Seller by reason of such Taking;
provided, that Seller shall, on the Closing Date, (1) assign and remit to the
New Joint Venture the net proceeds of any award or other proceeds of such
Significant Taking which may have been collected by Seller as a result of such
Significant Taking less the reasonable expenses incurred by Seller in connection
with such Taking, or (2) if no award or other proceeds shall have been
collected, deliver to the New Joint Venture an assignment of Seller’s right to
any such award or other proceeds which may be payable to Seller as a result of
such Significant Taking and the New Joint Venture shall reimburse Seller for the
reasonable expenses incurred by Seller in connection with such Taking.

 

(ii)                                  if the Taking is not a Significant Taking,
neither party shall have any right to terminate this Agreement with respect to
such Property, and the parties shall consummate this transaction in accordance
with this Agreement, without any abatement of the Purchase Price or any
liability or obligation on the part of Seller by reason of such Taking;
provided, that Seller shall, on the Closing Date, (x) assign and remit to the
New Joint Venture the net proceeds of any award or other proceeds of such Taking
which may have been collected by Seller as a result of such Taking less the
reasonable expenses incurred by Seller in connection with such Taking, or (y) if
no award or other proceeds shall have been collected, deliver to the New Joint
Venture an assignment of Seller’s right to any such award or other proceeds
which may be payable to Seller as a result of such Taking and the New Joint
Venture shall reimburse Seller for the reasonable expenses incurred by Seller in
connection with such Taking.  Seller shall not settle any claim for compensation
for a Taking without Purchaser’s prior consent.

 

(b)                                 The provisions of this Section 13 supersede
any law applicable to any Property governing the effect of condemnation in
contracts for real property.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, if a Significant Taking occurs with respect to three (3) or more
Properties, then Purchaser shall have the option, exercisable in its sole
discretion by written notice to Seller, to terminate this Agreement, in which
case Escrow Agent shall promptly deliver the Deposit to Purchaser and neither
party shall have any further rights or liabilities against or to the other with
respect thereto except pursuant to the provisions of this Agreement which are
expressly provided to survive the termination hereof.

 

(d)                                 If a Significant Taking occurs with respect
to three (3) or more Properties and Purchaser does not elect to terminate this
Agreement pursuant to Section 13(c), the Closing shall occur on the later to
occur of (x) the Scheduled Closing Date and (y) the tenth (10th) business day
following the most recent Significant Taking to occur, and if clause
(y) applies, such tenth (10th) business day shall for all purposes hereunder be
deemed the “Scheduled Closing Date”.

 

(e)                                  The provisions of this Section 13 shall
survive the Closing.

 

67

--------------------------------------------------------------------------------


 

14.                               BROKERS AND ADVISORS.

 

(a)         Purchaser represents and warrants to Seller that it has not dealt or
negotiated with, or engaged on its own behalf or for its benefit, any broker,
finder, consultant, advisor, or professional in the capacity of a broker or
finder (each a “Broker”) in connection with this Agreement or the transactions
contemplated hereby.  Purchaser hereby agrees to indemnify, defend and hold
Seller and the other Seller Parties harmless from and against any and all
claims, demands, causes of action, losses, costs and expenses (including
reasonable out-of-pocket attorneys’ fees and disbursements) arising from any
claim for commission, fees or other compensation or reimbursement for expenses
made by any Broker engaged by or claiming to have dealt with Purchaser in
connection with this Agreement or the transactions contemplated hereby.

 

(b)         Seller represents and warrants to Purchaser that it has not dealt or
negotiated with, or engaged on its own behalf or for its benefit, any Broker in
connection with this Agreement or the transactions contemplated hereby.  Seller
hereby agrees to indemnify, defend and hold Purchaser and its direct and
indirect shareholders, officers, directors, partners, principals, members,
employees, agents, contractors and any successors or assigns of the foregoing
(collectively with Purchaser, the “Purchaser Parties”), harmless from and
against any and all claims, demands, causes of action, losses, costs and
expenses (including reasonable out-of-pocket attorneys’ fees and disbursements)
arising from any claim for commission, fees or other compensation or
reimbursement for expenses made by any Broker engaged by or claiming to have
dealt with Seller in connection with this Agreement or the transactions
contemplated hereby.

 

(c)          The provisions of this Section 14 shall survive the termination of
this Agreement or the Closing.

 

15.                               TAX REDUCTION PROCEEDINGS.

 

To the extent any Seller or any of the Ranger Subsidiary Entities has the right
to file and/or prosecute an application for the reduction of the assessed
valuation of any of the Properties or any portion thereof for real estate taxes
or a refund of property taxes previously paid (a “Tax Certiorari Proceeding”) to
the applicable Governmental Authority pursuant to the applicable Operating Lease
or otherwise:

 

(a)         The applicable Subsidiary Entity shall have the right to withdraw,
settle or otherwise compromise Tax Certiorari Proceedings affecting real estate
taxes assessed against any of the Properties for any fiscal period prior to the
fiscal year in which the Closing occurs without the prior consent of Purchaser;
provided, that, Seller shall not permit any of the Subsidiary Entities to settle
or compromise any such proceedings if such settlement or compromise would have
an adverse impact on the real estate taxes for the fiscal year in which the
Closing occurs or any subsequent tax period.

 

(b)         Purchaser and Seller (through the applicable Subsidiary Entities)
shall jointly control, withdraw, settle or otherwise compromise any Tax
Certiorari Proceeding

 

68

--------------------------------------------------------------------------------


 

affecting real estate taxes assessed against any of the Properties for the
fiscal year in which the Closing occurs, each party acting reasonably.

 

(c)          The amount of any tax refunds (net of reasonable out-of-pocket
attorneys’ fees and other reasonable out-of-pocket costs of obtaining such tax
refunds) with respect to any of the Properties or portion thereof for the tax
year in which the Apportionment Date occurs shall be apportioned between Seller
and Purchaser as of the Apportionment Date with a prior allocation of the
portion thereof which must be returned to Operators pursuant to the terms of the
Operating Leases; Seller hereby agreeing to be responsible for the return of
such refund to such Operators for the period up to and including the
Apportionment Date and Purchaser having such obligation for the return of such
refunds attributable to the period from and after the Closing Date.

 

(d)         If, in lieu of a tax refund, a tax credit is received with respect
to any of the Properties or portion thereof for the tax year in which the
Apportionment Date occurs, then (y) within thirty (30) days after receipt by
Seller or Purchaser, as the case may be, of evidence of the actual amount of
such tax credit (net of reasonable out-of-pocket attorneys’ fees and other
reasonable out-of-pocket costs of obtaining such tax credit), the tax credit
apportionment shall be readjusted between Seller and Purchaser, and (z) upon
realization by Purchaser of a tax savings on account of such credit, Purchaser
shall pay to Seller an amount equal to the savings realized (as apportioned). 
All refunds, credits or other benefits applicable to any fiscal period prior to
the fiscal year in which the Closing shall occur shall belong solely to Seller
(and Purchaser shall have no interest therein) and, if the same shall be paid to
Purchaser or anyone acting on behalf of Purchaser, same shall be paid to Seller
within ten (10) days following receipt thereof and, if not timely paid, with
interest thereon from the fifth (5th) day following such receipt until paid to
Seller at a rate equal to the Default Rate.  Seller shall promptly pay, and in
any case by the date required by the applicable Governmental Authority, any
taxes attributable to the period prior to the Closing Date (plus all interest
and penalties thereon) which may after the Closing Date become payable.  If
taxes (including any interest and penalties) become payable with respect to the
fiscal period in which the Closing Date occurs, and such taxes are the
obligation of a Subsidiary Entity under its Operating Lease, then such amounts
shall be prorated between Seller and Purchaser and Seller shall pay its share to
Purchaser and Purchaser shall pay such amounts to the applicable taxing
authority.

 

(e)          The provisions of this Section 15 shall survive the Closing.

 

16.                               TRANSFER TAXES AND TRANSACTION COSTS.

 

(a)         At the Closing, Seller and Purchaser shall execute, acknowledge,
deliver and file all such returns as may be necessary to comply with the laws
and regulations of all Governmental Authorities having jurisdiction over the
Properties (collectively, as the same may be amended from time to time, the
“Transfer Tax Laws”) (and Seller shall cooperate with respect thereto as
necessary).  The transfer taxes payable pursuant to the Transfer Tax Laws shall
collectively be referred to as the “Transfer Taxes”.  Each of Seller and
Purchaser shall pay (or cause to be paid) to the appropriate Governmental
Authority the Transfer Taxes payable in connection with the consummation of the
transactions contemplated by this Agreement in such proportions as set forth on
Exhibit G with respect to the applicable jurisdiction for each Property.

 

69

--------------------------------------------------------------------------------


 

(b)         Seller shall be responsible for (i) the costs of its legal counsel,
advisors and other professionals employed by it in connection with the Asset
Acquisitions and Interest Acquisitions, (ii) subject to Section 38, such portion
as Seller and Purchaser agree of any prepayment fees or other fees payable by
the borrower to any existing lender in connection with the repayment and/or
assumption of any existing financing, and (iii) fifty percent (50%) of all
escrow and/or related closing fees.

 

(c)          Except as otherwise provided above, Purchaser shall be responsible
for (i) the costs and expenses associated with its due diligence, (ii) the costs
and expenses of its legal counsel, advisors and other professionals employed by
it in connection with the Asset Acquisitions and Interest Acquisitions,
(iii) all premiums and fees for title examination and title insurance and
endorsements obtained and all related charges and survey costs in connection
therewith, (iv) subject to Section 38, all costs and expenses incurred in
connection with any financing obtained by Purchaser, including without
limitation, loan fees, mortgage recording taxes, financing costs and lender’s
legal fees, (v) subject to Section 38, such portion as Seller and Purchaser
agree of any prepayment fees or other fees payable by the borrower to any
existing lender in connection with the repayment and/or assumption of any
existing financing, (vi) fifty percent (50%) of all escrow and/or related
closing fees and (vii) any recording fees for documentation to be recorded in
connection with the transactions contemplated by this Agreement.

 

(d)         The provisions of this Section 16 shall survive the Closing.

 

17.                               DELIVERIES TO BE MADE ON THE CLOSING DATE.

 

(a)         Seller’s Documents and Deliveries:  On the Closing Date, Seller
shall deliver or cause to be delivered to Purchaser the following:

 

(i)                                     with respect to each Non-Ranger
Property, a duly executed and acknowledged bargain and sale deed with covenants
against grantor’s acts with respect to such Property in a form that complies
with the local recording requirements for the jurisdiction in which such
Property is located;

 

(ii)                                  with respect to each Non-Ranger Property,
a duly executed bill of sale in the form of Exhibit H;

 

(iii)                               originals or, if originals are unavailable,
copies certified to be true, correct and complete in all material respects, of
the Operating Leases and Resident Agreements then in effect;

 

(iv)                              a duly executed certification as to each
Seller’s and each holder of Units’ non-foreign status as prescribed in
Section 21, if appropriate, in the form of Exhibit I-1 —  I-3;

 

(v)                                 the Title Affidavit;

 

(vi)                              a release in favor of Purchaser and the New
Joint Venture for all claims for indemnification, contribution, payment or
otherwise under any of

 

70

--------------------------------------------------------------------------------


 

the Ranger Subsidiary Entities’ organizational documents for all periods prior
to the Closing Date, in the form of Exhibit J;

 

(vii)                           each certificate which immediately prior to the
Closing represented equity interests in FC Ranger, endorsed to New Joint Venture
or accompanied by a duly executed stock power.

 

(viii)                       originals or, if originals are unavailable, copies,
of all books, records, operating reports, financial statements, files, plans and
specifications, and other materials but only to the extent in Seller’s
possession that are necessary or beneficial to the continuity of ownership of
the Interests, the Ranger Subsidiary Entities and the Properties, including
without limitation originals of all Permits and Licenses and other material
document necessary to operate the Ranger Subsidiary Entities and the Properties;

 

(ix)                              originals of the Estoppel Certificates
obtained pursuant to Section 36, to the extent not previously delivered;

 

(x)                                 confirmation that all Rent Reserves and
Security Deposits have been transferred and are held in accounts in the name of
Purchaser or the applicable Purchaser Subsidiary Entity and/or Ranger Subsidiary
Entity;

 

(xi)                              a certificate dated as of the Closing Date,
certifying that the condition set forth in Section 10(b)(i) is satisfied as of
such date (the “Date-Down Certificate”).

 

(b)         Purchaser’s Documents and Deliveries:  On the Closing Date,
Purchaser shall deliver or cause to be delivered to Seller the following:

 

(i)                                     Payment of the Holdback Escrow Amount to
the Escrow Agent for deposit into the Holdback Escrow Account;

 

(ii)                                  Payment of an amount equal to (1) the
balance of the Purchase Price (i.e., the Purchase Price less the Deposit) in
accordance with Section 4(c) hereof, as adjusted pursuant to Sections 6, 7
(including Section 7(b)(ii)), 12 and 13, minus (2) the Holdback Escrow Amount,
payable at the Closing by 4:00 P.M., New York time, on the Closing Date in the
manner required under this Agreement; and

 

(iii)                               a certificate dated as of the Closing Date,
certifying that the condition set forth in Section 10(a)(i) is satisfied as of
such date.

 

(c)          Jointly Executed Documents:  Seller and Purchaser shall, on the
Closing Date, each execute (or cause their applicable Affiliates to execute),
acknowledge (as appropriate) and exchange the following documents:

 

(i)                                     with respect to each of the Properties
Co Interests and the FC Ranger Interests, an assignment and assumption
agreement, assigning such Interests, in the form of Exhibit K;

 

71

--------------------------------------------------------------------------------


 

(ii)                                  with respect to each Master Landlord, an
assignment and assumption agreement, assigning such Master Landlord’s interest
in its applicable Operating Lease, in the form of Exhibit L;

 

(iii)                               with respect to each Master Landlord, an
assignment and assumption agreement, assigning such Master Landlord’s interest
in its applicable Internal Operating Lease, in the form of Exhibit M;

 

(iv)                              with respect to each Non-Ranger Property
Owner, an assignment and assumption agreement, assigning such Non-Ranger
Property Owner’s interest in its applicable Internal Operating Lease, in the
form of Exhibit N;

 

(v)                                 with respect to each Non-Ranger Property, an
omnibus assignment and assumption agreement in the form of Exhibit O;

 

(vi)                              any and all documents required to be executed
and/or delivered in connection with obtaining the Existing Lender Consent,
including, without limitation, the actual Existing Lender Consent, to the extent
not previously delivered;

 

(vii)                           a duly executed JV Agreement in the form
attached hereto as Exhibit A;

 

(viii)                        the Closing Statement; and

 

(ix)                              any other affidavits, consents, approvals,
authority documents, resolutions and other documents or instruments required to
be delivered by Seller or Purchaser or reasonably requested by the Title Company
(so long as such request does not add additional warranties or covenants to
Seller), pursuant to the terms of this Agreement or applicable law in order to
effectuate the transfer of title to the Properties and the Interests to
Purchaser (or a subsidiary of the New Joint Venture).

 

18.                               CLOSING DATE.

 

The closing of the transactions contemplated hereunder (the “Closing”) shall
occur, and the documents referred to in Section 17 shall be delivered upon
tender of the Purchase Price provided for in this Agreement, at 4:00 P.M., New
York time, on the tenth (10th) business day after the last condition to be
fulfilled or waived of the conditions set forth in Article 10 has been fulfilled
or waived in accordance herewith (other than any such conditions that by their
terms cannot be satisfied until the Closing Date, which conditions shall be
required to be so satisfied or waived on the Closing Date) (such date, as it may
be adjourned pursuant to this Agreement, the “Scheduled Closing Date”; and the
actual date of the Closing, the “Closing Date”), at the offices of Purchaser’s
attorneys, Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New
York, New York (or, at Purchaser’s election, 375 Park Avenue, New York, New
York) or, at Purchaser’s election, at the office of Purchaser’s lender or such
lender’s counsel.  Notwithstanding the foregoing, Purchaser shall have the
right, from time to time, for any or no reason, to adjourn the Scheduled Closing
Date for a period of up to thirty (30) days in the aggregate by giving notice to
Seller at least one (1) business day prior to the then Scheduled Closing Date.

 

72

--------------------------------------------------------------------------------


 

19.                               NOTICES.

 

All notices, demands, requests or other communications (collectively, “Notices”)
required to be given or which may be given hereunder shall be in writing and
shall be sent by (a) certified or registered mail, return receipt requested,
postage prepaid, or (b) national overnight delivery service, or (c) email
(provided that the original shall be simultaneously delivered by national
overnight delivery service or personal delivery), or (d) personal delivery,
addressed as follows:

 

If given to Seller, any such notice shall be addressed as follows:

 

 

 

Formation Capital Asset Management III LLC,

 

as Stakeholder Representative

 

3820 Mansell Road, Suite 280

 

Alpharetta, Georgia 30022

 

Attention: Brian Beckwith

 

Email: bbeckwith@formationcapital.com

 

 

With a copy to (which shall not constitute notice):

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

Four Times Square

 

New York, New York 10036

 

Attention: Neil L. Rock, Esq.

 

Email: neil.rock@skadden.com

 

 

With a copy to (which shall not constitute notice):

 

 

 

Gibson, Dunn & Crutcher LLP

 

200 Park Avenue

 

New York, NY 10166

 

Attention: Steven Klein, Esq.

 

Email: SKlein@gibsondunn.com

 

 

If given to Purchaser:

c/o NorthStar Realty Finance Corp.

 

399 Park Avenue, 18th Floor

 

New York, New York 10022

 

Attention: Robert Gatenio

 

Email: gatenio@nrfc.com

 

 

With a copy to (which shall not constitute notice):

 

 

 

c/o NorthStar Realty Finance Corp.

 

399 Park Avenue, 18th Floor

 

New York, New York 10022

 

Attention: Ronald Lieberman, Esq.

 

73

--------------------------------------------------------------------------------


 

 

Email: rlieberman@nrfc.com

 

 

With a copy to (which shall not constitute notice):

 

 

Fried, Frank, Harris, Shriver & Jacobson LLP

 

One New York Plaza

 

New York, New York 10004

 

Attention: Steven Scheinfeld, Esq. & Harry R. Silvera, Esq.

 

Email: steven.scheinfeld@friedfrank.com &

 

harry.silvera@friedfrank.com

 

 

If given to Escrow Agent:

Madison Title Agency

 

21 West 46 Street

 

Suite 1003

 

New York, New York 10036

 

Attention: Sam Shiel

 

Email: SShiel@madisontitle.com

 

Any Notice so sent by certified or registered mail, national overnight delivery
service or personal delivery shall be deemed given on the date of receipt or
refusal as indicated on the return receipt, or the receipt of the national
overnight delivery service or personal delivery service.  Any Notice sent by
email shall be deemed given when received as confirmed by a non-automatically
generated reply.  A Notice may be given either by a party or by such party’s
attorney.  Seller or Purchaser may designate, by not less than five (5) business
days’ notice given to the others in accordance with the terms of this
Section 19, additional or substituted parties to whom Notices should be sent
hereunder.

 

20.                               DEFAULT BY PURCHASER OR SELLER.

 

(a)         If (i) Purchaser shall default in the payment of the Purchase Price
or in the performance of any of its other material obligations to be performed
on the Closing Date or (ii) Purchaser shall default in the performance of any of
its material obligations to be performed prior to the Closing Date and, with
respect to any default under this clause (ii) only, such default shall continue
for five (5) business days after notice to Purchaser, then Seller’s sole remedy
by reason thereof shall be to terminate this Agreement and, upon such
termination, Seller shall be entitled to retain the Deposit as liquidated
damages for Purchaser’s default hereunder, it being agreed that the damages by
reason of Purchaser’s default are difficult, if not impossible, to ascertain,
and thereafter neither Purchaser nor Seller shall have any further rights or
obligations under this Agreement except for those that are expressly provided in
this Agreement to survive the termination hereof.

 

(b)         If (i) Seller shall default in any of its obligations to be
performed on the Closing Date or (ii) Seller shall default in the performance of
any of its material obligations to be performed prior to the Closing Date and,
with respect to any default under this clause (ii) only, such default shall
continue for five (5) business days after notice to Seller, then Purchaser, as
its sole remedy by reason thereof, shall have the right to (i) obtain specific
performance of Seller’s obligations hereunder pursuant to Section 39(b), and if
Purchaser prevails with respect

 

74

--------------------------------------------------------------------------------


 

thereto, the provisions of Section 35 shall apply with respect thereto, or
(ii) receive a return of the Deposit, whereupon this Agreement shall terminate
and neither party hereto shall have any further obligations hereunder except for
those that are expressly provided in this Agreement to survive the termination
hereof.  Notwithstanding anything to the contrary contained herein, if specific
performance of Seller’s obligations hereunder is not available to Purchaser by
reason of Seller’s conveyance of any of the Properties or any direct or indirect
interest therein (including, without limitation, the Interests) or a right or
option to purchase any of the foregoing to a third party in violation of the
terms of this Agreement or subjecting all or any portion of any of the foregoing
to a voluntary lien, Purchaser shall have the right to bring an action for
damages against Seller for Seller’s default under this Agreement provided, that
in any event any such action for damages will be capped at an amount equal to
the Deposit (which amount shall be in addition to the Purchaser’s right to
receive a return of the Deposit), it being agreed that the damages by reason of
Seller’s default are difficult, if not impossible, to ascertain.  Nothing
contained herein is intended to or shall be construed to limit any right or
remedy of Purchaser after the Closing for a breach of any representation or
warranty of Seller which survives the Closing which shall be governed by
Section 11(j).

 

(c)          The provisions of this Section 20 shall survive the termination
hereof.

 

21.                               FIRPTA COMPLIANCE.

 

Each Seller and each holder of Units shall comply with the provisions of the
Foreign Investment in Real Property Tax Act, Section 1445 of the Code (as
amended, “FIRPTA”).  Each Seller and each holder of Units acknowledges that
Section 1445 of the Code provides that a transferee of a United States real
property interest must withhold tax if the transferor is a foreign person.  To
inform Purchaser that withholding of tax is not required upon the disposition of
a United States real property interest by any Seller or any holder of Units,
each Seller and each holder of Units hereby represents and warrants that such
Seller or holder of Units, as the case may be, is not a foreign person as that
term is defined in the Code and Treasury Regulations promulgated thereunder
except with respect to such Persons as Seller shall identify to Purchaser prior
to the Closing (each, a “Non-U.S. Seller”).  On the Closing Date, each Seller
and each holder of Units, except for each Non-U.S. Seller, shall deliver to
Purchaser a certification as to the non-foreign status of such Seller or such
holder of Units, as the case may be, in the form of Exhibit I-1 with respect to
any Seller that is a disregarded entity, Exhibit I-2 with respect to any Seller
that is an entity that is not a disregarded entity or Exhibit I-3 with respect
to any Seller that is an individual, and shall comply with any temporary or
final regulations promulgated with respect thereto and any relevant revenue
procedures or other officially published announcements of the Internal Revenue
Service of the U.S. Department of the Treasury in connection therewith.

 

22.                               ENTIRE AGREEMENT.

 

This Agreement contains all of the terms agreed upon between Seller and
Purchaser with respect to the subject matter hereof, and all prior agreements,
understandings, representations and statements, oral or written, between Seller
and Purchaser are merged into this Agreement.  The provisions of this Section 22
shall survive the Closing or the termination hereof.

 

75

--------------------------------------------------------------------------------


 

23.                               AMENDMENTS.

 

This Agreement may not be changed, modified or terminated, except by an
instrument executed by Seller and Purchaser.  The provisions of this Section 23
shall survive the Closing or the termination hereof.

 

24.                               WAIVER.

 

No waiver by either party of any failure or refusal by the other party to comply
with its obligations shall be deemed a waiver of any other or subsequent failure
or refusal to so comply.  The provisions of this Section 24 shall survive the
Closing or the termination hereof.

 

25.                               PARTIAL INVALIDITY.

 

If any term or provision of this Agreement or the application thereof to any
Person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
Persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and shall be enforced to the fullest extent
permitted by law.  The provisions of this Section 25 shall survive the Closing
or the termination hereof.

 

26.                               SECTION HEADINGS.

 

The headings of the various sections of this Agreement have been inserted only
for the purposes of convenience, and are not part of this Agreement and shall
not be deemed in any manner to modify, explain, expand or restrict any of the
provisions of this Agreement.  The provisions of this Section 26 shall survive
the Closing or the termination hereof.

 

27.                               GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of New York without
giving effect to conflict of laws principles thereof.  The provisions of this
Section 27 shall survive the Closing or the termination hereof.

 

28.                               PARTIES; ASSIGNMENT AND RECORDING.

 

(a)         This Agreement and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon Seller and Purchaser
and their respective successors and permitted assigns.

 

(b)         Purchaser may not assign or otherwise transfer this Agreement or any
of its rights or obligations hereunder or any of the direct or indirect
ownership interests in Purchaser, without first obtaining Seller’s consent
thereto; provided, that Purchaser may assign its rights under this Agreement to
any entity that is directly or indirectly controlled by NorthStar Realty
Healthcare, LLC without the consent of, but upon notice to, Seller.

 

76

--------------------------------------------------------------------------------


 

(c)          Neither this Agreement nor any memorandum hereof may be recorded
without the consent of each of Purchaser and Seller.  Any breach of the
provisions of this clause (c) shall constitute a default under this Agreement.

 

(d)         The provisions of this Section 28 shall survive the Closing or the
termination hereof.

 

29.                               CONFIDENTIALITY; PRESS RELEASES;
NON-SOLICITATION.

 

(a)         Until the Closing, Seller and Purchaser (and their respective
partners, members, attorneys, agents, employees, underwriters and consultants)
will each treat the transactions contemplated in this Agreement, the
negotiations in connection herewith, and the information disclosed to such party
by the other party as confidential and shall disclose the foregoing only to
their respective partners, members, attorneys, agents, employees, underwriters
and consultants or otherwise as reasonably required in connection herewith (and
shall cause such recipients to keep such information confidential), giving it
the same care as its own confidential information, and shall make no use of any
such disclosed information not independently known to such party, except (i) in
connection with the transactions contemplated hereby (ii) to the extent legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose the same or (iii) to the
extent required by any federal, state, local or foreign laws, or by any rules or
regulations of the United States Securities and Exchange Commission (or its
equivalent in any foreign country) or any domestic or foreign public stock
exchange or stock quotation system, that may be applicable to Seller, Purchaser
or any of their direct or indirect constituent owners or affiliates.  In the
event of a termination of this Agreement, each party shall promptly return all
such confidential information to the other party.  Notwithstanding anything to
the contrary contained in this Section 29(a), Purchaser shall also be permitted
to disclose the same to its bona fide prospective lenders and investors.

 

(b)         On or following the date hereof, Purchaser and Seller shall jointly
issue a press release in the form previously agreed between the parties.  Prior
to the Closing Date, Purchaser and Seller shall confer and agree on any other
press releases to be issued by either Purchaser or Seller (or both parties
jointly) with respect to the transaction contemplated in this Agreement (and the
appropriate time for making any such release).  Except as permitted pursuant to
this Section 29(b) or as may be required by law or in connection with any court
or administrative proceeding or by any applicable regulation, including, without
limitation, state or federal securities laws or requirements of the New York
Stock Exchange, the Securities and Exchange Commission, rating agencies or
similar agencies or bodies, neither Purchaser nor Seller shall issue any press
releases (or other public statements) with respect to the transaction
contemplated in this Agreement without approval of the other party, which
approval shall not be unreasonably withheld other than with respect to any
disclosure of the Purchase Price (or any of the other terms hereof).

 

(c)          From the Effective Date until the earlier of the Closing Date or
the termination of this Agreement, the provisions of Section 7.11 of the JV
Agreement shall apply to the Purchaser and the Rollover Investors (who shall be
subject to the obligations of the

 

77

--------------------------------------------------------------------------------


 

Formation Member (as defined in the JV Agreement) in such Section 7.11) as if in
effect as of the date hereof.

 

(d)         The provisions of Section 29(a) shall survive the termination of
this Agreement and the provisions of Section 29(b) shall survive the termination
hereof or the Closing.

 

30.                               FURTHER ASSURANCES.

 

Seller and Purchaser will do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, assignments, notices, transfers and
assurances as may be reasonably required by the other party for carrying out the
intentions or facilitating the consummation of this Agreement.  The provisions
of this Section 30 shall survive the Closing.

 

31.                               THIRD PARTY BENEFICIARY.

 

This Agreement is an agreement solely for the benefit of Seller and Purchaser
(and their permitted successors and/or assigns).  No other Person, party or
entity shall have any rights hereunder nor shall any other Person, party or
entity be entitled to rely upon the terms, covenants and provisions contained
herein.  The provisions of this Section 31 shall survive the Closing or the
termination hereof.

 

32.                               JURISDICTION AND SERVICE OF PROCESS.

 

The parties hereto agree to submit to personal jurisdiction in the State of New
York in any action or proceeding arising out of this Agreement and, in
furtherance of such agreement, the parties hereby agree and consent that without
limiting other methods of obtaining jurisdiction, personal jurisdiction over the
parties in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in New York and that any process or notice of
motion or other application to any such court in connection with any such action
or proceeding may be served upon the parties by registered or certified mail to
or by personal service at the last known address of the parties, whether such
address be within or without the jurisdiction of any such court.  Any legal
suit, action or other proceeding by one party to this Agreement against the
other arising out of or relating to this Agreement (other than any dispute
which, pursuant to the express terms of this Agreement, is to be determined by
arbitration) shall be instituted only in the Supreme Court of the State of New
York, County of New York or the United States District Court for the Southern
District of New York, and each party hereby waives any objections which it may
now or hereafter have based on venue and/or forum non-conveniens of any such
suit, action or proceeding and submits to the jurisdiction of such courts.  The
provisions of this Section 32 shall survive the Closing or the termination
hereof.

 

33.                               WAIVER OF TRIAL BY JURY.

 

Seller and Purchaser hereby irrevocably and unconditionally waive any and all
right to trial by jury in any action, suit or counterclaim arising in connection
with, out of or otherwise relating to this agreement.  The provisions of this
Section 33 shall survive the Closing or the termination hereof.

 

78

--------------------------------------------------------------------------------


 

34.                               MISCELLANEOUS.

 

(a)         This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.  Facsimile and portable document format
(PDF) signatures shall have the same force and effect as original signatures.

 

(b)         Any consent or approval to be given hereunder (whether by Seller or
Purchaser) shall not be effective unless the same shall be given in advance of
the taking of the action for which consent or approval is requested and shall be
in writing.  Except as otherwise expressly provided herein, any consent or
approval requested of Seller or Purchaser may be withheld by Seller or Purchaser
in its sole and absolute discretion.

 

(c)          Escrow Agent is hereby designated the “real estate reporting
person” for purposes of Section 6045 of the Code and Treasury Regulation
1.6045-4 and any instructions or settlement statement prepared by Escrow Agent
shall so provide.  Upon the consummation of the transactions contemplated by
this Agreement, Escrow Agent shall file the applicable Form 1099 information
returns and send the statements to Seller as required under the aforementioned
statute and regulation. Seller and Purchaser shall promptly furnish their
federal tax identification numbers to Escrow Agent and shall otherwise
reasonably cooperate with Escrow Agent in connection with Escrow Agent’s duties
as real estate reporting person.

 

(d)         The provisions of this Section 34 shall survive the Closing or the
termination hereof.

 

35.                               ATTORNEYS’ FEES.

 

In the event of any litigation between the parties hereto to enforce any of the
provisions of this Agreement or any right of either party hereto, the
unsuccessful party to such litigation agrees to pay to the successful party all
costs and expenses, including reasonable out-of-pocket attorneys’ fees and
disbursements, incurred herein by the successful party in and as part of the
judgment rendered in such litigation.  The provisions of this Section 35 shall
survive the Closing or the termination hereof.

 

36.                               ESTOPPELS.

 

(a)         A condition to Purchaser’s obligation to close the transaction
contemplated under this Agreement shall be Seller’s delivery to Purchaser of an
estoppel certificate “Estoppel Certificate” from each of the Operators under
each of the Operating Leases satisfying the requirements of this
Section 36(a) (the “Required Purchaser Estoppel Certificates”).  With respect to
the Operators under each of the Operating Leases, Seller shall request Estoppel
Certificates (i) with respect to the Cascade Operator, substantially in the form
attached hereto as Exhibit P-1, (ii) with respect to the Decathlon Operator,
substantially in the form attached hereto as Exhibit P-2, (iii) with respect to
the Grace Operator, substantially in the form attached hereto as Exhibit P-3,
(iv) with respect to the Kensington Operator, substantially in the form attached
hereto as Exhibit P-4, (v) with respect to the Pentathlon Operator,
substantially in the form attached hereto as Exhibit P-5; and (vi) with respect
to each Ranger Operator, substantially in the form attached hereto as
Exhibit P-6; provided, that if any Operator is required

 

79

--------------------------------------------------------------------------------


 

or permitted under the terms of its Operating Lease to provide a different form
of estoppel certificate, less information or to otherwise make different
statements in a certification of such nature than are set forth on Exhibits P-1
— P-6, then Purchaser shall accept any modifications made to such form of
Estoppel Certificate to the extent that such modifications to the form are
consistent with the minimum requirements set forth in such Operator’s Operating
Lease (it being understood by Purchaser that an Operator shall not be required
to make any certifications not specifically enumerated in such Operator’s
Operating Lease estoppel requirements even if such Operator’s Operating Lease
requires tenant to certify to any additional items “reasonably requested”).  The
Estoppel Certificates shall be dated no more than thirty (30) days before the
initial Scheduled Closing Date.  An Estoppel Certificate shall be deemed to not
satisfy the requirements of this Section 36(a), and shall not constitute a valid
Required Purchaser Estoppel Certificate, if such Estoppel Certificate shall
claim: (i) that the minimum, fixed or base rent of the applicable Operating
Lease differs from the minimum, fixed or base rent set forth in the applicable
Operating Lease made available to Purchaser; (ii) that there exists any material
default by Seller or any Ranger Subsidiary Entity as landlord under the
applicable Operating Lease; (iii) that there are facts which are inconsistent
with the representations and warranties of Seller set forth in Section 11(c) or
Section 11(d) with respect to such Operating Lease; or (iv) except with respect
to year-end adjustments that may be required to be made under the applicable
Operating Lease, that the Operator thereunder has an offset or defense against
the payment of rent under the applicable Operating Lease.

 

(b)         Seller shall use commercially reasonable efforts (it being agreed
that such commercially reasonable efforts shall consist of making a request for
such Estoppel Certificate and diligently pursuing the same, but shall not
include sending a default notice or commencing litigation for such estoppel) to
obtain an estoppel certificate from (i) each ground lessor under each ground
leased Property and (ii) each property manager under a management agreement with
respect to each Property in the Ranger Portfolio, it being understood that
failure to obtain any such Estoppel Certificate shall not be deemed a failure of
condition as long as Seller used commercially reasonable efforts to obtain the
same.

 

37.                               EXCULPATION.

 

(a)         Purchaser agrees that it does not have and will not have any claims
or causes of action against any Seller Party (other than Seller), arising out of
or in connection with this Agreement or the transactions contemplated hereby. 
Purchaser agrees to look solely to Seller and Seller’s interest in the
Properties and the Ranger Subsidiary Entities or, if the Closing has occurred,
the net proceeds of the sale (subject to the limitations contained herein,
including Section 11(k)(iii), to the extent applicable) for the satisfaction of
any liability or obligation arising under this Agreement or the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of Seller’s other assets or
properties or any other Seller Parties (or their assets or properties) with
respect to any matters arising out of or in connection with this Agreement or
the transactions contemplated hereby.  Without limiting the generality of the
foregoing provisions of this Section 37(a), Purchaser hereby unconditionally and
irrevocably waives any and all claims and causes of action of any nature
whatsoever it may now or hereafter have against the Seller Parties (other than
Seller and other than with respect to the net proceeds of the sale), and hereby
unconditionally and

 

80

--------------------------------------------------------------------------------


 

irrevocably releases and discharges such other Seller Parties from any and all
liability whatsoever which may now or hereafter accrue in favor of Purchaser
against such other Seller Parties (other than with respect to the net proceeds
of the sale), in connection with or arising out of this Agreement or the
transactions contemplated hereby.

 

(b)         Seller agrees that it does not have and will not have any claims or
causes of action against Purchaser or any other Purchaser Party, arising out of
or in connection with this Agreement or the transactions contemplated hereby
other than to retain the Deposit in accordance with Section 20(a).  Without
limiting the generality of the foregoing provisions of this Section 37(b),
Seller hereby unconditionally and irrevocably waives any and all claims and
causes of action of any nature whatsoever it may now or hereafter have against
the Purchaser Parties, and hereby unconditionally and irrevocably releases and
discharges such Purchaser Parties from any and all liability whatsoever which
may now or hereafter accrue in favor of Seller against such Purchaser Parties,
in connection with or arising out of this Agreement or the transactions
contemplated hereby.

 

(c)          The provisions of this Section 37 shall survive the termination of
this Agreement and the Closing.

 

38.                               EXISTING DEBT.

 

(a)         During the Due Diligence Period, Seller and Purchaser shall use good
faith efforts to jointly determine whether (i) any or all of the Existing Loans
will be repaid by Seller (or assigned to Purchaser’s lender, if requested by
Purchaser) at Closing, or (ii) Purchaser will accept the Properties and/or
Interests, as applicable, at Closing with any or all of the Existing Loans
remaining in place.  If Seller and Purchaser do not agree that an Existing Loan
shall be repaid, then Seller and Purchaser shall seek such Existing Lender’s
consent to the transactions set forth in this Agreement in accordance with the
provisions of this Section 38.  If Seller and Purchaser agree that an Existing
Loan shall be repaid, then (y) such Existing Loan, the applicable Existing Loan
Lender, and the applicable Existing Loan Documents shall cease to be an
“Existing Loan”, an “Existing Loan Lender” and “Existing Loan Documents”,
respectively, for purposes of this Agreement and (z) the liens of such Existing
Loan Documents shall be removed and discharged of record at Closing, at Seller’s
sole cost and expense.  If Seller and Purchaser agree that New Joint Venture
will accept any Property at Closing with one or more Existing Loans with respect
to such Property remaining in place, then (A) the New Joint Venture (or the
applicable subsidiary of the New Joint Venture) shall assume all obligations
with respect to such Existing Loans first accruing from and after the Closing
Date and (B) the applicable Seller shall be released from all liabilities and
obligations with respect to such Existing Loans first accruing from and after
the Closing Date.

 

(b)         Seller and Purchaser shall use commercially reasonable efforts to
promptly obtain the Existing Lenders’ consent to the transactions contemplated
by this Agreement (the “Existing Lender Consent”).  In furtherance of, and not
in limitation of, Seller’s and/or Purchaser’s obligations under the immediately
preceding sentence, (i) Purchaser and Seller shall promptly and diligently:
(A) deliver to each Existing Lender such information and items as are required
to be delivered pursuant to the express provisions of the applicable Existing
Loan Documents, and shall provide truthful, accurate and complete information in
response to all

 

81

--------------------------------------------------------------------------------


 

such requirements; (B) execute such documents as shall be required by each of
the Existing Lenders pursuant to the express provisions of the applicable
Existing Loan Documents to facilitate the consummation of the transactions
contemplated hereunder; and (C) comply with all other reasonable requests of
each of the Existing Lenders in accordance with customary prevailing practices
of institutional lenders in connection with loan assumption transactions similar
to the loan assumptions that are the subject of the Existing Lender Consent, and
(ii) Seller shall execute and deliver such releases of the Existing Lenders as
may be requested by the Existing Lenders to obtain the Existing Lender Consent. 
Notwithstanding anything contained herein to the contrary, in no event shall
either Seller or Purchaser be obligated to accept any Existing Lender Consent if
the same imposes material obligations on either Seller, Purchaser or any
guarantor of the Existing Loan not otherwise set expressly set forth in the
Existing Loan Documents.

 

(c)          In connection with obtaining the Existing Lender Consent: (i) the
New Joint Venture shall pay: (A) the Existing Lenders’ out-of-pocket costs and
expenses, (B) the Existing Lenders’ administrative charges and (C) all other
charges expressly required to be paid by the borrower under the Existing Loan
Documents, including any “transfer fees” or “loan assumption fees” as mutually
agreed by Seller and Purchaser in their sole discretion, and (ii) Seller shall
pay all deposits, fees and other charges demanded by the Existing Lenders
pre-Closing, subject to reimbursement at Closing by the New Joint Venture.

 

(d)         At the Closing, (i) any and all deposits, reserves and escrows being
held as of the Closing Date by the Existing Lenders (or their servicers) under
the applicable Existing Loan Documents for real estate taxes, insurance
premiums, deferred maintenance, capital replacements, re-letting costs and/or
tenant improvements and leasing commissions, and debt service, as applicable,
shall be conveyed to Purchaser as part of consideration for the payment of the
Purchase Price and without further adjustment and (ii) all other funds derived
from the Property held by the Existing Lenders (or their services) in any
lockbox or other account or sub-account, shall be conveyed to Purchaser subject
to adjustment in accordance with proration provisions specified herein (the
deposits, reserves and escrow referred to in clauses (i) and (ii) above are
collectively, the “Existing Lender Reserves and Escrows”).  At the Closing,
Seller shall assign all of Seller’s right, title and interest in the Existing
Lender Reserves and Escrows to Purchaser.

 

(e)          The following terms, as used in this Section 38 and elsewhere in
this Agreement, shall have the following meanings:

 

(i)                                     “Assumed Existing Cascade Indebtedness”
shall mean any of the Existing Cascade Loans which remain in place as of
11:59 p.m. (New York time) on the Business Day immediately preceding the Closing
Date in accordance with this Section 38.

 

(ii)                                  “Assumed Existing Decathlon Indebtedness”
shall mean any of the Existing Decathlon Loans which remain in place as of
11:59 p.m. (New York time) on the Business Day immediately preceding the Closing
Date in accordance with this Section 38.

 

82

--------------------------------------------------------------------------------


 

(iii)                               “Assumed Existing Grace Indebtedness” shall
mean any of the Existing Grace Loans which remain in place as of 11:59 p.m. (New
York time) on the Business Day immediately preceding the Closing Date in
accordance with this Section 38.

 

(iv)                              “Assumed Existing Indebtedness” shall mean,
collectively, the Assumed Existing Cascade Indebtedness, the Assumed Existing
Decathlon Indebtedness, the Assumed Existing Grace Indebtedness, the Assumed
Existing Kensington Indebtedness, the Assumed Existing Pentathlon Indebtedness
and the Assumed Existing ranger Indebtedness.

 

(v)                                 “Assumed Existing Kensington Indebtedness”
shall mean any of the Existing Kensington Loans which remain in place as of
11:59 p.m. (New York time) on the Business Day immediately preceding the Closing
Date in accordance with this Section 38.

 

(vi)                              “Assumed Existing Pentathlon Indebtedness”
shall mean any of the Existing Pentathlon Loans which remain in place as of
11:59 p.m. (New York time) on the Business Day immediately preceding the Closing
Date in accordance with this Section 38.

 

(vii)                           “Assumed Existing Ranger Indebtedness” shall
mean any of the Existing Ranger Loans which remain in place as of 11:59 p.m.
(New York time) on the Business Day immediately preceding the Closing Date in
accordance with this Section 38.

 

(viii)                        “Existing Cascade Loans” shall mean item 8 set
forth on Schedule 11(c)(iii)(10)-1.

 

(ix)                              “Existing Decathlon Loans” shall mean item 6
set forth on Schedule 11(c)(iii)(10)-1.

 

(x)                                 “Existing Grace Loans” shall mean items 1 -
2 set forth on Schedule 11(c)(iii)(10)-1.

 

(xi)                              “Existing Kensington Loans” shall mean items 3
- 5 set forth on Schedule 11(c)(iii)(10)-1.

 

(xii)                           “Existing Loans” shall mean, collectively, the
Existing Cascade Loans, the Existing Decathlon Loans, the Existing Grace Loans,
the Existing Kensington Loans, the Existing Pentathlon Loans and the Existing
Ranger Loans.

 

(xiii)                        “Existing Lenders” shall mean, with respect to
each Existing Loan, the lender pursuant to such Existing Loan.

 

(xiv)                       “Existing Loan Documents” shall mean, with respect
to any Existing Loan, the documents governing, evidencing, securing or otherwise
relating to such Existing Loan.

 

83

--------------------------------------------------------------------------------


 

(xv)                          “Existing Pentathlon Loans” shall mean item 7 set
forth on Schedule 11(c)(iii)(10)-1.

 

(xvi)                       “Existing Ranger Loans” shall mean items 9 -10 set
forth on Schedule 11(c)(iii)(10)-1.

 

(xvii)                    “Subsidiary” — shall mean, with respect to any Person,
any entity in which such Person directly or indirectly owns equity interests
having the power to elect a majority of that entity’s board of directors or
similar governing body, or the business and policies of which the Company
otherwise has the power to direct.

 

39.                               REMEDIES; SPECIFIC PERFORMANCE.

 

(a)         All remedies, either under this Agreement or by law or otherwise
afforded to the parties hereunder, shall be cumulative and not alternative, and
any Person having any rights under any provision of this Agreement will be
entitled to enforce such rights specifically, to recover damages by reason of
any breach of this Agreement and to exercise all other rights granted by law,
equity or otherwise.

 

(b)         The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  Accordingly, the parties
agree that, in addition to any other remedies, each party shall be entitled to
enforce the terms of this Agreement by a decree of specific performance without
the necessity of proving the inadequacy of money damages as a remedy.  Each
party hereby waives any requirement for the securing or posting of any bond in
connection with such remedy.  Each party further agrees that the only permitted
objection that it may raise in response to any action for equitable relief is
that it contests the existence of a breach or threatened breach of this
Agreement.

 

40.             STAKEHOLDER REPRESENTATIVE.

 

(a)         Seller hereby appoints FCAM III and Safanad (or any Affiliate of
Safanad as may be designated by Safanad from time to time) as the Stakeholder
Representatives for each Person comprising Seller and the direct and indirect
holders of equity interests in Seller (collectively, the “Transaction
Stakeholders”), as each of such Transaction Stakeholder’s agent, to act in each
of such Transaction Stakeholder’s name, place and stead, as such Transaction
Stakeholder’s attorney-in-fact, to jointly execute and deliver all documents
necessary or desirable to carry out the intent of this Agreement and any other
documents and agreements contemplated by this Agreement with respect to such
Transaction Stakeholders (including any amendments or waivers of this Agreement
and such other documents and agreements), to jointly make all elections or
decisions contemplated by this Agreement and any other agreements contemplated
by this Agreement, including the initiation or defense of claims for
indemnification or other litigation or proceedings, to give and receive on
behalf of such Transaction Stakeholders any and all notices from or to any such
Transaction Stakeholder hereunder and to engage such third parties (including
the execution of agreements on behalf of such Transaction Stakeholders in
connection therewith) as the Stakeholder Representatives determine to be
appropriate and in the best interests of such Transaction Stakeholders, and does
hereby give and grant unto the

 

84

--------------------------------------------------------------------------------


 

Stakeholder Representatives the joint power and authority to do and perform each
such act and thing whatsoever, that such Transaction Stakeholders may or are
required to do pursuant to this Agreement and all other documents and agreements
executed and delivered by such Transaction Stakeholders in connection with this
Agreement, and to amend, modify or supplement any of the foregoing in each such
Transaction Stakeholders’ name, place and stead, as if such Transaction
Stakeholders had personally done such act, and the Stakeholder Representatives
hereby accept such appointment.  Neither FCAM III nor Safanad may take any
action as a Stakeholder Representative other than jointly. Any proceeds received
by the Stakeholder Representatives from Purchaser or New Joint Venture (or
another designee of Purchaser) on behalf of the Transaction Stakeholders shall
be turned over to such Transaction Stakeholders as promptly as practicable by
the Stakeholder Representatives, in accordance with the terms and provisions of
this Agreement and the Escrow Agreement.  The death, incapacity, dissolution,
liquidation, insolvency or bankruptcy of any Transaction Stakeholder shall not
terminate such appointment or the authority and agency of the Stakeholder
Representatives.  The power-of-attorney granted in this Section 40 is coupled
with an interest and is irrevocable.  Purchaser, New Joint Venture, and any
other designee of Purchaser may conclusively rely upon, without independent
verification or investigation, all decisions made by the Stakeholder
Representatives on behalf of the Transaction Stakeholders.

 

(b)         The Stakeholder Representatives shall not be liable for any act done
or omitted under this Agreement in its capacity as Stakeholder Representative. 
The Stakeholder Representatives shall be entitled to rely, and shall be fully
protected in relying, upon any statements furnished to it by any Person or any
other evidence deemed by the Stakeholder Representatives to be reliable, and the
Stakeholder Representatives shall be entitled to act on the advice of counsel
selected by it.  The Stakeholder Representative sshall be fully justified in
failing or refusing to take any action under this Agreement or any related
document or agreement unless it shall have received such advice or concurrence
of such Transaction Stakeholders as it deems appropriate or it shall have been
expressly indemnified to its satisfaction by the Transaction Stakeholders,
severally according to their respective ownership percentages in the Portfolios,
against any and all liabilities that the Stakeholder Representative may incur by
reason of taking or continuing to take any such action.

 

(c)          Each entity initially named as a Stakeholder Representative herein
shall serve jointly as the Stakeholder Representatives until its resignation or
it is otherwise unable to continue to serve.  To the extent FCAM III and Safanad
or either of their respective successor Stakeholder Representatives are unable
to agree on any action or decision to be taken by the Stakeholder
Representatives pursuant to the provisions hereof, the resolution of any such
dispute shall be submitted to binding arbitration. Pending the resolution of any
such arbitration, neither FCAM III nor Safanad, nor any of their successors
serving as a Stakeholder Representative, shall have the right to implement any
such decision or action which is then the subject of such dispute.  In the event
FCAM III or Safanad, or any of their respective successors serving as a
Stakeholder Representative elect to resign, or are not able to continue to
serve, as a Stakeholder Representative for any reason, the Transaction
Stakeholders representing a majority of the aggregate ownership percentage of
the Portfolios immediately prior to the Effective Time shall select a new entity
to replace the entity that has resigned, or is no longer able to serve, to act
jointly with the remaining Stakeholder Representative as a Stakeholder
Representative, which selection shall be evidenced by written consent signed by
such majority.  Each time a new

 

85

--------------------------------------------------------------------------------


 

Stakeholder Representative is appointed pursuant to this Agreement, such Person,
as a condition precedent to the effectiveness of such appointment, shall accept
such position in writing.

 

(d)         Any dispute requiring arbitration in accordance with
Section 40(c) shall be determined by arbitration in the State of New York under
the AAA Commercial Arbitration Rules with Expedited Procedures in effect as of
the Closing Date, as modified by this Agreement.  The number of arbitrators
shall be three (3).  Each of FCAM III and Safanad (or any successor Stakeholder
Representative) shall have ten (10) days to each select one (1) arbitrator and
within ten (10) days of such respective selections, the two (2) respective
arbitrators so selected by each of FCAM III and Safanad (or such successor
Stakeholder Representative) hereto shall select another arbitrator. If either
FCAM III or Safanad (or any successor Stakeholder Representative) fails to make
its respective selection of an arbitrator within the ten (10) day period
provided for above, then the other party’s selection shall be the sole
arbitrator. Also, if the two (2) arbitrators so selected shall fail to select a
third arbitrator, then such third arbitrator shall be appointed by the AAA. 
Each arbitrator shall (A) be independent of FCAM III, Safanad and/or any
successor Stakeholder Representatives, as applicable, (B) not have been engaged
by any of FCAM III, Safanad and/or any successor Stakeholder Representatives, as
applicable, or any of their respective Affiliates within the last three
(3) years and (C) not have been employed by any of FCAM III, Safanad and/or any
successor Stakeholder Representatives, as applicable, or any of their respective
Affiliates within the ten (10) years immediately preceding the dispute giving
rise to the arbitration.  There shall be no substantive motions or discovery,
except the arbitrators shall authorize such discovery and enter such pre-hearing
orders as may be appropriate to insure a fair private hearing, which hearing
shall be held within thirty (30) days after the appointment of the arbitrator
and concluded within three (3) days.  The aforesaid time limits are not
jurisdictional.  The arbitrators shall apply substantive law of the State of New
York and may award injunctive relief or any other remedy available from a judge.

 

41.                               TAX MATTERS.

 

(a)         From and after the Closing, Seller shall indemnify and hold harmless
the Purchaser Indemnitees against all Losses attributable to (i) unpaid Taxes
(whether assessed or unassessed) imposed on or incurred by any of the Ranger
Subsidiary Entities or the Liquidating Partnerships that are attributable to a
Pre-Closing Period, to the extent not taken into account in the calculation of
the Ranger Closing Net Working Capital (as finally determined) other than any
Taxes imposed on or incurred by any of the Ranger Subsidiary Entities that are
attributable to periods prior to the Ranger Acquisition Date, (ii) all Taxes of
Seller or the Liquidating Partnerships, whether for Pre-Closing Periods or
otherwise, and (iii) any liability of a Person for Taxes pursuant to Treasury
Regulation Section 1.1502-6 (or any comparable provision under state, local or
foreign law or regulation imposing several liability upon members of a
consolidated, combined, affiliated or unitary group), as a transferee or
successor, by contract, pursuant to applicable Law, or otherwise for any
Pre-Closing Period.

 

(b)                                 (i)                                     The
Stakeholder Representatives shall prepare or cause to be prepared on a timely
basis all Tax Returns of the Ranger Subsidiary Entities and the Liquidating
Partnerships for all taxable periods ending on or prior to the Closing Date
(“Pre-Closing Tax Periods”) that are due after the Closing Date in a manner
consistent with past practice, except as otherwise required by law.  The
Stakeholder Representatives shall provide

 

86

--------------------------------------------------------------------------------


 

Purchaser with a copy of each such Tax Return, along with supporting
documentation, at least twenty (20) days prior to the due date of such Tax
Return for Purchaser’s review and comment.  The Stakeholder Representatives
shall consider in good faith any comments of Purchaser to such Tax Returns. 
Seller shall pay all Taxes shown as due and owing on such Tax Returns or
otherwise due and owing with respect to Pre-Closing Tax Periods, except to the
extent such Taxes are reflected in Ranger Closing Net Working Capital.  New
Joint Venture shall cause to be prepared any Tax Returns for the Ranger
Subsidiary Entities and the Liquidating Partnerships for any Straddle Period;
provided that New Joint Venture shall submit, at least twenty (20) days prior to
filing, a copy of each such Tax Return, along with supporting documentation, to
the Stakeholder Representatives and Purchaser for review and comment.  New Joint
Venture shall consider in good faith any comments of the Stakeholder
Representatives and Purchaser to such Tax Returns.  New Joint Venture shall
timely pay all Taxes shown due with respect to Tax Returns filed pursuant to
this Section 41(b)(i) for Straddle Periods.  Seller shall pay to New Joint
Venture all Taxes relating to Pre-Closing Periods and shown as due on Tax
Returns filed pursuant to this Section 41(b) at least five (5) days before such
Taxes are required to be paid to the applicable Governmental Authority, except
to the extent such Taxes are reflected in Ranger Closing Net Working Capital. 
Seller shall not file any Tax Return or claim for refund, make any retroactive
Tax election, or take any similar action with respect to any of the Ranger
Subsidiary Entities or the Liquidating Partnerships without the prior written
consent of Purchaser.

 

(ii)                                  The Stakeholder Representatives and
Purchaser shall attempt in good faith to resolve any disagreements regarding any
Tax Return prepared pursuant to Section 41(b)(i) prior to the due date for
filing such Tax Return.  In the event that the Stakeholder Representatives and
Purchaser are unable to resolve a dispute with respect to such Tax Return at
least fifteen (15) days prior to the due date for filing such Tax Return, such
dispute shall be resolved by the Auditor, and the fees and expenses of the
Auditor shall be allocated, in accordance with Section 7(b)(v), and any
determination by the Auditor with respect to such dispute shall be final and
binding on the parties hereto.  In resolving any such dispute, the Auditor shall
not make any determination that is not at least “more likely than not” correct. 
In the event that the Auditor is unable to resolve any dispute before the due
date for filing the applicable Tax Return, such Tax Return shall be filed in
accordance with the position of the party responsible for signing such Tax
Return, and such Tax Return shall be amended thereafter, if applicable, to
reflect the Auditor’s resolution of such dispute.

 

(c)          The Taxes, if any, attributable to any Straddle Period shall be
allocated (i) to Seller and the holders of Units for the period up to and
including the close of business on the Closing Date, and (ii) to New Joint
Venture for the period subsequent to the Closing Date. Any allocation of income
or deductions required to determine any Taxes attributable to a Straddle Period
shall be made by means of a closing of the books and records of the applicable
Ranger Subsidiary Entity or Liquidating Partnership as of the close of business
on the Closing Date, provided, that any exemptions, allowances or deductions
that are calculated on an annual basis (including depreciation and amortization
deductions) shall be allocated between the portion of the applicable Straddle
Period ending on the Closing Date and the portion of such Straddle Period
beginning after the Closing Date in proportion to the number of days in each
such period. Any property, ad valorem and similar Taxes shall be apportioned
between the portion of the applicable Straddle Period ending on the Closing Date
and the portion of such Straddle Period beginning after the Closing Date in
proportion to the number of days in each such period.

 

87

--------------------------------------------------------------------------------


 

(d)         Purchaser, New Joint Venture, Seller and the Stakeholder
Representatives shall cooperate fully, as and to the extent reasonably requested
by any party, in connection with (i) the filing of Tax Returns pursuant to this
Section 41, (ii) the filing of any other Tax Returns required to be filed in
connection with the transactions contemplated by this Agreement, and
(iii) subject to Section 41(h), any Tax Contest.  Such cooperation shall include
the retention and (upon another party’s request) the provision of records and
information which are reasonably relevant to any such Tax Return or Tax Contest
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.  New
Joint Venture and Seller agree (x) to retain all books and records with respect
to Tax matters pertinent to the Ranger Subsidiary Entities and the Liquidating
Partnerships relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by New Joint Venture or the Stakeholder Representatives, any extensions thereof)
of the respective taxable periods, and to abide by all record retention
agreements entered into with any Governmental Authority, and (y) to give the
other party reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other party so requests, New
Joint Venture or Seller, as the case may be, shall allow the other party to take
possession of such books and records.

 

(e)          All Tax sharing agreements and similar contracts with respect to or
involving any of the Ranger Subsidiary Entities or any Liquidating Partnership,
if any, shall be terminated no later than the Closing Date and, after the
Closing Date, none of the Ranger Subsidiary Entities or the Liquidating
Partnerships shall be bound thereby or have any liability thereunder.  Sellers,
the Ranger Subsidiary Entities, and the Liquidating Partnerships, as applicable,
shall take all actions necessary to terminate all such agreements and Contracts.

 

(f)           Each Liquidating Partnership has made or shall make a valid
election under Section 754 of the Code to adjust the basis of its assets in
accordance with Section 743(b) of the Code for its taxable year that ends on the
Closing Date.

 

(g)          As of the date hereof, Seller and Purchaser have agreed on the
allocation of the purchase price among the Portfolios which is set forth on
Schedule 41(g) attached hereto.  Following the Effective Date, Purchaser shall
prepare and deliver to Seller a statement of the fair market value of the assets
of each of the Portfolios acquired pursuant to this Agreement.  Purchaser,
Seller and the holders of Units shall use the asset fair market values as
determined under this Section 41(g) (i) to calculate and report any gain or loss
on the purchase and sale of such assets hereunder, including any report under
Treasury Regulations Section 1.751-1(a)(3), (ii) to determine the initial book
value of the New Joint Venture’s assets under Treasury Regulation
Section 1.704-1(b)(2)(iv)(d), and (iii) for any relevant purpose under Sections
45, 167, 168, 197, 199 or 1060 of the Code.  Each party agrees that it shall not
take any position that varies from or is inconsistent with such valuation in any
filing made by such party with the IRS or any other taxing authority, except to
the extent an adjustment is required by the IRS or any other taxing authority. 
Notwithstanding the foregoing, each of the parties hereto agrees that the fair
market value of personal property (as defined for purposes of Section 856 of the
Code) purchased from each Non-Ranger Seller does not exceed fifteen percent
(15%) of the total fair market value of all property purchased from such
Non-Ranger Seller (including real property, improvements, fixtures and personal
property).  The statement delivered pursuant to this Section 41(g) shall also
specify what portion of Purchase Price payable to Seller shall be

 

88

--------------------------------------------------------------------------------


 

paid in cash and what portion shall be paid in equity interests in New Joint
Venture (along with the allocation of each type of consideration being paid to
each Person constituting Seller), it being agreed that the final amount of the
Purchase Price payable to Seller in equity interests in New Joint Venture shall
result in the Seller Rollover Investors having been deemed in the aggregate to
have made capital contributions to New Joint Venture of not less than $30,000,00
and not more than $40,000,000.

 

(h)         Tax Contests.

 

(i)                                     If, following the Closing Date, New
Joint Venture or FC Ranger receives from any Governmental Authority written
notice of any Tax Contest with respect to which Seller may reasonably have any
liability, New Joint Venture or FC Ranger shall promptly provide a copy of such
notice to the Stakeholder Representatives; provided, that the failure to
promptly provide a copy of such notice to the Stakeholder Representatives shall
not relieve Seller from its obligations under Section 41(a) except to the extent
that Seller is actually materially prejudiced by such failure.

 

(ii)                                 The Stakeholder Representatives shall have
the right to elect to control, manage and be responsible for, and to contest or
settle, any Tax Contest (at the expense of Sellers) to the extent that such Tax
Contest relates to Pre-Closing Taxes, other than Tax Contests with respect to a
Straddle Period.  With respect to any Tax Contest that the Stakeholder
Representatives elect to control, Purchaser and FC Ranger may participate in all
aspects of any such Tax Contest at their own expense and the Stakeholder
Representatives shall not settle such Tax Contest without the consent of
Purchaser, which consent will not be unreasonably withheld or delayed.  The
Stakeholder Representatives shall keep Purchaser and FC Ranger informed of the
progress of all such Tax Contests and shall provide copies of all written
communications with any Governmental Authority related to such Tax Contests.

 

(iii)                               Purchaser shall have the right, at its own
expense, to control, manage and be responsible for, and to contest or settle,
any Tax Contest with respect to a Straddle Period.  The Stakeholder
Representatives may participate in such Tax Contest (at the expense of Sellers)
or any Tax Contest that it does not elect to control pursuant to
Section 41(h)(i) to the extent such Tax Contest relates to Pre-Closing Taxes for
which Seller may reasonably be expected to be liable pursuant to
Section 41(a) and Purchaser shall not settle such Tax Contest without the
consent of the Stakeholder Representatives, which consent will not be
unreasonably withheld or delayed.  Purchaser shall keep the Stakeholder
Representatives informed of the progress of all such Tax Contests and shall
provide copies of all written communications with any Governmental Authority
related to such Tax Contests to the extent such written communications relate to
Pre-Closing Taxes.

 

(i)             Intentionally Omitted.

 

(j)            The following terms, as used in this Section 41, shall have the
following meanings:

 

(i)                                     “Pre-Closing Period” means any
Pre-Closing Tax Period and the portion of any Straddle Period ending on and
including the Closing Date.

 

89

--------------------------------------------------------------------------------


 

(ii)                                  “Pre-Closing Taxes” means all Taxes
imposed on, incurred by or of the Ranger Subsidiary Entities and the Liquidating
Partnerships with respect to Pre-Closing Periods.

 

(iii)                               “Straddle Period” means any taxable period
beginning on or prior to the Closing Date and ending after the Closing Date.

 

(iv)                              “Tax Contest” means any audit, hearing,
proposed adjustment, arbitration, deficiency, assessment, suit, dispute, claim,
or other proceeding commenced, filed or otherwise initiated or convened to
investigate or resolve the existence and extent of a liability for Taxes.

 

(k)                                 The New Joint Venture shall maintain the
existence of FC Ranger as a corporation for U.S. federal income tax purposes at
all times from the Closing Date through December 31, 2014 and shall elect to
treat FC Ranger as a REIT for the taxable year ending on December 31, 2014.  The
New Joint Venture shall indemnify, defend and hold Seller (and any of their
direct or indirect owners successors and assigns) harmless from any Losses of
such parties resulting from a breach of this Section 41(k) by New Joint Venture.

 

(l)             The provisions of this Section 41 shall survive the termination
of this Agreement and the Closing.

 

42.                               TERMINATION.

 

(a)         This Agreement may be terminated as follows:

 

(i)                                     by mutual written consent of each of
Purchaser and Seller;

 

(ii)                                  by either Purchaser or Seller, if a
Governmental Authority shall have issued any judgment, order, writ, injunction,
ruling, decision or decree having the effect of making the Asset Acquisitions or
the Interest Acquisitions illegal or permanently prohibiting the consummation of
such transactions, and such judgment, order, writ, injunction, ruling, decision
or decree shall have become final and nonappealable (but only if such
terminating party shall have used commercially reasonable efforts to cause such
judgment, order, writ, injunction, ruling, decision or decree to be lifted or
vacated and shall have otherwise complied with its obligations under this
Agreement);

 

(iii)                               by either Purchaser or Seller, if the
Closing shall not have occurred on or before 4:00 P.M., New York time, on
May 30, 2014 (the “Outside Date”); provided, that, either Purchaser or Seller by
written notice to the other party may elect to extend the Outside Date to
June 30, 2014 or such other date as is determined by mutual agreement of
Purchaser and Seller.  Notwithstanding anything to the contrary set forth in
this Section 42(a)(iii), the right to terminate this Agreement under this
Section 42(a)(iii) shall not be available to a party if the action or inaction
of such party or any of its Affiliates has been a principal cause of the Closing
to occur on or before the Outside Date and such action or failure to act
constitutes a breach of this Agreement;

 

90

--------------------------------------------------------------------------------


 

(iv)                              by either Purchaser or Seller, if any of the
Existing Lenders affirmatively states in writing that it will not provide its
Existing Lender Consent;

 

(v)                                 by Purchaser pursuant to Section 3(f), 6(b),
12(d), 13(c), or 20(b)(ii);

 

(vi)                              by Purchaser if the form of the opinion
required to be delivered pursuant to Section 10(b)(viii) is not in form and
substance acceptable to Purchaser or its counsel; or

 

(vii)                           by Seller pursuant to Section 20(a).

 

(b)         In the event of termination of this Agreement pursuant to this
Article 42:

 

(i)                                     with respect to any termination pursuant
to Section 42(a)(i), 42(a)(ii), 42(a)(iii), 42(a)(iv) or 42(a)(v), Escrow Agent
shall promptly deliver the Deposit (if any) to Purchaser;

 

(ii)                                  with respect to any termination pursuant
to Section 42(a)(vi) or 42(a)(vii), Escrow Agent shall promptly deliver the
Deposit (if any) to Seller; and

 

(iii)                               neither Seller nor Purchaser shall have any
further rights or obligations hereunder, except those arising under provisions
of this Agreement that expressly survive the termination hereof.

 

[NO FURTHER TEXT ON THIS PAGE; SIGNATURE PAGES FOLLOW]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed the day and year first above written.

 

 

SELLER:

 

 

 

CROWN ACADEMY ROAD, LLC, a Maryland limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

 

 

 

 

 

 

CROWN BRADDOCK ROAD, LLC, a Virginia limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

 

 

 

 

 

 

CROWN PACE STREET, LLC, a Tennessee limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

 

 

 

 

 

 

CROWN SEQUOYAH ROAD, LLC, a Tennessee limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

CROWN SIXTY-SIXTH STREET, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

CROWN TENTH AVENUE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

CROWN WALDEN ROAD, LLC, a Virginia limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

CROWN WELLS STREET, LLC, a Michigan limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

CROWN WILBUR ROAD, LLC, a Michigan limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

PENTATHLON RE BAYVIEW, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

PENTATHLON RE BRIDGEVIEW, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

PENTATHLON RE COQUINA, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

PENTATHLON RE FAIRWAY, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

PENTATHLON RE HIGHLANDS, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

PENTATHLON RE INDIAN RIVER, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

PENTATHLON RE ISLAND LAKE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

PENTATHLON RE RIVERWOOD, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

PENTATHLON RE RULEME ALF, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

PENTATHLON RE RULEME SNF LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

PENTATHLON RE TIERRA PINES, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

CASCADE RE ASPEN MC, LLC, an Oregon limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

CASCADE RE ASPEN RET, LLC, an Oregon limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

CASCADE RE GILMAN, LLC, an Oregon limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

CASCADE RE GRAND RONDE, LLC, an Oregon limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

CASCADE RE OAKS, LLC, an Oregon limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

DECATHLON RE SNF KEYSTONE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

DECATHLON RE COUNTRYSIDE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

DECATHLON RE FLETCHER, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

DECATHLON RE HARBOR BEACH, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

DECATHLON RE HERITAGE PARK, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

DECATHLON RE LARGO, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

DECATHLON RE MAGNOLIA, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

DECATHLON RE NORTH FLORIDA, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

 

 

 

 

 

 

DECATHLON RE SAN JOSE, LLC, a Florida limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title: Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

DIANA CASTELLANO DRIVE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

 

 

 

 

 

DIANA CICERO AVENUE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

 

 

 

 

 

DIANA GALENA BLVD, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

 

 

 

 

 

DIANA KICKAPOO STREET, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

 

 

 

 

 

DIANA LARKIN AVENUE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

DIANA MCKINLEY STREET, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

 

 

 

 

 

DIANA MONROE STREET, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

 

 

 

 

 

DIANA PEARL STREET, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

 

 

 

 

DIANA SQUAW PRAIRIE ROAD, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title:  Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

FCEQ RANGER CO-INVEST IV, LLC, a Delaware limited liability company

 

 

 

By:

FC CO-INVESTMENT MANAGER IV, LLC, a Delaware limited liability company, its
Manager

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title: President

 

 

 

 

 

SAFANAD SENIOR CARE INVESTMENT PARTNERSHIP IV, LP, a Delaware limited
partnership

 

 

 

By:

SAFANAD SENIOR CARE IV GP, LLC, a Delaware limited liability company, its
General Partner

 

 

 

By:

SAFANAD SENIOR CARE IV MANAGEMENT, LLC, a Delaware limited liability company,
its Manager

 

By:

FC MANAGEMENT IV, LLC, a Delaware limited liability company, its Managing Member

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title: President

 

 

 

 

 

 

SAFANAD SENIOR CARE INVESTMENT PARTNERSHIP IV-A, LP, a Delaware limited
partnership

 

 

 

By:

SAFANAD SENIOR CARE IV-AB GP, LLC, a Delaware limited liability company, its
General Partner

 

By:

SAFANAD SENIOR CARE IV Management, LLC, a Delaware limited liability company,
its Manager

 

By:

FC MANAGEMENT IV, LLC, a Delaware limited liability company, its Managing Member

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title: President

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

SAFANAD SENIOR CARE INVESTMENT PARTNERSHIP IV-B, LP, a Delaware limited
partnership

 

 

 

By:

SAFANAD SENIOR CARE IV-AB GP, LLC, a Delaware limited liability company, its
General Partner

 

By:

SAFANAD SENIOR CARE IV MANAGEMENT, LLC, a Delaware limited liability company,
its Manager

 

By:

FC MANAGEMENT IV, LLC, a Delaware limited liability company, its Managing Member

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title: President

 

 

 

 

 

 

 

FCSAF RANGER 1Q INVESTMENTS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name:  Christina K. Firth

 

 

Title: Manager

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

 

 

ECLIPSE HEALTH HOLDINGS-T, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Ronald J. Lieberman

 

 

Name:

Ronald J. Lieberman

 

 

Title:

Executive Vice President,

 

 

 

General Counsel and Secretary

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

STAKEHOLDER REPRESENTATIVE:

 

 

 

 

 

FORMATION CAPITAL ASSET MANAGEMENT III LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christina K. Firth

 

 

Name: Christina K. Firth

 

 

Title:  Authorized Officer

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

STAKEHOLDER REPRESENTATIVE:

 

 

 

SAFANAD, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Vincent T. Pica, II

 

 

Name: Vincent T. Pica, II

 

 

Title: Managing Partner & President

 

--------------------------------------------------------------------------------


 

The undersigned hereby
acknowledges and consents
to the provisions of Sections 4(b), 11(l) and 34(c):

 

 

ESCROW AGENT:

 

MADISON TITLE AGENCY, LLC,

a Delaware limited liability company

 

 

By:

/s/ Samuel M. Shiel

 

 

Name: Samuel M. Shiel

 

Title:  Senior Counsel, VP

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

The undersigned hereby
acknowledges and consents
to the provisions of Section 41:

 

 

NEW JOINT VENTURE:

 

ECLIPSE INVESTMENT, LLC,

a Delaware limited liability company

 

 

By:

/s/ Ronald J. Lieberman

 

 

Name:

Ronald J. Lieberman

 

Title:

Executive Vice President,

 

 

General Counsel and Secretary

 

[Signature Page to Portfolio Acquisition Agreement and Interest Purchase and
Sale Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF JV AGREEMENT

 

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ECLIPSE INVESTMENT, LLC

 

Dated as of [·]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1.

 

DEFINITIONS

 

1

 

 

 

 

 

1.01.

 

Defined Terms

 

1

1.02.

 

Interpretation

 

18

 

 

 

 

 

ARTICLE 2.

 

FILING; NAME; PLACE OF BUSINESS

 

19

 

 

 

 

 

2.01.

 

Filing

 

19

2.02.

 

Name of Venture

 

19

2.03.

 

Place of Business

 

19

2.04.

 

Registered Office and Registered Agent

 

19

 

 

 

 

 

ARTICLE 3.

 

PURPOSES AND POWERS OF THE VENTURE

 

19

 

 

 

 

 

3.01.

 

Purposes

 

19

3.02.

 

Powers

 

20

 

 

 

 

 

ARTICLE 4.

 

TERM OF VENTURE

 

20

 

 

 

 

 

ARTICLE 5.

 

CAPITAL CONTRIBUTIONS

 

20

 

 

 

 

 

5.01.

 

Initial Capital Contributions

 

20

5.02.

 

Additional Contributions

 

20

5.03.

 

Liability of Members

 

23

5.04.

 

Return of Capital

 

23

5.05.

 

Sole Benefit

 

23

 

 

 

 

 

ARTICLE 6.

 

ALLOCATION OF PROFITS AND LOSSES; DISTRIBUTIONS

 

23

 

 

 

 

 

6.01.

 

Capital Accounts

 

23

6.02.

 

Income Allocations

 

24

6.03.

 

Special Allocations

 

25

6.04.

 

Tax Allocations; Allocation of Income and Loss

 

26

6.05.

 

Distributions of Net Ordinary Cash Flow and Net Extraordinary Cash Flow

 

26

6.06.

 

Withholding Taxes

 

29

6.07.

 

Tax Distributions

 

29

 

 

 

 

 

ARTICLE 7.

 

MANAGEMENT

 

31

 

 

 

 

 

7.01.

 

Management

 

31

7.02.

 

Major Decisions

 

32

7.03.

 

Permanent Major Decisions

 

35

7.04.

 

Administrative Member

 

35

 

i

--------------------------------------------------------------------------------


 

7.05.

 

Removal of the Administrative Member

 

37

7.06.

 

Goods and Services from Affiliates and Professionals

 

41

7.07.

 

Approved Business Plan and Budget; Approved Long Term Business Plan

 

43

7.08.

 

Compensation; Reimbursement for Expenses; Other Expenses

 

46

7.09.

 

Intentionally Omitted

 

46

7.10.

 

Other Business Ventures; Non-Compete

 

46

7.11.

 

Non-Solicitation and Non-Hire

 

47

7.12.

 

REIT Compliance

 

48

7.13.

 

Leasing of the Properties

 

49

7.14.

 

Subsidiaries

 

50

7.15.

 

Lockout Period

 

50

 

 

 

 

 

ARTICLE 8.

 

BANK ACCOUNTS; BOOKS AND RECORDS; STATEMENTS; TAXES; FISCAL YEAR

 

51

 

 

 

 

 

8.01.

 

Books of Account

 

51

8.02.

 

Fiscal Year

 

51

8.03.

 

Bank Accounts

 

51

8.04.

 

Financial Statements

 

52

8.05.

 

Tax Returns; Tax Matters Partner

 

54

8.06.

 

Tax Elections

 

55

8.07.

 

Venture Liabilities

 

55

 

 

 

 

 

ARTICLE 9.

 

TRANSFERS AND PLEDGES OF INTERESTS

 

55

 

 

 

 

 

9.01.

 

Restrictions on Transfers and Pledges of Interests

 

55

9.02.

 

Conditions Applicable to All Transfers

 

56

9.03.

 

Admission of Transferee

 

58

9.04.

 

Right of First Offer

 

58

9.05.

 

Redemption Option

 

59

 

 

 

 

 

ARTICLE 10.

 

FORCED SALE OF THE PROPERTIES

 

60

 

 

 

 

 

10.01.

 

Initiation of Forced Sale; Sale of Interest

 

60

10.02.

 

Closing of the Purchase

 

61

10.03.

 

Sale of the Portfolios

 

63

 

 

 

 

 

ARTICLE 11.

 

DISSOLUTION AND LIQUIDATION

 

66

 

 

 

 

 

11.01.

 

Events Causing Dissolution

 

66

11.02.

 

Right to Continue Business of the Venture

 

66

11.03.

 

Distributions Upon Dissolution

 

66

 

 

 

 

 

ARTICLE 12.

 

FINANCING; RECOURSE OBLIGATIONS

 

67

 

 

 

 

 

12.01.

 

Financing

 

67

12.02.

 

Guaranties

 

67

 

ii

--------------------------------------------------------------------------------


 

12.03.

 

Release and Substitution of Guaranties

 

68

 

 

 

 

 

ARTICLE 13.

 

REPRESENTATIONS AND WARRANTIES

 

68

 

 

 

 

 

13.01.

 

Representations and Warranties of the Members

 

68

13.02.

 

Representations and Warranties by the Formation Member

 

69

 

 

 

 

 

ARTICLE 14.

 

MISCELLANEOUS PROVISIONS

 

70

 

 

 

 

 

14.01.

 

Compliance with LLC Act

 

70

14.02.

 

Additional Actions and Documents

 

70

14.03.

 

Notices

 

70

14.04.

 

Expenses

 

71

14.05.

 

Exculpation

 

72

14.06.

 

Intentionally Omitted

 

72

14.07.

 

Ownership of Venture Assets

 

72

14.08.

 

Status Reports

 

72

14.09.

 

Survival

 

72

14.10.

 

Waivers

 

72

14.11.

 

Exercise of Rights

 

73

14.12.

 

Binding Effect

 

73

14.13.

 

Limitation on Benefits of this Agreement

 

73

14.14.

 

Severability

 

73

14.15.

 

Amendment Procedure

 

73

14.16.

 

Entire Agreement

 

73

14.17.

 

Headings

 

73

14.18.

 

Governing Law

 

73

14.19.

 

Execution in Counterparts

 

73

14.20.

 

Consents and Approvals

 

74

14.21.

 

Indemnification

 

74

14.22.

 

Business Day Extension

 

75

14.23.

 

Consent to Jurisdiction

 

75

14.24.

 

No Presumption

 

75

14.25.

 

Press Releases; Confidentiality

 

75

14.26.

 

Cooperation of Administrative Member

 

76

14.27.

 

Subsidiaries

 

76

14.28.

 

Brokerage

 

76

14.29.

 

Usury Savings

 

77

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Certificate of Formation

Exhibit B-1

List of Properties and Owners

Exhibit B-2

Organization Structure

Exhibit C

List of Operating Properties

Exhibit D

Capital Contributions and Percentage Interests

Exhibit E

Intentionally Omitted

Exhibit F

Approved Business Plan and Budget — 2014

Exhibit G

Sources and Uses Statement

Exhibit H

Form of Operating Lease

Exhibit I-1

Form of Annual Financial Certification

Exhibit I-2

Asset Management Reporting Requirements

Exhibit I-3

Form of Debt Compliance Certification

Exhibit I-4

Standard Financial Reporting Package

Exhibit J

IL Services

Exhibit K

Organization Chart of Formation Member

Exhibit L

List of Formation Affiliates

Exhibit M

Approved Long Term Business Plan

Exhibit N

Existing Loans

Exhibit O

Authorized Signatories

Exhibit P

Asset Management Services

 

iv

--------------------------------------------------------------------------------


 

THIS LIMITED LIABILITY COMPANY AGREEMENT (as the same may be amended,
supplemented, restated or otherwise modified from time to time, this
“Agreement”) of ECLIPSE INVESTMENT, LLC, a Delaware limited liability company
(the “Venture”), is entered into as of [·], by and between FC ECLIPSE
INVESTMENT, LLC, a Delaware limited liability company (together with its
permitted successors and assigns in its capacity as a Member, the “Formation
Member”), and ECLIPSE HEALTH HOLDINGS-T, LLC, a Delaware limited liability
company (together with its permitted successors and assigns in its capacity as a
Member, the “NorthStar Member”).

 

W I T N E S S E T H:

 

WHEREAS, the Venture was formed pursuant to the provisions of the Limited
Liability Company Act of the State of Delaware (as amended from time to time,
the “LLC Act”) by the filing of the Certificate of Formation of the Venture (as
the same may be amended, supplemented or modified from time to time in
accordance with the provisions of this Agreement, the “Certificate”) with the
Delaware Secretary of State on March 12, 2014, a copy of which Certificate is
attached hereto as Exhibit A;

 

WHEREAS, certain Affiliates of the Formation Member, as seller, the NorthStar
Member, as purchaser, Formation Capital Asset Management III LLC and
Safanad, Inc., as stakeholder representatives, and Madison Title Agency, as
escrow agent, have entered into that certain Portfolio Acquisition Agreement and
Interest Purchase and Sale Agreement on [·], 2014 (as may be amended or restated
from time to time, the “Conveyance Agreement”);

 

WHEREAS, upon the closing of transactions contemplated by the Conveyance
Agreement, the Venture shall own, directly or indirectly, 100% of the limited
liability company interest in each of the newly formed or existing entities
listed on Exhibit B (each, an “Owner”), and each Owner shall own fee or
leasehold title to the property listed opposite such Owner’s name on Exhibit B-1
(each, a “Property,” and collectively, the “Properties”), and as further shown
on the organizational structure chart attached hereto as Exhibit B-2; and

 

WHEREAS, the parties hereto desire to operate the Venture as a limited liability
company under the LLC Act and to set forth their respective rights and
obligations vis-à-vis the Venture.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
parties hereto hereby set forth their agreement as follows:

 

ARTICLE 1.
DEFINITIONS

 

1.01.                     Defined Terms.  Unless the context otherwise specifies
or requires, capitalized terms used herein shall have the following respective
meanings:

 

“Acceptance Notice” is defined in Section 10.01(b).

 

--------------------------------------------------------------------------------


 

“Acceptance Period” is defined in Section 10.01(b).

 

“Additional Capital Contribution Date” is defined in Section 5.02(a).

 

“Additional Capital Contribution Request” is defined in Section 5.02(a).

 

“Additional Capital Contributions” is defined in Section 5.02(a).

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in the Member’s Capital Account, as of a specified
time, after giving effect to the following adjustments:

 

(a)                                 credit to such Capital Account any amounts
that such Member is obligated to restore or deemed obligated to restore pursuant
to Regulations Section 1.704-1(b)(2)(ii)(c) and the penultimate sentences of
Regulations Section 1.704-2(g)(1) and Regulations Section 1.704-2(i)(5); and

 

(b)                                 debit to such Capital Account the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

“Administrative Member” means whichever of the NorthStar Member or the Formation
Member is the Member entitled to exercise the rights, and is subject to the
obligations, of the Administrative Member under this Agreement.  As of the date
hereof, the Formation Member is the Administrative Member of the Venture.

 

“Affiliate” means, when used with reference to a specified Person, (a) any
member, partner, shareholder, director, officer or employee of such Person, or
(b) any Person that, directly or indirectly, Controls, is Controlled by or is
under common Control with the specified Person. For the purposes of this
Agreement, (i) Lavie Care Centers LLC and its subsidiaries, (ii) National Home
Care Holdings, LLC and its subsidiaries, (iii) FC-GEN Operations Investments,
LLC and its subsidiaries, (iv) FCT Health Holdings LLC and its subsidiaries, and
(v) provided the Formation Member’s and/or the Key Principals direct or indirect
interest and control is disclosed to the Managing Member in advance of the
Venture entering into any agreement with such Person, any similar operating
companies affiliated with the Formation Member and/or the Key Principals that
enter into an agreement with the Venture or any Subsidiary as operator of a
Property after the date hereof, in each case, shall not be deemed “Affiliates”
of the Formation Member, except in each case with respect to Section 7.06(a) and
Section 7.06(b).

 

“Affiliate Agreement” means any agreement or contract between the Venture or any
Subsidiary, on the one hand, and either Member or any Affiliate of either
Member, on the other hand.

 

“After Promote Contributions” is defined in Section 6.05(d).

 

2

--------------------------------------------------------------------------------


 

“Agreement” is defined in the Preamble to this Agreement.

 

“Annual Calendar Period” means the period from January 1 through December 31 of
each calendar year that the Formation Member is entitled to an Asset Management
Fee under this Agreement, but not including the calendar year of any Partial
Annual Calendar Period.

 

“Annual Report” is defined in Section 8.04(a).

 

“Approved Business Plan and Budget” is defined in Section 7.07(d)(i).

 

“Approved Long Term Business Plan” means the long-term strategic business plan
of the Venture and the Subsidiaries, including underlying assumptions, attached
hereto as Exhibit M, which has been proposed by the Administrative Member and
approved by the Managing Member, as the same may be modified and supplemented
from time to time in accordance with the provisions of Sections 7.07(f).

 

“Asset Management Fee” is defined in Section 7.06(d).

 

“Asset Management Fixed Fee” is defined in Section 7.06(d).

 

“Asset Management Performance Fee” is defined in Section 7.06(d).

 

“Authorized Signatory” is defined in Section 7.01(c).

 

“Bank Account” is defined in Section 8.03.

 

“Bankrupt” means, and a Person shall be deemed “Bankrupt” upon: (i) the entry of
a final, nonappealable decree or order for relief of the Person by a court of
competent jurisdiction in any involuntary case involving the Person under any
bankruptcy, insolvency or other similar law now or hereafter in effect; (ii) the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or other similar agent for the Person or for all or substantially
all of the Person’s assets or property which appointment is not discharged
within 90 days; (iii) the ordering of the winding up or liquidation of the
Person’s affairs; (iv) the filing with respect to the Person of a petition in
any such involuntary bankruptcy case, which petition remains undismissed for a
period of 90 days; (v) the commencement by the Person of a voluntary case under
any bankruptcy, insolvency or other similar law now or hereafter in effect;
(vi) the consent by the Person to the entry of an order for relief in an
involuntary case under any such law or to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar agent for the Person or for all or substantially all of the
Person’s assets or property; (vii) the making by the Person of any general
assignment for the benefit of creditors; or (viii) the admission in writing by
the Person of its inability to pay its debts as such debts become due.

 

“Book Value” means, with respect to any asset of the Venture, such asset’s
adjusted basis for federal income tax purposes, except that, in accordance with
the rules set forth in Regulations Section 1.704-1(b)(iv):

 

3

--------------------------------------------------------------------------------


 

(a)                                 the initial Book Value of the assets of the
Venture as of the date of their contribution (or deemed contribution) shall be
their respective gross fair market values at such time as determined by the
NorthStar Member;

 

(b)                                 the Book Value of any asset distributed or
deemed distributed by the Venture to any Member shall be adjusted immediately
prior to such distribution to equal its gross fair market value at such time
(taking into account Section 7701(g) of the Code) as determined by the NorthStar
Member;

 

(c)                                  the Book Values of all Venture assets may
be adjusted to equal their respective gross fair market values (taking into
account Section 7701(g) of the Code), as determined by the NorthStar Member, as
of:

 

(i)                                     the date of the acquisition of an
additional Interest in the Venture by any new or existing Member in exchange for
a more than de minimis contribution to the capital of the Venture; or

 

(ii)                                  upon any distribution in liquidation of
the Venture, or the distribution by the Venture to a retiring or continuing
Member of money or other assets of the Venture in reduction of such Member’s
Interest in the Venture.

 

(d)                                 the Book Values of all Venture assets shall
be adjusted to reflect any adjustments to the adjusted basis of any assets of
the Venture pursuant to Section 734(b) or Section 743(b) of the Code, but only
to the extent that such adjustments are required to be taken into account in
determining Capital Accounts pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m); provided that Book Values shall not be adjusted
pursuant to this clause (d) to the extent that an adjustment pursuant to
clause (c) is required in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (d); and

 

(e)                                  if the Book Value of an asset has been
determined pursuant to clause (a), (c) or (d) above, such Book Value shall
thereafter be adjusted for depreciation, amortization or other cost recovery
deductions based on such asset’s Book Value as so determined, and not on such
asset’s adjusted tax basis.

 

The foregoing definition of Book Value is intended to comply with the provisions
of Regulations Section 1.704-1(b)(2)(iv) and shall be interpreted and applied
consistently therewith.

 

“Built-in Gain” means (a) with respect to any Property, the amount of taxable
gain that would be allocated to the Formation Member under Section 704(c) of the
Code immediately following the execution of this Agreement (as determined
pursuant to the purchase price allocation contained in the Conveyance Agreement)
if such Property would be disposed of in a taxable transaction at such time for
its fair market value and (b) with respect to any Existing Loan, the amount of
taxable gain that would be allocated to the Formation Member under
Section 704(b) of the Code immediately following the execution of this Agreement
if such Existing Loan is not maintained in its outstanding amount or was
satisfied solely by surrendering the Properties securing such Existing Loan to
the applicable lenders.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the Government of the United States and any other
day on which banks in the State of New York (or to the extent related to a
specific Property, the State in which such Property is located) are required or
permitted to be closed shall not be regarded as a business day.

 

“Capital Account” means, with respect to any Member, the capital account of such
Member maintained pursuant to Section 6.01, including all additions thereto and
subtractions therefrom pursuant to this Agreement.

 

“Capital Contribution” means any property (including cash) contributed (or
deemed contributed) to the Venture by or on behalf of a Member.

 

“Certificate” is defined in the Recitals to this Agreement.

 

“Charges” means, for a given period of time, a sum equal to the aggregate of the
expenditures, charges and costs of the Venture and its Subsidiaries (but without
duplication)  for such period of time in accordance with the terms of this
Agreement, determined on a cash basis of accounting (for the avoidance of doubt,
“Charges” shall include the payment of the Asset Management Fixed Fee to the
Administrative Member).  Notwithstanding the foregoing, there shall be excluded
from Charges: (a) all non-cash items such as depreciation; (b) amounts
distributed to the Members pursuant to this Agreement; (c) all costs, charges
and expenses deducted from the proceeds of a Major Capital Event to determine
the Net Extraordinary Cash Flow; (d) any expense, cost or charge to the extent
such expense, cost or charge was paid from Reserves; and (e) any expenses,
obligations or liabilities incurred by a Member (or its Affiliates) in
connection with the formation of the Venture and the entering into of this
Agreement which are specifically stated to be those of such Member or its
Affiliates (rather than the Venture) under this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as in effect and hereafter
amended, and, unless the context otherwise requires, applicable Regulations
thereunder.  Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of future
law.

 

“Confidential Information” is defined in Section 14.25(b).

 

“Contract” means any service, maintenance or other contract, lease or agreement
affecting the management, operation or use of any Property.

 

“Contributing Member” is defined in Section 5.02(c).

 

“Contribution Agreement” is defined in Section 12.02(a).

 

“Control”, “Controls” and “Controlled by” means the ability, directly or
indirectly, whether through the ownership of voting securities, by contract, or
otherwise (including by being the general partner, manager, managing member,
asset manager, officer or director of the Person in question), to (i) direct or
cause the direction of the management and policies of a Person or (ii) conduct
the day-to-day business operations of a Person including the making of certain

 

5

--------------------------------------------------------------------------------


 

discretionary investments (and, for the avoidance of doubt, the Members
acknowledge that NorthStar Asset Management Group Inc. may still have Control of
a Person notwithstanding that such Person may have an independent board or other
governing body that has ultimate approval over decisions and policies of such
Person); provided, that solely for the purpose of determining whether a
particular contract constitutes an Affiliate Agreement, “Control” (as such term
is used in the definition of “Affiliate”) shall be deemed to include, with
reference to a Person, the ownership, directly or indirectly through one or more
intermediaries, of 10% or more of the equity interests in such Person.

 

“Control and Ownership Requirement” is defined in Section 9.01(b)(ii).

 

“Conveyance Agreement” is defined in the Recitals to this Agreement.

 

“CPI” is defined in Section 7.07(d)(iii).

 

“CPI-Budget Year” is defined in Section 7.07(d)(iii).

 

“Cram-Down Contribution” is defined in Section 5.02(c)(ii).

 

“Default Rate” means the lesser of (a) 18% per annum, compounded monthly, and
(b) the maximum interest rate permitted by law.

 

“Distributions” means (a) distributions of Net Ordinary Cash Flows and Net
Extraordinary Cash Flows to a Member pursuant to Section 6.05(a),
Section 6.05(b) or Section 11.03 and/or (b) Tax Distributions to a Member
pursuant to Section 6.07, as applicable.

 

“Draft Annual Plan and Budget” is defined in Section 7.07(c).

 

“Due Care” means to act in good faith and exercising the usual and customary
standard of care, skill, prudence and diligence of an experienced and prudent
real estate professional in the conduct of a real estate joint venture
enterprise of a like character and with similar goals and objectives as the
Venture, taking into account the expected risks and rewards of investing in real
estate projects comparable to the Properties and general market or economic
conditions that may affect the Properties at the time in question.

 

“Emergency Expense” means an expense which is necessary to (a) prevent an
immediate threat to the health, safety or welfare of any resident or other
person in the immediate vicinity of any Property, (b) prevent immediate damage
or loss to any Property, (c) avoid the suspension of essential services to, or
essential licenses at, a Property, or (d) avoid criminal or civil liability on
the part of the Venture, any Member or any Subsidiary with respect to activities
at any Property or pursuant to this Agreement.

 

“Estimated Tax Quarter” means, with respect to any Fiscal Year, each of (1) the
period commencing on and including January 1 and ending on and including
March 31, (2) the period commencing on and including April 1 and ending on and
including May 31, (3) the period commencing on and including June 1 and ending
on and including August 31 and (4) the period commencing on and including
September 1 and ending on and including December 31.

 

6

--------------------------------------------------------------------------------


 

“Event of Default” means, subject to the cure rights described below, the
occurrence of any of the following events:

 

(a)                     fraud by the Formation Member, the Key Principals or any
of their Affiliates, in each case related to or in connection with this
Agreement, the Venture, any Subsidiary or any Property;

 

(b)                     gross negligence, willful misconduct, willful breach,
misappropriation or misapplication of Venture or Subsidiary funds by the
Formation Member, the Key Principals or any of their Affiliates, in each case
related to or in connection with this Agreement, the Venture, any Subsidiary or
any Property;

 

(c)                      the Formation Member or any Key Principal enters a plea
of no contest or is convicted of any crime (i) involving fraud, theft, larceny,
embezzlement or conversion, bribery, forgery, making or filing knowingly false
statements, perjury, counterfeiting, murder, manslaughter, rape, spousal abuse,
child abuse, kidnapping or robbery, or aiding and abetting any of the foregoing,
and such crime, whether or not a felony, is committed against or with respect to
the NorthStar Member, NorthStar Corporate Parent or any subsidiary of NorthStar
Corporate Parent, the Venture or any Subsidiary, or (ii) involving fraud, theft,
larceny, embezzlement or conversion, bribery, forgery, making or filing
knowingly false statements, perjury, counterfeiting, murder, manslaughter, rape,
spousal abuse, child abuse, kidnapping or robbery, or aiding and abetting any of
the foregoing, and such crime is a felony;

 

(d)                     the Formation Member becomes Bankrupt;

 

(e)                      a Transfer by, or with respect to, the Formation
Member’s direct or indirect Interests in violation of Article 9;

 

(f)                       the failure of the Formation Member to satisfy the
Control and Ownership Requirement at any time;

 

(g)                      the failure of the Formation Member to perform any of
its material obligations under this Agreement or the breach by the Formation
Member of any of the terms, conditions, representations, warranties or covenants
of this Agreement (other than the failure to fund any Additional Capital
Contribution) and a continuation of such failure or breach for more than thirty
(30) days after notice from the NorthStar Member; provided, that if such failure
or breach is of the nature that it can be cured but cannot reasonably be cured
within such thirty (30) day period, such period shall be extended so long as the
Formation Member, in good faith, commences all reasonable curative efforts
within ten (10) days of its receipt of such notice and diligently continues its
curative efforts to completion; or

 

(h)                     any willful misconduct or wrongful omission (i.e., where
there is an obligation to act) of the Formation Member, the Key Principals or
any of their Affiliates that causes an “event of default” under and as defined
in any Loan Document; provided, that failing to approve a Major Decision shall
not constitute willful misconduct or a wrongful omission for purposes of this
clause (h).

 

7

--------------------------------------------------------------------------------


 

For purposes of any of the acts or events described in clause (a), (b), (c) or
(h) of this definition, such act or event shall not constitute an “Event of
Default” if (1) such act or event is the result of an action or inaction of any
person other than a Key Principal and does not trigger liability under any
Guaranty, (2) no Key Principal had any actual knowledge of the occurrence
thereof until after the occurrence thereof, (3) notice of such act or event
shall have been delivered to the NorthStar Member promptly after a Key Principal
learns of such act or event, (4) the Key Principals and the Formation Member pay
over to the Venture or the NorthStar Member, within fifteen (15) Business Days
after delivering the notice described in clause (3) above, an amount equal to
all of the losses, damages and out-of pocket expenses sustained by the Venture
or the NorthStar Member by virtue thereof (including reasonable and actual
attorneys’ fees and costs), and (5) such person’s employment with the Formation
Member, the Key Principals and their Affiliates is either (i) terminated or
(ii) with respect to any person other than Arnold Whitman and Steven Fishman,
transferred to an area of business that is unrelated to the Venture, any
Subsidiary or any Property.

 

“Excess Preferred Return Amount” is defined in Section 7.06(d).

 

“Exchange” is defined in Section 7.15.

 

“Exculpated Party” is defined in Section 14.05.

 

“Existing Loans” means the loans set forth on Exhibit N which are being assumed
by the Venture or any of its Subsidiaries on the date hereof.

 

“Facility” means any senior living facility, assisted living facility, memory
care facility, skilled nursing care facility or similar facility.

 

“Family Member” means, with respect to any Person, (a) the spouse, former
spouse, child, step-child, sibling, niece, nephew, parent, grandparent or any
lineal descendent (whether by blood or adoption) of such Person, or a parent,
grandparent or any lineal descendent (whether by blood or adoption) of such
Person’s spouse, (b) any corporation, partnership or limited liability company
all or substantially all of the equity interests in which are owned by a person
described in clause (a) above, or (c) a trust, custodial account or guardianship
administered primarily for the benefit of a person described in clause
(a) above.

 

“Fiscal Year” is defined in Section 8.02.

 

“Forced Sale Deposit” is defined in Section 10.01(b).

 

“Forced Sale Lockout End Date” means (a) with respect to the NorthStar Member,
the third (3rd) anniversary of the date hereof, and (b) with respect to the
Formation Member, the sixth (6th) anniversary of the date hereof.

 

“Forced Sale Price” is defined in Section 10.01(a).

 

“Formation Member” is defined in the Preamble to this Agreement.

 

“Formation Parties” is defined in the Section 12.02(b).

 

8

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States
consistently applied.

 

“Guaranties” is defined in Section 12.02(a).

 

“Healthcare Platform Transfer” means (a) one or more Transfers for fair value
consideration pursuant to Section 9.01(b)(i), which, collectively, result in
(i) either (A) Control (which for purposes of this definition shall not include
veto rights or rights to participate in major decisions), or (B) 50% or more of
the direct or indirect interests, in each case, of NorthStar Healthcare Parent
in the Venture being transferred to a third party or a Person (whether or not
publicly traded or publicly listed) sponsored by any NorthStar Corporate Parent
or any Affiliate thereof, or (ii) all or substantially all of the direct or
indirect interests in NorthStar Healthcare Parent being transferred directly or
indirectly by NorthStar Corporate Parent to a third party or a Person (whether
or not publicly traded or publicly listed) sponsored by any NorthStar Corporate
Parent or any Affiliate thereof where either (A) no other assets are being
transferred or sold directly or indirectly by NorthStar Corporate Parent, or
(B) the interests in the Venture which are being transferred in such transaction
represent more than sixty percent (60%) of the value of all assets being
transferred or sold directly or indirectly by NorthStar Corporate Parent in such
transaction, or (b) a merger, consolidation or similar transaction of NorthStar
Healthcare Parent with a third party where NorthStar Healthcare Parent is no
longer Controlled by a NorthStar Corporate Parent.  Notwithstanding anything to
the contrary contained herein, a Healthcare Platform Transfer shall not include
(1) a direct or indirect Transfer of the stock or other equity interests in a
NorthStar Corporate Parent, (2) the direct or indirect creation of new stock
(including separate classes of stock) or other equity interests in a NorthStar
Corporate Parent, (3) direct or indirect stock splits or reverse stock splits in
a NorthStar Corporate Parent, (4) redemption of stock or equity interests by a
NorthStar Corporate Parent, (5) the conversion of a NorthStar Corporate Parent
from a public to a private company or vice versa, (6) any reorganization,
merger, consolidation, recapitalization, or similar transaction with respect to
a NorthStar Corporate Parent, (7) any other transaction that modifies, changes,
or affects the ownership or control of a NorthStar Corporate Parent, (8) a
Transfer, during the period beginning on the date of this Agreement and ending
on the first anniversary of the date of this Agreement, by NorthStar Healthcare
Parent of any of its direct or indirect interest in the Venture to a Person
(whether or not publicly traded or publicly listed) sponsored by any NorthStar
Corporate Parent or any Affiliate thereof at no mark-up in value from the value
of such interests on the date of this Agreement (it being agreed by the Members
that any subsequent Transfer by the transferee of NorthStar Healthcare Parent’s
direct or indirect interests in the Venture under this clause (8) shall be
subject to the provisions of Section 9.05 and this definition and shall be
aggregated with Transfers in or by NorthStar Healthcare Parent for purposes of
determining whether a Healthcare Platform Transfer has occurred under clauses
(a)(i)(B) and (a)(ii) above), and (9) a spin-off transaction, including a
spin-off involving NorthStar Healthcare Parent, NorthStar Corporate Parent, any
Permitted NorthStar Member Affiliate or any direct or indirect subsidiary of any
of the foregoing (a “Spin Off Transferor”), or the spin-off or formation of a
company or entity that has as its direct or indirect majority owners, at the
time of such spin off, a Spin Off Transferor, solely to the extent the interests
of the Spin Off Transferor are distributed on a pro rata basis (subject to
customary rights of redemption and repurchase) to all of the existing direct or
indirect stockholders of the Spin Off Transferor (the spun off entity, a “Spin
Off Transferee”) (it being agreed by the Members that any subsequent Transfer by
the Spin-Off Transferee shall be subject

 

9

--------------------------------------------------------------------------------


 

to the provisions of Section 9.05 and this definition and, if the Spin-Off
Transferee is a Person who, following the spin off, shall hold a direct or
indirect interest in NorthStar Healthcare Parent, all such Transfers shall be
aggregated with Transfers by NorthStar Corporate Parent for purposes of
determining whether a Healthcare Platform Transfer has occurred).

 

“Indemnitee” is defined in Section 14.21(a).

 

“Indemnity Laws” is defined in Section 14.21(d).

 

“Independent Sales Agent” is defined in Section 10.03(a).

 

“Initial Capital Contribution” is defined in Section 5.01.

 

“Initial Consultants” is defined in Section 7.05(f).

 

“Initial Consultant Meeting” is defined in Section 7.05(f).

 

“Initial Promote Distribution Date” is defined in Section 6.05(d).

 

“Initiating Member” is defined in Section 10.01(a).

 

“Interest” means, as to any Member, all of the interest of that Member in the
Venture, including, without limitation, such Member’s (a) right to a
distributive share of the income, gain, losses and deductions of the Venture in
accordance with this Agreement, and (b) right to a distributive share of Venture
Assets.

 

“Interest Closing Date” is defined in Section 10.02(a).

 

“Interest Purchase Price” is defined in Section 10.01(c).

 

“IRR” means, as to any Member, the actual internal rate of return on the sum of
Capital Contributions made to the Venture by such Member (including the return
of such Capital Contributions), calculated using the “XIRR” spreadsheet function
in Microsoft Excel (Version 2007 (SP2)), where values is an array of values with
such Capital Contributions being negative values and Distributions as positive
values and the corresponding dates in the array are the actual dates that such
Capital Contributions are made and Distributions are made.

 

“Key Principals” means Arnold Whitman, Steven Fishman and Brian Beckwith.

 

“Lender” is defined in Section 12.01.

 

“Lesser Price Offer” is defined in Section 10.03(b).

 

“LLC Act” is defined in the Recitals to this Agreement.

 

“Loan Documents” mean any loan agreement, promissory note or other evidence of
indebtedness evidencing the Mortgage Loan and all mortgages and security
agreements, assignments, financing statements, pledges, collateral security
agreements and any other agreements delivered in connection with the Mortgage
Loan, and any replacement, renewal,

 

10

--------------------------------------------------------------------------------


 

extension, substitution, addition, supplement, amendment or modification of any
of the foregoing.

 

“Lockout Period” is defined in Section 7.15.

 

“Major Capital Event” means any extraordinary transaction with respect to the
Venture, any Subsidiary or any Property which generates cash receipts other than
ordinary operating income, including, without limitation, sales of real or
personal property (other than sales of personal property in the ordinary course
of business), sales of interests in a Subsidiary, financings, refinancings and
borrowings (whether secured or unsecured) by the Venture or a Subsidiary,
condemnations (and conveyances in lieu thereof), recoveries relating to damage
to any Property, receipts of insurance proceeds relating to damage to any
Property and receipts of “key-man” insurance proceeds relating to any principal,
officer and/or employee of the Venture or a Subsidiary.

 

“Major Decisions” is defined in Section 7.02.

 

“Managing Member” is defined in Section 7.01(a).

 

“Marketing Period” is defined in Section 10.03(a).

 

“Member” means, at any time, any Person admitted and remaining as a member of
the Venture pursuant to the terms of this Agreement.  As of the date of this
Agreement, the Members of the Venture are the NorthStar Member and the Formation
Member.

 

“Member Loan” is defined in Section 5.02(c)(i).

 

“Monthly Report” is defined in Section 8.04(c).

 

“Mortgage Loan” means the Existing Loans and any mortgage loan entered (or to be
entered) into by the Venture or any Subsidiary which is (or will be) secured by
a mortgage lien on the Properties or any Property which are approved in
accordance with the applicable provisions of this Agreement, as any of the same
may be amended, restated, supplemented, or otherwise modified (including,
without limitation, and any division or splitting of any of the foregoing into
one or more component or separate loans as may be contemplated under the
applicable documents evidencing, securing and governing the applicable Mortgage
Loan) from time to time, and approved in accordance with the applicable
provisions of this Agreement.

 

“Net Extraordinary Cash Flow” means the amount, if any, remaining after
subtracting from cash receipts arising from a Major Capital Event (a) all
expenses of the Venture or a Subsidiary related to such Major Capital Event,
(b) the debts and liabilities of the Venture or a Subsidiary to the extent paid
or satisfied in connection with such Major Capital Event, and (c) Reserves
established in accordance with Section 7.02 or, in the case of a Mortgage Loan,
any Reserves required by the applicable lender to be funded out of the loan
proceeds, in connection with such Major Capital Event (it being understood that
the reduction or release of any such Reserves, other than for payment of the
items for which the applicable Reserve was established, shall be treated as Net
Extraordinary Cash Flow).  Net Extraordinary Cash Flow shall be determined on
the cash basis of accounting.

 

11

--------------------------------------------------------------------------------


 

“Net Income” and “Net Loss” means, respectively, for each taxable year, or
portion thereof, the taxable income and taxable loss of the Venture for such
period as determined for U.S. federal income tax purposes (inclusive of items
required to be separately accounted for under Section 703(a) of the Code);
provided, that for purposes of determining Net Income and Net Loss and each item
thereof (and not for income tax purposes), without duplication, (a) there shall
be taken into account any tax exempt income of the Venture, (b) any expenditures
of the Venture which are described in Section 705(a)(2)(B) of the Code or which
are deemed to be described in Section 705(a)(2)(B) of the Code pursuant to
Regulations under Section 704(b) of the Code shall be treated as deductible
expenses, (c) if any asset of the Venture has a Book Value which differs from
its adjusted tax basis as determined for U.S. federal income tax purposes,
income, gain, loss and deduction with respect to such asset shall be computed
based upon such asset’s Book Value rather than its adjusted tax basis, and
(d) if the Book Value of any asset of the Venture is adjusted pursuant to
clauses (b) or (c) of the definition thereof, the amount of such adjustment
shall be taken into account as gain or loss for purposes of computing Net Income
and Net Loss.  Items of income, gain, deductions, and loss allocated pursuant to
Section 6.03, including “nonrecourse deductions” and “partner nonrecourse
deductions,” shall be excluded from the computation of Net Income and Net Loss.

 

“Net Ordinary Cash Flow” means, for any given period of time, the Receipts for
such period less the Charges for such period.  The amount of any released
Reserves that are not used to pay Charges shall be treated as “Receipts” in
accordance with the definition thereof, and the establishment and any additions
or increases to Reserves shall be treated as “Charges” in accordance with the
definition thereof.  Net Ordinary Cash Flow shall be determined on the cash
basis of accounting.

 

“Nonrecourse Liability” means nonrecourse indebtedness as defined in Treasury
Regulation Section 1.752-1(a)(2).

 

“Non-Contributing Member” is defined in Section 5.02(c).

 

“Non-Discretionary Expenses” means payments made to third parties on account of:
(a) mandatory payments of monthly debt service (but not payment of principal or
interest at or after maturity) required under Loan Documents evidencing debt of
the Venture or any Subsidiaries; (b) Emergency Expenses; (c) other
non-discretionary expenditures such as real estate taxes, insurance premiums,
utility charges, and other third-party non-discretionary expenses of a similar
nature if the failure to pay the same would result in the suspension of any
essential service or license relating to a Property or any other material and
adverse effect on a Property or the Facility located thereon (and the Venture or
any Subsidiary is authorized or permitted to make such expenditure); or
(d) expenses reasonably necessary to comply with the obligations of the
Administrative Member under Section 7.12.

 

“Non-Initiating Member” is defined in Section 10.01(a).

 

“Non-Operating Property Budget” is defined in Section 7.07(a).

 

12

--------------------------------------------------------------------------------


 

“NorthStar Corporate Parent” means (a) NorthStar Realty Finance Corp., a
Maryland corporation, (b) NRFC Sub-REIT Corp., a Maryland corporation,
(c) NorthStar Asset Management Group Inc., and (d) any successor to any of the
foregoing entities.

 

“NorthStar Healthcare Parent” means NorthStar Realty Healthcare LLC, a Delaware
limited liability company, together with its successors and permitted assigns.

 

“NorthStar Member” is defined in the Preamble to this Agreement.

 

“NorthStar Parties” is defined in Section 12.02(b).

 

“OFAC Programs” is defined in Section 13.01(h).

 

“Operating Lease” means, with respect to each Property that is an Operating
Property, the lease between a Subsidiary that directly or indirectly owns such
Property, as lessor, and another Subsidiary, as lessee.

 

“Operating Property” means each Property listed on Exhibit C attached hereto
and, collectively, commonly referred to as the “Ranger Portfolio”, and any other
Property that, after the date hereof, is leased to a Subsidiary or an Affiliate
of the Venture.

 

“Operating Property Budget” is defined in Section 7.07(b).

 

“Outstanding Capital Contributions” is defined in Section 5.02(e).

 

“Owner” is defined in the Recitals to this Agreement.

 

“Partial Annual Calendar Period” means (i) the period beginning on the first day
of the first full calendar month following the date hereof and ending on
December 31, 2014, and (ii) the period beginning on January 1 of the calendar
year in which the Formation Member is no longer entitled to the Asset Management
Fee under this Agreement and ending on the date the Formation Member is no
longer entitled to the Asset Management Fee under this Agreement.

 

“Percentage Interest” means, with respect to any Member, initially, the
Percentage Interest of such Member as set forth on Exhibit D attached hereto, as
such amount may be adjusted from time to time pursuant to Section 5.02(c).  No
adjustment shall be made in Percentage Interests on account of any Distributions
notwithstanding that the same may reduce or constitute a full or partial return
of such Member’s Outstanding Capital Contribution.

 

“Permanent Major Decisions” is defined in Section 7.03.

 

“Permitted NorthStar Member Affiliate” is defined in Section 9.01(b)(i).

 

“Permitted Repayments” means (a) any scheduled principal payments made in
accordance with the terms of any Loan Documents or any documents governing any
Replacement Debt (other than payment of the outstanding principal amount due at
maturity), (b) any payment of principal made in connection with any refinancing
of indebtedness secured by all or any portion of the Properties (at maturity or
otherwise) with Replacement Debt, and (c) any

 

13

--------------------------------------------------------------------------------


 

repayment of principal made in connection with the condemnation or casualty of
all or any portion of the Properties or any foreclosure of a mortgage secured by
all or any portion of the Properties (or any replacement property subsequently
acquired in exchange therefor in accordance with the terms hereof).

 

“Person” means any individual, corporation, association, partnership, limited
liability company, joint venture, trust, estate or other entity or organization.

 

“Pledge” is defined in Section 9.01(a).

 

“Portfolio” means each of (i) the Properties comprising the Cascade Portfolio
(as defined in the Conveyance Agreement), (ii) the Properties comprising the
Decathlon Portfolio (as defined in the Conveyance Agreement), (iii) the
Properties comprising the Grace Portfolio (as defined in the Conveyance
Agreement), (iv) the Properties comprising the Kensington Portfolio (as defined
in the Conveyance Agreement), (v) the Properties comprising the Pentathlon
Portfolio (as defined in the Conveyance Agreement), and (vi) the Properties
comprising the Ranger Portfolio (as defined in the Conveyance Agreement).

 

“Post-Removal Contribution” is defined in Section 5.02(c)(iii).

 

“Preferred Return” means, with respect to each Member, a rate of return of
twelve percent (12.0%) per annum on the aggregate amount of such Member’s
Outstanding Capital Contributions from time to time.  In determining the
Preferred Return, the following shall apply: (a) all Distribution amounts shall
be based on the amount of the Distribution prior to the application of any
federal, state or local taxation to Members (including any withholding or
deduction requirements); (b) all Capital Contributions shall be treated as
having been contributed to the Venture on the last day of the month on which a
Member’s funds (or funds advanced on behalf of such Member) were actually
delivered to the Venture; (c) all Distributions shall be treated as having been
received by the applicable Member on the last day of the month on which such
Member or its Affiliate actually receives such Distribution, and only
Distributions to a Member of Net Ordinary Cash Flow pursuant to
Section 6.05(a) shall be deemed Distributions for purposes of this definition;
and (d) the Preferred Return shall be computed on the basis of a 360-day year
for twelve (12) thirty (30) day months or, in the case of any partial calendar
month, the actual number of days in such partial month.

 

“Presumed Tax Liability” means, with respect to the Formation Member for any
Estimated Tax Quarter ending after the date hereof in which one or more events
described in clause (i) or clause (ii) of Section 6.07(a) occur, an amount equal
to the product of (a) the excess of (x) the aggregate amount of taxable income
that, in the determination of the Venture Accountants after consultation with
the Members, would be allocated to the Formation Member pursuant to the
provisions of Article VI in respect of each such event that is attributable to
Built-in Gain, less (y) any taxable loss carryforwards of the Formation Member
that are attributable to the Venture (assuming for this purpose that the
Formation Member’s Interest is the sole asset owned by the Formation Member) and
that would be available to reduce such taxable income and (b) the Presumed Tax
Rate as of the end of such Estimated Tax Quarter.

 

14

--------------------------------------------------------------------------------


 

“Presumed Tax Rate” means the highest effective combined U.S. federal and state
income tax rate applicable to an individual residing in New York, New York,
taking into account the character of the income, giving effect to the U.S.
federal income tax deduction for state taxes and applying any other reasonable
assumptions that the Venture Accountants, after consultation with the Members,
determine in good faith to be appropriate.

 

“Prior Distributions” means, with respect to any Tax Distribution to be made to
a Member, all Distributions made to such Member prior thereto or concurrently
therewith with respect to a particular taxable year.

 

“Promote Distribution Provisions” is defined in Section 6.05(b).

 

“Promote Loss Event” means the occurrence of an Event of Default with respect to
the Formation Member pursuant to one or more of clauses (a), (b) (but in the
case of clause (b), other than if resulting solely from gross negligence) and
(c) (but in the case of clause (c), only to the extent relating to this
Agreement, the Venture, any Subsidiary or any Property).

 

“Property” and “Properties” is defined in the Recitals to this Agreement,
together with any other real property acquired by the Venture or any Subsidiary
after the date hereof in accordance with the terms of this Agreement, or any one
of them, so long as such Property continues to be owned by the Venture or any
Subsidiary.

 

“Purchase” is defined in Section 10.01(b).

 

“Put Closing” is defined in Section 7.05(e)(viii).

 

“Put Notice” is defined in Section 7.05(e)(viii).

 

“Qualifying Buyer” is defined in Section 10.01(a).

 

“Quarterly Report” is defined in Section 8.04(b).

 

“Receipts” means, for any given period of time, a sum equal to the aggregate of
all amounts actually received by the Venture or a Subsidiary from or in respect
of any Property or other Venture Asset during such period (without duplication),
determined on a cash basis of accounting, including, without limitation: (a) all
rents, expense reimbursements, termination fees and other charges received from
tenants and other occupants of the Properties; (b) proceeds of rent insurance
and business interruption insurance; (c) all utility or other deposits returned
to the Venture or a Subsidiary, which deposits were made on or after the date
hereof; (d) interest, if any, earned on tenants’ security deposits or escrows to
the extent unconditionally retained and security deposits to the extent applied
pursuant to the provisions of the applicable leases; (e) interest, if any,
earned and available to the Venture or to a Subsidiary on Reserves or other
Venture funds, or on any escrow funds deposited by the Venture or a Subsidiary
with others or on any loans made by the Venture or a Subsidiary; (f) the amount
of any released Reserves that are not used to pay Charges (other than Reserves
established in accordance with Section 7.02 in connection with a Major Capital
Event the release of which shall constitute “Net Extraordinary Cash Flow” as
provided in the definition thereof); and (g) cash or other receipts (other than
receipts from a Major Capital Event) received by the Venture or a Subsidiary
from any other

 

15

--------------------------------------------------------------------------------


 

source.  Notwithstanding the foregoing, Receipts shall not include (i) amounts
contributed or loaned by the Members to the Venture or a Subsidiary pursuant to
this Agreement, (ii) each tenant’s security deposit and interest thereon, if
any, as long as the Venture or a Subsidiary has a contingent legal obligation to
return that deposit or such interest thereon, (iii) amounts which, although held
by the Venture, may not be distributed to the Venture or a Subsidiary, or by the
Venture to its Members or by a Subsidiary under applicable law or pursuant to
the terms of an agreement with a third party, or (iv) amounts arising from a
Major Capital Event.

 

“Receiving Member” is defined in Section 9.04(a).

 

“Recourse Parties” is defined in Section 12.02(a).

 

“Redemption Acceptance Notice” is defined in Section 9.05.

 

“Redemption Closing” is defined in Section 9.05.

 

“Redemption Notice” is defined in Section 9.05.

 

“Refinancing Initiating Member” is defined in Section 7.02(h).

 

“Regulations” means the regulations issued by the United States Department of
the Treasury under the Code as now in effect and as they may be amended from
time to time, and any successor regulations.

 

“Regulatory Allocations” is defined in Section 6.03(d).

 

“REIT” is defined in Section 7.12(a).

 

“REIT Failure” is defined in Section 7.05(g).

 

“Release” is defined in Section 10.03(b).

 

“Removal Date” is defined in Section 7.05(a).

 

“Removal Event” means (a) the occurrence of any Event of Default with respect to
the Formation Member, (b) if the Percentage Interest of the Formation Member is
(or would be if all Member Loans made by the NorthStar Member were treated as
Additional Capital Contributions by the NorthStar Member and the Percentage
Interests of the Members were adjusted as set forth in Section 5.02(c)) less
than fifty percent (50%) of the Formation Member’s Percentage Interest on the
date hereof by reason of the Formation Member’s failure to make Additional
Capital Contributions as required herein, or (c) a breach or failure to comply
by the Formation Member with any of its obligations or requirements under
Section 7.12 (subject, for this purpose, to the provisions of Section 7.05(g)).

 

“Removal Liabilities” is defined in Section 7.05(e)(vii).

 

“Replacement Debt” means new indebtedness of the Venture or any Subsidiary that
is considered a Nonrecourse Liability.

 

16

--------------------------------------------------------------------------------


 

“Reserves” means (a) reserve funds to pay Charges as set forth in the Approved
Business Plan and Budget, (b) without duplication of the Reserves described in
the foregoing clause (a), reserve funds required to be maintained pursuant to
the terms of any Mortgage Loan, and (c) any other reserve funds established in
accordance with Section 7.02.

 

“Restricted Member” is defined in Section 6.03(c).

 

“Restricted Parties” is defined in Section 7.11(a).

 

“Restricted Period” is defined in Section 7.11(a).

 

“ROFO Closing” is defined in Section 9.04(b).

 

“ROFO Election Notice” is defined in Section 9.04(b).

 

“ROFO Interests” is defined in Section 9.04(a).

 

“ROFO Notice” is defined in Section 9.04(a).

 

“ROFO Price” is defined in Section 9.04(a).

 

“ROFO Right” is defined in Section 9.04(b).

 

“Sale Notice” is defined in Section 10.01(a).

 

“Shortfall Amount” is defined in Section 5.02(c)(i).

 

“Solicitation” is defined in Section 7.11(a).

 

“Spin Off Transferee” is defined in the definition of Healthcare Platform
Transfer.

 

“Spin Off Transferor” is defined in the definition of Healthcare Platform
Transfer.

 

“Subsidiary” means any direct or indirect wholly owned subsidiary of the
Venture, including, without limitation, each Owner.

 

“Tax Distributions” is defined in Section 6.07(a).

 

“Tax Distribution Cap” is defined in Section 6.07(a).

 

“Taxes” means all sales, payroll, real estate, personal property, occupancy and
other excise, property, privilege or other taxes and assessments imposed upon a
Property, a Subsidiary or the Venture (but excluding any Member’s income or
franchise taxes).

 

“Third Consultant” is defined in Section 7.05(f).

 

“Transfer” is defined in Section 9.01(a).

 

“Transfer Date” is defined in Section 12.03.

 

17

--------------------------------------------------------------------------------


 

“Upper Tier Transfer” is defined in Section 9.01(a).

 

“Valid Contract” means a contract for the sale of any Portfolio or Portfolios
that (a) provides for a then customary market-standard deposit to be paid
simultaneously with the execution of such contract, (b) contains no financing
contingencies, (c) provides for no recourse to the assets of the NorthStar
Member or the Formation Member or the Venture, other than the Venture’s interest
in the applicable Portfolio or Portfolios (but which may provide for recourse
(i) to a customary, market-rate holdback or (ii) to the Venture for customary
surviving indemnification obligations, subject to customary survival periods and
customary maximum liability amounts), (d) shall provide for all cash payments of
the purchase price for the applicable Portfolio or Portfolios, unless the
Initiating Member has stated in the Sale Notice that it intends to offer the
applicable Portfolio(s) for sale only to Qualifying Buyers, in which case such
contract may provide for the purchase and sale of the applicable Portfolio or
Portfolios subject to the then existing applicable Mortgage Loan(s) if the
applicable conditions set forth in Section 10.03(b) are met, and (e) is
otherwise on customary and commercially reasonable terms (including closing to
occur within ninety (90) days of the date thereof, subject to customary
extension rights).

 

“Valuation Dispute Notice” is defined in Section 7.05(c).

 

“Value Fraction” is defined in Section 7.06(d).

 

“Venture” is defined in the Preamble to this Agreement.

 

“Venture Accountants” means Grant Thornton LLP, or such other nationally
recognized firm of independent certified public accountants selected by the
NorthStar Member.

 

“Venture Assets” means all assets and property, whether tangible or intangible
and whether real, personal or mixed including, but not limited to the
Properties, at any time owned by or held for the benefit of the Venture.  The
Venture Assets shall include all assets of Owners or any other Subsidiary.

 

“Venture Attorneys” means (a) Skadden, Arps, Slate, Meagher & Flom LLP,
(b) Fried, Frank, Harris, Shriver & Jacobson LLP, (c) Arnall Golden Gregory LLP,
or (d) such other law firm or law firms selected by the NorthStar Member to
provide legal services to the Venture or any Subsidiary.

 

1.02.                     Interpretation.  Unless the context of this Agreement
otherwise requires: (a) words of any gender include each other gender; (b) words
using the singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof”, “herein”, “hereby” and derivative or
similar words refer to this Agreement; (d) the term “Section” or “Article”
refers to the specified Section or Article of this Agreement; and (e) the word
“or” is not exclusive, and the phrases “include” and “including” shall mean
“include, without limitation”, and “including, without limitation”.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 2.
FILING; NAME; PLACE OF BUSINESS

 

2.01.                     Filing.  The Members shall execute and acknowledge,
and the Administrative Member shall promptly file or record with the proper
offices in each jurisdiction and political subdivision in which the Venture does
business and, if necessary or desirable, cause to be published, such
certificates or amended certificates, if any, as are required or permitted by
the LLC Act, or any fictitious name act, or act relating to qualification to do
business, or similar statute or any rule or regulation in effect in such
jurisdiction or political subdivision.  The Members shall further execute and
acknowledge and the Administrative Member shall promptly file or record such
amended certificates or additional certificates or instruments of whatever
nature as may from time to time be called for or required by such statutes,
rules or regulations to permit the continued existence and operation of the
Venture.

 

2.02.                     Name of Venture.  The name under which the Venture
shall conduct its business is Eclipse Investment, LLC or such other name as the
Members may jointly select; provided, that the name shall always contain the
words “Limited Liability Company” or the abbreviation “L.L.C.” or the
designation “LLC.”

 

2.03.                     Place of Business.  The location of the principal
place of business of the Venture shall be c/o Formation Capital LLC, 3820
Mansell Road, Suite 280, Alpharetta, GA 30342.  The principal place of business
of the Venture shall be changed to such other place or places within the
continental United States as the Administrative Member may from time to time
determine with the consent of the Managing Member; provided, that if necessary,
the Members shall amend the Certificate in accordance with the applicable
requirements of the LLC Act.  The Administrative Member may establish and
maintain such other offices and additional places of business of the Venture as
the Managing Member shall approve.

 

2.04.                     Registered Office and Registered Agent.  The street
address of the initial registered office of the Venture shall be The Corporation
Trust Company, Corporation Trust Center and the Venture’s registered agent at
such address shall be 1209 Orange Street, Wilmington, DE 19801.  The
Administrative Member may hereafter change the registered agent and registered
office and, if necessary, the Members shall amend the Certificate in accordance
with the applicable requirements of the LLC Act to reflect such change.

 

ARTICLE 3.
PURPOSES AND POWERS OF THE VENTURE

 

3.01.                     Purposes.  The purposes of the Venture shall be to
own, hold, finance, manage, operate, sell and otherwise dispose or deal with and
exercise any rights it may have with respect to any of the Subsidiaries, which
Subsidiaries will undertake to: (a) acquire, own, hold, operate, develop,
finance, mortgage, lease, sell and otherwise dispose of or deal with and
exercise any rights it may have with respect to the Properties or any of them;
(b) incur indebtedness (whether secured, directly or indirectly, by one or more
of the Properties or any portion thereof or interest therein, or unsecured) and
otherwise in connection with the Venture’s and the Subsidiaries’ activities, as
permitted hereunder; and (c) do all other things reasonably incident thereto, in
accordance with the terms of this Agreement.

 

19

--------------------------------------------------------------------------------


 

3.02.                     Powers.  The Venture shall have the power to do any
and all acts and things necessary, appropriate, advisable or convenient for the
furtherance and accomplishment of the purposes of the Venture, including,
without limitation, to engage in any kind of activity and to enter into and
perform obligations of any kind necessary to, or in connection with, or
incidental to, the accomplishment of the purposes of the Venture, so long as
said activities and obligations may be lawfully engaged in or performed by a
limited liability company under the LLC Act.

 

ARTICLE 4.
TERM OF VENTURE

 

The existence of the Venture commenced on the date upon which the Certificate
was duly filed with the office of the Secretary of State of the State of
Delaware and shall continue until terminated in accordance with the provisions
of Article 11.

 

ARTICLE 5.
CAPITAL CONTRIBUTIONS

 

5.01.                     Initial Capital Contributions.  As of the date hereof,
each Member has made a Capital Contribution in the amount specified on Exhibit D
hereto as such Member’s initial Capital Contribution to the Venture (such
Capital Contribution being referred to in this Agreement as such Member’s
“Initial Capital Contribution”).

 

5.02.                     Additional Contributions.  (a)  If at any time, and
from time to time, the Administrative Member or the Managing Member determines
that additional funds in excess of the Initial Capital Contributions, Receipts
and available Reserves are necessary to meet the needs or obligations of the
Venture or any of its Subsidiaries, but solely to the extent of costs and
expenses that are (i) needed to fund Non-Discretionary Expenses, (ii) used to
fund any cost, expense or project approved by the Members as a Major Decision,
(iii) used to pay for any liability or obligation under any Guaranty that is
solely the responsibility of one Member pursuant to Section 12.02(b) or
Section 12.02(c), or (iv) reasonably determined by the Managing Member to be
necessary to maintain each of the Properties as high quality Facilities and
maximize the value of each of the Properties, provided, that the Managing Member
shall not be permitted, without the consent of the Administrative Member, to
make aggregate Additional Capital Contribution Requests pursuant to this clause
(iv) in an amount for any Property in excess of ten percent (10%) of the
purchase price allocated for such Property, as set forth on Schedule 41(g) to,
and the statement provided pursuant to Section 41(g) of, the Conveyance
Agreement, in any Fiscal Year, but in any event not to exceed $10,000,000 in the
aggregate in any Fiscal Year for all of the Properties; and determines to call
for additional Capital Contributions to fund the same (“Additional Capital
Contributions”), the Administrative Member or the Managing Member, as
applicable, shall deliver to each Member a written notice (an “Additional
Capital Contribution Request”) of the need for Additional Capital Contributions
(which may be made by email but requires confirmation by the receiving party of
receipt of such email).  Additional Capital Contributions required under clauses
(i), (ii) and (iv) above shall be funded by the Members on a pro rata basis in
proportion to their respective Percentage Interests, and Additional Capital
Contributions required under clause (iii) above shall be funded by the Members
in accordance with Article 12. Each Additional Capital Contribution Request
shall specify the aggregate amount of Additional Capital Contributions that the
Administrative

 

20

--------------------------------------------------------------------------------


 

Member or Managing Member, as applicable, has determined are required to be made
by the Members pursuant to this Section 5.02(a) and each Member’s pro rata share
thereof and the date on which such determining Member has determined such
Additional Capital Contributions shall be required to be made by the Members
(the “Additional Capital Contribution Date”), which date shall not be earlier
than ten (10) Business Days from the date that the Additional Capital
Contribution Request in question is given.  Each Member shall contribute, on or
before the Additional Capital Contribution Date, such Member’s pro rata share of
the aggregate Additional Capital Contributions specified in such Additional
Capital Contribution Request.

 

(b)                                 Intentionally Omitted.

 

(c)                                  If at any time or times either Member shall
fail to timely make any Additional Capital Contribution which such Member is
obligated to make under this Section 5.02 (such Member being referred to herein
as a “Non-Contributing Member”), and such failure shall continue for a period of
ten (10) Business Days after notice of such failure from the other Member (such
Member that has timely contributed its pro rata share of the Additional Capital
Contribution in question being referred to herein as a “Contributing Member”),
the rights and remedies set forth below in this Section 5.02(c) shall apply, all
of which shall be cumulative and non-exclusive with respect to each other;
provided, that such rights and remedies in the aggregate shall constitute the
Contributing Member’s sole and exclusive remedies with respect to the
Non-Contributing Member’s failure to make such Additional Capital Contribution.

 

(i)                                     The Contributing Member may elect, by
delivering written notice to the Non-Contributing Member of such election (which
shall be made on or before the date that is thirty (30) days after the
applicable Additional Capital Contribution Date), to either (x) require the
Venture to return the Additional Capital Contribution in question made by the
Contributing Member, or (y) advance to the Venture all or a portion of the
Additional Capital Contribution which the Non-Contributing Member has failed to
make (the amount so advanced, the “Shortfall Amount”), which advance shall be
treated as a loan by the Contributing Member to the Non-Contributing Member in
the amount of such advance (each, a “Member Loan”), which Member Loan will earn
interest thereon at the Default Rate, and an Additional Capital Contribution by
the Non-Contributing Member.  So long as a Member Loan is outstanding, the
Non-Contributing Member shall have the right to repay the Member Loan (together
with all accrued and unpaid interest thereon), in whole or in part, but in all
cases subject to a Cram-Down Contribution pursuant to Section 5.03(c)(ii).

 

(ii)                                  At any time on or after the earlier to
occur of (I) the date that is sixty (60) days after the date that a Member Loan
is made and (II) the date that is thirty (30) days after the last day of the
calendar quarter in which a Member Loan is made, in each case if any portion of
such Member Loan or any accrued and unpaid interest thereon remains outstanding,
at the election of the Contributing Member that made such Member Loan, (1) such
Member Loan may be converted into an Additional Capital Contribution of the
Contributing Member in an amount equal to the sum of the unpaid Member Loan and
the accrued and unpaid interest thereon (each, a “Cram-Down Contribution”),
which Additional Capital Contribution shall be deemed made as of the date on
which such Member Loan is so converted into a Cram-Down Contribution, (2) upon
such conversion, such Member Loan will no longer be outstanding, (3) the
Contributing Member’s Capital Account shall be increased by an amount equal to
the Cram-Down

 

21

--------------------------------------------------------------------------------


 

Contribution, and (4) the Non-Contributing Member shall be treated as receiving
a distribution under Section 6.05 (the purpose of which is to reverse the deemed
Capital Contribution made pursuant to clause (y) of Section 5.02(c)(i)) in the
amount of the Cram-Down Contribution and its Capital Account shall be decreased
by such amount.  At the time of a Cram-Down Contribution, (A) the Percentage
Interest of the Non-Contributing Member shall be decreased by an amount equal to
the percentage (rounded to the nearest one hundred thousandth of one percent)
determined by dividing (x) the Cram-Down Contribution multiplied by 150% by
(y) the total Capital Contributions made by all of the Members to the Venture on
or prior to such date (including the Cram-Down Contribution) (provided, that the
Non-Contributing Member’s Percentage Interest shall not be reduced below zero)
and (B) the Percentage Interest of the Contributing Member shall be increased by
the percentage determined under clause (A) of this Section 5.02(c)(ii).

 

(iii)                               Notwithstanding anything to the contrary
contained in this Section 5.02(c), if a Member is a Contributing Member with
respect to any Additional Capital Contribution Request made on or after the
Removal Date, then the Contributing Member shall not have the rights set forth
in clause (i) or (ii) of this Section 5.02(c), but shall instead have the right
to either (1) require the Venture to return the Additional Capital Contribution
in question made by the Contributing Member or (2) advance to the Venture all or
any portion of the Additional Capital Contribution that the Non-Contributing
Member has failed to make (the “Post-Removal Contribution”), which advance shall
be treated as an Additional Capital Contribution by such Contributing Member and
(I) the Percentage Interest of the Non-Contributing Member shall be decreased by
an amount equal to the percentage (rounded to the nearest one hundred thousandth
of one percent) determined by dividing (x) the Post-Removal Contribution
multiplied by 100% by (y) the total Capital Contributions made by all of the
Members to the Venture on or prior to such date (provided, that the
Non-Contributing Member’s Percentage Interest shall not be reduced below zero)
and (II) the Percentage Interest of the Contributing Member shall be increased
by the percentage determined under clause (I) of this Section 5.02(c)(iii).

 

(d)                                 Upon the making (or deemed making) of any
Capital Contributions after the date hereof, the Administrative Member shall, at
the direction of the Managing Member, update Exhibit D to reflect such Capital
Contributions (and the recomputed Percentage Interests of the Members, if
applicable) and shall deliver notice and a copy thereof to each Member.  Except
as set forth in this Section 5.02, no Member shall be required or permitted to
make any Capital Contribution or other payment to the Venture in excess of such
Member’s Initial Capital Contributions made on the date hereof.

 

(e)                                  The outstanding amount of each Member’s
Capital Contributions to the Venture (i) shall be increased to reflect any
additional Capital Contributions made (or deemed made) by such Member pursuant
to Section 5.02, and (ii) shall be decreased (but not below zero) to reflect any
Distributions of Net Extraordinary Cash Flow made to such Member pursuant to the
provisions of Section 6.05(b)(i) that constitutes a return of capital (and not a
return on capital, it being agreed that Distributions pursuant to
Section 6.05(b)(i) shall be deemed first to be a return on capital and then to
be a return of capital); provided, that if at any time any Distributions are
made to such Member pursuant to Section 6.05(b)(ii) and Section 6.05(b)(iii),
such Member’s Outstanding Capital Contributions shall be reduced to zero (but
may be subsequently increased pursuant to clause (i) of this Section 5.02(e)). 
The outstanding amount of each Member’s

 

22

--------------------------------------------------------------------------------


 

Capital Contributions to the Venture calculated in accordance with the
provisions of this Section 5.02(e) is referred to herein as such Member’s
“Outstanding Capital Contributions”.

 

5.03.                     Liability of Members.  Except as otherwise provided in
the LLC Act or this Agreement, the debts, obligations and liabilities of the
Venture, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Venture, and no Member or Affiliate of
any Member shall be obligated personally for any such debt, obligation or
liability of the Venture solely by reason of being a Member or Affiliate of a
Member.  The failure of the Venture to observe any formalities or requirements
relating to the exercise of its powers or management of its business or affairs
under the LLC Act or this Agreement shall not be grounds for imposing personal
liability on the Members or their respective Affiliates for debts, obligations
and liabilities of the Venture.

 

5.04.                     Return of Capital.  Except as may be specifically
provided in this Agreement, no Member shall have the right to demand or to
receive the return of all or any part of its Capital Account or its Capital
Contributions to the Venture, and no time has been agreed upon for (and neither
the Venture, any Member, nor any Affiliate of any Member is guaranteeing) the
return of any Member’s Capital Contributions or any return thereon or the
repayment of any Member Loan.  No Member or any direct or indirect member,
partner, shareholder or other constituent owner of any Member, and no other
Person, shall have any personal liability with respect to the return of any
Member’s Capital Contributions or any return thereon or the repayment of any
Member Loan.

 

5.05.                     Sole Benefit.  It is expressly acknowledged and agreed
that the provisions of this Agreement relating to the rights and obligations of
the Members to make any Capital Contributions to the Venture are for the sole
benefit of the Venture and the Members, and may not be exercised on behalf of
the Members or invoked or enforced for any other purpose by any other Person,
including without limitation, by any lender or any trustee in a bankruptcy
proceeding.  In addition, no third party or any creditor of the Venture, shall
have any right to require either Member to cause a Capital Contribution Request
to be delivered to the Members or to enforce the obligations of the Members to
make any Capital Contribution, loan or other advance to the Venture.

 

ARTICLE 6.
ALLOCATION OF PROFITS AND LOSSES; DISTRIBUTIONS

 

6.01.                     Capital Accounts.  (a)  Each Member shall have a
Capital Account which shall be maintained in accordance with Regulations
Section 1.704-1(b)(2)(iv).

 

(b)                                 The Capital Account of each Member shall be
increased (i) by the amount of cash and the fair market value of any other
property (net of any liability secured by such property that the Venture is
considered to assume, or take subject to, under Section 752 of the Code)
contributed by such Member to the Venture and (ii) by any Net Income allocated
to such Member pursuant to Section 6.02 and any item in the nature of income or
gain specially allocated to such Member pursuant to Section 6.03.

 

23

--------------------------------------------------------------------------------


 

(c)           The Capital Account of each Member shall be reduced by (i) the
amount of cash and the fair market value of any property (net of any liability
secured by such property that the Member is considered to assume, or take
subject to, under Section 752 of the Code) distributed to such Member and (ii)
by any Net Loss allocated to such Member pursuant to Section 6.02 and any item
in the nature of loss or expense specially allocated to such Member pursuant to
Section 6.03.

 

(d)           In the event that all or a portion of an Interest is transferred
in accordance with the terms of this Agreement, the transferee shall succeed to
the Capital Account of the transferor to the extent it relates to the
transferred Interest.

 

(e)           The Capital Account of each Member shall be adjusted to reflect
any adjustment to the Book Value of assets of the Venture attributable to the
application of Section 734 or Section 743 of the Code to the extent required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m).

 

(f)            Except as otherwise provided in this Agreement, whenever it is
necessary to determine the Capital Account of any Member, the Capital Account of
such Member shall be determined after giving effect to the allocations of Net
Income, Net Loss and other items realized prior or concurrently to such time
(including, without limitation, any Net Income and Net Losses attributable to
adjustments to Book Values with respect to any concurrent distribution), and all
contributions and distributions made prior or concurrently to the time as of
which such determination is to be made.

 

(g)           Except as expressly required herein, no Member shall be required
to restore any negative balance in its Capital Account.  No allocation to any
Member of any loss or deduction, whether attributable to depreciation or
otherwise, shall create any obligation of that Member to the Venture or any
other Member, even if the allocation reduces such Member’s Capital Account or
creates or increases a deficit in its Capital Account.  No Member shall be
obligated to pay any deficit in its Capital Account to or for the account of the
Venture or any creditor of the Venture.

 

6.02.       Income Allocations.  After the application of Section 6.03, Net
Income and Net Loss for any taxable year, or portion thereof, shall be allocated
among the Members in a manner such that the Capital Account of each Member,
immediately after making such allocation, and after taking into account actual
distributions made during such taxable year, or portion thereof, is, as nearly
as possible, equal (proportionately) to (i) the distributions that would be made
to such Member pursuant to Section 11.03 (taking into account Section 6.05) if
the Venture were dissolved, its affairs wound up and its assets sold for cash
equal to their adjusted tax basis (or adjusted Book Value if applicable), all
Venture liabilities were satisfied (limited with respect to each nonrecourse
liability to the adjusted tax basis (or adjusted Book Value if applicable) of
the assets securing such liability), and the net assets of the Venture were
distributed in accordance with Section 11.03 to the Members immediately after
making such allocation, minus (ii) such Member’s share of partnership minimum
gain and partner nonrecourse debt minimum gain determined pursuant to
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), computed immediately prior
to the hypothetical sale of assets; provided, that in applying this Section
6.02, any allocations of Net Income or Net Loss that are necessary to account
for the difference between the amount of any Cram-Down Contribution and the
Capital Contribution credit given

 

24

--------------------------------------------------------------------------------


 

for such Cram-Down Contribution will be made only in the taxable year(s) in
which the Venture dissolves pursuant to Section 11.03, and in such year(s) such
allocation may include items comprising Net Income or Net Loss (including items
of gross income); provided further, that in applying this Section 6.02, to the
extent not otherwise accounted for by the foregoing allocations, any income
allocated to the Formation Member as a result of the “Promote Distribution
Provisions” (as defined in  Section 6.05(b)) shall be reversed through
allocations of Net Loss (or a reduction in allocations of Net Income) to the
extent the provisions of Section 6.05(d) and Section 7.05 become applicable. 
Subject to the other provisions of this Article 6, an allocation to a Member of
a share of Net Income or Net Loss shall be treated as an allocation of the same
share of each item of income, gain, loss or deduction that is taken into account
in computing Net Income or Net Loss.

 

6.03.       Special Allocations.  (a)  Notwithstanding any other provision of
this Agreement, “partner nonrecourse deductions” (as defined in Regulations
Section 1.704-2(i)), if any, of the Venture shall be allocated to the Member who
bears the economic risk of loss with respect to the debt to which such
deductions are attributable in accordance with Regulations Sections 1.704-2(i),
and “nonrecourse deductions” (as defined in Regulations Section 1.704-2(b)(1))
of the Venture shall be allocated to the Members in accordance with their
respective Percentage Interests.

 

(b)           This Agreement shall be deemed to include “qualified income
offset,” “minimum gain chargeback” and “partner nonrecourse debt minimum gain
chargeback” provisions within the meaning of the Regulations under Section
704(b) of the Code.  Accordingly, notwithstanding any other provision of this
Agreement, items of income, gain, loss, and deduction shall be allocated to the
Members to the extent and in the manner required by such provisions.

 

(c)           To the extent that any loss or deduction otherwise allocable to a
Member (the “Restricted Member”) hereunder would cause such Member to have
Adjusted Capital Account Deficit as of the end of the taxable period to which
such loss or deduction relates (after taking into account the allocation of all
items of income and gain for such taxable period), such loss or deduction shall
not be allocated to such Member and instead shall be allocated to the Members in
accordance with Section 6.02 as if the Restricted Member were not a Member.

 

(d)           Any allocations required to be made pursuant to Section 6.03(a),
Section 6.03(b) and Section 6.03(c) (the “Regulatory Allocations”) shall be
taken into account, to the extent permitted by the Regulations, in computing
subsequent and concurrent allocations of income, gain, loss or deduction
pursuant to Section 6.02 so that the net amount of any items so allocated and
all other items allocated to such Member shall, to the extent possible, be equal
to the amount that would have been allocated to each Member pursuant to Section
6.02 had such Regulatory Allocations under this Section 6.03 not occurred.

 

(e)           Pursuant to the fifth sentence of Treasury Regulation Section
1.752-3(a)(3), the Venture shall first allocate excess nonrecourse liabilities
to the Formation Member up to the amount of built-in gain that is allocable to
the Formation Member under Section 704(c) of the Code or Section 704(c)
principles to the extent that such built-in gain exceeds the gain described in
Treasury Regulation Section 1.752-3(a)(2).

 

25

--------------------------------------------------------------------------------


 

(f)            It is intended that prior to a distribution of the proceeds from
a liquidation of the Venture pursuant to the provisions of Section 11.03, the
positive Capital Account balance of each Member shall be equal to the amount of
liquidation proceeds that such Member is entitled to receive in accordance with
the provisions of Section 11.03.  Accordingly, notwithstanding anything to the
contrary in this Article 6, to the extent necessary and permissible or required
under Section 704(b) of the Code and the Regulations promulgated thereunder,
items of gross income and gross deductions of the Venture for the year of
liquidation of the Venture (and to the extent necessary, in the immediately
preceding taxable year) shall be allocated among the Members so as to bring the
positive Capital Account balance of each Member as close as possible to the
amount that such Member is entitled to receive in connection with such
liquidation in accordance with the provisions of Section 11.03.

 

(g)           The Members intend for the allocation provisions contained in this
Agreement to comply with Section 704(b) of the Code and the Regulations
promulgated thereunder, and the allocation provisions herein shall be
interpreted and applied in a manner consistent therewith.

 

6.04.       Tax Allocations; Allocation of Income and Loss.  (a)  For federal
income tax purposes, except as otherwise provided in Section 6.04(b), each item
of income, gain, loss and deduction shall be allocated among the Members in the
same manner as its corresponding item of book income, gain, loss or deduction is
allocated pursuant to this Article 6.

 

(b)           In accordance with Sections 704(b) and 704(c) of the Code and the
Regulations thereunder, income, gain, loss and deduction with respect to any
asset contributed (or deemed contributed) to the capital of the Venture shall,
solely for federal income tax purposes, be allocated among the Members so as to
take into account any variation between the adjusted basis of such asset for
federal income tax purposes and its Book Value upon its contribution (or deemed
contribution); and the Venture shall account for such variation under the
“traditional method” as described in Regulations Section 1.704-3(b).  If the
Book Value of any asset of the Venture is adjusted, subsequent allocations of
taxable income, gain, loss and deduction with respect to such asset shall take
account of any variation between the adjusted basis of such asset for federal
income tax purposes and the Book Value of such asset in the [same] manner
prescribed under Sections 704(b) and 704(c) of the Code and the Regulations
thereunder.  Any elections or decisions relating to such allocations shall be
made by the Managing Member in a manner that reasonably reflects the intent of
this Agreement.  Allocations pursuant to this Section 6.04(b) are solely for tax
purposes and shall not affect any Member’s Capital Account.

 

(c)           If any Member acquires an Interest or transfers an Interest during
any taxable year in accordance with this Agreement, the Net Income or Net Loss
(and other items referred to in Section 6.03) attributable to such Interest for
such taxable year shall be allocated between the transferor and the transferee
by closing the books of the Venture as of the date of the transfer, or by any
other method permitted under Section 706 of the Code and the Regulations
thereunder and agreed to by the Members, including the transferor and the
transferee.

 

6.05.       Distributions of Net Ordinary Cash Flow and Net Extraordinary Cash
Flow.

 

(a)           Distributions of Net Ordinary Cash Flow.  The Administrative
Member shall calculate Net Ordinary Cash Flow as of the end of each calendar
month on a cumulative calendar

 

26

--------------------------------------------------------------------------------


 

year-to-date basis and apply and distribute Net Ordinary Cash Flow on or before
the 15th day of the following calendar month to the NorthStar Member and the
Formation Member, pari passu in proportion to their respective Percentage
Interests as of the date of such Distribution.

 

(b)           Distributions of Net Extraordinary Cash Flow.  The Administrative
Member shall calculate Net Extraordinary Cash Flow and apply and distribute such
Net Extraordinary Cash Flow promptly after the Venture’s receipt thereof in the
following order of priority (taking into account, as necessary and without
limitation, all prior Distributions of Net Ordinary Cash Flow pursuant to
Section 6.05(a):

 

(i)            First, to the NorthStar Member and the Formation Member, pari
passu in proportion to their respective Percentage Interests as of the date of
such Distribution, until the NorthStar Member has received a twelve percent
(12%) IRR;

 

(ii)           Second, (A) 20% to the Formation Member and (B) 80% to the
NorthStar Member and the Formation Member, pari passu in proportion to their
respective Percentage Interests as of the date of such Distribution, until the
NorthStar Member has received a twenty-five percent (25%) IRR; and

 

(iii)          Third, the balance, if any, (A) 30% to the Formation Member and
(B) 70% to the NorthStar Member and the Formation Member, pari passu in
proportion to their respective Percentage Interests as of the date of such
Distribution;

 

provided, that any Distribution pursuant to clause (A) of each of Sections
6.05(b)(ii) and 6.05(b)(iii) (the “Promote Distribution Provisions”) shall be
subject to the further provisions of Section 6.05(d) and Section 7.05.

 

(c)           Reconciliation of Distributions.  Notwithstanding the foregoing,
which is intended to permit interim distributions of Net Ordinary Cash Flow and
Net Extraordinary Cash Flow, the Administrative Member shall calculate Net
Ordinary Cash Flow and Net Extraordinary Cash Flow on an annual basis, and if
the annual audited report of the Venture should show that there was any
over-distribution of Net Ordinary Cash Flow and Net Extraordinary Cash Flow to a
Member, such Member shall repay the over-distribution within 30 days after
receipt of such report.  If such annual audited report should show that there
was an under-distribution of Net Ordinary Cash Flow and Net Extraordinary Cash
Flow to a Member, such under-distribution shall be paid to such Member within 30
days after receipt of such report or as promptly thereafter as there is
sufficient Net Ordinary Cash Flow or Net Extraordinary Cash Flow.

 

(d)           Clawback.  In the event one or more Capital Contributions
(collectively, the “After Promote Contributions”) are made to the Venture by the
Members after the first date upon which the Formation Member has received
Distributions hereunder pursuant to the Promote Distribution Provisions (the
“Initial Promote Distribution Date”), unless and until Distributions made after
the Initial Promote Distribution Date, absent this Section 6.05(d), result in
the Formation Member having received Distributions aggregating to the amount to
which the Formation Member would otherwise be entitled to receive (i.e., the
amount the Formation Member has received pursuant to the Promote Distribution
Provisions is equal to the amount the Formation Member should have received
under the Promote Distribution Provisions, taking into

 

27

--------------------------------------------------------------------------------


 

account the timing of the After Promote Contributions and Distributions made
after the Initial Promote Distribution Date for determining when the IRR hurdles
have been met under Section 6.05), the amounts otherwise distributable to the
Formation Member pursuant to Section 6.05 shall be distributed to the NorthStar
Member.

 

(e)           Repayment of Member Loans.  Notwithstanding the foregoing
provisions of Section 6.05(a) and Section 6.05(b) or the provisions of Section
11.03, the amount of any Net Ordinary Cash Flow and Net Extraordinary Cash Flow
that is distributable to (and would but for this Section 6.05(e) otherwise be
paid to) any Non-Contributing Member under this Section 6.05 or Section 11.03
shall instead be paid over to any Contributing Member in repayment in whole or
in part as the case may be of any Member Loans made by such Contributing Member
to such Non-Contributing Member, together with any interest thereon, to be
applied first to accrued and unpaid interest thereon and then to the principal
balance thereof, in the order in which such Member Loans were made, so that the
Member Loan longest outstanding is fully repaid prior to the payment of interest
or principal on any Member Loan made after the date on which the longest
outstanding Member Loan was made.  Any such payment that would otherwise be
distributed hereunder to a Non-Contributing Member that is made to the
Contributing Member who has made a Member Loan shall be treated for all purposes
of this Agreement as having been distributed to the Non-Contributing Member.

 

(f)            Confirmation of Managing Member.  The Managing Member shall have
the right to review and confirm the calculations by Administrative Member of the
Net Ordinary Cash Flow and Net Extraordinary Cash Flow from time to time.

 

(g)           No Restoration of Funds.  Except as provided in Section 6.05(c)
and Section 6.05(d), no Member shall be required to restore to the Venture any
funds properly distributed to such Member pursuant to any of the provisions of
this Section 6.05 or Section 11.03 unless required by applicable law.

 

(h)           Limitation on Distributions. Except as provided in this Section
6.05 and Section 11.03, no Member shall be entitled to (i) receive any
distribution from the Venture (including a withdrawal of any of such Member’s
capital), (ii) receive interest from the Venture upon any capital contributed to
the Venture, or (iii) receive property other than cash in return for such
Member’s Capital Contributions.

 

(i)            Breach of Conveyance Agreement.  The Managing Member shall have
the unilateral right to exercise, on behalf of the Venture, any right or remedy
under the Conveyance Agreement (including, without limitation, the bringing of
any litigation, suit or other action to enforce the terms of the Conveyance
Agreement pursuant to the terms thereof).  The Members acknowledge that the
Non-Ranger Portfolio Holdback Escrow Amount and the Ranger Portfolio Holdback
Escrow Amount have been deposited by or on behalf of the Seller into the
Holdback Escrow Account pursuant to the terms of the Conveyance Agreement.  If
the Seller is required to indemnify the Venture with respect to any claim for
indemnification arising out of or relating to matters described in Section
11(k)(ii)(1) of the Conveyance Agreement, all Losses arising out of or relating
to such matter shall be paid as follows (subject to the terms contained in
Section 11(k)(iii)(2) of the Conveyance Agreement, including Seller’s maximum
liability amount with respect to claims made under the Conveyance Agreement):
(A) a portion of such

 

28

--------------------------------------------------------------------------------


 

Losses equal to the applicable Non-Rollover Percentage with respect to the
appliccable Portfolio shall be paid to the Venture in cash from the Holdback
Escrow Account on the terms provided in Section 11(k) and Section 11(l) of the
Conveyance Agreement and (B) the balance of such Losses shall be offset against
any Distributions that would otherwise be made to the Formation Member pursuant
to Section 6.05 or Section 11.03 (which amount under this clause (B) shall
accrue interest at a rate equal to 12% per annum, compounded annually, to the
extent unpaid).  Each term used in this Section 6.05(i) but not otherwise
defined in this Agreement shall have the meaning ascribed thereto in the
Conveyance Agreement.

 

6.06.       Withholding Taxes.  If the Venture is directly or indirectly
required by applicable federal, state, local or foreign tax laws to withhold any
portion of any distribution or allocation to a Member, the Venture shall
withhold such amounts and make such payments to such taxing authorities as are
necessary to ensure compliance with such tax laws.  Any funds withheld by reason
of this Section 6.06 shall nonetheless be deemed distributed or allocated (as
the case may be) to the Member in question for all purposes under this
Agreement.  If the Venture itself pays or incurs any tax (including penalties or
interest) or similar charge directly or indirectly on behalf of any Member as
required by applicable law (other than on account of all Members equally), that
is not withheld from actual distributions to the Member, then the Venture may,
at the option of the Managing Member, either (i) require the Member to reimburse
the Venture for such payment or (ii) reduce any subsequent distributions to such
Member by the amount of such payment.  The obligation of a Member to reimburse
the Venture for taxes that were paid or incurred shall continue after such
Member Transfers its interest in the Venture, after a withdrawal by such Member
or the dissolution of the Venture.  Each Member agrees to furnish the Venture
with any representations and forms as shall reasonably be requested by the
Managing Member to assist it in determining the extent of, and in fulfilling,
any withholding obligations it may have.  Each Member agrees to indemnify and
hold harmless the Venture and the other Members from and against any liability
with respect to taxes, interest or penalties which may be asserted by reason of
the failure to deduct and withhold tax on amounts distributable or allocable to
such Member.  Any amount payable as an indemnity hereunder by a Member will be
paid promptly to the Venture, and, if not so paid, the Venture will be entitled
to retain any distributions due to such Member for all such amounts.

 

6.07.       Tax Distributions.  (a)  The Venture shall make distributions to the
Formation Member, to the extent of its available cash, in an aggregate amount
for all calendar quarters not to exceed Ten Million Dollars ($10,000,000.00)
(the “Tax Distribution Cap”), for each calendar quarter ending after the date
hereof during which there is either (i) a voluntary sale, exchange, transfer or
other disposition of any portion (but not all) of the Properties in a
transaction that results in the recognition of Built-in Gain to the Formation
Member or its direct or indirect owners or (ii) any reduction of Nonrecourse
Liabilities on one or more Properties secured by an Existing Loan (other than
any Permitted Repayments), without duplication, such that the amount of such
Nonrecourse Liabilities is less than the outstanding principal balance of such
Existing Loan as of the Closing Date, which results in the Formation Member or
its direct or indirect owners recognizing any Built-in Gains as a result of
receiving a distribution in excess of tax basis (such Distributions, together
with any distributions pursuant to Section 6.07(b), are referred to herein,
collectively, as “Tax Distributions”).  Tax Distributions shall be made on or
before the 15th day following the end of each Estimated Tax Quarter in which an
event described in the preceding sentence occurs in an amount equal to the
Formation Member’s Presumed Tax

 

29

--------------------------------------------------------------------------------


 

Liability for such Estimated Tax Quarter, less the aggregate amount of Prior
Distributions previously made to the Formation Member that relate to such
calendar year.

 

(b)           On or before April 10 of each calendar year, if the Venture
Accountants determine, after consultation with the Members, that all Prior
Distributions made with respect to the immediately preceding calendar year are
insufficient to satisfy the Formation Member’s aggregate Presumed Tax
Liabilities for such immediately preceding calendar year, the Venture shall make
an additional Tax Distribution (subject to the Tax Distribution Cap) to the
Formation Member in an amount that the Venture Accountants determine, after
consultation with the Members, will be sufficient to allow the Formation Member
to satisfy its aggregate Presumed Tax Liabilities for the immediately preceding
calendar year.

 

(c)           Tax Distributions shall be made on the basis of a calendar year
regardless of the Fiscal Year used by the Venture.

 

(d)           The determination as to which calendar year any distribution
relates shall be made by the Venture Accountants after consultation with the
Members.

 

(e)           Notwithstanding anything to the contrary herein and for the
avoidance of doubt, each Tax Distribution shall be considered an advance against
future Distributions of Net Ordinary Cash Flow and Net Extraordinary Cash Flow
with respect to the Formation Member and all such Distributions that would
otherwise be made to the Formation Member shall be retained by the Venture until
such advances have been fully offset.

 

(f)            If any Tax Distributions made to the Formation Member with
respect to any calendar year shall be greater than the aggregate Presumed Tax
Liabilities for the Formation Member with respect to such calendar year, the
Venture shall be entitled to be repaid (but not earlier than thirty days after
notification to the Formation Member by the Venture of the amount of such
excess) the lesser of (i) such excess and (ii) any Tax Distributions for such
calendar year that have not otherwise been offset against other Distributions to
the Formation Member under Section 6.07(e), plus interest thereon (accruing from
the date of notification) at the rate of seven percent (7%) per annum,
compounded quarterly on the first day of each calendar quarter.  In addition to
all other rights and remedies of the Venture at law or in equity with respect to
amounts owed by the Formation Member to the Venture pursuant to this Section
6.07(f), the Venture shall have the right to offset, or cause to be offset,
against Distributions to the Formation Member under this Agreement all amounts
owed by the Formation Member to the Venture pursuant to this Section 6.07(f).

 

(g)           The Formation Member hereby agrees to repay upon the liquidation
of the Venture any and all Tax Distributions made under this Section 6.07 and
that have not otherwise been offset against other Distributions under Section
6.07(e) in excess of the amounts otherwise distributable to the Formation Member
under Section 6.05 or Section 11.03 as of the date of such liquidation.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 7.
MANAGEMENT

 

7.01.       Management.  (a)  Subject to the terms and conditions of this
Agreement, the full and exclusive right, power, authority and discretion to
conduct the business and affairs of the Venture, and to do all things necessary
to carry on the business of the Venture, shall be vested in the NorthStar Member
(in such capacity, the “Managing Member”) who shall have all of the power and
authority of a manager (as defined in Section 18-101(10) of the LLC Act) within
the meaning of and pursuant to the LLC Act; provided, that (i) unless and until
the Formation Member is removed as the Administrative Member, the Major
Decisions shall require the written consent of both the NorthStar Member and the
Formation Member, (ii) whether or not the Formation Member is removed as the
Administrative Member, the Permanent Major Decisions shall require the written
consent of both the NorthStar Member and the Formation Member, and (iii) unless
and until the Formation Member is removed as the Administrative Member, the
Formation Member, in its capacity as the Administrative Member, shall have the
duties and responsibilities set forth in Section 7.04 and elsewhere in this
Agreement.  Without limiting the generality of the foregoing, subject to clauses
(i) and (ii) of the immediately preceding sentence, the Managing Member is
hereby authorized to execute and deliver on behalf of the Venture any and all
documents, contracts, certificates, agreements and instruments, and to take any
action of any kind and to do anything and everything the Managing Member deems
necessary, desirable or appropriate in accordance with the provisions of this
Agreement and the LLC Act.

 

(b)           Except to the extent that the Managing Member is performing any
duties, obligations and responsibilities of the Administrative Member hereunder,
in which case the Managing Member shall perform such duties, obligations and
responsibilities with Due Care; to the fullest extent permitted by law
(including the LLC Act), (i) the Managing Member shall not be bound by any
fiduciary duty to the Venture or the Members and (ii) the Formation Member
hereby fully, unconditionally and irrevocably waives any right to assert or
bring any claim or action against the Managing Member for breach of fiduciary
duty; provided, that (A) the Managing Member acknowledges and agrees that it
shall be bound by, and shall comply with, the covenant of good faith and fair
dealing implied in every contract (including this Agreement) and (B) nothing
contained in this Agreement shall release the Managing Member from, or be deemed
to limit the Managing Member’s liability for, or result in the waiver of any
rights by the Venture or the Members with respect to, the Managing Member’s
fraud, bad faith, willful misconduct, gross negligence or breach of this
Agreement in the conduct of its rights or obligations under this Agreement.

 

(c)           Each of the Managing Member and the Administrative Member shall be
entitled to appoint one or more (but not more than three for each Member)
“Authorized Signatories” of the Venture and, subject to their respective
governing organizational documents, the Subsidiaries, and, subject to the same
limitations on authority of a Member as are set forth in this Agreement, any
such Authorized Signatory shall have full authority to execute on behalf of the
Venture or any Subsidiary any and all documents, contracts, certificates,
agreements and instruments.  As of the date hereof, the Authorized Signatories
appointed by each of the Managing Member and the Administrative Member are set
forth on Exhibit O attached hereto.  Each Member shall have the right to remove
and replace, from time to time, one or more of the Authorized Signatories
appointed by such Member.  If the Formation Member is removed as the

 

31

--------------------------------------------------------------------------------


 

Administrative Member pursuant to Section 7.05, each Authorized Signatory of the
Venture and the Subsidiaries that was appointed by the Formation Member shall be
deemed automatically removed from such office as an Authorized Signatory and
shall have no further right to act in such capacity.

 

7.02.       Major Decisions.  The “Major Decisions”, with respect to the Venture
or any Subsidiary, shall be:

 

(a)           make any voluntary petition in bankruptcy or reorganization or
institute any other type of bankruptcy, reorganization or insolvency proceeding
with respect to the Venture or any Subsidiary, consent to the institution of
involuntary bankruptcy, reorganization or insolvency proceedings with respect to
the Venture or any Subsidiary, cause the Venture or any Subsidiary to admit in
writing its inability to pay its debts generally as they become due or cause the
Venture or any Subsidiary to make a general assignment for the benefit of its
creditors;

 

(b)           cause the Venture or any Subsidiary to take any action that would
trigger liability under any Guaranty or other recourse or personal liability to
the Formation Member or an Affiliate of the Formation Member;

 

(c)           admit additional or substitute Members to the Venture except in
accordance with the provisions of Article 9 or admit any additional partners or
members (other than the Venture or any other Subsidiary) into any Subsidiary;

 

(d)           merge or consolidate the Venture or any Subsidiary with any other
Person or enter into any joint venture or similar relationship with, or
acquiring any interest in, any corporation, limited liability company,
partnership, association or other business organization by the Venture or any
Subsidiary;

 

(e)           cause the Venture or any Subsidiary to enter into or terminate any
Affiliate Agreement or any amendment or modification to an Affiliate Agreement
or waive any material right under any Affiliate Agreement;

 

(f)            except as otherwise provided in Article 10, the direct or
indirect sale or other disposition of all or any material portion of any
Property, Subsidiary or any other material Venture Assets or the entering into
any binding agreement to do so;

 

(g)           cause the Venture or any Subsidiary to acquire any additional
Property or enter into any agreement to acquire any additional Property or any
amendment or modification thereto or waive any material right thereunder;

 

(h)           approve or consummate any financing, refinancing or mortgaging of
any Property or other material Venture Asset, or otherwise incur or modify or
guaranty indebtedness of the Venture or any Subsidiary (including, without
limitation, any mezzanine indebtedness), or place any encumbrance or title
condition on any Property or other material Venture Asset (including the
Venture’s ownership interests in any Subsidiary) or modifying any existing
encumbrance or title condition; provided, that if (A) either the Managing Member
or the Administrative Member (the “Refinancing Initiating Member”) has in good
faith presented a refinancing proposal for any Property or other material
Venture Asset for approval by the other Member, (B) such approval

 

32

--------------------------------------------------------------------------------


 

was not granted by the other Member after fifteen (15) days of good faith
negotiations by the Members with respect to such proposal, and (C) the
Refinancing Initiating Member determines in good faith that such refinancing is
necessary to repay debt on such Property or material Venture Asset at the
maturity date thereof, then the Refinancing Initiating Member shall be permitted
to refinance such Property or material Venture Asset, as applicable, with any
arm’s length refinancing on then-prevailing market terms within a six-month
period ending on the maturity date of any then-existing financing relating to or
affecting such Property or material Venture Asset, so long as such refinancing
does not exceed in the aggregate the sum of (x) the aggregate outstanding
principal amount of any then-existing financing relating to or affecting the
Property or material Venture Asset, (y) all accrued and unpaid interest and all
other amounts required to be paid in connection with the repayment in full of
any then-existing financing relating to or affecting the Property or material
Venture Asset, plus (z) all prepayment premiums, defeasance costs, legal fees
and disbursements, title insurance costs, search charges, mortgage recording
taxes and other closing costs incurred in connection with such refinancing (it
being understood that any refinancing described in the proviso to this clause
(h) shall not constitute a Major Decision);

 

(i)            subject to the provisions of Section 7.07, adopt each Approved
Business Plan and Budget (including, without limitation, and to the extent
applicable to a particular Property, the establishment or modification of the
leasing parameters or entry fees, monthly rates, discounts and concessions for
residents with respect to such Property) or amend, modify or supplement the
terms of the Approved Business Plan and Budget then in effect (provided, that
the Approved Business Plan and Budget attached as Exhibit F hereto is hereby
approved as the Approved Business Plan and Budget for the balance of the 2014
Fiscal Year) or the Approved Long Term Business Plan;

 

(j)            determine whether to develop or redevelop, or undertake any
development or redevelopment of, any Property other than as set forth in the
Approved Business Plan and Budget or Approved Long Term Business Plan then in
effect;

 

(k)           with respect to any Operating Property, cause the Venture or
applicable Subsidiary to incur any operating or capital expenditures to the
extent such expenditures would: (i) cause the aggregate expenditures for the
applicable line item(s) (on a year to date basis) to be exceeded by ten percent
(10%) or more of the budgeted amount therefor or (ii) cause the aggregate
operating expenditures or capital expenditures (as applicable) set forth in the
Approved Business Plan and Budget applicable to such Property to be exceeded by
five percent (5%) or more of the budgeted amount therefor (and, accordingly, any
operating or capital expenditure that is within (i.e., less than) the maximum
permitted variances set forth in both clause (i) and clause (ii) shall be deemed
to be “in compliance with the Approved Business Plan and Budget” or satisfy
words of similar import); provided, that (A) either Member may cause the Venture
or any Subsidiary to incur Non-Discretionary Expenses without regard to any such
limitations and the expenditure of such Non-Discretionary Expenses shall be
deemed approved by the Members, (B) the Administrative Member shall be permitted
to reasonably reallocate any realized cost savings with respect to any operating
expenditure line item to any other operating expenditure line item within the
Approved Business Plan and Budget as it relates to any Property so long as there
are demonstrated actual savings in the line item from which amounts are being
reallocated and such reallocation does not violate the terms of any Loan or any
management

 

33

--------------------------------------------------------------------------------


 

agreement with respect to such Property, and (C) the Administrative Member shall
give notice to the Managing Member of the nature and amount of any such
reallocation or Non-Discretionary Expenses promptly following the occurrence or
incurrence thereof;

 

(l)                                     except as expressly provided in
Section 5.02, make any call for Additional Capital Contributions;

 

(m)                             except as expressly provided in Section 6.05 and
Section 11.03, approve any distributions of Net Ordinary Cash Flow, Net
Extraordinary Cash Flow or other Venture Assets;

 

(n)                                 invest or lend any available cash of the
Venture or any Subsidiary (other than short term deposits or investments of
available cash with financial institutions or in any “money market” type mutual
fund or like account which may be invested by the Administrative Member in its
reasonable judgment);

 

(o)                                 except as set forth in Section 7.13, enter
into, amend, modify or supplement the terms of any Operating Lease or any
management agreement with respect to any Property (and, for the avoidance of
doubt, any unilateral rights of (i) with respect to any Property that is not an
Operating Property, the third party tenant under the applicable net lease, and
(ii) with respect to any Operating Property, the property manager under the
applicable management agreement, in each case shall not be a Major Decision);

 

(p)                                 with respect to any Operating Property,
cause any Subsidiary to enter into any lease other than (i) non-resident leases
to the extent that such leases (A) are terminable without penalty on notice to
the counterparty of ninety (90) days or less, and (B) provide for arms-length
rent and are otherwise on market terms or (ii) resident agreements which are in
compliance with the leasing parameters set forth in any Approved Business Plan
and Budget; provided, that copies of all leases or agreements entered into by
any Subsidiary shall be promptly provided to each Member upon execution of such
lease or agreement;

 

(q)                                 liquidate or dissolve the Venture or any
Subsidiary other than in accordance with the terms of this Agreement;

 

(r)                                    amend the Certificate of Formation;

 

(s)                                   except as expressly contemplated by the
Approved Business Plan and Budget then in effect, enter into any Contract,
whether written or oral, which (i) is not cancelable by its terms on not more
than sixty (60) days’ notice without premium, penalty or other charge or
(ii) requires payments by or to the Venture or any Subsidiary in excess of
$500,000 per annum;

 

(t)                                    except as expressly provided in this
Agreement or the Approved Business Plan and Budget then in effect, amend, modify
or terminate any insurance policy required to be maintained pursuant to this
Agreement;

 

(u)                                 institute any legal action involving a claim
for damages in excess of $250,000; or settle any legal action or confess a
judgment by or against the Venture or any Subsidiary other than any settlement
or compromise that does not exceed $250,000 in payments from the Venture or any
Subsidiary;

 

34

--------------------------------------------------------------------------------


 

(v)                                 take any action which would make it
impossible to carry on the primary purpose of the Venture, amend the purposes of
the Venture set forth in this Agreement or change the zoning of any Property or
the primary use of any Property from senior housing;

 

(w)                               establish, increase or reduce reserve funds of
the Venture or any Subsidiary (other than any reserves for items contained in
the Approved Business Plan and Budget then in effect or “springing” and other
reserves required under any loan documents in respect of any permitted financing
of any Property or any Subsidiary or any reserves established by the Managing
Member pursuant to Section 11.03(b)); and

 

(x)                                 make any other decision which, pursuant to
this Agreement, expressly requires “unanimous approval” or the “approval or
consent of both Members”.

 

7.03.                     Permanent Major Decisions.  The “Permanent Major
Decisions”, with respect to the Venture or any Subsidiary, shall be those Major
Decisions set forth in Section 7.02(a), (b), (d), (e) (but solely to the extent
any such agreement, or amendment or modification to such agreement, is not on
market terms at the time such decision is being made, as reasonably determined
by Managing Member) and (q).

 

7.04.                     Administrative Member.  (a)  Subject to the terms and
conditions of this Agreement, the Administrative Member shall have the duty and
obligation to conduct (or cause to be conducted) with Due Care the day-to-day
business and affairs of the Venture and the Subsidiaries in a manner consistent
with the Approved Business Plan and Budget. In furtherance of the foregoing, and
subject to the restrictions on the Administrative Member’s authority contained
in the preceding sentence and otherwise in this Agreement,  the Administrative
Member shall have the duty and obligation to (solely to the extent of the
Venture’s or any Subsidiary’s ability to take any of the following actions):

 

(i)                                     implement all approved Major Decisions
and Permanent Major Decisions;

 

(ii)                                  make decisions, take actions and make
expenditures to the extent that the Administrative Member is expressly
authorized to make such decisions, actions or expenditures in the Approved Long
Term Business Plan or the then effective Approved Business Plan and Budget;

 

(iii)                               oversee the collection of all revenues,
rents, additional rents, percentage rents, escalations, pass-throughs, overages,
fees and income from each Property;

 

(iv)                              oversee and supervise all contractors working
at any Property;

 

(v)                                 arrange for each Property’s compliance with
all present and future laws, ordinances, orders, rules and regulations of all
federal, state and local governmental and quasi-governmental bodies, boards,
commissions and agencies having jurisdiction over each Property;

 

(vi)                              review any and all insurance of any kind or
nature including, but not limited to, property damage (including fire, acts of
terrorism and all other risks), theft, public liability, loss of rents and
business interruption and workmen’s compensation insurance obtained and paid for
by the Venture or any Subsidiary in connection with each Property:

 

35

--------------------------------------------------------------------------------


 

(vii)                           arrange for the Venture’s compliance with all of
the provisions of the Loan Documents;

 

(viii)                        causing Distributions, if any, (a) through the
applicable Subsidiaries to the Venture and (b) by the Venture to the Members at
such times as are required under the Agreement;

 

(ix)                              establishing and providing necessary services
for the Venture and each Subsidiary, including executive, administrative,
accounting, secretarial, record keeping, word processing, copying, telephone,
mailing and distribution facilities;

 

(x)                                 maintaining proper books and records of the
Venture’s and each Subsidiary’s business and affairs;

 

(xi)                              perform or observe all of the specific
obligations and rights to be performed by the Administrative Member hereunder;
and

 

(xii)                           perform any other duty or task reasonably
requested by the Managing Member that is consistent with the purposes of the
Venture.

 

For the avoidance of doubt and without limiting the foregoing, the
Administrative Member shall not take or permit, or bind the Venture or any
Subsidiary to take or permit (A) any Major Decision, (B) any Permanent Major
Decision, or (C) any other decision, election, expenditure or other action by or
on behalf of the Venture or any Subsidiary that would exceed or violate the
authority granted to the Administrative Member pursuant to this
Section 7.04(a) or elsewhere in this Agreement, in each case without the
Managing Member’s prior written consent.  The Administrative Member shall not
receive compensation for serving as Administrative Member of the Venture.

 

(b)                                 The Administrative Member, in its capacity
as such, shall at all times perform its rights, duties, obligations and
responsibilities with Due Care in accordance with all applicable laws and this
Agreement; provided, to the fullest extent permitted by law (including the LLC
Act), (i) the Administrative Member shall not be bound by any additional
fiduciary duty to the Venture or the Members and (ii) the Managing Member hereby
fully, unconditionally and irrevocably waives any right to assert or bring any
claim or action against Administrative Member for breach of fiduciary duty to
the extent the same exceeds the requirements of Due Care; and provided, further,
that (A) the Administrative Member shall be bound by, and shall comply with, the
covenant of good faith and fair dealing implied in every contract (including
this Agreement) and (B) nothing contained in this Agreement shall release the
Administrative Member from, or be deemed to limit Administrative Member’s
liability for, or result in the waiver of any rights by the Venture or the
Members with respect to, the Administrative Member’s fraud, bad faith, willful
misconduct, gross negligence or breach of this Agreement in the conduct of its
rights or obligations under this Agreement.

 

(c)                                  The Administrative Member shall procure and
maintain, or cause the tenants, operators or managers, as applicable, with
respect to each Property to procure and maintain, insurance coverage throughout
the term of this Agreement, or such additional or other coverage,

 

36

--------------------------------------------------------------------------------


 

as the Managing Member may from time to time request or approve, after
consultation with the Administrative Member.

 

7.05.                     Removal of the Administrative Member.  (a)  Process. 
Following the occurrence of a Removal Event (subject, in the case of a Removal
Event described in clause (c) of the definition thereof, to the provisions of
Section 7.05(g)), but in any event within three (3) months after the later of
(i) the occurrence of such Removal Event or (ii) the Managing Member first
obtaining actual knowledge of the occurrence of such Removal Event, the Managing
Member may remove the Formation Member as the Administrative Member of the
Venture (in which event the Formation Member shall be deemed to be a Member that
is not the Administrative Member for all purposes hereunder) by written notice
to the Administrative Member, which removal shall be effective as of the date of
such notice (such date, the “Removal Date”).  If the Formation Member is removed
as the Administrative Member of the Venture, in addition to its rights and
obligations under Section 7.05(e), the Managing Member may, as of the Removal
Date, select a new Administrative Member, which successor Administrative Member
so designated may be the Managing Member, an Affiliate thereof or a third party
appointed to act as the Administrative Member of the Venture, in which event
such third party shall not be a Member hereunder, notwithstanding its title as
“Administrative Member”.  Any such successor Administrative Member shall agree
to be, and shall be, bound by the terms of this Agreement.

 

(b)                                 Loss of Promote Distribution.  If the
Formation Member is removed as the Administrative Member by reason of an Event
of Default that is also Promote Loss Event, from and after the Removal Date, the
Formation Member shall not be entitled to any Distributions under the Promote
Distribution Provisions and the Venture shall distribute all future
Distributions under the Promote Distribution Provisions to the Members, pro rata
in accordance with their Percentage Interests.

 

(c)                                  Payment of Promote Distribution after
Removal.  If the Formation Member is removed as Administrative Member by reason
of an Event of Default that is not also a Promote Loss Event, promptly following
the Removal Date, the Venture Assets shall be valued as of the removal date by
an independent third party appraiser reasonably selected by the Managing Member.
The Managing Member shall cause its selected independent third party appraiser
to simultaneously deliver to the Managing Member and the Formation Member the
written final valuation and appraisal(s) prepared by such appraiser. Within five
(5) Business Days of its receipt of such written final valuation, the Formation
Member shall give the Managing Member notice of any objections to such valuation
(such notice, the “Valuation Dispute Notice”).  In the event the Formation
Member timely delivers the Valuation Dispute Notice, the valuation of the
Venture Assets shall be determined through the “baseball arbitration” procedures
set forth in Section 7.05(f).  Such valuation shall provide the ceiling for
calculating the amount distributable to the Formation Member under the Promote
Distribution Provisions, such that the maximum actually distributable to the
Formation Member under the Promote Distribution Provisions shall equal the
lesser of (i) the amount distributable to the Formation Member under the Promote
Distribution Provisions calculated as of the Removal Date based on a deemed
liquidation of the Venture Assets as of such date at the values determined in
accordance with this Section 7.05(c) and (ii) the amount distributable to the
Formation Member under the Promote Distribution Provisions based on the actual
consideration received by the Venture at the time the Venture Assets held by the
Venture on the date of the Formation Member’s removal is liquidated, it being

 

37

--------------------------------------------------------------------------------


 

understood that there is no obligation to liquidate the Venture or any Venture
Assets at any time or in any particular manner. The Formation Member shall
receive the amount it is entitled to in respect of the Promote Distribution
Provisions pursuant to this Section 7.05(c) only as, if, and when the Venture
Assets owned by the Venture on the date of the Formation Member’s removal are
refinanced, sold, transferred or otherwise disposed of and Net Extraordinary
Cash Flow is distributed therefrom.

 

(d)                                 Arbitration.  In the event of any dispute
between Members under Section 7.05 with respect to whether or not a Removal
Event or a Promote Loss Event has occurred or the amount of Removal Liabilities
associated therewith, such dispute shall be submitted to final and binding
arbitration in New York, NY, administered by JAMS in accordance with JAMS
Streamlined Arbitration Rules and Procedures in effect at that time.  The
Members shall cooperate with JAMS and with each other in scheduling the
arbitration proceedings so that a final non-appealable award is rendered within
sixty (60) calendar days after submission to arbitration, and any notice
requirements under Paragraph 14(b) of the JAMS Streamlined Arbitration Rules and
Procedures or otherwise may be shortened by the JAMS arbitrator in its
discretion. The non-prevailing party in such arbitration shall pay all fees and
disbursements due to JAMS and the JAMS arbitrator. The JAMS arbitrator shall be
(i) a disinterested and impartial person and (ii) selected in accordance with
Paragraph “12(c)” et seq. of the JAMS Streamlined Arbitration Rules and
Procedures.  The JAMS arbitrator shall be bound by the provisions of this
Agreement and by applicable law and shall not have the power to add to, subtract
from, or otherwise modify such provisions.  Any decision rendered by the JAMS
arbitrator shall be final, conclusive and binding upon the Venture and the
Members and may be entered and enforced in any court having jurisdiction. 
Notwithstanding anything to the contrary contained herein, during the pendency
of any arbitration proceeding under this Section 7.05(d), the Administrative
Member shall not take any action on behalf of the Venture or any Subsidiary
(including with respect to the day-to-day management of the Venture or any
Subsidiary) without the consent of Managing Member.

 

(e)                                  Effect of Removal.  If the Managing Member
elects to remove the Formation Member as the Administrative Member in accordance
with this Section 7.05:

 

(i)                                     from and after the Removal Date, the
Formation Member shall hold its Interest in the Venture as a non-managing and
non-administrative Member and shall have, subject to clause (ii) below and
Section 7.05(b) and Section 7.05(c), the same rights to distributions and
allocations as it would have had as the Administrative Member;

 

(ii)                                  from and after the Removal Date, the
Formation Member (and its Affiliates and designees) shall have no further rights
to all or any portion of the Asset Management Fee (including the Asset
Management Fixed Fee and the Asset Management Performance Fee);

 

(iii)                               from and after the Removal Date, the
Managing Member shall have the unilateral right to terminate any Affiliate
Agreements without penalty;

 

38

--------------------------------------------------------------------------------


 

(iv)                              as of the Removal Date, the Formation Member
shall have no further approval rights over any actions taken by the Managing
Member, the Venture or any Subsidiary except with respect to Permanent Major
Decisions;

 

(v)                                 the Formation Member shall have no further
duties or obligations as Administrative Member under this Agreement;

 

(vi)                              all bank accounts contracts, deposits,
accounts or other evidences of any rights of the Venture and its Subsidiaries
shall be transferred to the name or control of the such Person as the Managing
Member shall direct and the Formation Member shall promptly execute such
instruments and take such actions as the Managing Member may request to effect
such transfer;

 

(vii)                           any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, proceedings, costs, expenses and
disbursements of any kind or nature whatsoever sustained by the Venture, any
Subsidiary or the Managing Member (the “Removal Liabilities”) on account of the
Removal Event that gave rise to such removal, as determined in accordance with
Section 7.05(d) to the extent the Members cannot agree on the aggregate amount
of the Removal Liabilities after good faith negotiations for fifteen (15) days,
shall be offset against any Distributions that would otherwise be made to the
Formation Member pursuant to Section 6.05 or Section 11.03; provided, that in
the case of a Removal Event described in clause (c) of the definition of Removal
Event, the aggregate Removal Liabilities related solely to such Removal Event
for which the Formation Member shall be responsible pursuant to this paragraph
or otherwise shall not exceed the amount distributable to the Formation Member
under the Promote Distribution Provisions calculated as of the Removal Date
based on a deemed liquidation of the Venture Assets as of such date at the
values determined in accordance with this Section 7.05(c), and shall be paid by
the Formation Member as and when Distributions hereunder pursuant to the Promote
Distribution Provisions are made to the Formation Member; and

 

(viii)                        from and after the expiration of the Forced Sale
Lockout End Date with respect to the Formation Member, if the underlying Removal
Event was also a Promote Loss Event, the Formation Member shall have the right,
by delivering Notice to the NorthStar Member (the “Put Notice”) at any time
after the expiration of such Forced Sale Lockout End Date, to cause the
NorthStar Member to purchase from the Formation Member its entire Interest (the
“Put Closing”). The Put Closing shall occur on a date and at a place designated
by the NorthStar Member, which is not more than sixty (60) days after the
Formation Member has delivered the Put Notice. The purchase price for the
Interest of the Formation Member shall be the amount that would be distributed
to the Formation Member if all of the assets of the Venture were sold for fair
market value as of the expiration of the Forced Sale Lockout End Date with
respect to the Formation Member (as determined through the “baseball
arbitration” procedures described in Section 7.05(f)), all customary transaction
costs relating to such a sale were paid, all other liabilities of the Venture
and its Subsidiaries were discharged, and the Venture was liquidated and all
assets of the Venture were distributed in accordance with the provisions of
Section 11.03; provided, that if the Formation Member is removed as the
Administrative Member by the Managing Member as a result of a Removal Event that
constitutes a Promote Loss Event, in determining such purchase price, any amount
that would otherwise have been

 

39

--------------------------------------------------------------------------------


 

distributed to the Formation Member pursuant to the Promote Distribution
Provisions shall instead be distributed to the Members, pro rata in accordance
with their Percentage Interests.

 

(f)                                   Baseball Arbitration Procedures.  Within
ten (10) Business Days after the delivery of the Valuation Dispute Notice, Put
Notice or Redemption Acceptance Notice, NorthStar Member and Formation Member
will each select an independent consultant (each, an “Initial Consultant” and
together, the “Initial Consultants”).  If either NorthStar Member or Formation
Member fail to timely appoint an Initial Consultant, then the party which
appointed an Initial Consultant shall notify the other party of such failure
and, if within five (5) Business Days of receipt of such notice such failing
party shall fail to appoint an Initial Consultant, the appointed Initial
Consultant shall independently select and appoint the other Initial Consultant,
who shall be impartial, within five (5) Business Days after notice to the
failing party.  Each Initial Consultant shall, as promptly as possible, but in
any event within forty-five (45) days of selection, prepare a sealed appraisal
of the fair market value of the Venture Assets, taken as a whole.  Neither of
the fair market value appraisals shall be opened except as and when hereinafter
expressly provided.  If both of the Initial Consultants submit their respective
appraisals in accordance with the foregoing provisions, then the Initial
Consultants shall arrange a meeting (the “Initial Consultant Meeting”) to be
held at a location that is mutually agreeable to the Initial Consultants and
located in the Borough of Manhattan during business hours within ten (10) days
after the appraisals shall have been prepared, for the purpose of opening the
fair market value appraisals.  NorthStar Member and Formation Member shall have
not less than ten (10) days’ notice of the date, time and location of the
Initial Consultant Meeting and shall have the right to have its representatives
present thereat.  At the Initial Consultant Meeting, the fair market
determinations shall be opened by each of the Initial Consultants and copies
thereof shall be distributed to the Managing Member and the Formation Member. 
If the higher of the appraised values is less than or equal to 110% of the lower
appraised value (or the two appraisals are equal in amount), the fair market
value of the Venture Assets will be deemed to be equal to the average of the two
appraised values.  If the higher of the appraised values is more than 110% of
the lower appraised value, then the two Initial Consultants, within ten
(10) days after the Initial Consultant Meeting, shall jointly appoint a mutually
agreeable third appraiser who shall be impartial (the “Third Consultant”).  If
the Initial Consultants fail to agree upon and appoint the Third Consultant
within such ten (10)-day period, then either of the Managing Member or the
Formation Member may request that JAMS appoint the Third Consultant within ten
(10) days after such request, and the parties hereto shall be bound by any
appointment so made within such 10-day period.  If the Third Consultant shall
not have been appointed within such 10-day period, then either of the Managing
Member or the Formation Member may apply to any court having jurisdiction to
make such appointment. The Third Consultant shall subscribe and swear to an oath
to fairly and impartially select the appraised value of the Venture Assets as of
the Removal Date which, in his or her opinion, more accurately reflects the
appraised value at issue.  The Third Consultant shall conduct such hearings as
he or she deems appropriate.  Within five (5) Business Days after the Third
Consultant has been appointed, the Third Consultant shall select the appraised
value (i.e., the Third Consultant must choose either the appraised value of the
first Initial Consultant or the second Initial Consultant) which, in his or her
opinion, more accurately reflects the fair market value of the Venture Assets,
and shall notify the Managing Member and the Formation Member of such selection
in writing and such closest appraised value shall be deemed to be the fair
market value of the Venture Assets.  The fees and expenses of any such appraisal
shall be borne by the parties equally, but each party shall bear the expense of
the Initial

 

40

--------------------------------------------------------------------------------


 

Consultant appointed by it (or the Initial Consultant that should have been
appointed by it) and its attorneys and experts as well as any expenses of
presenting its own proof.  The Managing Member and the Formation Member shall
each have the right to submit such data and memoranda to each of the appraisers
in support of their respective positions as they may deem necessary or
appropriate.  Each appraiser shall be a real estate broker having at least five
(5) years’ experience valuation of senior living facilities in the United
States.  It is expressly understood, and each appraiser shall acknowledge and
agree, that any determination of the appraised value shall be based on all
relevant factors.  The appraisers shall not have the power to add to, modify or
change any provision of the Agreement, and the jurisdiction of the appraisers is
accordingly limited.

 

(g)                                  Special Cure Period for REIT Removal
Events.  Following the occurrence of a Removal Event described in clause (c) of
the definition of Removal Event, if such Removal Event is capable of being cured
without affecting the qualification of the NorthStar Member or any direct or
indirect member of the NorthStar Member as a REIT, then the Managing Member
shall provide written notice to the Administrative Member of the circumstances
giving rise to such Removal Event and the Administrative Member shall have the
right, but not the obligation, under this Section 7.05(g) to cure such Removal
Event in accordance with the provisions hereof.  For the avoidance of doubt, in
connection with any such cure, the Administrative Member shall be required to
pay to the NorthStar Member or any direct or indirect member of the NorthStar
Member any financial losses sustained by such Person as a result of the Removal
Event described in clause (c) of the definition of Removal Event.  If the
Administrative Member does not cure any such Removal Event within thirty (30)
days (or, in the case of a Removal Event that has not yet, but could, result in
the failure of the NorthStar Member or any direct or indirect member of the
NorthStar Member to qualify as a REIT (a “REIT Failure”), at least five
(5) Business Days prior to the date such REIT Failure would occur), then the
Managing Member may remove the Formation Member as the Administrative Member of
the Venture (in which event the Formation Member shall be deemed to be a Member
that is not the Administrative Member for all purposes hereunder) by written
notice to the Administrative Member, which removal shall be effective as of the
Removal Date; provided, that if such Removal Event is of the nature that it can
be cured but cannot reasonably be cured within such thirty (30) day period, such
period shall be extended so long as the Administrative Member, in good faith,
diligently continues its reasonable curative efforts to completion; provided,
further, that in the case of a Removal Event that has not yet, but could,
otherwise result in a REIT Failure, such period shall only be extended until
five (5) Business Days prior to the date such REIT Failure would occur).

 

7.06.                     Goods and Services from Affiliates and Professionals. 
(a)  Neither Member shall cause or permit the Venture or any Subsidiary to enter
into any Affiliate Agreement (or permit any property manager, managing agent or
other agent of the Venture or any Subsidiary to enter into any Affiliate
Agreement) unless such agreement or arrangement has been approved by the Member
that is not an Affiliate of the counterparty to such Affiliate Agreement after
the nature of the relationship or affiliation and the terms of such agreement or
arrangement have been fully disclosed in writing.

 

(b)                                 Each Member shall have the unilateral right
(but not the obligation) to exercise, on behalf of the Venture, all rights of
the Venture or any Subsidiary, as applicable, to enforce or exercise any right,
remedy or option under any Affiliate Agreement with an Affiliate of the other

 

41

--------------------------------------------------------------------------------


 

Member (including, without limitation, the terminating of, or the bringing of
any summary proceeding, litigation, suit or other action to enforce, such
Affiliate Agreement pursuant to the terms thereof), and the right to execute
documents on behalf of the Venture or cause the Venture to execute documents on
behalf of any Subsidiary in connection therewith.

 

(c)                                  The Managing Member shall employ, on behalf
of the Venture, the Venture Attorneys and the Venture Accountants.

 

(d)                                 Commencing on the date hereof, in
consideration of its asset management services to the Venture described on
Exhibit P and its asset management reporting obligations under Section 8.04, the
Administrative Member shall be paid an annual asset management fee (subject to
reduction pursuant to this Section 7.06(d), the “Asset Management Fee”) in the
aggregate amount of up to $3,500,000 on the terms set forth in this
Section 7.06(d).

 

(i)                                     A portion of the total Asset Management
Fee equal to $2,700,000 (subject to reduction pursuant to this Section 7.06(d),
the “Asset Management Fixed Fee”) shall be paid in monthly installments in
arrears on the first day of each calendar month.  The Asset Management Fixed Fee
shall be prorated for any period less than a calendar month based on the number
of days during such period.

 

(ii)                                  For the period beginning on the first day
of the first full calendar month following the date hereof and ending on the day
prior to the first day of the first full calendar quarter following the date
hereof, and for each successive calendar quarter during the term of the Venture,
if the Members have received aggregate Distributions of Net Ordinary Cash Flow
under Section 6.05(a) for the applicable period at least equal to each such
Member’s Preferred Return as of the last day of such period, the Administrative
Member shall be paid an amount equal to the product of (x) $800,000 (subject to
reduction pursuant to this Section 7.06(d), the “Asset Management Performance
Fee”) and (y) 0.25 (provided that such product shall be prorated for any period
less than a calendar quarter based on the number of days during such period).

 

(iii)                               With respect to each Annual Calendar Period
and Partial Annual Calendar Period, each such period being a stand-alone
calendar period, at the end of each Annual Calendar Period and Partial Annual
Calendar Period, if (i) the Members have received aggregate Distributions of Net
Ordinary Cash Flow under Section 6.05(a) for such Annual Calendar Period or
Partial Annual Calendar Period less than each such Member’s Preferred Return as
of the last day of such Annual Calendar Period or Partial Annual Calendar Period
and (ii) the cumulative Asset Management Performance Fee paid during such Annual
Calendar Period or Partial Annual Calendar Period is greater than zero, then the
total Asset Management Fixed Fee paid out over the successive calendar quarter
or quarters shall be reduced by the lesser of (a) the Asset Management
Performance Fee paid in such Annual Calendar Period or Partial Annual Calendar
Period and (b) the dollar amount necessary for the Members to have received
Distributions in an amount equal to the Preferred Return during such Annual
Calendar Period or Partial Annual Calendar Period.

 

(iv)                              With respect to each Annual Calendar Period
and Partial Annual Calendar Period, each such period being a stand-alone
calendar period, at the end of each Annual Calendar Period and Partial Annual
Calendar Period, if (i) the Members have received aggregate

 

42

--------------------------------------------------------------------------------


 

Distributions of Net Ordinary Cash Flow under Section 6.05(a) for such Annual
Calendar Period or Partial Annual Calendar Period in excess of such Member’s
Preferred Return as of the last day of such Annual Calendar Period or Partial
Annual Calendar Period (the “Excess Preferred Return Amount”), then
Administrative Member shall be paid the lesser of (a) the Asset Management
Performance Fee less any payments made under this Section 7.06(d)(ii) and
(b) the Excess Preferred Return Amount.

 

Notwithstanding anything to the contrary, the Asset Management Fixed Fee and the
Asset Management Performance Fee will be reduced, from time to time, if and when
one or more Properties are sold.  The Asset Management Fixed Fee will be reduced
by an amount equal to the difference between (x) $2,700,00 and (x) the product
of (A) $2,430,000 and (B) a fraction, the numerator of which is the aggregate of
the allocated purchase price (as set forth on Schedule 41(g) to, and the
statement provided pursuant to Section 41(g) of, the Conveyance Agreement) for
all Properties sold by the Venture during the applicable test period and the
denominator of which is the allocated purchase price (as of the date of this
Agreement) of all Properties acquired by the Venture as of the date of this
Agreement (such product, the “Value Fraction”).  The Asset Management
Performance Fee will be reduced by an amount equal to the difference between
(x) $800,000 and (y) the product of (A) $720,000 and (B) the Value Fraction.

 

7.07.                     Approved Business Plan and Budget; Approved Long Term
Business Plan.  (a)  For each Fiscal Year commencing after the 2014 Fiscal Year,
the Administrative Member shall deliver to the Managing Member any operating or
capital budget (each, a “Non-Operating Property Budget”) received by the
Venture, any Subsidiary or any Owner for any Property that is not an Operating
Property promptly after such Non-Operating Property Budget is received.  To the
extent of the Venture’s authority, the Members shall have the right to approve
each Non-Operating Property Budget as a Major Decision by the date that is three
(3) Business Days prior to the date that approval of such Non-Operating Property
Budget is required under the management agreement or loan agreement for such
Non-Operating Property, as applicable, and a Member’s failure to approve any
Non-Operating Property Budget by such date shall be deemed approval of such
Non-Operating Property Budget by such Member.  If the Managing Member objects to
any aspect of any Non-Operating Property Budget, then the Administrative Member,
within ten (10) days after its receipt of such objection, shall use commercially
reasonable effort to (A) cause revisions to such Non-Operating Property Budget
to be made to address and incorporate the Managing Member’s objections and
(B) re-submit the same to the Managing Member.  The foregoing provisions of this
Section 7.07(a) shall be repeated until the Members have approved each
Non-Operating Property Budget that the Venture or any of its Subsidiaries has
the right to approve.

 

(b)                                 For each Fiscal Year commencing after the
2014 Fiscal Year, the Administrative Member shall deliver to the Managing Member
any operating or capital budget (each, an “Operating Property Budget”) received
by the Venture, any Subsidiary or any Owner for any Property that is an
Operating Property promptly after such Operating Property Budget is received. 
To the extent of the Venture’s authority, the Members shall have the right to
approve each Operating Property Budget as a Major Decision by the date that is
three (3) Business Days prior to the date that approval of such Operating
Property Budget is required under the management agreement or the loan agreement
for such Operating Property, as applicable, and a

 

43

--------------------------------------------------------------------------------


 

Member’s failure to approve any Operating Property Budget by such date shall be
deemed approval of such Operating Property Budget by such Member.  If the
Managing Member objects to any aspect of any Operating Property Budget, then the
Administrative Member, within ten (10) days after its receipt of such objection,
shall (A) cause revisions to such Operating Property Budget to be made to
address and incorporate the Managing Member’s objections and (B) re-submit the
same to the Managing Member.  The foregoing provisions of this
Section 7.07(b) shall be repeated until the Members have approved each Operating
Property Budget that the Venture or any of its Subsidiaries has the right to
approve.

 

(c)                                  For each Fiscal Year commencing after the
2014 Fiscal Year, the Administrative Member shall prepare and deliver to the
Managing Member, not later than January 15 of each Fiscal Year for such Fiscal
Year, a draft business plan of the Venture and each Subsidiary, including
detailed cash flow projections and underlying assumptions, and a draft operating
and capital budget and plan (collectively, a “Draft Annual Plan and Budget”)
with respect to the Venture Assets and the Subsidiaries for the upcoming Fiscal
Year, which Draft Annual Plan and Budget shall be approved by the Administrative
Member prior to delivery thereof to the Managing Member.  Each Draft Annual Plan
and Budget shall (i) be in the form attached hereto as Exhibit F, (ii) set forth
the information on a Property-by-Property and portfolio-by-portfolio basis that
is contained in the Non-Operating Property Budgets and Operating Property
Budgets, (iii) set forth separately on a month-by-month basis all anticipated
revenue, operating expenses, other Charges, capital and other costs and expenses
of the Venture, each Subsidiary and each Operating Property for such Fiscal Year
(including detailed cash flow projections after debt service and reserves),
(iv) set forth leasing parameters for each Operating Property setting forth the
rates for entry fees and monthly rates (as well as permitted discounts and
concessions), together with other charges billable to residents, and (v) set
forth all underlying assumptions.

 

(d)                                 (i)                                     The
Managing Member shall have the right to approve each Draft Annual Plan and
Budget. If the Managing Member shall approve the entire Draft Annual Plan and
Budget proposed by the Administrative Member, the same shall constitute the
approved operating and capital budget and plan for the applicable Fiscal Year
(each approved Draft Annual Plan and Budget being an “Approved Business Plan and
Budget”).

 

(ii)                                  If the Managing Member objects to any
aspect of a Draft Annual Plan and Budget, the Managing Member shall notify the
Administrative Member thereof within thirty (30) days after its receipt of such
Draft Annual Plan and Budget.  If the Managing Member fails to advise the
Administrative Member of its objections to any Draft Annual Plan and Budget
within thirty (30) days after its receipt of such Draft Annual Plan and Budget,
then the Administrative Member may send to the Managing Member a second written
notice requesting the Managing Member’s response to such Draft Annual Plan and
Budget, which second notice shall state on the first page thereof, in bold
12-point or larger typeface, the following words: “Note: your failure to respond
to this request for approval within five (5) Business Days shall constitute your
approval of the Draft Annual Plan and Budget that is the subject matter of this
request”.  If the Managing Member fails to advise the Administrative Member of
its objections to any Draft Annual Plan and Budget within five (5) Business Days
following the date on which the Managing Member received such second notice,
such Draft Annual Plan and Budget shall be deemed approved by the Managing
Member and shall be the Approved Business Plan and Budget for such Fiscal Year. 
If the Managing Member objects to any aspect of the Draft Annual

 

44

--------------------------------------------------------------------------------


 

Plan and Budget and timely provides the Administrative Member with notice
thereof, then the Administrative Member, within ten (10) days after its receipt
of such objection, shall (A) revise such Draft Annual Plan and Budget to address
and incorporate the Managing Member’s objections and (B) re-submit the same to
the Managing Member.  The foregoing provisions of this Section 7.07(d)(ii) shall
be repeated until there is an Approved Business Plan and Budget for the Fiscal
Year in question.

 

(iii)                               If the Managing Member has not approved a
proposed Draft Annual Plan and Budget for any Fiscal Year by the first day of
the Fiscal Year to which it relates, then for purposes hereof, until a Draft
Annual Plan and Budget for such Fiscal Year is approved, the Approved Business
Plan and Budget for such Fiscal Year (a “CPI-Budget Year”) shall be the same as
the Approved Business Plan and Budget for the previous Fiscal Year but with an
increase in each line item by the lesser of (A) three percent (3.0%) or (B) the
same percentage as the percentage increase (if any) in the CPI from the CPI
published in the month that is 13 months prior to the first month in such
CPI-Budget Year to the CPI published one month prior to the first month in such
CPI-Budget Year; provided, that (x) Non-Discretionary Expenses may be incurred
as necessary without regard to any such limitations during the CPI-Budget Year
in question, and (y) capital expenditure line items shall not carry forward
other than the unexpended portion of any capital expenditure line items set
forth in the prior Approved Business Plan and Budget for projects not yet
competed.  For purposes hereof, “CPI” shall be the Consumer Price Index for All
Urban Consumers, All Areas (base year 1982-1984 = 100) published by the United
States Bureau of Labor Statistics.

 

(e)                                  The Members have each heretofore approved
and agreed upon the Approved Business Plan and Budget for the Venture and the
Properties for the balance of the 2014 Fiscal Year, which Approved Business Plan
and Budget is attached hereto as Exhibit F.

 

(f)                                   The Administrative Member shall prepare
and deliver to the Managing Member proposed modifications and supplements to the
Approved Long Term Business Plan on an annual basis together with each Draft
Annual Plan and Budget delivered pursuant to the provisions of Section 7.07(c). 
The Managing Member shall have the right to approve proposed modifications and
supplements to the Approved Long Term Business Plan. If the Managing Member
shall approve of any such proposed modifications to the Approved Long Term
Business Plan, the same shall be deemed so modified, and as so modified shall be
deemed the Approved Long Term Business Plan.  If the Managing Member objects to
any proposed modifications or supplements to the Approved Long Term Business
Plan, the Administrative Member shall (i) revise such proposed modifications to
attempt to address and incorporate the Managing Member’s objections and
(ii) re-submit the same to the Managing Member.  The foregoing provisions of
this Section 7.07(f) shall be repeated until any proposed modifications to the
Approved Long Term Business Plan have been approved by the Managing Member.  The
Members shall use good faith efforts to undertake, and shall cooperate with each
other in good faith in connection with undertaking, the implementation of the
Approved Long Term Business Plan in a commercially reasonable manner, including
with respect to reaching agreement between the Members with respect to taking
any Major Decisions required to execute such implementation.

 

45

--------------------------------------------------------------------------------


 

7.08.                     Compensation; Reimbursement for Expenses; Other
Expenses.  (a)  Except as provided under Section 7.06(d), no Member and no
employee of any Member, as such, shall be entitled to any salary or other
compensation for any services rendered or to be rendered by it to the Venture;
provided, that the reasonable out-of-pocket expenses incurred by the Members in
connection with the performance of their respective duties hereunder shall be
reimbursed by the Venture as a Charge.

 

(b)                                 Subject to Section 7.08(c), all fees and
disbursements of third-party accountants, attorneys and consultants (including
environmental, engineering and appraisal consultants, Venture Attorneys and
Venture Accountants) retained by the Venture (but not the Members) after the
date hereof and incurred in connection with the Venture shall be paid by the
Venture.

 

(c)                                  Without duplication of any amounts paid by
the Venture pursuant to Section 7.08(b), but subject to Section 7.08(d), the
Venture shall reimburse each of the NorthStar Member and the Formation Member
for all out-of-pocket expenses incurred by such party in connection with the
transactions contemplated by this Agreement (including, without limitation, all
due diligence costs, travel costs, costs of third party environmental,
engineering, appraisal and other consultants and attorneys and other closing
costs incurred in connection therewith) as set forth on the final sources and
uses statement attached hereto as Exhibit G.

 

(d)                                 Each of the Members shall pay their own
respective attorneys’ fees and expenses incurred in connection with the
preparation, negotiation, execution and delivery of the Conveyance Agreement
(including all tax and other structuring advice related thereto and to the
preparation and negotiation of this Agreement).

 

7.09.                     Intentionally Omitted.

 

7.10.                     Other Business Ventures; Non-Compete.  Subject to the
provisions of this Section 7.10, the Venture and the Members: (a) recognize that
the Members and their Affiliates, and their respective members, partners,
shareholders, officers, directors, employees, agents and representatives, have
or may in the future have other business interests, activities and investments,
independently or with others, some of which may be in conflict or competition
with the business of the Venture; (b) agree that the Members and their
Affiliates, and their respective members, partners, shareholders, officers,
directors, employees, agents and representatives, are entitled to carry on such
other business interests, activities and investments; (c) agree that neither the
Venture, the other Members, nor any of their respective members, partners,
shareholders, officers, directors, employees, agents or representatives, shall
have any right, by virtue of this Agreement or otherwise, in or to such business
interests, activities and investments, any interests therein or the income or
profits derived therefrom; and (d) agree that the pursuit of such business
interests, activities and investments, even if competitive with the business of
the Venture, shall not be deemed wrongful or improper.  Notwithstanding the
foregoing, except with respect to the Properties, none of the Formation Member,
the Key Principals, any other Person Controlled by the Key Principals or any of
their respective Affiliates, without the consent of the Managing Member, shall
(x) renovate or redevelop with the purposes of changing the use of, or
(y) develop, in each case, a Facility within a radius distance of five (5) miles
measured from any Property that will become the same type of Facility as such
Property (e.g., for example, a new skilled nursing facility could be developed
within five (5) miles measured from a Property

 

46

--------------------------------------------------------------------------------


 

operated as an assisted living facility but not within five (5) miles measured
from a Property operated as a skilled nursing facility). If the Formation Member
or the Key Principals shall default in their obligation under the preceding
sentence, then the NorthStar Member may pursue its rights and remedies under
this Agreement, seek specific performance of the Formation Member’s and Key
Principals’ obligations or pursue its remedies at law or in equity, all of which
rights and remedies shall be cumulative and nonexclusive.

 

7.11.                     Non-Solicitation and Non-Hire.  (a)  From the date of
this Agreement until the second anniversary of the later of (i) the Removal Date
or (ii) the date that either none of the Key Principals or the NorthStar
Corporate Parent no longer holds a direct or indirect Interest in the Venture
(such time, the “Restricted Period”), the NorthStar Member, the Formation
Member, any of their respective Affiliates and each of their respective
successors and assigns (collectively, the “Restricted Parties”) shall not, and
shall not attempt to, without the prior written consent of the other Member,
directly or indirectly, solicit, offer employment, work or a position
(collectively, a “Solicitation”) to any Person who (A) is during the Restricted
Period an officer, director or employee of the other Member or its Affiliates or
(B) was such an officer, director or employee within the two (2) year period
prior to the date of any Solicitation. Notwithstanding the foregoing, nothing
herein shall restrict or preclude either Member or its Affiliates from making
generalized searches for employees by use of advertisements in any medium or
engaging firms to conduct such searches.

 

(b)                                 During the Restricted Period, the Restricted
Parties affiliated with a Member shall not, without the prior written consent of
the other Member, directly or indirectly, employ, hire or engage any Person who
(i) is during the Restricted Period an officer, director, or employee who holds
a managerial position or the title of Vice President or higher (including,
without limitation, with respect to the Formation Member, any Key Principal),
with the other Member or its Affiliates or (ii) was such an officer, director or
employee (including, without limitation, with respect to the Formation Member, a
Key Principal) within the two (2) year period prior to the date of any such
employment, hiring or engagement.

 

(c)                                  The Restricted Parties acknowledge and
agree that their obligations under this Section 7.11 shall continue through the
Restricted Period notwithstanding the prior sale of any or all of their
Interests in the Venture to any third-party.

 

(d)                                 The Restricted Parties acknowledge and agree
that the restrictions in this Section 7.11 are necessary in light of each
Member’s obligations under this Agreement and to protect the confidential
information of the Members and their respective Affiliates.

 

(e)                                  If any one or more of the provisions
contained in this Section 7.11 shall be held to be excessively broad as to
duration, activity or subject, such provision shall be construed to be limited
to the maximum extent allowed by applicable law.  The agreements and covenants
set forth in this Section 7.11 each constitute separate agreements independently
supported by good and adequate consideration.  If a court of competent
jurisdiction determines that any restriction in a clause or provision of this
Section 7.11 is void, illegal, or unenforceable and cannot be reduced or
modified to render such clause valid and enforceable as contemplated herein, the
other clauses and provisions of this Agreement shall remain in full force and
effect.

 

47

--------------------------------------------------------------------------------


 

(f)                                   The Restricted Parties agree that, in the
event of a breach of this Section 7.11 by a Member or its Affiliates, the other
Member and its Affiliates will suffer immediate and irreparable harm that cannot
be accurately calculated in monetary damages, and such other Member and its
Affiliates shall be entitled to immediate injunctive relief, either by temporary
or permanent injunction, to prevent such violation without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security.  The Restricted Parties further acknowledge and agree that such
injunctive relief shall be in addition to any other legal or equitable relief to
which the non-defaulting Member and its Affiliates would be entitled.  In
addition, the non-defaulting Member and its respective Affiliates shall be
entitled to recover their attorneys’ fees and costs for any breach of this
Section 7.11.  Affiliates of the Members shall be third party beneficiaries
under this Section 7.11 and shall be entitled to enforce their rights hereunder.

 

7.12.                     REIT Compliance.  (a)  The Administrative Member
acknowledges that, as of the date hereof, the NorthStar Member or certain direct
or indirect members of the NorthStar Member are qualified or intend to qualify
as a real estate investment trust as defined in Section 856 of the Code (a
“REIT”). Accordingly, to the extent of its authority hereunder and the
availability of Venture funds (provided that, the Administrative Member shall
promptly provide notice of any unavailability of Venture funds to the NorthStar
Member), the Administrative Member shall use commercially reasonable efforts
(i) to manage and operate the Venture and the Subsidiaries such that the nature
of its assets and gross revenues (as determined pursuant to Section 856(c)(2),
(3) and (4) of the Code) would permit the Venture to qualify as a REIT under
Section 856 of the Code, (ii) to manage and operate FC Ranger so that it will
qualify as a REIT under Section 856 of the Code (which shall include offering
the services set forth on Exhibit J with respect to any Operating Property that
is operated as an independent living facility) and (iii) to cause the Venture
and FC Ranger to each avoid any “income from foreclosure property” within the
meaning of Section 857(b)(4) of the Code and any “net income from prohibited
transactions” under Section 857(b)(6) of the Code (in the case of the Venture,
determined as if the Venture were a REIT but without regard to Sections
856(c)(6) and (7) of the Code).  The Administrative Member shall take or refrain
from taking, as the case may be, such actions as are reasonably requested by the
NorthStar Member to protect the status of the NorthStar Member or the direct or
indirect owner or owners of the NorthStar Member as a REIT, but the
Administrative Member shall not be charged with making independent
determinations as to the qualification or status of the NorthStar Member as a
REIT.  In furtherance of the foregoing, the Administrative Member shall use
commercially reasonable efforts to not cause the Venture or any of its
Subsidiaries to: (A) invest any excess funds in any investment that would not be
treated as cash, cash items, or government securities for purposes of
Section 856(c) of the Code; (B) enter into any lease with any person that will
result in a rental payment to the lessor that is dependent in whole or in part
on (x) the net income or profits of any lessee or sublessee or (y) the lessee’s
or sublessee’s receipts or sales in excess of determinable dollar amounts;
(C) enter into any lease for any Property or any portion thereof pursuant to
which any rents attributable to personal property constitute more than 15% of
the aggregate rents received in connection with such lease within the meaning of
Section 856(d)(1)(C) of the Code; (D) enter into any lease, contract, agreement,
or other arrangement with any person pursuant to which the Venture provides to a
tenant of a Property services other than those usually or customarily rendered
in connection with the rental of space for occupancy only within the meaning of
Regulations Section 1.512(b)-1(c)(5); or (E) enter into any agreement under
which the Venture or any

 

48

--------------------------------------------------------------------------------


 

Subsidiary would receive, directly or indirectly, any income from the manager of
a Property.  Moreover, the Administrative Member shall manage and operate the
Venture and the Subsidiaries in such a manner that: (1) the Venture and the
Subsidiaries will not be treated as operating or managing a lodging facility or
a health care facility within the meaning of Section 856(l)(3) of the Code and
(2) any health care facility (within the meaning of Section 856(l)(3) of the
Code) that is leased to a Subsidiary is operated and managed by an eligible
independent contractor within the meaning of Section 856(d)(9) of the Code.   In
addition, notwithstanding anything herein to the contrary, but subject to
Section 6.07, the Venture shall distribute to the Members in each calendar year
an amount equal to no less than 90% of its “real estate investment trust taxable
income” (as defined in Section 857 of the Code) for such calendar year,
determined as if the Venture were a REIT, and FC Ranger shall distribute for
2014 an amount equal to its cumulative earnings and profits as of the beginning
of such year and shall distribute in each following calendar year an amount
equal to 100% of its real estate investment trust taxable income for such year. 
Notwithstanding the foregoing, the Administrative Member shall not be deemed to
have breached the foregoing provisions of this Section 7.12(a) (and shall have
no liability or be subject to any remedy under this Agreement) with respect to
any specific actions taken by the Administrative Member at the written direction
of, or with the prior written approval of, the NorthStar Member, including the
entering into of each Operating Lease (the form of which is hereby approved by
the NorthStar Member).

 

(b)                                 If there shall be an amendment or
modification to Code or other relevant rules after the date of this Agreement
that adversely impacts the NorthStar Member’s status as a REIT as a result of
the activities of the Venture and the Subsidiaries or any Member’s ownership of
an Interest, then (i) the Administrative Member shall cooperate reasonably with
the NorthStar Member and shall exercise reasonable efforts to effectuate
solutions or “workarounds” to address any REIT qualification concerns under the
Code of the NorthStar Member and its affiliates arising out of any such
amendment or modification following notification by the NorthStar Member, and
(ii) the NorthStar Member shall use reasonable efforts to ensure that any such
solutions or “workarounds”, to the extent practicable, have no material adverse
effect on the Administrative Member.

 

(c)                                  The Administrative Member on behalf of the
Venture shall provide all information reasonably requested by the NorthStar
Member related to the business and operation of the Venture, any Subsidiary or
any Owner, including such information as the NorthStar Member may request in
order to determine its (or its direct or indirect holders) qualification as a
REIT.

 

(d)                                 At all times during the term of this
Agreement, the Formation Member shall be a separate legal entity for state law
purposes and federal income tax purposes from any Affiliate of the Formation
Member that may be serving as a property manager with respect to any Property
and not a direct or indirect subsidiary of any such Affiliated property manager,
and the Formation Member shall maintain and control, separate from any such
Affiliated property manager, its own bank account, books and records and
employees.

 

7.13.                     Leasing of the Properties.  Each of the Members
acknowledges that each Property that is not an Operating Property is leased on a
“triple net” basis to a third party by the Venture or its applicable
Subsidiary.  With respect to each Property that is an Operating

 

49

--------------------------------------------------------------------------------


 

Property, at the election of the Managing Member, the Operating Lease for any
Operating Property shall be (or shall be amended and restated so that it is
substantially) in the form of Exhibit H attached hereto and shall contain such
other terms and conditions as the Members may determine in accordance with the
provisions of this Agreement; provided, that (i) the initial amount of base rent
and, if applicable, percentage rent payable under any Operating Lease shall be
determined by the Managing Member based on a transfer pricing study performed by
an independent accounting firm selected by the Managing Member with respect to
the applicable Property, (ii) the Managing Member shall be permitted at any time
to increase (or add) the base rent and percentage rent payable under any
Operating Lease, (iii) the Managing Member shall be permitted at any time to
otherwise modify the base rent and, if applicable, percentage rent payable under
any Operating Lease based a new or updated transfer pricing study, and (iv) the
Managing Member shall be permitted at any time to modify any of the other terms
and conditions of an Operating Lease if the Managing Member determines, in good
faith, that such modification is necessary or desirable to better assure the
status of the Managing Member or certain direct or indirect members of the
Managing Member as a REIT (provided, that the Managing Member shall use
reasonable efforts to ensure that any such modifications, to the extent
practicable, have no material adverse effect on the Administrative Member).  The
Administrative Member makes no representations or warranties as to whether any
modifications to any Operating Lease made by the Managing Member pursuant to the
authority granted in the previous sentence shall assure the status of the
Managing Member or certain direct or indirect members of the Managing Member as
a REIT.

 

7.14.                     Subsidiaries.  All of the provisions of this Agreement
regarding the management and governance of the Venture shall apply to the
management and governance of each Subsidiary, whether any such Subsidiary is
managed or controlled directly or indirectly by the Venture, as member, manager,
partner, stockholder or otherwise.  Any action to be taken by any of the
Subsidiaries shall for all purposes hereof be construed as an action taken by
the Venture and shall be subject to the same rights and limitations granted and
imposed on the Members under this Agreement, subject to any additional rights
and limitations granted or imposed in the governing documents of such
Subsidiary.  In the event that the Venture conducts its business through one or
more Subsidiaries, the Administrative Member shall perform, with no additional
compensation, the same or substantially identical services for each such
Subsidiary as the Administrative Member performs for the Venture, subject to the
terms, conditions, limitations and restrictions set forth in this Agreement. 
Without limiting the generality of the foregoing (and notwithstanding anything
contained herein to the contrary), any and all references herein to the Venture
or any Member taking, causing or directing any action on behalf of a Subsidiary
shall be deemed to refer to the Venture causing (or such Member causing the
Venture to cause), in its capacity as a direct or indirect partner, member or
stockholder of such Subsidiary, such action to be taken for and on behalf of
such Subsidiary.

 

7.15.                     Lockout Period.  For the period beginning on the date
hereof and ending on the third (3rd) anniversary date of the date hereof (such
period being hereinafter referred to as the “Lockout Period”), the Venture shall
not, without the consent of the NorthStar Member and the Formation Member, cause
or permit any voluntary sale, exchange, transfer or other disposition of all or
any portion of the Properties in a transaction that would result in the
recognition of taxable income or gain to the Formation Member or its direct or
indirect owners.  Notwithstanding the foregoing, the Venture may transfer all or
any portion of the Properties in a non-taxable

 

50

--------------------------------------------------------------------------------


 

transaction including a transaction qualifying under Section 1031 (or any
successor statute) of the Code (each, an “Exchange”); provided, that the
Exchange does not result in the recognition of any taxable income or gain to any
of the Formation Member or its direct or indirect owners; provided, that any
property acquired by the Venture in such transaction shall remain subject to the
provisions of this Section 7.15 in place of the Property(ies) for the remainder
of the Lockout Period.

 

ARTICLE 8.
BANK ACCOUNTS; BOOKS AND RECORDS;
STATEMENTS; TAXES; FISCAL YEAR

 

8.01.                     Books of Account.  At all times during the existence
of the Venture, the books of account of the Venture shall be prepared and kept
by the Administrative Member in accordance with GAAP, which shall reflect all of
the transactions relating to the Properties, the Venture and the Subsidiaries
and shall be appropriate and adequate for the business of the Properties, the
Venture and the Subsidiaries, and which books of account shall be maintained at
the principal place of business of the Venture.  There shall be maintained at
the principal place of business of the Venture (a) copies of the Venture’s
federal, state and local income tax returns and reports (including all reporting
work papers and documentation), if any, for the six (6) most recent years, (b) a
copy of this Agreement and all amendments thereto and of any financial
statements of the Venture (including all reporting work papers and
documentation) for the six (6) most recent years and (c) copies of all
mortgages, deeds of trust and other documents evidencing Mortgage Loans, leases
to which the Venture or any Subsidiary is a party or by which the Venture or any
Subsidiary is bound, brokerage agreements to which the Venture or any Subsidiary
is a party or by which the Venture or any Subsidiary is bound, property
management agreements, Contracts to which the Venture is a party, all permits
and licenses relating to any of the Properties (other than to the extent the
same are required to be kept at the applicable Properties), all easements and
other recorded and unrecorded agreements affecting any of the Properties or to
which the Venture or any Subsidiary is a party or by which the Venture or any
Subsidiary is bound and other Venture records.  Any Member or its duly
authorized representatives shall have the right at any time to inspect and copy
such books of account during normal business hours upon reasonable notice.  Any
Member and its duly authorized representatives shall have the right to examine
(and copy) or conduct an audit of the Venture’s books and records at any time
during normal business hours and upon reasonable notice at the Venture’s
principal place of business.  Any such examination or special audit (i.e.,
audits other than the annual audits for the Venture which shall be conducted as
of December 31 at the Venture’s sole cost and expense) shall be performed at
such Member’s sole cost and expense.

 

8.02.                     Fiscal Year.  Unless the Members shall agree
otherwise, the fiscal year of the Venture for financial, accounting, federal,
state and local income tax purposes (the “Fiscal Year”) shall be the calendar
year (except that the first Fiscal Year of the Venture (for financial and
accounting purposes) shall begin on the date hereof and the last Fiscal Year of
the Venture shall end on the last day of the term of this Agreement), unless
another taxable year shall be otherwise required by the Code for federal income
tax purposes.

 

8.03.                     Bank Accounts.  Subject to the requirements of any
applicable Mortgage Loans, all funds of the Venture and each Subsidiary shall be
deposited in the Venture’s or such

 

51

--------------------------------------------------------------------------------


 

Subsidiary’s name, as applicable, in one or more separate bank accounts (each, a
“Bank Account”) at a bank selected by the Administrative Member with the consent
of the Managing Member, and representatives of the Managing Member may, at its
election, be authorized signatories of any such account.  As of the date hereof,
the Managing Member has approved the establishment of Bank Accounts at
PrivateBank and CapitalOne.  Each such Bank Account shall be used exclusively
for the Venture’s or a Subsidiary’s funds, as applicable, and no other funds
shall be commingled therein.  Withdrawals may be made from such Bank Account
only for purposes authorized under this Agreement.  All withdrawals from a Bank
Account in excess of $25,000 shall be made only upon the signature of an
authorized signatory of the Administrative Member which authorized signatory
shall be any Key Principal or such other individuals as may be designated by the
Administrative Member and approved by the Managing Member.  As of the date
hereof, the Managing Member has approved Scott Brown as an authorized signatory
of the Administrative Member for purposes of this Section.

 

8.04.                     Financial Statements.  (a)  Commencing after the
conclusion of the 2014 calendar year, within 15 Business Days after the end of
each Fiscal Year, the Administrative Member shall prepare and deliver to the
Members draft financial statements of the Venture on a consolidated basis for
such Fiscal Year, within 60 days after the end of each Fiscal Year, the
Administrative Member shall prepare and deliver to the Members final financial
statements of the Venture on a consolidated basis for such Fiscal Year together
with a certification from the Administrative Member to the NorthStar Member in
the form of Exhibit I-1(1) attached hereto, and within 120 days (or such short
time period as may be required by any Lender) after the end of each Fiscal Year,
the Administrative Member shall prepare and deliver to the Members final audited
financial statements of the Venture on a consolidated basis for such Fiscal Year
which shall be audited by the Venture Accountants in accordance with generally
accepted auditing standards (the “Annual Report”); in each case, along with, to
the extent not included as part of such draft, final or final audited financial
statements, a balance sheet, an income statement, statements of cash flow
(including Net Ordinary Cash Flow and Net Extraordinary Cash Flow) for the
Properties, a trial balance, a debt summary and such other information set forth
in the NorthStar Member’s annual asset management reporting requirements
attached hereto as Exhibit I-2(2), all of which (except for the reports of Net
Ordinary Cash Flow and Net Extraordinary Cash Flow and other reports prepared on
a cash basis) shall be prepared in accordance with GAAP and shall present fairly
and accurately the financial position and operating results of the Venture, the
Subsidiaries and the Properties.

 

(b)                                 Within 10 days (but, in the case of the
“Ranger Portfolio”, 15 Business Days) after the end of each calendar quarter,
the Administrative Member shall prepare and deliver to the Members an unaudited
financial report for the Venture, each Subsidiary and the Properties for such
calendar quarter (which, in the case of the “Ranger Portfolio”, shall be based
on estimates and a rolling quarter of activity) (the “Quarterly Report”).  The
Quarterly Report shall include the following: a balance sheet, income statement,
statement of cash flows (including Net

 

--------------------------------------------------------------------------------

(1)   Exhibit I-1 shall be in a standard and customary form reasonably approved
by the Members.

 

(2)   The information to be provided by the Administrative Member under
Exhibit I-2 shall be subject to information the Administrative Member is in
possession of, entitled to or is otherwise reasonably accessible to it.

 

52

--------------------------------------------------------------------------------


 

Ordinary Cash Flow and Net Extraordinary Cash Flow), a trial balance, statements
of the Members’ equity in the Venture (which shall include information regarding
the Members’ Capital Accounts, Capital Contributions, Distributions and
Percentage Interests), a debt summary, statements of capital expenditures, and
such other information set forth in the NorthStar Member’s quarterly asset
management reporting requirements attached hereto as Exhibit I-2 or that the
NorthStar Member may reasonably request, all of which (except for the reports of
Net Ordinary Cash Flow and Net Extraordinary Cash Flow and other reports
prepared on a cash basis) shall be prepared in accordance with GAAP and shall
present fairly and accurately the financial position and operating results of
the Venture, the Subsidiaries and the Properties.  Each Quarterly Report shall
also include a certification from the Administrative Member to the NorthStar
Member in the form of Exhibit I-3 attached hereto(3).  Material deviations from
the Approved Business Plan and Budget and pro forma shall be accompanied by the
Administrative Member’s narrative explanation.

 

(c)                                  Within 10 days (but, in the case of the
“Ranger Portfolio,” 15 Business Days) after the end of each calendar month, the
Administrative Member shall prepare and deliver to the Members an unaudited
financial report for the Venture, each Subsidiary and the Properties for the
preceding month (which, in the case of the “Ranger Portfolio”, shall be based on
estimates) (the “Monthly Report”).  The Monthly Report shall include the
following: a discussion of the operating and financial performance of the
Venture for the period, leasing and summary operating metric updates (in both
table and graphical presentation), a balance sheet, an income statement,
statement of cash flows (including Net Ordinary Cash Flow and Net Extraordinary
Cash Flow), statements of the Members’ equity in the Venture, statements of the
Members’ Outstanding Capital Contributions, a debt summary (including  estimated
loan-to-value and debt service coverage ratio with comparison to any applicable
lender requirements), an occupancy report with respect to the “Ranger
Portfolio”, an accounts receivable aging schedule (but, with respect to any
portfolio other than the “Ranger Portfolio”, solely to the extent of such
information is required to be provided under the applicable master lease
agreement or is otherwise in the possession of Formation Member or its
Affiliates), an accounts payable summary (but, with respect to any portfolio
other than the “Ranger Portfolio”, solely to the extent of such information is
required to be provided under the applicable master lease agreement or is
otherwise in the possession of Formation Member or its Affiliates), a monthly
cash reforecast (on a twelve month forward basis) an accounting of actual
expenditures and revenues compared to those set forth in the Approved Business
Plan and Budget, an accounting of all withdrawals and explanations of any
“working capital” with respect to each Property, and such other information set
forth on the NorthStar Member’s monthly asset management reporting requirements
attached hereto as Exhibit I-2 or that the NorthStar Member may reasonably
request.  In addition, within 10 days after the end of each calendar month, the
Administrative Member shall prepare and deliver to the Members the
Administrative Member’s standard financial reporting package with respect to the
Venture and the Properties, an example of which is attached hereto as
Exhibit I-4.  Deviations from the Approved Business Plan and Budget in

 

--------------------------------------------------------------------------------

(3)         Form of certification that will be utilized by the Administrative
Member when certifying that the Venture is in compliance with all of its debt
covenants and that the Administrative Member does not anticipate any debt
covenant noncompliance for the forward 12-month period or, if the Venture is not
in compliance with any of its debt covenants or the Administrative Member
anticipates any debt covenant noncompliance for the forward 12-month period, a
statement specifying each such noncompliance or anticipated noncompliance.

 

53

--------------------------------------------------------------------------------


 

any calendar month in excess of the lesser of ten percent (10%) of the
applicable line item or $25,000 shall be accompanied by the Administrative
Member’s narrative explanation.

 

(d)                                 The Administrative Member shall cause the
Venture to deliver to the NorthStar Member (i) such additional reports or other
information set forth on Exhibit I-2 attached hereto within the applicable time
periods set forth thereon, and (ii) such information that is within the
possession or control of the Administrative Member, and at such times, as the
NorthStar Member shall request in order for any direct or indirect owner of the
NorthStar Member to continue to qualify as, and to determine whether it will or
will continue to qualify as, a REIT for federal income tax purposes.

 

(e)                                  In addition to the foregoing, the
Administrative Member shall deliver to each Member a copy of each such financial
statement and other periodic report required to be delivered to the lender
pursuant to the terms of any Mortgage Loan, simultaneously with the delivery of
such statement or other report to the lender under such Mortgage Loan.

 

8.05.                     Tax Returns; Tax Matters Partner.  (a)  The
Administrative Member shall cause all tax returns of the Venture and its
Subsidiaries to be timely prepared so that they may be filed with the applicable
government authorities within allowable time periods, including extensions,
which tax returns (including any tax returns described in Section 41 of the
Conveyance Agreement, other than those tax returns that relate to Pre-Closing
Tax Periods (as such term is defined in the Conveyance Agreement), which tax
returns shall be subject to the provisions of Section 41 of the Conveyance
Agreement) shall not be filed until the Managing Member consents to such filing
and shall provide to any Member such other information as may be reasonably
requested by such Member relating to the Venture’s tax matters.  In furtherance
of the foregoing the Administrative Member shall, as soon as practicable, cause
to be submitted drafts of all income tax returns (including all related
schedules and exhibits and upon request, copies of all supporting work papers)
to the Managing Member for its consent to the filing of such returns, which
materials shall be provided both at least 30 days prior to the required filing
date and prior to filing such income tax returns.  In addition, the
Administrative Member shall cause to be provided to the Managing Member:
(1) within 25 days after the end of each calendar quarter, an estimate of the
Venture’s gross assets as of such quarter-end and gross income for the year
through such quarter-end as determined for purposes of Section 856(c) of the
Code, (2) at least 5 Business Days prior to each quarterly estimated tax payment
date for calendar year corporations, an estimate of the Managing Member’s share
of the Venture’s taxable income or loss with respect to such calendar quarter,
and (3) within 25 days after the end of each taxable year, estimated information
necessary for such Member to prepare any required 1099-DIV forms. 
Notwithstanding the above, the Administrative Member will cause to be provided
to each Member (i) estimates of its IRS Schedule K-1 items with respect to each
taxable year within 20 days after the end of such taxable year and (ii) a final
IRS Schedule K-1 with respect to each taxable year no later than
June 15th following such taxable year.

 

(b)                                 The NorthStar Member shall be the tax
matters partner (as described in Section 6231(a)(7) of the Code and similar
provisions of state and local tax law) of the Venture.  In the event the Venture
shall be the subject of an income tax audit by any U.S. federal, state, or local
authority, to the extent the Venture is treated as an entity for purposes of
such audit, including administrative settlement and judicial review, the tax
matters partner shall be

 

54

--------------------------------------------------------------------------------


 

authorized to act for, and its decision shall be final and binding upon, the
Venture and each Member thereof.  Moreover, each Member agrees that without the
prior written consent of the NorthStar Member, it will not act independently
with respect to any tax audit or proceeding related to the Venture, including
any administrative or judicial review, involving any U.S. federal, state, or
local or non-U.S. tax authority; any settlement, closing, or similar agreement
entered into by the Venture in respect of the Venture with any such authority;
and any voluntary disclosure made by the Venture to any such authority.

 

8.06.                     Tax Elections.  All elections required of permitted to
be made under the Code or any successor thereto and under any state, local or
non-U.S. tax law, shall be made by the Managing Member in its sole discretion.
Notwithstanding the foregoing the Venture is intended to be treated as a
partnership for federal income tax purposes and no Member shall make any
election (for tax purposes or otherwise) inconsistent with such treatment.

 

8.07.                     Venture Liabilities.  Except as otherwise set forth
herein or as may be agreed to by the Members, no Member shall (a) acquire (or
permit any Person related to such Member to acquire) any liability of the
Venture or any Subsidiary, or (b) enter into (or permit any Person related to
such Member to enter into) any arrangement with respect to any liability of the
Venture or any Subsidiary, that would, in either case, result in such Member (or
a Person related to such Member under Regulations Section 1.752-4(b)) bearing
the economic risk of loss (within the meaning of Regulations Section 1.752-2)
with respect to such liability of the Venture or any Subsidiary.  This
Section 8.07 shall not prohibit (i) any Member or any Person related to a Member
from making a loan authorized by the Members or (ii) the Venture or any
Subsidiary from becoming indebted to a Member or any Person related to a Member
for services rendered to the Venture or any Subsidiary or for expenditures
incurred on behalf of the Venture or any Subsidiary in the ordinary course of
business.

 

ARTICLE 9.
TRANSFERS AND PLEDGES OF INTERESTS

 

9.01.                     Restrictions on Transfers and Pledges of Interests. 
(a)  Except as specifically permitted in this Section 9.01, no Member shall,
directly or indirectly, sell, assign, transfer or otherwise dispose of (each
such transaction being herein called a “Transfer”), or pledge, collaterally
assign (including any assignment of income or profits) or otherwise hypothecate
or create or permit to exist a lien against (each such transaction being herein
called a “Pledge”), all or any part of such Member’s Interest without the prior
written consent of the other Members, and any such Transfer or Pledge made in
violation of the foregoing shall be void ab initio.  Any of the following (each,
an “Upper Tier Transfer”), whether accomplished directly or indirectly, by
contract, operation of law, voluntarily or involuntarily, shall be deemed a
Transfer or Pledge, as applicable, for purposes hereof:

 

(i)                                     any Transfer or Pledge of (A) any
partnership interest in any Member that is a partnership, (B) any limited
liability company interest in any Member that is a limited liability company,
(C) any stock in any Member that is a corporation or (D) any legal or beneficial
interest in any Member that is a trust or other entity;

 

55

--------------------------------------------------------------------------------


 

(ii)                                  the (A) admission of any additional
partner to any Member that is a partnership, (B) admission of any additional
member to any Member that is a limited liability company, (C) issuance of
additional stock in any Member that is a corporation, or (D) issuance of any
additional legal or beneficial interest in any Member that is a trust or other
entity; and

 

(iii)                               the occurrence of any of the transactions
described in Section 9.01(a)(i) or Section 9.01(a)(ii) with respect to any
partnership, limited liability company, corporation, trust or other entity that
is itself an owner of any direct or indirect interest in a Member, or any other
transaction, howsoever effected, which changes the beneficial ownership of a
Member from that existing on the date hereof.

 

(b)                                 Notwithstanding the foregoing, the following
Transfers, Pledges and Upper Tier Transfers shall be permitted by or in respect
of each Member without the consent of the other Members:

 

(i)                                     with respect to the NorthStar Member:
subject to Section 9.05, (A) any Transfer or Pledge of all or a portion of the
NorthStar Member’s Interest to any entity in which the managing member or
general partner is, directly or indirectly, Controlled by or under common
Control with NorthStar Healthcare Parent or any Affiliate thereof, or any REIT
sponsored by NorthStar Realty Finance Corp. or any Affiliate thereof (any of the
foregoing permitted NorthStar Member transferees or pledgees being referred to
herein as a “Permitted NorthStar Member Affiliate”); (B) any Upper Tier Transfer
in respect of the NorthStar Member as to any Person among the existing holders
of the partnership, limited liability company, stock or other legal or
beneficial ownership interests in such Person or as to any other Person so long
as, after giving effect to such Upper Tier Transfer, the NorthStar Member is,
directly or indirectly, Controlled by a Permitted NorthStar Member Affiliate;
(C) the Transfer by the direct or indirect members, partners, shareholders or
other beneficial owners of the NorthStar Member of any of their respective
direct or indirect beneficial ownership interests in the NorthStar Member among
themselves; and (D) any Transfer of direct or indirect ownership interests in
NorthStar Realty Healthcare, LLC, or a Transfer as part of a merger,
consolidation, spin off or similar transaction involving NorthStar Realty
Healthcare, LLC.

 

(ii)                                  with respect to the Formation Member:
subject to Section 9.04, any Upper Tier Transfer in respect of the Formation
Member so long as, after giving effect to such Upper Tier Transfer: (A) the Key
Principals possess sole control of the policies and management of Formation
Member, and are responsible for the day-to-day management of the same; and
(B) the Key Principals, together with each of their respective Family Members,
beneficially continue to own, directly or indirectly, at least fifty one percent
(51%) of the equity and other ownership interests in the Formation Member
(clauses (A) and (B) collectively, the “Control and Ownership Requirement”).

 

9.02.                     Conditions Applicable to All Transfers.  (a) 
Notwithstanding anything to the contrary contained in this Agreement, any
Transfer of any Interest by a Member or any Upper Tier Transfer with respect to
a Member shall be made in full compliance with all applicable statutes, laws,
ordinances, rules and regulations of all federal, state and local governmental
bodies, agencies and subdivisions having jurisdiction over the Venture or any
applicable Subsidiary or Property.  In the event that any filing, application,
approval or consent is required

 

56

--------------------------------------------------------------------------------


 

in connection with any such transfer, the transferring member shall promptly
make such filing or application or obtain such approval or consent, at its sole
expense, and shall reimburse the other Member for any costs or expenses
(including attorneys’ fees) incurred by such Member in connection with any
filing, application, approval or consent.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, no transfer of an Interest (including any Upper
Tier Transfer) shall be binding upon the other Member unless (i) such transfer
will not be subject to, or such transfer, when aggregated with prior transfers
in accordance with applicable law, will not result in the imposition of, any
state, city or local transfer taxes to the Venture, any Subsidiary or the
non-transferring Member (except to the extent it is specifically provided herein
that the non-transferring Member is obligated to pay all or a portion of such
taxes), unless the transferring Member agrees to pay, and actually pays, such
transfer tax and to indemnify the non-transferring Member, (ii) in the case of a
transfer of a direct Interest, such transfer shall be a transfer of the
transferring Member’s entire Interest (rather than a portion thereof), and the
transferee shall have delivered to such other Member an executed and
acknowledged assumption agreement pursuant to which the transferee assumes all
the obligations of the transferor accruing from and after the date of such
transfer under, and agrees to be bound by all the provisions of, this Agreement
(or, in the case where the transferee is an Affiliate of the transferor, from
and after the date of this Agreement), subject to the limitations of liabilities
set forth herein, and (iii) in the case of the transfer of a direct Interest,
the transferee shall have executed, acknowledged and delivered any instruments
required under the LLC Act to effect such transfer and its admission to the
Venture.  Notwithstanding anything in this Agreement to the contrary, in no
event shall an Interest be transferred to a Person who is the subject of any
pending bankruptcy proceedings, or to a Person who is a minor or who otherwise
lacks legal capacity, and any attempt to effect a transfer to such a Person
shall be void and of no effect and shall not bind the Venture.

 

(c)                                  Notwithstanding any transfer made pursuant
to this Article 9, the transferring Member shall remain liable for all of the
obligations and liabilities of the transferring Member under this Agreement,
whether accruing prior to, on or from and after the date of such transfer;
provided, that the transferring Member shall be relieved of any such obligations
and liabilities accruing from and after the date of such transfer (other than a
transfer to an Affiliate of the transferring Member) if the transferee shall
have delivered to the other Member an executed and acknowledged assumption
agreement pursuant to which the transferee assumes all the obligations of the
transferring Member accruing from and after the date of such transfer under, and
agrees to be bound by all the provisions of, this Agreement.  In connection with
any transfer permitted under this Article 9, each Member hereby consents to the
withdrawal of the transferring Member as a Member and the admission of the
transferee as a Member with the rights of the transferring Member hereunder.

 

(d)                                 The Venture, each Member and any other
Person or Persons having business with the Venture, need deal only with Members
who are admitted as Members or as substituted Members of the Venture, and they
shall not be required to deal with any other Person by reason of transfer by a
Member or by reason of the death of a Member, except as otherwise provided in
this Agreement.  In the absence of the substitution (as provided herein) of a
Member for a transferring or a deceased Member, any payment to a Member or to a
Member’s executors or

 

57

--------------------------------------------------------------------------------


 

administrators shall acquit the Venture and the Members of all liability to any
other Persons who may be interested in such payment by reason of an assignment
by, or the death of, such Member.

 

(e)                                  Without the consent of the NorthStar
Member, no Transfer shall be permitted if the Transfer would (i) cause the
Venture to terminate under Section 708(b) of the Code; (ii) cause the Venture to
fail to qualify from the “private placement safe harbor” from being treated as a
“publicly traded partnership” under Regulations Section 1.7704-1(h); (iii) cause
any direct or indirect owner of the NorthStar Member to fail to qualify as a
REIT; or (iv) cause the assets of the Venture to be deemed “plan assets” of any
Person subject to ERISA which may own any direct or indirect interest in the
Venture.

 

9.03.                     Admission of Transferee.  Any Person who becomes a
Member, accepts, ratifies and agrees to be bound by all actions duly taken
pursuant to the terms and provisions of this Agreement by the Venture prior to
the date of its membership in the Venture and, without limiting the generality
of the foregoing, specifically ratifies and approves all agreements and other
instruments as may have been properly executed and delivered on behalf of the
Venture in accordance with this Agreement prior to said date and which are in
force and effect on said date.  Unless and until a transferee is admitted as a
substituted Member, the transferee shall be entitled only to allocations and
distributions with respect to such Interest in accordance with this Agreement,
and shall have no right to any information or accounting of the affairs of the
Venture, shall not be entitled to inspect the books or records of the Venture,
and shall not have no right to exercise any of the powers, rights, and
privileges of a Member hereunder.

 

9.04.                     Right of First Offer.  (a)  Process.  If, at any time,
the Formation Member desires to permit an Upper Tier Transfer pursuant to
Section 9.01(b)(ii) (x) to a Person who is not (A) a Key Principal, (B) a Family
Member of any Key Principal or (C) an officer, director or employee of the
Formation Member or its Affiliates or (y) that is not among any of the Persons
described in clause (A), (B) or (C) above, the Formation Member shall first
deliver Notice (a “ROFO Notice”) to the NorthStar Member (together with any of
its designees, the “Receiving Member”), which ROFO Notice shall set forth
(i) all of the material terms of the proposed Transfer, (ii) the Formation
Member’s reasonable determination of the portion of Interests held by the
Formation Member that hold the same economic value as the ownership interests in
the Formation Member proposed to be transferred (and such equivalent amount of
Interests shall constitute the “ROFO Interests” being offered to the Receiving
Member in the ROFO Notice), and (iii) the price payable in cash (which price
shall be payable only in cash) at which the Formation Member is willing to sell
such ownership interests in the Formation Member (the “ROFO Price”).

 

(b)                                 Exercise of ROFO.  Upon receipt of the ROFO
Notice, the Receiving Member shall have the right to purchase all, but not less
than all, of the ROFO Interests proposed to be so transferred by the Formation
Member on the terms set forth in the ROFO Notice (the “ROFO Right”), which right
may only be exercised with respect to all of the ROFO Interests being offered
pursuant to the ROFO Notice, exercisable by: (i) delivering Notice thereof to
the Formation Member (the “ROFO Election Notice”) within thirty (30) days after
receipt of the ROFO Notice; and (ii) closing the purchase of such ROFO Interests
within ninety (90) days after delivery of the ROFO Election Notice to the
Formation Member (the “ROFO Closing”), subject to receipt of applicable
regulatory approvals, if any.  If the Receiving Member validly and timely
delivers a ROFO Election Notice, the closing of the purchase of such ROFO
Interests shall be on

 

58

--------------------------------------------------------------------------------


 

a date which is not more than sixty (60) days after the delivery of the ROFO
Election Notice to the Formation Member, subject to receipt of applicable
regulatory approvals, if any.  At the ROFO Closing, the following transactions
shall occur:

 

(i)                               the Receiving Member shall pay or cause to be
paid (or tender) to the Formation Member the ROFO Price for the ROFO Interest
being purchased;

 

(ii)                            the Receiving Member shall take title to the
ROFO Interests free and clear of all liens and encumbrances;

 

(iii)                         the Formation Member and the Receiving Member
shall each pay a portion of the transfer, stamp or similar taxes due in
connection with the conveyance of the ROFO Interest in such allocations as is
customary in the applicable jurisdiction where such transfer, stamp or similar
taxes may be due; and

 

(iv)                        the Formation Member shall deliver to the Receiving
Member appropriate assignment documents assigning the ROFO Interests, without
covenants, representations or warranties of any kind (other than that the
Formations Member’s ROFO Interest is owned free and clear of all liens and
encumbrances).

 

(c)                                  Sale to Third Party.  If the Receiving
Member elects not to purchase the ROFO Interests or fails to timely and validly
deliver the ROFO Election, the Receiving Member shall have been deemed to have
waived the ROFO Right with respect to the ROFO Interests being offered under the
applicable ROFO Notice, and any portion of the ownership interests proposed to
be sold in such ROFO Notice may be sold by the Formation Member at a price equal
to or greater than ninety-five percent (95%) of the ROFO Price and otherwise on
terms not materially more favorable to the purchaser than those offered to the
Receiving Member in the ROFO Notice, at any time during the ninety (90) day
period subsequent to such waiver or deemed waiver by the Receiving Member.

 

9.05.                     Redemption Option.  If, at any time on or prior to the
Forced Sale Lockout End Date with respect to Formation Member, the NorthStar
Member permits a Healthcare Platform Transfer, then, within thirty (30) days
after the completion of the Healthcare Platform Transfer, so long as the
Formation Member has not been removed as Administrative Member, the NorthStar
Member shall deliver Notice (a “Redemption Notice”) to the Formation Member of
such Healthcare Platform Transfer.  The Formation Member shall then have the
right, by delivering Notice to the NorthStar Member (the “Redemption Acceptance
Notice”) within thirty (30) days from receiving the Redemption Notice, to cause
the NorthStar Member to purchase from the Formation Member its entire Interest
(the “Redemption Closing”). The Redemption Closing shall occur on a date and at
a place designated by the NorthStar Member, which is not more than sixty (60)
days after the Formation Member has delivered the Redemption Acceptance Notice. 
The purchase price for the Interest of the Formation Member shall be (x) the
amount that would be distributed to the Formation Member if all of the assets of
the Venture were sold for fair market value as of the date of the Healthcare
Platform Transfer (as determined through the “baseball arbitration” procedures
described in Section 7.05(f)), all customary transaction costs relating to such
a sale were paid, all other liabilities of the Venture and its Subsidiaries were
discharged, and the Venture was liquidated and all assets of the Venture were
distributed in

 

59

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 11.03, plus (y) if, and only if, the
Redemption Closing occurs prior to the Forced Sale Lockout End Date applicable
to the NorthStar Member, an amount equal to (i) the aggregate Asset Management
Fee paid in the most recently concluded Annual Calendar Period, multiplied by
(ii) 1/12 (or, if there is no most recent Annual Calendar Period, an amount
equal to (1) the aggregate Asset Management Fee paid in the two most recently
concluded quarterly periods multiplied by (2) 1/6) shall be paid to the
Formation Member at the Redemption Closing for each month beginning on the date
of the Redemption Closing and ending on the Forced Sale Lockout End Date
applicable to the NorthStar Member (which shall be prorated for any period less
than a calendar month based on the number of days during such period).

 

ARTICLE 10.
FORCED SALE OF THE PROPERTIES

 

10.01.              Initiation of Forced Sale; Sale of Interest.  (a)  If, at
any time after the expiration of the Forced Sale Lockout End Date with respect
to a Member, such Member desires to sell all of the Properties or any Portfolio,
and the other Member does not approve such sale, then, so long as the Venture or
applicable Subsidiary(ies) is not then subject to any prohibition on the sale of
the applicable Portfolio(s) pursuant to Loan Documents or other agreements
binding upon the Venture or applicable Subsidiary(ies) (it being understood
that, such a prohibition on the sale of the applicable Portfolio(s) shall not
include the mere requirement or condition that a release price be paid, a
defeasance (including a partial defeasance) be effectuated or a loan be repaid
in full (including the payment of a yield maintenance premium or prepayment fee)
in connection with such sale), such Member shall have the right to give the
other Member a notice (a “Sale Notice”; the Member giving a Sale Notice, the
“Initiating Member”; the Member receiving a Sale Notice, the “Non-Initiating
Member”) which Sale Notice shall (i) set forth the Initiating Member’s
recommendation that the Venture sell the applicable Portfolio(s) to a third
party who is not an Affiliate of the Initiating Member, (ii) state whether the
Initiating Member intends to offer the applicable Portfolio(s) for sale only to
buyers who would assume or take subject to any then existing Mortgage
Loan(s) with respect to the applicable Portfolio(s) and would be permitted
transferees under the terms of the applicable Loan Documents with respect
thereto (whether as a matter of right or by obtaining lender, rating agency or
other approval) and which is capable of satisfying the applicable requirements
of Section 10.03(a) (such a buyer, herein, a “Qualifying Buyer”) or to buyers
who need not be Qualifying Buyers, and (iii) the Initiating Member’s
determination of the gross price (the “Forced Sale Price”), in dollars, at which
the Initiating Member would be willing to sell the applicable Portfolio(s), free
and clear of all liabilities secured by or otherwise relating to such applicable
Portfolio(s) (other than the Mortgage Loan(s) and other secured liabilities to
be assumed by a Qualifying Buyer if the Initiating Member stated in the Sale
Notice that the applicable Portfolio(s) would be sold only to Qualifying
Buyers).  Notwithstanding anything to the contrary contained in this Article 10,
the Formation Member shall not have the right to be an Initiating Member or
tender a Sale Notice from and after the Removal Date (if the underlying Removal
Event was also a Promote Loss Event).

 

(b)                                 Within a period (the “Acceptance Period”) of
thirty (30) days following the delivery of the Sale Notice, the Non-Initiating
Member shall have the right to deliver to the Initiating Member a notice (the
“Acceptance Notice”) stating its desire to purchase (i) in the case

 

60

--------------------------------------------------------------------------------


 

of a Sale Notice covering all of the Portfolios, the Initiating Member’s
Interest for the Interest Purchase Price, or (ii) in the case of a Sale Notice
covering less than all of the Portfolios, the applicable Portfolio(s) covered by
such Sale Notice for the Forced Sale Price (which, if the applicable
Portfolio(s) constitute all of the Portfolios owned by one or more Subsidiaries,
may be structured as a purchase of ownership interests in such Subsidiary(ies))
(such purchase described in clause (i) or (ii), a “Purchase”); provided, that
simultaneously with the giving of the Acceptance Notice such Non-Initiating
Member shall deliver to a national title insurance company, as escrow agent
pursuant to a customary escrow agreement, a deposit (the “Forced Sale Deposit”)
in an amount equal to five percent (5.0%) of the Non-Initiating Member’s
Percentage Interest of (x) the Forced Sale Price less (y) the Mortgage
Loan(s) and other liabilities secured by the applicable Portfolio(s).

 

(c)                                  Following the delivery of the Sale Notice,
the Administrative Member shall request the Venture Accountants to promptly
calculate the amount that would be distributed to each Member if the applicable
Portfolio(s) were sold for the Forced Sale Price on the date which the Forced
Sale Notice is delivered, all customary transaction costs relating to such a
sale were paid and all other liabilities of the Venture and its Subsidiaries
which relate to the Portfolio(s) being sold were discharged (and solely in the
case of a sale of all Portfolios, the Venture was liquidated and all assets of
the Venture were distributed in accordance with the provisions of
Section 11.03); provided, that (i) there shall be no deduction for any deemed
transfer, stamp or similar taxes or the establishment of any reserves under
Section 11.03(b) and (ii) if the Initiating Member stated in the Sale Notice
that it intends to offer the applicable Portfolio(s) for sale only to Qualifying
Buyers who intend on assuming or taking subject to the then existing applicable
Mortgage Loan(s), the calculation shall assume that any applicable Mortgage
Loan(s) will be assumed or taken subject to by the Qualifying Buyer who shall
pay any applicable loan assumption fees and related costs.  The amount so
calculated by the Venture Accountants that would be distributed to the
Initiating Member shall be referred to as the “Interest Purchase Price”.  The
failure of the Venture Accountants to complete the calculation of the Interest
Purchase Price prior to the last day of the Acceptance Period shall not extend
the Acceptance Period.

 

10.02.              Closing of the Purchase.  (a)  If the applicable Sale Notice
covers all of the Portfolios and the Non-Initiating Member timely gives the
Acceptance Notice and delivers the Forced Sale Deposit as provided in
Section 10.01(b), then on or before the ninetieth (90th) day after receipt of
the Acceptance Notice (the “Interest Closing Date”), the Non-Initiating Member
(or its designee(s)) shall purchase from the Initiating Member, and the
Initiating Member shall sell to the Non-Initiating Member (or its designee(s)),
the Initiating Member’s Interest for the Interest Purchase Price, subject to the
further terms and conditions hereof.  Time shall be of the essence with respect
to the parties’ obligation to close such Purchase on the scheduled Interest
Closing Date.  On the Interest Closing Date:

 

(i)                                     the Initiating Member shall deliver to
the Non-Initiating Member (or its designee(s)) a duly executed and acknowledged
instrument of assignment conveying the Initiating Member’s Interest to the
Non-Initiating Member (or its designee(s)) free and clear of all liens and
encumbrances, which instrument shall contain surviving representations
concerning due organization and authority of the Initiating Member and the
absence of liens and encumbrances on the Initiating Member’s Interest and shall
contain a provision indemnifying

 

61

--------------------------------------------------------------------------------


 

and holding the Non-Initiating Member (or its designee(s)) harmless from any
loss, liability, cost or expense (including reasonable attorneys’ fees) it may
incur by reason of any breach of such representation;

 

(ii)                                  the Non-Initiating Member shall pay the
Interest Purchase Price (minus the Forced Sale Deposit, together with any
interest accrued thereon, which shall be delivered to the Initiating Member, and
as adjusted by the credits and apportionments herein set forth) to the
Initiating Member in immediately available funds;

 

(iii)                               the Venture Accountants shall close the
books of the Venture as of the Interest Closing Date, and all items of Venture
revenue and expense which are customarily apportioned in the sale of properties
comparable to the Properties shall be apportioned between the Initiating Member
and the Non-Initiating Member as of 11:59 p.m. on the day preceding the Interest
Closing Date in accordance with the customs and practices usual in transactions
involving properties comparable to the Properties in proportion to their
respective shares of Net Ordinary Cash Flow for the then current calendar
period;

 

(iv)                              notwithstanding Section 6.02, the Net Income
and Net Loss (and other items referred to in Section 6.02) attributable to the
Initiating Member’s Interest for the taxable year of the sale shall be allocated
between the Initiating Member and the Non-Initiating Member by closing the books
of the Venture as of the Interest Closing Date, unless otherwise agreed to by
the Initiating Member and the Non-Initiating Member;

 

(v)                                 Net Ordinary Cash Flow and Net Extraordinary
Cash Flow up to (but not including) the Interest Closing Date shall be
distributed in accordance with the provisions of Section 6.05;

 

(vi)                              the Interest Purchase Price shall be
(A) increased by the aggregate amount of all Capital Contributions and Member
Loans (and accrued and unpaid return thereon) made by the Initiating Member on
account of the Initiating Member’s Interest in the period between the date of
the Sale Notice and the Interest Closing Date and (B) decreased by any Net
Extraordinary Cash Flow distributed to the Initiating Member pursuant to
Section 6.05 (including in repayment of any Member Loans made by the Initiating
Member) on account of the Initiating Member’s Interest during such period;

 

(vii)                           the Initiating Member and Non-Initiating Member
shall each pay a portion of the transfer, stamp or similar taxes due in
connection with the conveyance of the Interest of the Initiating Member in such
allocations as is customary in the applicable jurisdiction where such transfer,
stamp or similar taxes may be due;

 

(viii)                        the Initiating Member shall discharge of record
all liens and encumbrances affecting its Interest, and if the Initiating Member
fail to do so, the Non-Initiating Member may use any portion of the Interest
Purchase Price to pay and discharge any such liens and encumbrances and any
related expenses and adjourn the Interest Closing Date for such period as may be
necessary for such purpose;

 

(ix)                              if the Initiating Member is the NorthStar
Member, the Non-Initiating Member shall provide Releases in accordance with
Section 12.03; and

 

62

--------------------------------------------------------------------------------


 

(x)                                 the Members shall execute all amendments to
fictitious name, limited liability company or similar certificates necessary to
reflect the withdrawal of the Initiating Member from the Venture, the admission
of any new Member to the Venture, if applicable, the termination of the Venture,
or as may otherwise be required by law.

 

(b)                                 If the applicable Sale Notice covers less
than all of the Portfolios and the Non-Initiating Member timely gives the
Acceptance Notice and delivers the Forced Sale Deposit as provided in
Section 10.01(b), then on or before the thirtieth (30th) day after receipt of
the Acceptance Notice, the Non-Initiating Member and the Venture or applicable
Subsidiary(ies) shall enter into a Valid Contract for the purchase of the
applicable Portfolio(s) covered by the applicable Sale Notice for the Forced
Sale Price (which Purchase, at the election of the Non-Initiating Member, may be
structured as a purchase of the Venture’s ownership interests in the applicable
Subsidiary(ies) as provided in Section 10.01(b)); provided, that the deposit
required under such Valid Contract shall be the Forced Sale Deposit provided for
in Section 10.01(b).  The Initiating Member shall negotiate such Valid Contract
on behalf of the Venture or applicable Subsidiary(ies).  The parties shall act
reasonably and in good faith to timely enter into such Valid Contract within
such 30-day period and shall thereafter proceed to close the Purchase thereunder
within 90 days after entering into such Valid Contract.  Time shall be of the
essence with respect to the parties’ obligation to close such Purchase on the
scheduled closing date set forth in such Valid Contract.

 

(c)                                  If the Initiating Member shall default in
its obligation to close the sale of its Interest contemplated by
Section 10.02(a) on the Interest Closing Date, then the Non-Initiating Member
shall be entitled to pursue its rights and remedies under this Agreement, seek
specific performance of the Initiating Member’s obligations or pursue its
remedies at law or in equity (in which case such Non-Initiating Member shall be
entitled to the return of the Forced Sale Deposit, together with all interest
accrued thereon), all of which rights and remedies shall be cumulative and
nonexclusive.  If the Non-Initiating Member shall default in its obligation to
close the purchase of the Initiating Member’s Interest contemplated by
Section 10.02(a) on the Interest Closing Date, then the Initiating Member shall
be entitled to pursue its rights and remedies under this Agreement, and shall be
entitled to retain the Forced Sale Deposit, together with all interest accrued
thereon, as liquidated damages, and may thereafter cause the Venture to sell the
Portfolios to any unrelated third party pursuant to a Valid Contract without the
Non-Initiating Member having any rights to purchase the Portfolios under this
Agreement or otherwise consent thereto.  In no event shall such Forced Sale
Deposit or accrued interest be deemed to be a Capital Contribution by any
Member.  The Valid Contract to be entered into between the Non-Initiating Member
and the Venture or applicable Subsidiary(ies) pursuant to Section 10.02(b) shall
provide for remedies substantially similar to the remedies provided for in this
Section 10.02(c).

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Article 10, if the Non-Initiating Member is the Formation Member,
the Formation Member shall not be permitted to designate any property manager or
any subsidiary of any property manager for any of the Properties in the
applicable Portfolio(s) to be the purchaser of the NorthStar Member’s Interest
or the applicable Portfolio(s) pursuant to this Section 10.02.

 

10.03.              Sale of the Portfolios.  (a)  If the Non-Initiating Member
(i) elects not to purchase the applicable Portfolio(s), or (ii) fails to deliver
timely an Acceptance Notice to the

 

63

--------------------------------------------------------------------------------


 

Initiating Member together with the Forced Sale Deposit on or before the
expiration of the Acceptance Period (time being of the essence), then the
NorthStar Member shall, notwithstanding anything to the contrary contained in
this Agreement, be authorized to act for and on behalf of the Venture, without
any further consent of any other Member, for purposes of executing, in the name
of the Venture, any documents or instruments which the NorthStar Member deems
necessary or appropriate to implement the sale of the applicable
Portfolio(s) pursuant to this Section 10.03 (which sale, at the election of the
Initiating Member, may be structured as a sale of the Venture’s ownership
interests in the applicable Subsidiary(ies)).  The NorthStar Member shall
consult with and keep the Formation Member closely informed of matters relating
to the sale of the applicable Portfolio(s), including, without limitation,
circulating to the Formation Member drafts of the contract(s) of sale and any
written comments thereon made by the proposed purchaser(s).  Within thirty (30)
days after the expiration of the Acceptance Period, the NorthStar Member shall
cause the Venture to engage one or more Independent Sales Agent(s) selected by
the NorthStar Member to market the applicable Portfolio(s) for sale, for a
period (the “Marketing Period”) of up to one hundred eighty (180) days (which
180-day period shall commence following such 30-day period), in a manner
designed to achieve the highest net cash sales price to the Venture (taking into
account any difference in cost to the Venture of prepaying or defeasing any
existing Mortgage Loan versus an assumption of any such Mortgage Loan by a
proposed buyer) and seek to cause the Venture to enter into one or more Valid
Contracts within the Marketing Period.  The applicable Portfolio(s) may be
marketed and sold to one or more unaffiliated third party purchasers either as a
single portfolio, in sub-portfolios of fewer than all of the applicable
Portfolio(s) or on an individual Portfolio-by-Portfolio basis, as the Initiating
Member determines in the exercise of its good faith business judgment is most
likely to maximize the aggregate sales price for the applicable
Portfolio(s) realized by the Venture.  The commission to be paid to the
Independent Sales Agent(s) shall not exceed a fair market, arms’ length
commission for the sale of comparable Facilities.  Without limiting the
authority granted to the Initiating Member above, each Member shall cooperate in
all reasonable respects with the Venture, the other Member and the Independent
Sales Agent(s) (including, without limitation, in connection with the marketing
of the applicable Portfolio(s) and by executing any documents which may be
reasonably required) in order to effect the intent of, and consummate the
transactions contemplated in, this Article 10.  In addition, the Administrative
Member shall provide all material information relating to the applicable
Portfolio(s) and customary estoppel certificates that a third party purchaser
reasonably requests and to provide access to the Properties in the applicable
Portfolio(s) and to all of the relevant information and files which are useful
or necessary to effect a sale of the applicable Portfolio(s), subject to first
obtaining from the recipient of any such information a customary non-disclosure
agreement.  If the Administrative Member shall delay in providing any such
information, then, at the election of the NorthStar Member, the time periods set
forth herein shall be extended by the period of such delay.  For purposes
hereof, “Independent Sales Agent” shall mean an independent duly licensed sales
agent that is among the top five independent sales agents (by volume or sale
price) then actively engaged in serving as sales agent in connection with the
sale of Facilities comparable to the Properties in the applicable Portfolio(s).

 

(b)                                 If, following the marketing of the
applicable Portfolio(s) for sale in accordance with the provisions of
Section 10.03(a) during the Marketing Period, (1) the highest available gross
sale price (without any deduction for any brokerage commissions or similar fees
payable in connection with such sale and without adjustments and closing
prorations) at which a bona fide

 

64

--------------------------------------------------------------------------------


 

third party purchaser who is not an Affiliate of the Initiating Member (and who
shall be a Qualifying Buyer if such Qualifying Buyer was specified in the Sale
Notice) enters or is willing to enter into a Valid Contract to purchase the
applicable Portfolio(s) is equal to or greater than 95% of the Forced Sale Price
stated in the Sale Notice and (2) if the Sale Notice specified that the
applicable Portfolio(s) would be offered for sale only to Qualifying Buyers who
intend on assuming or taking subject to the then existing applicable Mortgage
Loan(s), such Valid Contract provides for the purchase and sale of the
applicable Portfolio(s) on the express condition that (A) unless any financing
is re-paid or defeased in full at the time of purchase as aforesaid, such
purchasing party shall be required to assume in writing all applicable Mortgage
Loan(s) with respect to the applicable Portfolio(s) (subject to any limitations
on recourse set forth therein) and shall be required to deliver to the Recourse
Parties (unless waived by the Recourse Parties) written instruments (each, a
“Release”) releasing all Recourse Parties from liabilities under any Guaranties
arising from and after the closing date with respect to the applicable
Portfolio(s) and Mortgage Loan(s) and (B) such purchasing party is required to
pay all costs and expenses that may be incurred by the Venture in connection
with the loan assumption, then the Venture shall, or shall cause the applicable
Subsidiary(ies) to, enter into such Valid Contract on or prior to the date that
is thirty (30) days following the end of the Marketing Period and sell the
applicable Portfolio(s) at such price to such purchaser pursuant to the terms
thereof.  If (i) following the marketing of the applicable Portfolio(s) for sale
in accordance with the provisions of Section 10.03(a) during the Marketing
Period, the highest available gross sale price (without any deduction for any
brokerage commissions or similar fees payable in connection with such sale and
without adjustments and closing prorations) at which a bona fide third party
purchaser who is not an Affiliate of the Initiating Member enters or is willing
to enter into a binding contract to purchase the applicable Portfolio(s) that
would otherwise qualify as a Valid Contract is less than 95% of the Forced Sale
Price stated in the Sale Notice and (ii) the Initiating Member is willing to
consent to a sale at such lesser price (the “Lesser Price Offer”), then upon
written notice by the Initiating Member to the Non-Initiating Member, the
Non-Initiating Member shall again have the right to deliver an Acceptance Notice
as provided in Section 10.01(b) above at the Lesser Price Offer as if such
notice were a Sale Notice, except that the time to deliver an Acceptance Notice
shall be reduced to a 10-day period from receipt of the Lesser Price Offer.  If
the Non-Initiating Member does not timely elect to so deliver an Acceptance
Notice at the Lesser Price Offer as aforesaid, then the Venture shall, or shall
cause the applicable Subsidiary(ies) to, enter into such Valid Contract and sell
the applicable Portfolio(s) at such Lesser Price Offer to such bona fide third
party purchaser pursuant to the terms thereof.  If, by the date that is nine
(9) months after the expiration of the initial Acceptance Period, the Venture
has not sold the applicable Portfolio(s) as herein provided for a gross sale
price (without any deduction for any brokerage commissions or similar fees
payable in connection with such sale and without adjustments and closing
prorations) that is equal to or greater than (y) 95% of the Forced Sale Price or
(z) if there has been a Lesser Price Offer and the Non-Initiating Member did not
timely elect to deliver an Acceptance Notice at the Lesser Price Offer as
aforesaid, such Lesser Price Offer, and the applicable Portfolio(s) are not
otherwise subject to a binding Valid Contract at such price, then the Venture
shall not cause the applicable Portfolio(s) to be sold pursuant to this
Article 10 unless the NorthStar Member or, subject to the last sentence of
Section 10.01(a), the Formation Member delivers another Sale Notice and once
again initiates the provisions of this Article 10.

 

65

--------------------------------------------------------------------------------


 

ARTICLE 11.
DISSOLUTION AND LIQUIDATION

 

11.01.              Events Causing Dissolution.  The Venture shall be dissolved
and its affairs wound up upon the occurrence of any of the following:

 

(a)                                 the Members consent in writing to such
dissolution;

 

(b)                                 the sale or other disposition (voluntarily
or involuntarily) by the Venture of all or substantially all of the Venture
Assets and the collection of all amounts derived from any such sale or other
disposition, including all amounts payable to the Venture under any promissory
notes or other evidences of indebtedness taken by the Venture (unless the
Members shall elect to distribute such indebtedness to the Members in
liquidation), and the satisfaction of contingent liabilities of the Venture in
connection with such sale or other disposition; or

 

(c)                                  the occurrence of any event that, under the
LLC Act, would cause the dissolution of the Venture or that would make it
unlawful for the business of the Venture to be continued.

 

11.02.              Right to Continue Business of the Venture.  Upon an event
described in Section 11.01(c) (but not an event that makes it unlawful for the
business of the Venture to be continued), the Venture thereafter shall be
dissolved and liquidated unless, within 90 days after such event, an election to
continue the business of the Venture shall be made in writing by all remaining
Members.  If such an election to continue the Venture is made, then the Venture
shall continue until another event causing dissolution in accordance with this
Article 11 shall occur.

 

11.03.              Distributions Upon Dissolution.  (a)  Upon the dissolution
of the Venture, the Managing Member (or any other Person responsible for winding
up the affairs of the Venture) shall proceed without any unnecessary delay to
sell or otherwise liquidate the Venture Assets and pay or make due provision for
the payment of all debts, liabilities and obligations of the Venture. The
Managing Member may delegate any of its duties hereunder to the Administrative
Member.

 

(b)                                 The net liquidation proceeds and any other
liquid assets of the Venture after the payment of all debts, liabilities and
obligations of the Venture (including, without limitation, all amounts owing to
the Members under this Agreement), the payment of expenses of liquidation of the
Venture, and the establishment of a reasonable reserve in an amount estimated by
the Managing Member to be sufficient to pay any amounts reasonably anticipated
to be required to be paid by the Venture, shall be distributed to the Members in
accordance with the provisions of Section 6.05(b).

 

(c)                                  Each of the Members shall be furnished with
a statement prepared by, or under the supervision of, the Venture Accountants,
the Managing Member and any other person or entity responsible for winding up
the affairs of the Venture which shall set forth the assets and liabilities of
the Venture as of the date of complete liquidation.  Upon dissolution and
liquidation of the Venture, the Members shall execute, acknowledge and cause to
be filed any notice or certificate required by law to reflect the termination of
the Venture.

 

66

--------------------------------------------------------------------------------


 

ARTICLE 12.
FINANCING; RECOURSE OBLIGATIONS

 

12.01.              Financing.  Subject to the applicable provisions of this
Agreement (including Section 7.02), the Venture may cause a Subsidiary to enter
into any new Mortgage Loan or refinance any existing Mortgage Loan secured by
one or more Properties.  The Venture shall be permitted to solicit proposals
from prospective lenders for any such Mortgage Loan (each, a “Lender”) in its
reasonable discretion.  Subject to the applicable provisions of this Agreement
(including Section 7.02), however, neither Member shall have any authority to
bind the Venture or any Subsidiary to any loan commitment without the approval
of the other Member.

 

12.02.              Guaranties.  (a)  In connection with any Mortgage Loan, to
the extent any guaranties or indemnities, including guaranties of non-recourse
liability, completion guaranties and environmental indemnities (collectively,
“Guaranties”), are required under any such Mortgage Loan or other indebtedness
of the Venture or any Subsidiary, the Members shall use commercially reasonable
efforts to cause a Subsidiary of the Venture to enter into such Guaranties.  If
such Subsidiary of the Venture is not an acceptable guarantor to the applicable
lender, then the Members shall use commercially reasonable efforts to cause the
Venture to enter into such Guaranties.  If the Venture is not an acceptable
guarantor to the applicable lender, then the Members shall jointly determine
whether to proceed with obtaining such indebtedness and to provide one or more
of the Members and/or their creditworthy Affiliates acceptable to the applicable
lender to enter into such Guaranties (the “Recourse Parties”), in which case the
Members shall cause a creditworthy Affiliate of each such Member reasonably
acceptable to the other Member (it being understood that any Recourse Party
shall be reasonably acceptable to the other Member) to execute and deliver a
contribution and indemnity agreement (“Contribution Agreement”) with respect to
any Guaranties made by the Recourse Parties.  Except as provided in
Section 12.02(b) and 12.02(c) if any liability or obligation is due under any
Guaranty, the Venture or applicable Subsidiary shall be required to pay for such
liability or obligation.

 

(b)                                 As between the NorthStar Member or any of
its Affiliates (other than the Venture or any Subsidiary) (the “NorthStar
Parties”), on the one hand, and the Formation Member or any of its Affiliates
(other than the Venture or any Subsidiary) (the “Formation Parties”), on the
other hand, the NorthStar Parties shall be solely liable for obligations arising
under any Guaranty to the extent such liability is caused by or otherwise
attributable to the actions or wrongful omissions of the NorthStar Parties,
unless, in each case, a Formation Party specifically and in writing approved or
authorized such action or omission giving rise to liability.  No NorthStar Party
shall have a right of reimbursement or compensation from the Venture, any of its
Subsidiaries or any Member (or Affiliates thereof) in respect of any obligations
arising under this Section 12.02(b), whether by means of a right of subrogation,
indemnification or otherwise, nor shall they be entitled to Capital Account
credit on account of such payments, and the NorthStar Member shall be required
to fund 100% of any Additional Capital Contribution Request with respect to such
liability.

 

(c)                                  As between the NorthStar Parties, on the
one hand, and the Formation Parties, on the other hand, the Formation Parties
shall be solely liable for obligations arising under any Guaranty to the extent
such liability is caused by or otherwise attributable to the actions or wrongful
omissions of the Formation Parties, unless, in each case, a NorthStar Party
specifically

 

67

--------------------------------------------------------------------------------


 

and in writing approved or authorized such action or omission giving rise to
liability.  No Formation Party shall have a right of reimbursement or
compensation from the Venture, any of its Subsidiaries or any Member (or
Affiliates thereof) in respect of any obligations arising under this
Section 12.02(c), whether by means of a right of subrogation, indemnification or
otherwise, nor shall they be entitled to Capital Account credit on account of
such payments, and the Formation Member shall be required to fund 100% of any
Additional Capital Contribution Request with respect to such liability.

 

12.03.              Release and Substitution of Guaranties.  In the event that
the NorthStar Member’s Interest is being transferred to the Formation Member or
its designee pursuant to the applicable provisions of Article 10 (the date that
a transaction shall be consummated shall be called the “Transfer Date”), the
Formation Member shall obtain Releases from all Guaranties entered into by
NorthStar Member or any of its Affiliates for events first occurring on or after
the Transfer Date; provided, that any Contribution Agreement shall remain in
effect with respect to events occurring during the period prior to the Transfer
Date.

 

ARTICLE 13.
REPRESENTATIONS AND WARRANTIES

 

13.01.              Representations and Warranties of the Members.  Each Member
hereby represents and warrants to the other Member, as of the date hereof that:

 

(a)                                 Such Member is duly organized, validly
existing and (to the extent such concept is relevant under its jurisdiction of
incorporation or formation) in good standing under the laws of its jurisdiction
of incorporation or formation, with all requisite power and authority to enter
into and perform this Agreement.

 

(b)                                 This Agreement has been duly authorized,
executed and delivered by such Member and constitutes the legal, valid and
binding obligation of such Member, enforceable against such Member in accordance
with its terms.

 

(c)                                  No consents or approvals are required from
any governmental authority or other Person for such Member to enter into this
Agreement and form the Venture.  All limited liability company, corporate,
partnership or trust action on the part of such Member necessary for the
authorization, execution and delivery of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly taken.

 

(d)                                 Neither the execution and delivery of this
Agreement by such Member, nor the consummation of the transactions contemplated
hereby, conflict with or contravene the provisions of its organizational
documents or any agreement or instrument by which it is or its properties are
bound, or any law, rule, regulation, order or decree to which it or its
properties are subject.

 

(e)                                  Such Member acknowledges that (i) the
Interest issued to such Member has not been registered under the Securities Act
of 1933, as amended, or state securities laws, (ii) the Interest, therefore,
cannot be resold unless registered under the Securities Act and applicable state
securities laws, or unless an exemption from registration is available,
(iii) there is no public market for the Interest, and (iv) neither the Venture
nor any other Member has any obligation or

 

68

--------------------------------------------------------------------------------


 

intention to register the Interest for resale under the Securities Act of 1933,
as amended, or any state securities laws or to take any action that would make
available any exemption from the registration requirements of such laws.

 

(f)                                   Such Member hereby acknowledges that
because of the restrictions on transfer or assignment of the Interest which are
set forth in this Agreement, such Member may have to bear the economic risk of
its investment in the Venture for an indefinite period of time.

 

(g)                                  On behalf of itself and each assignee or
transferee of it, such Member is acquiring its Interest for its own account for
investment and not with a view to the distribution or resale thereof, or with
the present intention of distributing or reselling such Interest, and that it
will not transfer or attempt to transfer its Interest in violation of the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, or any other applicable federal, state or local securities law. 
Nothing herein shall be construed to create or impose on the Venture or any
Member an obligation to register any transfer of any Interest or any portion
thereof.

 

(h)                                 To the best of its knowledge: (i) the
Capital Contributions contributed by such Member to the Venture were not and are
not directly or indirectly derived from activities that may contravene
applicable federal, state or international laws and regulations, including
anti-money laundering laws and regulations; and (ii) none of (A) such Member,
(B) any person Controlling or Controlled by such Member, (C) if such Member is a
privately held entity, any person having a beneficial interest in such Member,
or (D) any person for whom such Member is acting as agent or nominee in
connection with this investment, is a country, territory, individual or entity
named on an OFAC list, nor is a person or entity prohibited under the OFAC
Programs.  As used herein, “OFAC Programs” mean the programs administered by
U.S. Treasury Department’s Office of Foreign Assets Control that prohibit
dealings with individuals or entities in certain countries regardless of whether
such individuals or entities appear on the OFAC lists.

 

(i)                                     Such Member is not a “benefit plan
investor” (within the meaning of the U.S. Department of Labor Regulation §
2510.3-101).

 

(j)                                    As of the date hereof and at all times
during the term of this Agreement, each Member will be a U.S. person for U.S.
federal income tax purposes and not a foreign person within the meaning of
Section 1445 of the Code and the regulations thereunder.

 

13.02.              Representations and Warranties by the Formation Member.  In
addition to the representations and warranties made elsewhere in this Agreement
(including Section 13.01), the Formation Member hereby represents and warrants
to the NorthStar Member as of the date hereof that:

 

(a)                                 Capitalization of the Formation Member.  The
Formation Member satisfies the Control and Ownership Requirement. The Formation
Member shall, on the date hereof, disclose to NorthStar Member in writing all of
the material terms and conditions relating to the organizational structure and
governance of, and equity interests held in, the Formation Member, including
providing NorthStar Member with a copy of the operating agreement of (and all
side letters with respect to) Formation Member and the direct or indirect
entities holding interests

 

69

--------------------------------------------------------------------------------


 

therein.  Attached hereto as Exhibit K is a true, correct and accurate structure
chart that shows all persons holding an interest in the Formation Member equal
to or greater than five percent (5%).

 

(b)                                 Promote and Equity Rollover.  The Capital
Contributions made or deemed made to the Company by the Formation Member include
100% of any promote or carried interest distributions and 50% of all other
distributions the Formation Member, the Key Principals or any of their
Affiliates would have been entitled to receive as result of the consummation of
the transactions contemplated by the Conveyance Agreement.

 

(c)                                  Affiliates. Following the consummation of
the transactions contemplated by the Conveyance Agreement, except as expressly
provided in this Agreement, the Conveyance Agreement or as set forth on
Exhibit L attached hereto, neither the Formation Member, the Key Principals nor
any of their Affiliates shall own, directly or indirectly through one or more
intermediaries, 5% or more of the equity interests in any Person that owns any
tenant, manager or operator of any Property or otherwise is entitled to any
promote, fees, distributions or other payments with respect to any Property.

 

ARTICLE 14.
MISCELLANEOUS PROVISIONS

 

14.01.              Compliance with LLC Act.  Each Member agrees not to take any
action or fail to take any action which, considered alone or in the aggregate
with other actions or events, would result in the termination of the Venture
under the LLC Act.  No Member shall file for, pursue or seek any partition of
any Venture Assets.

 

14.02.              Additional Actions and Documents.  Each of the Members
hereby agrees to take or cause to be taken such further actions, to execute,
acknowledge, deliver and file or cause to be executed, acknowledged, delivered
and filed such further documents and instruments, and to use commercially
reasonable efforts to obtain such consents, as may be necessary or as may be
reasonably requested in order to fully effectuate the purposes, terms and
conditions of this Agreement.

 

14.03.              Notices.  All notices, demands, requests, or other
communications which may be or are required to be given, served, delivered, or
sent by any party to any other party pursuant to this Agreement shall be in
writing and shall be (a) mailed by first-class, registered or certified mail,
return receipt requested, postage prepaid, (b) sent by nationally recognized
overnight courier, (c) delivered by hand delivery (including delivery by
nationally recognized courier), or (d) sent by emailed Adobe® portable document
format (.pdf) document (with a copy contemporaneously delivered by one of the
other permitted methods of delivery), addressed as follows:

 

 

To Formation Member

Formation Capital LLC

 

3820 Mansell Road, Suite 280

 

Alpharetta, GA 30342

 

Attention: Brian Beckwith

 

Email: bbeckwith@formationcapital.com

 

70

--------------------------------------------------------------------------------


 

 

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

4 Times Square

 

 

New York, New York 10036

 

 

Attention: Neil L. Rock, Esq.

 

 

Email: nrock@skadden.com

 

 

 

 

To NorthStar Member:

c/o NorthStar Realty Healthcare

 

 

2 Bethesda Metro Center, Suite 1300

 

 

Bethesda, Maryland 20814

 

 

Attention: Doug Bath

 

 

Email: dbath@nrfc.com

 

 

 

 

with a copy to:

NorthStar Realty Finance Corp.

 

 

399 Park Avenue

 

 

New York, New York 10022

 

 

Attention: Robert Gatenio

 

 

Email: gatenio@nrfc.com

 

 

 

 

and a copy to:

NorthStar Realty Finance Corp.

 

 

399 Park Avenue

 

 

New York, New York 10022

 

 

Attention: Ronald J. Lieberman

 

 

Email: rlieberman@nrfc.com

 

 

 

 

and a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

 

 

One New York Plaza

 

 

New York, New York 10004

 

 

Attention: Steven Scheinfeld, Esq.

 

 

Email: steven.scheinfeld@friedfrank.com

 

 

Attention: Harry R. Silvera, Esq.

 

 

Email: harry.silvera@friedfrank.com

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served, delivered
or sent.  Each notice, demand, request, or communication which shall be mailed,
sent, delivered or transmitted in the manner described above shall be deemed,
given, served or delivered at such time as it is received by the addressee upon
presentation (or, if received on a day that is not a Business Day or after
5:00 p.m. on a Business Day, on the next succeeding Business Day) or at such
times as delivery is attempted in the case of any change in address as to which
notice was not given to the other party as required hereunder or in the case of
a refusal to accept delivery.

 

14.04.              Expenses.  In the event of any dispute which results in
legal proceedings between the Members, all reasonable legal fees, court costs
and disbursements incurred in connection with such action by the party
prevailing in such legal proceedings after a final nonappealable judgment of a
court of competent jurisdiction has been entered shall be paid by the party not
prevailing in such action within 10 days after demand therefor.

 

71

--------------------------------------------------------------------------------


 

14.05.              Exculpation.  Except as otherwise expressly provided in this
Agreement, the NorthStar Member and the Formation Member acknowledge and agree
that the obligations of each Member under this Agreement or any other document
or instrument executed pursuant to this Agreement are the respective obligations
of such Member only, and not any direct or indirect member, manager, partner,
shareholder, director, officer, employee or agent of such Member or any of such
Member’s Affiliates, or of the Person executing this Agreement on behalf of such
Member or any of such Person’s Affiliates (each, an “Exculpated Party”), and
each Member shall not bring any action against any such Exculpated Party in
respect of the obligations of the other Members under this Agreement.

 

14.06.              Intentionally Omitted.

 

14.07.              Ownership of Venture Assets.  The Interest of each Member
shall be personal property for all purposes.  All real and other property owned
by the Venture shall be deemed owned by the Venture as Venture property.  No
Member, individually, shall have any direct ownership of such property and title
to such property shall be held in the name of the Venture or the Subsidiaries,
as applicable.

 

14.08.              Status Reports.  Recognizing that each Member may find it
necessary from time to time to establish to third parties, such as accountants,
banks, mortgagees, investors, prospective transferees of its Interest, or the
like, the then current status of performance of the Venture and the Interests,
each Member shall, within a reasonable period of time (but no more than fifteen
(15) Business Days) following the written request of either Member (provided,
that any such written request is not made more than twice in any 12-month
period), furnish a written statement on the status of the following: (a) that
this Agreement is unmodified (or if there have been modifications, stating the
modifications) and, to the certifying Member’s knowledge, is in full force and
effect; (b) stating whether or not to its knowledge an Event of Default has
occurred; and (c) if the Administrative Member is the certifying Member,
stating, to the best knowledge of the Administrative Member, the Capital
Contributions, Outstanding Capital Contributions and Percentage Interests of the
Members.  Such statement may be relied upon (and shall state that it may be
relied upon) by the other Member, but no such statement shall operate as a
waiver as to any default or other matter as to which the Member executing it did
not have actual knowledge.

 

14.09.              Survival.  It is the express intention and agreement of the
Members that all covenants, agreements, statements, representations, warranties
and indemnities made in this Agreement shall survive the execution and delivery
of this Agreement.

 

14.10.              Waivers.  Neither the waiver by the Venture or either Member
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of the Venture or either Member, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right, remedy
or privilege hereunder, shall thereafter be construed as a waiver of any
subsequent breach or default of a similar nature, or as a waiver of any such
provisions, rights, remedies or privileges hereunder.  Each Member hereby waives
the right to trial by jury in connection with any legal proceeding between the
Members with respect to this Agreement or the Venture.

 

72

--------------------------------------------------------------------------------


 

14.11.              Exercise of Rights.  No failure or delay on the part of
either Member or the Venture in exercising any right, power or privilege
hereunder and no course of dealing between the Members or between a Member and
the Venture shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  Except as otherwise provided in this Agreement, the rights and
remedies herein expressly provided are cumulative and not exclusive of any other
rights or remedies which either Member or the Venture would otherwise have at
law or in equity or otherwise.

 

14.12.              Binding Effect.  Subject to any provisions hereof
restricting assignment, this Agreement shall be binding upon and shall inure to
the benefit of each of the Members and their respective heirs, devises,
executors, administrators, legal representatives, successors and assigns.

 

14.13.              Limitation on Benefits of this Agreement.  Except for any
Indemnitee, to the extent that such Indemnitee is expressly granted certain
rights of defense and indemnification in this Agreement, this Agreement shall
not confer any rights or remedies upon any party other than the Members (and
their respective successors and assigns as permitted hereunder) and the Venture.

 

14.14.              Severability.  The invalidity of any one or more provisions
hereof or of any other agreement or instrument given pursuant to or in
connection with this Agreement shall not affect the remaining portions of this
Agreement or any such other agreement or instrument or any part thereof, all of
which are inserted conditionally on their being held valid in law; and in the
event that one or more of the provisions contained herein or therein should be
invalid, or should operate to render this Agreement or any such other agreement
or instrument invalid, this Agreement and such other agreements and instruments
shall be construed as if such invalid provisions had not been inserted.

 

14.15.              Amendment Procedure.  This Agreement may only be modified or
amended by the unanimous written consent of the Members (which may be evidenced
by their execution and delivery of the applicable amendment or other
modification).

 

14.16.              Entire Agreement.  This Agreement and any other agreements
executed contemporaneously herewith contain the entire agreement between the
Members with respect to the matters contemplated herein, and supersede all prior
oral or written agreements, commitments or understandings with respect to the
matters provided for herein and therein.

 

14.17.              Headings.  Article, Section and subsection headings
contained in this Agreement are inserted for convenience of reference only,
shall not be deemed to be a part of this Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

 

14.18.              Governing Law.  This Agreement, the rights and obligations
of the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of Delaware (but not
including the choice of law rules thereof).

 

14.19.              Execution in Counterparts.  To facilitate execution, this
Agreement may be executed in as many counterparts as may be required; and it
shall not be necessary that the

 

73

--------------------------------------------------------------------------------


 

signatures of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more of
the counterparts.  All counterparts shall collectively constitute a single
agreement.  It shall not be necessary in making proof of this Agreement to
produce or account for more than a number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.  The
exchange of counterparts of this Agreement among the parties by means of
facsimile transmission or by electronic email transmission (including via .pdf
files) which shall contain authentic reproductions shall constitute a valid
exchange of this Agreement and shall be binding upon the parties hereto.

 

14.20.     Consents and Approvals.  No consent or approval requested of either
Member shall be effective unless such consent or approval shall be delivered by
such Member in a written instrument in advance of the action with respect to
which such consent or approval was requested.

 

14.21.     Indemnification.  (a)  The Venture shall indemnify and hold harmless
each of the Members and their respective Affiliates (each, an “Indemnitee”)
including, in the case of the Formation Member in its capacity as Administrative
Member, from and against any and all claims, demands, losses, taxes, damages,
liabilities, lawsuits and other proceedings, judgments, awards, costs and
expenses (including reasonable attorneys’ fees, disbursements and court costs)
to the extent the same arise directly or indirectly from the ownership,
operation, use, maintenance or management of the Venture Assets or by reason of
its acts or omissions which are for or on behalf of the Venture and taken in
accordance, or believed in good faith to be in accordance, with such Member’s
responsibilities and obligations under this Agreement; provided, that the
foregoing indemnity shall not apply to the extent the same arise out of or
result from the criminal conduct, fraud, gross negligence or willful misconduct
of, or material breach of the terms of this Agreement by, such Indemnitee.

 

(b)           Except in the case of criminal conduct, fraud, gross negligence or
willful misconduct of, or material breach of the terms of this Agreement by, a
Member, neither Member shall be liable to the other Members or the Venture for
(i) any act or omission performed or omitted in good faith, (ii) such Member’s
failure or refusal to perform any act, except those required pursuant to the
terms of this Agreement, or (iii) the negligence, dishonesty or bad faith of any
agent, consultant or broker of the Venture selected, engaged or retained in good
faith and with reasonable prudence.

 

(c)           The Members shall be entitled to rely on the advice of counsel or
public accountants experienced in the matter at issue and any act or omission of
a Member pursuant to such advice shall in no event subject such Member to
liability to the Venture or any other Member.

 

(d)           Without limiting the foregoing provisions of this Section 14.21,
in any action brought against either Member pursuant to the LLC Act, the Member
named as a defendant in such suit shall be entitled to be indemnified to the
fullest extent permitted under Section 18-108 of the LLC Act or any other
applicable law (the “Indemnity Laws”) and, to the fullest extent

 

74

--------------------------------------------------------------------------------


 

permitted under the Indemnity Laws, the Venture shall advance any expenses
incurred by such defending Member in defending such action, subject to
repayment.

 

14.22.     Business Day Extension.  In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance hereunder may be made
on such Business Day with the same force and effect as if made on such other
day.

 

14.23.     Consent to Jurisdiction.  Except as set forth in
Section 7.05(d) herein, any legal suit, action or proceeding against either
Member arising out of or relating to this Agreement shall be brought exclusively
in the courts of the State of New York, County of New York or in the United
States federal courts sitting in the Southern District of New York, and each
Member hereby accepts for itself, irrevocably and unconditionally, the exclusive
jurisdiction of the aforesaid courts with respect thereto.  Each Member hereby
irrevocably consents to the service of process out of any of the aforesaid
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Member at such Member’s
address for notices set forth in Section 14.03.  Each Member hereby irrevocably
waives any objection that such Member may now or hereafter have to the laying of
venue of any such suit, action or proceeding in any such court and hereby
irrevocably waives and agrees not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  Nothing contained in this Section 14.23 shall affect the
right of either Member to serve process in any other manner permitted by
applicable law.

 

14.24.     No Presumption.  This Agreement shall be construed without regard to
any presumption against the party causing this Agreement to be drafted.

 

14.25.     Press Releases; Confidentiality.  (a)  No Member shall issue any
press releases or other announcements regarding the transactions contemplated
hereby unless the Members first shall reasonably approve such release or
announcement, in writing.

 

(b)           Each of the Members represents and warrants that prior to the date
hereof it and its agents have not, except with the consent of the other Member,
disclosed any of the terms, conditions, obligations or matters contained in or
relating to this Agreement and the transactions contemplated herein other than
to their respective investors and its and their respective counsel, accountants,
underwriters and other advisors.  Each of the Members covenants and agrees (and
agrees to cause its employees, agents, or Affiliates) not to disclose the terms
of this Agreement or any other information relating to this Agreement and the
transactions contemplated hereunder which is of a confidential or proprietary
nature provided by any Member to any other Member (collectively, the
“Confidential Information”), except (i) to any lender providing financing to the
Venture, subject to an appropriate confidentiality undertaking being received
from such Person, (ii) to such Member’s lenders, accountants and attorneys,
subject to an appropriate confidentiality undertaking being received from such
Persons, (iii) pursuant to a subpoena or order issued by a court, arbitrator or
governmental body, agency or official binding upon such Member, (iv) to one or
more of its potential investors (subject to confidentiality undertakings by such
potential investors), (v) pursuant to any applicable laws, rules, regulatory
requirements or other governmental requirements (e.g., securities law
requirements), or the requirements of any

 

75

--------------------------------------------------------------------------------


 

securities exchange, in either case that are binding upon such Member or its
direct or indirect constituent investors, (vi) to the extent any such
Confidential Information comes into the public domain other than as a result of
disclosure by any of the Members or (vii) with the prior written consent of the
other Member.  In the event that any Member shall receive a request to disclose
any Confidential Information under a subpoena or order, such Member shall
(x) promptly notify the other Member and consult with such other Member
regarding the advisability of taking steps to resist or narrow such request,
(y) if disclosure is required or deemed advisable, furnish only such portion of
the Confidential Information as such Member is advised by counsel is legally
required or advisable to be disclosed and (z) if disclosure is required or
deemed advisable, reasonably cooperate with the NorthStar Member (at no cost to
such Member) in any attempt it may make to obtain an order or other assurance
that confidential treatment will be accorded such Confidential Information, as
the case may be, that is disclosed.

 

(c)           Notwithstanding anything in the foregoing or anything else
contained in this Agreement to the contrary, each Member (and each employee,
representative, or other agent thereof) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
Member’s investment in the Venture and the ownership of an Interest (including
the tax treatment and tax structure of any Venture transactions) and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Member relating to such tax treatment and tax structure.  For
purposes of this Section 14.25(c), “tax structure” means any facts relevant to
understanding the purported or claimed federal income tax treatment of a
Member’s investment in the Venture and the ownership of an Interest (including
the tax treatment and tax structure of any Venture transactions).

 

14.26.     Cooperation of Administrative Member.  In the event of any proposed
sale, assignment or other transfer of all or a portion of the Properties or a
transfer of an interest in any Member or a Transfer of any Member’s Interest in
accordance with the terms hereof, the Administrative Member shall, upon
reasonable notice and during business hours, (a) make available to the
prospective transferee at reasonable hours all books of account, leases, and all
other agreements related to the Venture, each Subsidiary and each Property and
to the management thereof at the request and expense of the requesting Member,
or copies thereof; and (b) cause the management personnel involved directly or
indirectly in the affairs of the Venture to reasonably cooperate (taking into
account general operational responsibilities and constraints) with the
requesting Member and its proposed transferee or designees of either of them and
furnish information in their possession as reasonably requested by such persons
as to the status of the affairs of the Venture.

 

14.27.     Subsidiaries.  The Venture shall not take any action or fail to take
any action that would cause any of the Subsidiaries to violate any of the
provisions of their respective operating agreements.

 

14.28.     Brokerage.  Each Member represents and warrants to the other Member
that it has not dealt with any broker in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.  The NorthStar Member shall indemnify the Formation Member and the
Venture from any claims asserted against the Formation Member or the Venture by
reason of any party claiming to have dealt with the NorthStar Member.  The
Formation Member shall indemnify the NorthStar Member and the

 

76

--------------------------------------------------------------------------------


 

Venture from any claims asserted against the NorthStar Member or the Venture by
reason of any party claiming to have dealt with the Formation Member.

 

14.29.     Usury Savings.  With respect to any Member Loan, if the fulfillment
of any provision hereof shall involve transcending the limit of validity
prescribed by applicable usury law, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstance, any
Contributing Member shall have ever received interest or anything which might be
deemed interest under applicable law which would exceed the higher of the
maximum interest rate allowed by applicable United States federal, Delaware or
New York law (each as amended from time to time and as in effect on the date for
which a determination of interest accrued hereunder is made), such amount which
would be excessive interest shall be applied to the reduction of the principal
amount owing on account of the Member Loan and not to the payment of interest.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed on their behalf as of the day and year first above written.

 

FORMATION MEMBER:

FC ECLIPSE INVESTMENT, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NORTHSTAR MEMBER:

ECLIPSE HEALTH HOLDINGS-T, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Certificate of Formation

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

List of Properties and Owners

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

Organizational Structure

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

List of Operating Properties

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Capital Contributions and Percentage Interests

 

Name

 

Capital Contribution

 

Percentage Interest

 

 

 

 

 

 

 

 

Eclipse Health Holdings-T, LLC

 

$

 

 

[X]

%

 

 

 

 

 

 

 

FC Eclipse Investment, LLC

 

$

 

 

[Y]

%(4)

 

 

 

 

 

 

Total:

 

$

 

 

100.00

%

 

--------------------------------------------------------------------------------

(4)         Subject to confirmation at closing based on final sources and uses
statement.  Formation Member capital contributions not to be less than 7% and
not more than 10% of total capital contributions.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT E

 

Intentionally Omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Approved Business Plan and Budget — 2014

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Sources and Uses Statement

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Form of Operating Lease

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

Form of Annual Financial Certification

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

Asset Management Reporting Requirements

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

Form of Debt Compliance Certification

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

Standard Financial Reporting Package

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

IL SERVICES

 

The independent living facility services shall include the following services to
be offered to residents of the Facility:

 

1.              Housekeeping

 

2.              Meals

 

3.              Recreation

 

4.              Transportation

 

5.              Emergency Call System

 

6.              Status Check

 

7.              Contact Family

 

8.              First Responder Notice

 

9.              Do Not Resuscitate File

 

10.       Oxygen Compliance Check

 

11.       Third Party Home Health Care

 

12.       Wellness and Health Program

 

13.       Health Assessment

 

14.       Call Pendants

 

15.       Assistant Companions

 

16.       Sharps Containers

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Organizational Chart of Formation Member

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

List of Formation Affiliates

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

Approved Long Term Business Plan

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

Existing Loans

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

Authorized Signatories

 

I.                                        Authorized Signatories appointed by
the Managing Member

1.

2.

3.

 

II.                                   Authorized Signatories appointed by the
Administrative Member

1.                                      Scott Brown

2.                                      Brian Beckwith

3.                                      Christina Firth

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

Asset Management Services

 

The asset management services shall include:

 

(a)                                 monitoring market conditions and advising
the Venture at such times as it believes it is appropriate to finance or
refinance one or more Properties, the Venture or any Subsidiary, or to sell one
or more Properties and provide NorthStar Member with the appropriate analysis
and review as to the benefit of strategic plans prior to engaging;

 

(b)                                 through the Approved Business Plan, in which
the property manager or tenant proposes plans, through the ongoing review of the
portfolio or upon request by the NorthStar Member or when market conditions or
opportunity is warranted, preparing and submitting to the NorthStar Member
proposals for, and the format or structure of, any development, expansion,
redevelopment and renovation of the Properties;

 

(c)                                  proposing to the NorthStar Member an
Approved Business Plan which, in the Formation Member’s good faith judgment,
will achieve the optimal financial results for the Venture, taking into account
all relevant factors, including the desirability of obtaining the highest rents
and net operating income of the Properties; and the desirability of minimizing
capital outlays and of obtaining the highest possible returns on capital
outlays;

 

(d)                                 if the Formation Member determines that it
is appropriate to finance or refinance one or more Properties, the Venture or
any Subsidiary, identifying bank and institutional sources of financing and
taking all necessary or appropriate actions to consider financing or refinancing
alternatives. At the direction of the NorthStar Member, the Formation Member
shall be responsible for taking all actions to consummate such financing or
refinancing, including preparing submissions to the selected financing source
and negotiating the terms of, and supervising the preparation and review of, all
documents required or beneficial to complete the financing or refinancing
transaction; provided, that all costs and expenses of financing or refinancing
the Properties, the Venture or a Subsidiary, including all fees, costs and
expenses payable to a lender and its counsel, as well as all third party costs
incurred by or on behalf of the Venture or a Subsidiary, including legal fees,
shall be paid by the Venture or the applicable Subsidiary;

 

(e)                                  if either Member believes that it is
appropriate to sell one or more Properties (or if a Forced Sale Right has been
initiated and one or more Properties are to be sold to a third party pursuant
thereto), then, with the assistance of a broker, (i) preparing market analyses
and surveys to assist in determining the asking price for such Property or
Properties, (ii) preparing a confidential memorandum concerning such Property or
Properties for delivery to prospective purchasers and (iii) using commercially
reasonable efforts to cause the Property or Properties to be widely exposed to
potential purchasers. The Formation Member shall consider the alternative
methods of selling the Property or Properties and the financial consequences of
each method, with third party assistance as appropriate. At the direction of the
NorthStar Member, and subject to the terms of the Agreement, the Formation
Member shall take all necessary or appropriate

 

--------------------------------------------------------------------------------


 

steps to market the Property or Properties and if any such offer is accepted,
the Formation Member shall be responsible for taking all actions to consummate
such sale, including negotiating the terms of, and supervising the preparation
and review of, all documents required or beneficial to complete the sale
transaction; provided, that all costs and expenses of disposing of the
Properties, including all fees, costs and expenses payable to the broker,
appraiser, legal counsel and other third parties (to the extent allocable to the
Venture by the Agreement) shall be paid by the Venture;

 

(f)                                   assisting the Venture in connection with
any sale or transfer of the Properties or the financing or refinancing of the
Venture or a Subsidiary, including the preparation of additional reports and
statements, the preparation and delivery of tenant estoppel certificates and the
execution of assignment and subordination agreements;

 

(g)                                  in addition to the other notice(s) the
Formation Member is required to give pursuant to the Agreement, giving written
notice to the NorthStar Member of the occurrence of any of the following events,
within five (5) Business Days after first acquiring knowledge of the occurrence
or potential for the occurrence:

 

i.                                          The receipt from any lender of any
notice of default under any loan agreement, instrument or other document to
which the Venture or a Subsidiary is a party;

 

ii.                                       The filing of any mechanics’,
materialmen’s or other lien against any Property that, in the reasonable opinion
of the Formation Member, is of material significance;

 

iii.                                    Any breach of contract by the Venture or
a Subsidiary or by any contractor, subcontractor, service company, supplier or
other third party contracting with the Venture or a Subsidiary or the Formation
Member on behalf of the Venture or a Subsidiary that, in the reasonable opinion
of the Formation Member, is of material significance;

 

iv.                                   Any labor dispute or work stoppage of a
material nature involving any contractor or subcontractor with respect to any
Property and any other material union activity that involves any employee or
contractor at any Property;

 

v.                                      Any rejection of any substantial item of
work by any building inspector, authorized governmental authority or public
utility that has or would reasonably be expected to have a material adverse
effect on any Property;

 

vi.                                   Any casualty loss resulting in damages in
excess of Two Hundred Fifty Thousand Dollars ($250,000) or requiring the full
use of any deductible on any general liability, property or professional
liability claim;

 

vii.                                Receipt of any written notice from any
authority having jurisdiction over the Venture, a Subsidiary or the Properties,
or portion thereof, of the violation of any Federal, state or municipal law,
ordinance, regulation, rule or order or court

 

--------------------------------------------------------------------------------


 

decision that is of a material significance and of any fine or other payment
arising from the foregoing;

 

viii.                             Receipt of notice of any litigation filed
against the Venture, a Subsidiary or the Properties or any Person operating or
managing any Property or of any written threat of litigation;

 

ix.                                   Receipt of any notice from an insurance
carrier, with respect to the Venture or a Subsidiary, relating to its refusal to
honor a claim and/or cancellation of any insurance other than insurance which is
being replaced; or

 

x.                                      Receipt of any other notice that is of
material significance to the Venture or a Subsidiary;

 

(h)                                 preparing and delivering any reports
requested by NorthStar Member in connection with public filing and internal
reporting requirements; and

 

(i)                                     such other asset management functions as
NorthStar Member shall reasonably request.

 

The parties confirm:

 

a. Nothing in this Exhibit P is intended to permit the Formation Member to take
a Major Decision without the requisite approval of the NorthStar Member.

 

b. All third party expenses reasonably incurred by the Formation Member in
performing its obligations hereunder shall be paid for by the Venture, but the
Formation Member shall not be reimbursed for its general corporate overhead for
performing such services or receive additional compensation (beyond the Asset
Management Fee and distributions it is entitled to receive under the Agreement)
therefor.

 

--------------------------------------------------------------------------------